UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments Aggressive Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Mutual Funds (99.6%) Value Equity Mutual Funds (91.5% ) 696,492 Thrivent Real Estate Securities Portfolio $11,228,711 3,451,628 Thrivent Partner Small Cap Growth Portfolio # 35,398,515 811,424 Thrivent Partner Small Cap Value Portfolio 13,676,382 4,014,684 Thrivent Small Cap Stock Portfolio 45,370,344 1,810,503 Thrivent Mid Cap Growth Portfolio II 13,580,040 1,341,962 Thrivent Mid Cap Growth Portfolio 17,285,280 1,586,195 Thrivent Partner Mid Cap Value Portfolio 17,105,215 5,076,183 Thrivent Mid Cap Stock Portfolio 46,758,749 102,499 Thrivent Partner Worldwide Allocation Portfolio # 778,008 186,775,924 Thrivent Partner International Stock Portfolio 70,979,839 65,768 Thrivent Large Cap Growth II # 504,489 3,227,800 Thrivent Large Cap Growth Portfolio 47,001,604 3,950,405 Thrivent Large Cap Value Portfolio 41,327,949 4,574,856 Thrivent Large Cap Stock Portfolio  36,740,209 516,719 Thrivent Equity Income Plus Portfolio # 4,457,733 Total Equity Mutual Funds Fixed Income Mutual Funds (8.1% ) 2,367,274 Thrivent High Yield Portfolio 9,943,259 1,826,108 Thrivent Income Portfolio 15,818,297 1,080,640 Thrivent Limited Maturity Bond Portfolio 9,908,714 Total Fixed Income Mutual Funds Total Mutual Funds (cost $540,954,242) Shares or Principal Interest Maturity Amount Short-Term Investments (0.4%) Rate (+) Date Value $300,000 Federal National Mortgage Association  2.100% 12/10/2008 $298,542 1,399,571 Thrivent Money Market Portfolio 2.900 N/A 1,399,571 Total Short-Term Investments (cost $1,698,360) Total Investments (cost $542,652,602) 100.0% Other Assets and Liabilities, Net 0.0% Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Aggressive Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 5 December 2008 $1,641,039 $1,697,750 $56,711 S&P 500 Index Futures 5 December 2008 1,420,025 1,459,250 39,225 Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $298,542 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,015,450 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $28,639 Gross unrealized depreciation (103,119,791) Net unrealized appreciation (depreciation) ($103,091,152) Cost for federal income tax purposes $542,652,602 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Moderately Aggressive Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Mutual Funds (99.0%) Value Equity Mutual Funds (76.4%) 4,199,109 Thrivent Real Estate Securities Portfolio $67,697,188 4,674,784 Thrivent Partner Small Cap Growth Portfolio # 47,942,719 3,005,562 Thrivent Partner Small Cap Value Portfolio 50,658,140 7,259,291 Thrivent Small Cap Stock Portfolio 82,037,978 1,596,436 Thrivent Mid Cap Growth Portfolio II 11,974,385 2,643,527 Thrivent Mid Cap Growth Portfolio 34,050,212 5,480,417 Thrivent Partner Mid Cap Value Portfolio  59,099,718 16,763,316 Thrivent Mid Cap Stock Portfolio  154,413,612 1,733,473 Thrivent Partner Worldwide Allocation Portfolio # 13,157,751 18,220,822 Thrivent Partner International Stock Portfolio 190,868,574 10,923,579 Thrivent Large Cap Growth Portfolio 159,063,691 19,182,343 Thrivent Large Cap Value Portfolio 200,679,915 20,654,177 Thrivent Large Cap Stock Portfolio 165,814,389 1,879,248 Thrivent Equity Income Plus Portfolio # 16,212,273 Total Equity Mutual Funds Fixed Income Mutual Funds (22.6%) 25,310,080 Thrivent High Yield Portfolio 106,309,929 21,853,066 Thrivent Income Portfolio 189,297,818 8,252,492 Thrivent Limited Maturity Bond Portfolio 75,669,579 Total Fixed Income Mutual Funds Total Mutual Funds (cost $1,980,669,204) Principal Interest Maturity Amount Long-Term Fixed Income (0.7%) Rate Date Value Asset-Backed Securities (<0.1%) $836,280 Merrill Lynch Alternative Note Asset Trust 6.000% 3/25/2037 $656,305 Total Asset-Backed Securities Collateralized Mortgage Obligations (0.4%) 1,104,928 Citigroup Mortgage Loan Trust, Inc. 5.500 11/25/2036 986,341 3,277,558 Citimortgage Alternative Loan Trust 5.750 4/25/2037 2,345,253 883,526 Deutsche Alt-A Securities, Inc. 5.500 10/25/2021 724,118 1,524,502 Deutsche Alt-A Securities, Inc. 6.000 10/25/2021 1,156,502 835,362 J.P. Morgan Mortgage Trust 6.042 10/25/2036 721,930 757,148 Master Alternative Loans Trust 6.500 7/25/2034 640,027 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (0.1%) 1,350,000 Greenwich Capital Commercial Funding Corporation 5.867 8/10/2017 1,046,053 Total Commercial Mortgage-Backed Securities Financials (0.2%) 3,512,647 Countrywide Home Loans 5.750 4/25/2037 2,987,946 Total Financials Total Long-Term Fixed Income (cost $11,113,159) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Moderately Aggressive Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Short-Term Investments (0.5%) Rate (+) Date Value $2,500,000 Federal Home Loan Mortgage Corporation 0.350% 10/14/2008 $2,499,684 400,000 Federal National Mortgage Association  2.100 12/10/2008 398,056 4,502,290 Thrivent Money Market Portfolio 2.900 N/A 4,502,290 Total Short-Term Investments (cost $7,400,360) Total Investments (cost $1,999,182,723) 100.2% Other Assets and Liabilities, Net (0.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 20 December 2008 $6,564,156 $6,791,000 $226,844 S&P 500 Index Futures 42 December 2008 12,380,885 12,257,700 (123,185) Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $398,056 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $27,049,840 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $286,585 Gross unrealized depreciation (355,856,934) Net unrealized appreciation (depreciation) ($355,570,349) Cost for federal income tax purposes $1,999,182,723 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Moderate Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Mutual Funds (97.9%) Value Equity Mutual Funds (57.1%) 1,154,808 Thrivent Technology Portfolio # $5,781,891 5,503,789 Thrivent Real Estate Securities Portfolio 88,730,988 3,959,881 Thrivent Partner Small Cap Growth Portfolio # 40,610,954 3,737,104 Thrivent Partner Small Cap Value Portfolio 62,988,139 5,570,629 Thrivent Small Cap Stock Portfolio 62,954,235 53,942 Thrivent Mid Cap Growth Portfolio II 404,606 1,596,232 Thrivent Mid Cap Growth Portfolio 20,560,420 4,967,270 Thrivent Partner Mid Cap Value Portfolio  53,566,051 12,839,064 Thrivent Mid Cap Stock Portfolio 118,265,758 2,139,724 Thrivent Partner Worldwide Allocation Portfolio # 16,241,360 16,969,037 Thrivent Partner International Stock Portfolio 177,755,758 10,910,679 Thrivent Large Cap Growth Portfolio 158,875,859 22,906,568 Thrivent Large Cap Value Portfolio 239,641,640 19,342,661 Thrivent Large Cap Stock Portfolio  155,338,977 2,344,883 Thrivent Equity Income Plus Portfolio # 20,229,303 Total Equity Mutual Funds Fixed Income Mutual Funds (40.8%) 31,816,697 Thrivent High Yield Portfolio 133,639,671 44,103,926 Thrivent Income Portfolio 382,041,444 38,892,248 Thrivent Limited Maturity Bond Portfolio 356,614,693 Total Fixed Income Mutual Funds Total Mutual Funds (cost $2,474,620,668) Principal Interest Maturity Amount Long-Term Fixed Income (1.2%) Rate Date Value Asset-Backed Securities (0.1%) $1,951,321 Merrill Lynch Alternative Note Asset Trust 6.000% 3/25/2037 $1,531,379 Total Asset-Backed Securities Collateralized Mortgage Obligations (0.7%) 2,578,164 Citigroup Mortgage Loan Trust, Inc. 5.500 11/25/2036 2,301,463 7,491,560 Citimortgage Alternative Loan Trust 5.750 4/25/2037 5,360,579 2,061,562 Deutsche Alt-A Securities, Inc. 5.500 10/25/2021 1,689,608 3,505,391 Deutsche Alt-A Securities, Inc. 6.000 10/25/2021 2,659,225 1,949,177 J.P. Morgan Mortgage Trust 6.042 10/25/2036 1,684,504 1,758,538 Master Alternative Loans Trust 6.500 7/25/2034 1,486,515 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (0.1%) 3,150,000 Greenwich Capital Commercial Funding Corporation 5.867 8/10/2017 2,440,790 Total Commercial Mortgage-Backed Securities Financials (0.3%) 7,903,455 Countrywide Home Loans 5.750 4/25/2037 6,722,876 Total Financials Total Long-Term Fixed Income (cost $25,525,029) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Moderate Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.2%) Rate (+) Date Value $4,000,000 Federal Home Loan Bank Discount Notes 0.352% 10/14/2008 $3,999,491 2,550,000 Federal Home Loan Mortgage Corporation 0.350 10/14/2008 2,549,678 1,200,000 Federal National Mortgage Association  2.100 12/10/2008 1,194,167 17,215,858 Thrivent Money Market Portfolio 2.900 N/A 17,215,858 Total Short-Term Investments (cost $24,959,521) Total Investments (cost $2,525,105,218) 100.3% Other Assets and Liabilities, Net (0.3%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 40 December 2008 $13,128,311 $13,582,000 $453,689 S&P 500 Index Futures 74 December 2008 21,707,295 21,596,900 (110,395) Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $696,597 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $43,021,300 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $874,936 Gross unrealized depreciation (380,902,273) Net unrealized appreciation (depreciation) ($380,027,337) Cost for federal income tax purposes $2,525,105,218 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Moderately Conservative Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Mutual Funds (94.6%) Value Equity Mutual Funds (38.4% ) 2,056,661 Thrivent Real Estate Securities Portfolio $33,157,079 950,041 Thrivent Partner Small Cap Value Portfolio 16,012,754 2,169,495 Thrivent Small Cap Stock Portfolio  24,517,678 1,698,620 Thrivent Partner Mid Cap Value Portfolio 18,317,579 3,292,565 Thrivent Mid Cap Stock Portfolio  30,329,133 1,657,823 Thrivent Partner Worldwide Allocation Portfolio # 12,583,537 3,549,245 Thrivent Partner International Stock Portfolio 37,179,409 2,402,248 Thrivent Large Cap Growth Portfolio 34,980,335 7,028,197 Thrivent Large Cap Value Portfolio 73,526,885 3,134,810 Thrivent Large Cap Stock Portfolio 25,175,342 874,603 Thrivent Equity Income Plus Portfolio # 7,545,199 Total Equity Mutual Funds Fixed Income Mutual Funds (56.2% ) 9,646,775 Thrivent High Yield Portfolio 40,519,348 11,660,741 Thrivent Income Portfolio 101,008,834 34,680,137 Thrivent Limited Maturity Bond Portfolio 317,992,583 Total Fixed Income Mutual Funds Total Mutual Funds (cost $883,781,234) Principal Interest Maturity Amount Long-Term Fixed Income (1.7%) Rate Date Value Asset-Backed Securities (0.1%) $1,059,289 Merrill Lynch Alternative Note Asset Trust 6.000% 3/25/2037 $831,320 Total Asset-Backed Securities Collateralized Mortgage Obligations (1.0% ) 1,399,575 Citigroup Mortgage Loan Trust, Inc. 5.500 11/25/2036 1,249,366 4,120,358 Citimortgage Alternative Loan Trust 5.750 4/25/2037 2,948,318 1,119,133 Deutsche Alt-A Securities, Inc. 5.500 10/25/2021 917,216 1,924,529 Deutsche Alt-A Securities, Inc. 6.000 10/25/2021 1,459,967 1,058,125 J.P. Morgan Mortgage Trust 6.042 10/25/2036 914,445 1,001,389 Master Alternative Loans Trust 6.500 7/25/2034 846,487 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (0.2% ) 1,710,000 Greenwich Capital Commercial Funding Corporation 5.867 8/10/2017 1,325,000 Total Commercial Mortgage-Backed Securities Financials (0.4% ) 4,390,808 Countrywide Home Loans 5.750 4/25/2037 3,734,932 Total Financials Total Long-Term Fixed Income (cost $14,034,147) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Moderately Conservative Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (4.1%) Rate (+) Date Value $3,000,000 Federal Home Loan Mortgage Corporation 0.350% 10/14/2008 $2,999,621 450,000 Federal National Mortgage Association  2.100 12/10/2008 447,812 30,065,706 Thrivent Money Market Portfolio 2.900 N/A 30,065,706 Total Short-Term Investments (cost $33,513,511) Total Investments (cost $931,328,891) 100.4% Other Assets and Liabilities, Net (0.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 12 December 2008 $3,938,493 $4,074,600 $136,107 S&P 500 Index Futures 12 December 2008 3,408,060 3,502,200 94,140 Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $447,812 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $8,561,085 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $350,947 Gross unrealized depreciation (111,093,953) Net unrealized appreciation (depreciation) ($110,743,006) Cost for federal income tax purposes $931,328,891 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Technology Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (100.2%) Value Shares Common Stock (100.2%) Value Communications Equipment (11.6% ) 7,197 Nordex AG $197,126 53,850 Cisco Systems, Inc. # $1,214,856 13,629 Polypore International, Inc. # 293,160 37,205 Juniper Networks, Inc. # 783,909 5,200 Q-Cells AG * 436,053 46,193 QUALCOMM, Inc. 1,984,913 5,643 SunPower Corporation #* 400,258 Total Communications 23,731 Suntech Power Holdings Company, Ltd. Equipment ADR #* 851,231 Total Industrials Computers & Peripherals (19.2% ) 17,756 Apple Computer, Inc. # 2,018,147 Information Technology (2.4% ) 216,929 EMC Corporation # 2,594,468 35,077 3PAR, Inc. # 226,247 15,500 Hewlett-Packard Company 716,720 324,301 China High Speed Transmission 11,057 International Business Machines Equipment Group Company, Ltd. 593,531 Corporation 1,293,227 Total Information Technology Total Computers & Peripherals Internet Software & Services (6.4% ) Electronic Equipment & Instruments (0.9% ) 2,525 Google, Inc. # 1,011,313 66,939 Comverge, Inc. #* 307,919 47,272 Omniture, Inc. #* 867,914 Total Electronic Equipment & 17,900 Yahoo!, Inc. # 309,670 Instruments Total Internet Software & Services Energy (1.3% ) 4,942 Vestas Wind Systems # 431,362 Materials (1.3% ) Total Energy 4,691 Monsanto Company 464,315 Total Materials Financials (0.6% ) 10,894 Financial Select Sector SPDR Fund 215,592 Semiconductors & Semiconductor Equipment (18.0% ) Total Financials 59,700 Applied Materials, Inc. 903,261 81,150 EMCORE Corporation * 400,881 Health Care (7.4% ) 97,285 FormFactor, Inc. #* 1,694,705 4,600 Alcon, Inc. 742,946 84,400 Intel Corporation 1,580,812 14,889 BioMarin Pharmaceutical, Inc. #* 394,410 16,900 Microchip Technology, Inc. 497,367 9,300 Novartis AG ADR 491,412 145,339 Teradyne, Inc. # 1,135,098 8,600 Quest Diagnostics, Inc. 444,362 Total Semiconductors & 6,011 Roche Holdings AG 464,650 Semiconductor Equipment Total Health Care Software (13.5% ) Industrials (16.1% ) 20,900 Check Point Software Technologies, Ltd. 475,266 15,062 American Superconductor Corporation * 355,011 38,657 Citrix Systems, Inc. # 976,476 43,808 A-Power Energy Generation 80,269 Compuware Corporation # 777,807 Systems, Ltd. #* 392,520 31,927 Microsoft Corporation 852,132 292,341 Composite Technology Corporation #* 213,409 52,420 Quest Software, Inc. 665,210 11,380 EnerNOC, Inc. #* 117,669 9,300 SAP AG ADR 496,899 469 ESCO Technologies, Inc. 22,592 15,103 VMware, Inc. # 402,344 6,935 First Solar, Inc. # 1,310,091 Total Software 36,173 GT Solar International, Inc. #* 392,477 110,557 Hansen Transmissions Telecommunications Services (0.4% ) International NV # 460,900 9,300 NTT DoCoMo, Inc. ADR 147,870 38 Japan Wind Development Company, Ltd. 97,360 Total Telecommunications Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Technology Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (100.2%) Value Utilities (1.3% ) 12,746 Gamesa Corporacion Tecnologia SA $436,720 Total Utilities Total Common Stock (cost $36,872,632) Interest Maturity Shares Collateral Held for Securities Loaned (16.0%) Rate (+) Date Value 5,525,276 Thrivent Financial Securities Lending Trust 2.800% N/A $5,525,276 Total Collateral Held for Securities Loaned (cost $5,525,276) Interest Maturity Shares Short-Term Investments (10.8%) Rate (+) Date Value 3,730,678 Thrivent Money Market Portfolio 2.900% N/A $3,730,678 Total Short-Term Investments (at amortized cost) Total Investments (cost $46,128,586) 127.1% Other Assets and Liabilities, Net (27.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,289,858 Gross unrealized depreciation (3,607,902) Net unrealized appreciation (depreciation) ($2,318,044) Cost for federal income tax purposes $46,128,586 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Partner Healthcare Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Health Care (94.9%) 3,700 Novo Nordisk A/S $189,440 4,700 Abbott Laboratories $270,626 2,790 Onyx Pharmaceuticals, Inc. # 100,942 4,400 Affymax, Inc. # 87,340 10,200 Progenics Pharmaceuticals, Inc. # 135,762 7,000 Align Technology, Inc. # 75,810 500 Richter Gedeon Nyrt 91,523 3,200 Allergan, Inc. 164,800 3,010 Roche Holding AG 471,191 4,900 Amgen, Inc. # 290,423 4,580 Savient Pharmaceuticals, Inc. # 68,288 64,600 Arana Therapeutics, Ltd. 42,158 18,500 Schering-Plough Corporation 341,695 620 Basilea Pharmaceutica 91,837 2,340 Shire Pharmaceuticals Group plc ADR 111,735 15,200 Bristol-Myers Squibb Company 316,920 2,400 Stada Arzneimittel AG 96,130 4,200 Celgene Corporation # 265,776 3,100 Stryker Corporation 193,130 12,177 Dexcom, Inc. # 75,376 3,100 Teva Pharmaceutical 4,010 Genzyme Corporation # 324,369 Industries, Ltd. ADR 141,949 6,600 Given Imaging, Ltd. # 73,590 3,167 Varian Medical Systems, Inc. # 180,931 20,800 Hikma Pharmaceuticals plc 149,623 3,450 Vertex Pharmaceuticals, Inc. # 114,678 4,700 InterMune, Inc. # 80,417 11,600 Wyeth 428,504 10,400 Merck & Company, Inc. 328,224 1,400 Zentiva NV 91,541 5,091 Momenta Pharmaceuticals, Inc. # 66,743 Total Health Care 2,490 Myriad Genetics, Inc. 161,551 3,700 Nichi-iko Pharmaceutical Total Common Stock Company, Ltd. 90,090 (cost $6,134,502) 4,600 Novartis AG 242,188 Interest Maturity Shares Short-Term Investments (6.4%) Rate (+) Date Value 402,814 Thrivent Money Market Portfolio 2.900% N/A $402,814 Total Short-Term Investments (at amortized cost) Total Investments (cost $6,537,316) 101.3% Other Assets and Liabilities, Net (1.3%) Total Net Assets 100.0% Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Purchases) Deliver/Receive Date Date Value Gain/(Loss) Swiss Franc 17,626 10/1/08  10/3/08 $15,713 $15,679 ($34) Total Foreign Currency Forward Contracts (Purchases) # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $241,881 Gross unrealized depreciation (421,083) Net unrealized appreciation (depreciation) ($179,202) Cost for federal income tax purposes $6,537,316 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Partner Natural Resources Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (79.1%) Value Shares Common Stock (79.1%) Value Energy (70.8% ) 3,900 National Oilwell Varco, Inc. # $195,897 1,000 Acergy SA $10,060 1,200 Newfield Exploration Company # 38,388 600 Addax Petroleum Corporation 16,287 2,000 Nexen, Inc. # 46,415 900 Anadarko Petroleum Corporation 43,659 200 Niko Resources, Ltd. 10,751 2,100 Apache Corporation 218,988 2,600 Noble Corporation 114,140 500 Arch Coal, Inc. 16,445 1,000 Noble Energy, Inc. 55,590 1,500 Baker Hughes, Inc. 90,810 2,000 Occidental Petroleum Corporation 140,900 100 Bill Barrett Corporation # 3,211 800 Oil States International, Inc. # 28,280 1,500 BJ Services Company 28,695 1,100 Oilexco, Inc. # 10,801 600 BP plc ADR 30,102 1,900 Pan Orient Energy Corporation 9,837 1,500 Cabot Oil & Gas Corporation 54,210 600 Paramount Resources, Ltd. 6,399 3,200 Cameron International Corporation # 123,328 200 Patriot Coal Corporation 5,810 1,300 Canadian Natural Resources, Ltd. # 89,167 2,100 Peabody Energy Corporation 94,500 800 Carrizo Oil & Gas, Inc. # 29,016 1,500 Petro-Canada # 49,892 2,300 Chevron Corporation 189,704 1,800 Petroleo Brasileiro SA ADR 79,110 200 Cimarex Energy Company 9,782 700 Pioneer Natural Resources Company 36,596 600 CNOOC, Ltd. 68,706 1,200 Pride International, Inc. # 35,532 4,300 Coastal Energy Company # 9,090 2,300 ProEx Energy, Ltd. # 28,764 600 Complete Production Services, Inc. # 12,078 2,600 Range Resources Corporation 111,462 1,600 Compton Petroleum Corporation # 8,689 400 Rowan Companies, Inc. 12,220 6,100 Connacher Oil & Gas, Ltd. # 15,762 1,500 SandRidge Energy, Inc. # 29,400 1,500 ConocoPhillips 109,875 1,200 Schlumberger, Ltd. 93,708 1,200 CONSOL Energy, Inc. 55,068 1,300 Smith International, Inc. 76,232 4,500 Crew Energy, Inc. # 42,281 900 Southwestern Energy Company # 27,486 900 Denbury Resources, Inc. # 17,136 3,900 Suncor Energy, Inc. # 161,233 3,400 Devon Energy Corporation 310,077 200 Sunoco, Inc. 7,116 900 Diamond Offshore Drilling, Inc. 92,754 9,100 Talisman Energy, Inc. # 128,424 1,800 Dresser-Rand Group, Inc. # 56,646 600 Technip SA 33,600 600 Dril-Quip, Inc. # 26,034 1,100 Tesco Corporation # 23,034 2,100 EnCana Corporation # 134,094 1,500 Total SA ADR 91,020 200 Eni SPA 10,590 2,600 Transocean, Inc. # 285,584 300 ENSCO International, Inc. 17,289 800 Trican Well Service, Ltd. 12,027 3,500 EOG Resources, Inc. 313,110 3,700 TriStar Oil & Gas, Ltd. # 53,955 1,800 Exxon Mobil Corporation 139,788 5,800 TUSK Energy Corporation # 8,774 1,500 FMC Technologies, Inc. # 69,825 1,000 Uranium One, Inc. 2,161 900 Forest Oil Corporation # 44,640 2,400 UTS Energy Corporation # 2,864 3,000 Halliburton Company 97,170 1,000 Valero Energy Corporation 30,300 1,500 Helmerich & Payne, Inc. 64,785 5,300 Weatherford International, Ltd. # 133,242 400 Hercules Offshore, Inc. # 6,064 1,100 Williams Companies, Inc. 26,015 1,200 Hess Corporation 98,496 200 XTO Energy, Inc. 9,304 200 Holly Corporation 5,784 Total Energy 900 Husky Energy, Inc. 37,377 1,200 Iteration Energy, Ltd. # 4,228 Industrials (1.3% ) 2,300 Marathon Oil Corporation 91,701 1,100 Aegean Marine Petroleum Network, Inc. 24,585 400 Mariner Energy, Inc. # 8,200 2,400 Saipem SPA 71,813 2,900 Murphy Oil Corporation 186,006 Total Industrials 1,900 Nabors Industries, Ltd. # 47,348 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Partner Natural Resources Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (79.1%) Value Shares Common Stock (79.1%) Value Materials (6.2% ) 100 Newmont Mining Corporation $3,876 200 Alcoa, Inc. $4,516 200 Praxair, Inc. 14,348 1,400 Alumina, Ltd. 3,530 2,200 Southern Copper Corporation 41,976 1,700 Aluminum Corporation of China, Ltd. 25,755 800 Teck Cominco, Ltd. # 22,715 800 Barrick Gold Corporation # 29,292 1,700 Votorantim Celulose e Papel SA 26,197 1,400 BHP Billiton, Ltd. 36,219 Total Materials 3,000 Cia Vale do Rio Doce 57,450 500 E.I. du Pont de Nemours and Company 20,150 Utilities (0.8% ) 5,500 Eldorado Gold Corporation # 34,314 1,700 Equitable Resources, Inc. 62,373 1,100 First Quantum Minerals, Ltd. 41,342 Total Utilities 2,100 Goldcorp, Inc. # 66,041 1,700 HudBay Minerals, Inc. # 11,197 Total Common Stock 200 Intrepid Potash, Inc. # 5,944 (cost $8,266,306) 1,700 Newcrest Mining, Ltd. 35,323 Shares or Principal Interest Maturity Amount Short-Term Investments (16.5%) Rate (+) Date Value $700,000 Federal Home Loan Bank Discount Notes 0.330% 10/15/2008 $699,905 586,087 Thrivent Money Market Portfolio 2.900 N/A 586,087 Total Short-Term Investments (at amortized cost) Total Investments (cost $9,552,298) 95.6% Other Assets and Liabilities, Net 4.4% Total Net Assets 100.0% Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Purchases) Deliver/Receive Date Date Value Gain/(Loss) Canadian Dollar 25,598 10/1/08  10/3/08 $24,545 $24,052 ($494) Total Foreign Currency Forward Contracts (Purchases) # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $0 Gross unrealized depreciation (2,126,432) Net unrealized appreciation (depreciation) ($2,126,432) Cost for federal income tax purposes $9,552,298 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Partner Emerging Markets Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value ^ Shares Common Stock (98.0%) Value ^ Austria (1.5%) Luxembourg (2.0%) 2,200 Erste Group Bank AG $112,275 4,000 Tenaris SA ADR $149,160 Total Austria Total Luxembourg Brazil (14.4%) Malaysia (3.6%) 13,300 Banco Bradesco SA ADR 214,130 45,000 Bumiputra-Commerce Holdings Berhad 100,663 13,700 Companhia Vale do Rio Doce SP ADR 242,490 60,000 Public Bank Berhad 174,515 11,300 Lojas Renner SA 131,771 Total Malaysia 7,000 Petroleo Brasileiro SA ADR 261,940 5,000 Souza Cruz SA 118,267 Mexico (9.6%) 5,000 Ultrapar Participacoes SA 128,777 115,000 Consorcio ARA SAB de CV 64,143 Total Brazil 5,600 Fomento Economico Mexicano SAB de CV ADR 213,584 Chile (2.1%) 2,400 Grupo Aeroportuario del Sureste SAB de 3,800 Banco Santander Chile SA ADR 162,602 CV ADR 119,184 Total Chile 58,000 Grupo Financiero Banorte SA de CV ADR 185,087 50,500 Organizacion Soriana SAB de CV 151,918 China (2.2%) Total Mexico 165,000 PetroChina Company, Ltd. 171,283 Total China Philippines (2.7%) 515,000 Ayala Land, Inc. 103,703 Hong Kong (7.1%) 102,000 Bank of the Philippine Islands 100,708 20,000 China Mobile, Ltd. 200,352 Total Philippines 48,000 Hang Lung Group, Ltd. 152,045 22,000 Swire Pacific, Ltd. 193,382 Russia (2.5%) Total Hong Kong 3,176 LUKOIL ADR 190,375 Total Russia Hungary (3.4%) 1,400 Richter Gedeon Nyrt 256,263 South Africa (5.3%) Total Hungary 25,500 Massmart Holdings, Ltd. 233,444 48,000 Truworths International, Ltd. 170,910 India (14.5%) Total South Africa 6,400 Grasim Industries, Ltd. 534,314 8,900 ICICI Bank, Ltd. ADR 209,328 South Korea (6.6%) 3,500 Infosys Technologies, Ltd. ADR 116,585 7,800 Pusan Bank 70,460 15,500 Satyam Computer Services, Ltd. ADR 250,325 1,773 Samsung Electronics Company, Ltd. 277,235 Total India 330 Shinsegae Company, Ltd. 155,754 Total South Korea Indonesia (1.2%) 50,000 PT Astra International Tbk 89,188 Taiwan (4.8%) Total Indonesia 66,000 Taiwan Mobile Company, Ltd. 105,789 28,141 Taiwan Semiconductor Manufacturing Israel (3.7%) Company, Ltd. ADR # 263,681 5,400 Check Point Software Technologies, Ltd. 122,796 Total Taiwan 3,500 Teva Pharmaceutical Industries, Ltd. ADR 160,265 Total Israel The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Partner Emerging Markets Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value ^ Shares Common Stock (98.0%) Value ^ Thailand (4.7%) United Kingdom (1.6%) 50,000 PTT Exploration & Production Public 5,000 Standard Chartered plc # $123,022 Company, Ltd. $187,537 Total United Kingdom 42,000 Siam Cememt Public Company, Ltd. 167,456 Total Thailand Total Common Stock (cost $9,665,102) Turkey (4.5%) 42,000 Akbank TAS 215,019 4,200 BIM Birlesik Magazalar AS 130,286 Total Turkey Interest Maturity Shares Short-Term Investments (1.8%) Rate (+) Date Value 139,056 Thrivent Money Market Portfolio 2.900% N/A $139,056 Total Short-Term Investments (at amortized cost) Total Investments (cost $9,804,158) 99.8% Other Assets and Liabilities, Net 0.2% Total Net Assets 100.0% Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Sales) Deliver/Receive Date Date Value Gain/(Loss) South African Rand 93,245 10/1/08  10/3/08 $11,417 $11,256 $161 Total Foreign Currency Forward Contracts (Sales) # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $156,689 Gross unrealized depreciation (2,339,780) Net unrealized appreciation (depreciation) ($2,183,091) Cost for federal income tax purposes $9,804,158 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Real Estate Securities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (92.2%) Value Shares Common Stock (92.2%) Value Diversified REITS (6.6% ) 84,575 Mack-Cali Realty Corporation $2,864,555 36,400 Colonial Properties Trust * $680,316 84,393 SL Green Realty Corporation * 5,468,666 101,473 Liberty Property Trust * 3,820,458 Total Office REITS 14,000 PS Business Parks, Inc. 806,400 185,037 Vornado Realty Trust 16,829,115 Residential REITS (15.7% ) 26,500 Washington Real Estate Investment 50,850 American Campus Communities, Inc. 1,722,798 Trust * 970,695 91,445 Apartment Investment & Management Total Diversified REITS Company * 3,202,404 115,300 Avalonbay Communities, Inc. * 11,347,826 Financials (2.2% ) 72,500 BRE Properties, Inc. * 3,552,500 41,088 iShares Cohen & Steers Realty Majors 81,700 Camden Property Trust * 3,746,762 Index Fund 3,150,628 22,700 Equity Lifestyle Properties, Inc. 1,203,781 42,000 iShares Dow Jones U.S. Real Estate 315,500 Equity Residential REIT 14,011,355 Index Fund * 2,601,900 57,500 Essex Property Trust, Inc. * 6,803,975 55,590 SPDR DJ Wilshire International Real 49,000 Home Properties, Inc. * 2,839,550 Estate ETF * 2,120,758 49,612 Mid-America Apartment Total Financials Communities, Inc. * 2,437,934 37,500 Post Properties, Inc. * 1,048,875 Foreign (1.0% ) 128,000 UDR, Inc. 3,347,200 224,000 Brookfield Properties Corporation 3,548,160 Total Residential REITS Total Foreign Retail REITS (25.0% ) Hotels, Resorts & Cruise Lines (0.6% ) 31,205 Acadia Realty Trust 788,862 74,020 Starwood Hotels & Resorts 63,797 CBL & Associates Properties, Inc. 1,281,044 Worldwide, Inc. 2,082,923 144,500 Developers Diversified Realty Total Hotels, Resorts & Corporation  4,579,205 Cruise Lines 30,000 Equity One, Inc. * 614,700 99,500 Federal Realty Investment Trust * 8,517,200 Industrial REITS (6.5% ) 275,977 General Growth Properties, Inc. * 4,167,253 136,692 AMB Property Corporation 6,192,148 41,000 Inland Real Estate Corporation * 643,290 186,732 DCT Industrial Trust, Inc. * 1,398,623 277,250 Kimco Realty Corporation 10,241,615 25,000 EastGroup Properties, Inc. 1,213,500 110,016 Macerich Company * 7,002,518 30,000 First Potomac Realty Trust 515,700 93,500 National Retail Properties, Inc. 2,239,325 329,750 ProLogis Trust * 13,608,782 30,450 Realty Income Corporation * 779,520 Total Industrial REITS 113,000 Regency Centers Corporation * 7,535,970 313,000 Simon Property Group, Inc. 30,361,002 Office REITS (16.2% ) 59,000 Tanger Factory Outlet Centers, Inc. * 2,583,610 59,500 Alexandria Real Estate Equities, Inc. * 6,728,260 93,200 Taubman Centers, Inc. 4,660,000 88,457 BioMed Realty Trust, Inc.  2,339,688 60,000 Weingarten Realty Investors * 2,140,200 170,000 Boston Properties, Inc. * 15,922,200 Total Retail REITS 141,185 Brandywine Realty Trust 2,263,196 98,830 Corporate Office Properties Trust * 3,987,790 Specialized REITS (18.4% ) 120,200 Digital Realty Trust, Inc. 5,679,450 94,400 DiamondRock Hospitality Company * 859,040 120,000 Douglas Emmett, Inc. 2,768,400 33,770 Entertainment Properties Trust * 1,847,894 133,000 Duke Realty Corporation * 3,269,140 108,200 Extra Space Storage, Inc. 1,661,952 68,400 Highwoods Properties, Inc. 2,432,304 204,100 Health Care Property Investors, Inc. 8,190,533 36,900 HRPT Properties Trust 254,241 93,800 Health Care REIT, Inc. * 4,992,974 55,815 Kilroy Realty Corporation * 2,667,399 52,875 Healthcare Realty Trust, Inc. * 1,541,306 30,000 Lexington Corporate Properties Trust 516,600 46,800 Hospitality Properties Trust 960,336 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Real Estate Securities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (92.2%) Value Shares Common Stock (92.2%) Value Specialized REITS  continued 43,700 Strategic Hotel Capital, Inc. $329,935 586,056 Host Marriott Corporation * $7,788,684 42,147 Sunstone Hotel Investors, Inc. 568,984 56,038 LaSalle Hotel Properties * 1,306,806 189,759 Ventas, Inc. 9,377,890 127,700 Nationwide Health Properties, Inc. * 4,594,646 Total Specialized REITS 30,000 Omega Healthcare Investors, Inc. 589,800 35,000 Plum Creek Timber Company, Inc. 1,745,100 Total Common Stock 160,948 Public Storage, Inc. 15,935,461 (cost $300,144,630) 97,500 Senior Housing Property Trust 2,323,425 Principal Interest Maturity Amount Long-Term Fixed Income (0.8%) Rate Date Value $453,469 Countrywide Home Loans, Inc. 5.533% 3/20/2036 $412,254 462,148 Deutsche Alt-A Securities Mortgage Loan Trust  3.287 10/27/2008 446,559 425,792 Deutsche Alt-A Securities, Inc. 5.888 6/25/2036 408,912 426,424 Impac Secured Assets Corporation  3.317 10/27/2008 405,716 720,351 J.P. Morgan Alternative Loan Trust  3.287 10/25/2008 687,195 516,938 Residential Funding Mortgage Securities « 4.470 7/25/2018 487,818 Total Long-Term Fixed Income (cost $2,795,380) Interest Maturity Shares Collateral Held for Securities Loaned (29.0%) Rate (+) Date Value 101,986,943 Thrivent Financial Securities Lending Trust 2.800% N/A $101,986,943 Total Collateral Held for Securities Loaned (cost $101,986,943) Interest Maturity Shares Short-Term Investments (3.2%) Rate (+) Date Value 11,075,091 Thrivent Money Market Portfolio 2.900% N/A $11,075,091 Total Short-Term Investments (at amortized cost) Total Investments (cost $416,002,044) 125.2% Other Assets and Liabilities, Net (25.2%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Real Estate Securities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 96 December 2008 $6,385,473 $6,519,360 $133,887 S&P 500 Index Futures 3 December 2008 860,840 875,550 14,710 Total Futures * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At September 30, 2008, $7,372,873 of investments were earmarked as collateral to cover open financial futures contracts. « All or a portion of the security is insured or guaranteed. Definitions: ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $48,585,151 Gross unrealized depreciation (23,959,672) Net unrealized appreciation (depreciation) $24,625,479 Cost for federal income tax purposes $416,002,044 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 Partner Utilities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.5%) Value Shares Common Stock (82.5%) Value Communications Services (3.9% ) Utilities (57.6% ) 700 France Telecom SA $19,635 1,700 Allegheny Energy, Inc. $62,509 800 Global Village Telecom Holding SA # 11,877 1,400 American Electric Power Company, Inc. 51,912 1,300 Koninklijke (Royal) KPN NV 18,775 100 American States Water Company 3,850 900 Manitoba Telecom Services, Inc. 33,191 600 American Water Works Company, Inc. 12,900 8,400 Telecom Italia SPA 12,501 1,000 Aqua America, Inc. 17,780 2,400 Telefonica SA 57,068 1,200 British Energy Group plc 16,306 600 Telenor ASA 7,471 100 California Water Service Group 3,850 Total Communications Services 4,000 Centricia plc 22,506 500 CEZ 31,065 Energy (5.7% ) 1,000 Cia de Saneamento de Minas Gerais 10,615 200 CONSOL Energy, Inc. 9,178 4,400 CMS Energy Corporation Paulo 54,868 400 Devon Energy Corporation 36,480 600 Companhia de Saneamento Basico do 334,605 EDP  Energias do Brasil SA  Rights # 1,758 Estado de Sao 8,315 500 El Paso Corporation 6,380 1,700 Companhia Energetica de Minas Gerais 33,558 300 EOG Resources, Inc. 26,838 400 Consolidated Edison, Inc. 17,184 945 Gdf Suez 49,167 400 CP&L Energy, Inc. 22,344 600 Range Resources Corporation 25,722 1,800 Dominion Resources, Inc. 77,004 500 Southwestern Energy Company # 15,270 2,500 DPL, Inc. 62,000 500 Spectra Energy Corporation 11,900 5,600 Duke Energy Corporation 97,608 100 Transocean, Inc. # 10,984 3,500 Dynegy, Inc. # 12,530 1,800 Williams Companies, Inc. 42,570 1,800 E.ON AG 90,610 Total Energy 1,000 Edison International, Inc. 39,900 400 Electricite de France 28,926 Industrials (2.1% ) 200 Energen Corporation 9,056 6,700 Iberdrola Renovables # 29,276 1,000 Energias do Brasil SA 12,297 3,400 Iberdrola SA 34,542 1,300 Entergy Corporation 115,713 900 Quanta Services, Inc. # 24,309 1,100 Equitable Resources, Inc. 40,359 Total Industrials 2,100 Exelon Corporation 131,502 2,200 FirstEnergy Corporation 147,380 900 Fortum Oyj 30,205 Information Technology (0.9% ) 2,400 FPL Group, Inc. 120,720 200 Itron, Inc. # 17,706 400 Gamesa Corporacion Tecnologia SA 13,705 1,500 Tele2 AB 17,118 6,000 International Power plc 38,822 Total Information Technology 1,600 ITC Holdings Corporation 82,832 1,600 National Grid plc 20,308 Telecommunications Services (12.3% ) 700 New Jersey Resources Corporation 25,123 1,200 America Movil SA de CV ADR 55,632 1,000 Northeast Utilities Service Company 25,650 700 American Tower Corporation # 25,179 3,000 Northumbrian Water Group plc 15,393 5,000 AT&T, Inc. 139,600 3,800 NRG Energy, Inc. 94,050 1,900 Frontier Communications Corporation 21,850 800 NSTAR 26,800 300 Millicom Internation Cellular SA 20,601 700 Ormat Technologies, Inc. 25,431 500 Rogers Communications, Inc. 16,620 200 Pepco Holdings, Inc. 4,582 1,100 SBA Communications Corporation # 28,457 1,900 PG&E Corporation 71,155 4,100 Verizon Communications, Inc. 131,569 3,100 PPL Corporation 114,762 2,600 Vodafone Group plc ADR 57,460 4,200 Public Service Enterprise Group, Inc. 137,718 1,400 Windstream Corporation 15,316 1,500 Questar Corporation 61,380 Total Telecommunications 900 Scottish & Southern Energy plc 22,900 Services 600 Sempra Energy 30,282 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 20 Partner Utilities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.5%) Value Shares Common Stock (82.5%) Value Utilities  continued 400 Veolia Environnement $16,457 3,100 Southern Company $116,839 600 Wisconsin Energy Corporation 26,940 250 Suex Environnement SA # 6,156 Total Utilities 10 Suez Lyonnaise des Eaux 491 1,400 Tractebel Energia SA 14,788 Total Common Stock 600 UGI Corporation 15,468 (cost $4,346,106) Interest Maturity Shares Short-Term Investments (18.1%) Rate (+) Date Value 752,247 Thrivent Money Market Portfolio 2.900% N/A $752,247 Total Short-Term Investments (at amortized cost) Total Investments (cost $5,098,353) 100.6% Other Assets and Liabilities, Net (0.6%) Total Net Assets 100.0% Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Sales) Deliver/Receive Date Date Value Gain/(Loss) Euro 8,090 10/1/08  10/3/08 $11,668 $11,389 $279 Total Foreign Currency Forward Contracts (Sales) # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $10,643 Gross unrealized depreciation (931,345) Net unrealized appreciation (depreciation) ($920,702) Cost for federal income tax purposes $5,098,353 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 21 Partner Small Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (93.7%) Value Shares Common Stock (93.7%) Value Consumer Discretionary (11.4% ) 52,050 Amedisys, Inc. #* $2,533,274 26,140 Aeropostale, Inc. #* $839,355 30,610 Auxilium Pharmaceuticals, Inc. #* 991,764 11,550 Buckle, Inc.  641,487 4,830 Cougar Biotechnologies # 161,274 21,140 Capella Education Company # 906,060 46,960 Eclipsys Corporation 983,812 175,680 Chicos FAS, Inc. #* 960,970 36,010 Haemonetics Corporation # 2,222,537 16,470 Deckers Outdoor Corporation #* 1,714,198 52,180 ICON plc ADR # 1,995,885 50,320 Gymboree Corporation # 1,786,360 22,340 Myriad Genetics, Inc. * 1,449,419 56,770 Hibbett Sports, Inc. #* 1,136,535 44,200 NuVasive, Inc. #* 2,180,386 55,810 Interactive Data Corporation 1,407,528 33,670 Onyx Pharmaceuticals, Inc. # 1,218,181 80,550 LKQ Corporation # 1,366,934 30,900 OSI Pharmaceuticals, Inc. * 1,523,061 63,680 Lululemon Athletica, Inc. #* 1,466,550 87,990 PAREXEL International Corporation # 2,521,793 32,330 Pulte Homes, Inc. 451,650 42,500 Perrigo Company 1,634,550 47,510 True Religion Apparel, Inc. * 1,228,134 37,420 Psychiatric Solutions, Inc. # 1,420,089 41,360 Warnaco Group, Inc. #* 1,873,194 34,790 Rigel Pharmaceuticals, Inc. * 812,346 83,560 WMS Industries, Inc. # 2,554,429 25,990 Savient Pharmaceuticals, Inc. #* 387,511 Total Consumer Discretionary 46,420 Thoratec Corporation 1,218,525 30,630 United Therapeutics Corporation #* 3,221,357 Consumer Staples (2.5% ) 7,940 Universal Health Services, Inc. 444,878 76,350 Darling International, Inc. 848,248 37,580 West Pharmaceutical Services, Inc. * 1,834,656 37,340 Flowers Foods, Inc. * 1,096,302 66,990 Wright Medical Group, Inc. #* 2,039,176 34,150 Green Mountain Coffee Roasters, Inc. #* 1,343,461 26,210 Xenoport, Inc. # 1,270,923 26,420 TreeHouse Foods, Inc. # 784,674 Total Health Care Total Consumer Staples Industrials (18.3% ) Energy (7.4% ) 68,280 Actuant Corporation 1,723,387 42,170 Arena Resources, Inc. # 1,638,304 67,880 Aecom Technology Corporation # 1,658,987 14,230 Carbo Ceramics, Inc. * 734,410 25,560 Chart Industries, Inc. # 729,994 41,000 Complete Production Services, Inc. # 825,330 20,220 Clean Harbors, Inc. # 1,365,861 40,810 Concho Resources, Inc. # 1,126,764 10,950 Energy Conversion Devices, Inc. #* 637,838 21,060 Core Laboratories NV * 2,133,799 17,740 ESCO Technologies, Inc. 854,536 44,700 EXCO Resources, Inc. # 729,504 21,680 Genesee & Wyoming, Inc. # 813,434 11,780 Foundation Coal Holdings, Inc. 419,132 35,960 Huron Consulting Group, Inc. #* 2,049,001 22,420 Goodrich Petroleum Corporation * 977,288 40,310 JA Solar Holdings Company, 12,870 Lufkin Industries, Inc. 1,021,234 Ltd. ADR #* 426,480 29,650 Penn Virginia Corporation 1,584,496 126,380 Kforce, Inc. 1,290,340 28,440 Willbros Group, Inc. #* 753,660 46,530 Landstar System, Inc. 2,050,112 Total Energy 15,700 Lindsay Manufacturing Company * 1,142,175 84,810 Mobile Mini, Inc. #* 1,639,377 Financials (5.7% ) 110,870 MPS Group, Inc. # 1,117,570 61,150 Digital Realty Trust, Inc.  2,889,338 47,560 Navigant Consulting, Inc. # 945,968 38,510 Dime Community Bancshares 586,122 66,490 Orbital Sciences Corporation #* 1,593,765 140,490 Extra Space Storage, Inc. 2,157,926 36,270 RBC Bearings, Inc. # 1,221,936 16,690 Home Properties, Inc. * 967,186 24,090 Teledyne Technologies, Inc. # 1,376,984 32,750 PrivateBancorp, Inc. 1,364,365 50,610 Tetra Tech, Inc. # 1,217,677 61,770 Riskmetrics Group, Inc. #* 1,208,839 10,560 Valmont Industries, Inc. $873,206 Total Financials 44,440 Wabtec Corporation 2,276,661 24,770 Waste Connections, Inc. # 849,611 41,690 Woodward Governor Company 1,470,406 Health Care (21.5% ) Total Industrials 38,870 Acorda Therapeutics, Inc. #* 927,050 40,240 Alexion Pharmaceuticals, Inc. # 1,581,432 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 22 Partner Small Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (93.7%) Value Shares Common Stock (93.7%) Value Information Technology (21.0% ) Materials (3.9% ) 72,540 Ariba, Inc. * $1,024,990 22,100 Cabot Corporation $702,338 60,990 AsiaInfo Holdings # 559,888 23,460 Century Aluminum Company # 649,607 82,510 Atheros Communications, Inc. #* 1,945,586 17,430 Compass Minerals International, Inc. 913,158 68,120 Cavium Networks, Inc. #* 959,130 25,430 Koppers Holdings, Inc. 951,336 54,320 Concur Technologies, Inc. #* 2,078,283 30,060 Olin Corporation 583,164 20,150 DTS, Inc. #* 560,774 70,290 Solutia, Inc. # 984,060 45,490 F5 Networks, Inc. # 1,063,556 92,210 Temple-Inland, Inc. * 1,407,125 22,819 Gartner Group, Inc. # 517,535 Total Materials 55,650 Interwoven, Inc. 785,778 64,420 Microsemi Corporation #* 1,641,422 Telecommunications Services (0.8% ) 72,480 Monolithic Power Systems, Inc. # 1,258,978 18,820 NTELOS Holdings Corporation 506,070 46,630 Net 1 UEPS Technology, Inc. # 1,041,248 60,020 Premiere Global Services, Inc. # 843,881 92,110 Novellus Systems, Inc. #* 1,809,040 Total Telecommunications 101,680 Omniture, Inc. #* 1,866,845 Services 78,020 Plexus Corporation # 1,615,014 270,970 PMC-Sierra, Inc. 2,010,597 Utilities (1.2% ) 92,000 Polycom, Inc. # 2,127,960 37,560 ITC Holdings Corporation 1,944,481 97,030 Riverbed Technology, Inc. # 1,214,816 Total Utilities 52,060 Sybase, Inc. # 1,594,077 69,740 Taleo Corporation # 1,387,129 Total Common Stock 82,280 TiVo, Inc. #* 602,290 (cost $154,892,170) 28,630 Verigy, Ltd. # 466,096 71,840 VistaPrint, Ltd. #* 2,359,226 58,200 Vocus, Inc. # 1,976,472 55,750 Websense, Inc. #* 1,246,012 Total Information Technology Interest Maturity Shares Collateral Held for Securities Loaned (30.7%) Rate (+) Date Value 49,343,358 Thrivent Financial Securities Lending Trust 2.800% N/A $49,343,358 Total Collateral Held for Securities Loaned (cost $49,343,358) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 23 Partner Small Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.1%) Rate (+) Date Value $100,000 Federal Home Loan Bank Discount Notes  2.250% 12/10/2008 $99,514 400,000 Federal National Mortgage Association  2.337 12/10/2008 398,056 7,697,666 Thrivent Money Market Portfolio 2.900 N/A 7,697,666 Total Short-Term Investments (cost $8,195,420) Total Investments (cost $212,430,948) 129.5% Other Assets and Liabilities, Net (29.5%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 99 December 2008 $6,940,683 $6,723,090 ($217,593) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $398,056 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $5,580,154 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $9,192,285 Gross unrealized depreciation (13,463,726) Net unrealized appreciation (depreciation) ($4,271,441) Cost for federal income tax purposes $212,430,948 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 24 Partner Small Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Consumer Discretionary (12.3% ) 70,000 Gladstone Capital Corporation * $1,066,800 153,500 Aaron Rents, Inc. * $4,155,245 70,000 Hatteras Financial Corporation 1,624,000 49,700 Cavco Industries, Inc. # 1,796,655 119,000 Hercules Technology Growth 74,000 Corinthian Colleges, Inc. #* 1,110,000 Capital, Inc. * 1,154,300 45,400 CSS Industries, Inc. 1,168,596 61,800 Home Bancshares, Inc. * 1,598,766 76,500 Dixie Group, Inc. #* 562,275 18,000 iShares Russell 2000 Value Fund * 1,210,320 59,400 Dorman Products, Inc. # 744,282 58,200 JMP Group, Inc. 302,640 93,200 Drew Industries, Inc. #* 1,594,652 84,000 Kite Realty Group Trust 924,000 69,000 Freds, Inc. * 981,180 59,700 LaSalle Hotel Properties * 1,392,204 80,300 Haverty Furniture Companies, Inc. * 918,632 4,000 Markel Corporation # 1,406,000 46,800 Lee Enterprises, Inc. * 163,800 94,500 Max Re Capital, Ltd. 2,195,235 49,600 M/I Homes, Inc. * 1,129,888 95,700 Meadowbrook Insurance Group, Inc. 675,642 57,000 MarineMax, Inc. #* 412,110 51,100 National Interstate Corporation * 1,227,933 40,000 Matthews International Corporation 2,029,600 36,000 Parkway Properties, Inc. * 1,362,960 80,000 Mens Wearhouse, Inc. * 1,699,200 82,200 PennantPark Investment Corporation 609,102 80,000 Meritage Homes Corporation #* 1,976,000 37,000 Piper Jaffray Companies # 1,600,250 67,500 Pool Corporation * 1,574,775 61,500 Potlatch Corporation * 2,852,985 69,100 Saga Communications, Inc. # 393,870 75,500 ProAssurance Corporation #* 4,228,000 140,000 Shiloh Industries, Inc. 1,183,000 47,000 Provident Bankshares Corporation 456,370 49,600 Stanley Furniture Company, Inc. 452,848 32,700 Redwood Trust, Inc. * 710,571 68,000 Steak n Shake Company #* 590,240 53,000 Sandy Spring Bancorp, Inc. * 1,171,300 154,500 Stein Mart, Inc. * 604,095 54,000 Seabright Insurance Holdings # 702,000 47,900 Steven Madden, Ltd. 1,186,962 120,000 Strategic Hotel Capital, Inc. * 906,000 108,000 Winnebago Industries, Inc. * 1,395,360 42,700 SVB Financial Group # 2,473,184 Total Consumer Discretionary 51,500 Wintrust Financial Corporation 1,511,525 Total Financials Consumer Staples (1.9% ) 260,000 Alliance One International, Inc. # 988,000 Health Care (5.9% ) 45,900 Caseys General Stores, Inc. * 1,384,803 17,000 Analogic Corporation 845,920 44,000 Nash Finch Company 1,897,280 42,200 Angiodynamics, Inc. # 666,760 Total Consumer Staples 7,000 Atrion Corporation 721,210 402,000 Lexicon Pharmaceuticals, Inc. # 715,560 Energy (6.1% ) 103,000 Momenta Pharmaceuticals, Inc. #* 1,350,330 13,300 Atwood Oceanics, Inc. #* 484,120 34,000 National Healthcare Corporation * 1,602,080 45,400 Carbo Ceramics, Inc. * 2,343,094 81,100 Owens & Minor, Inc. 3,933,350 65,900 Hercules Offshore, Inc. #* 999,044 68,200 Triple-S Management Corporation #* 1,110,978 195,000 Mariner Energy, Inc. # 3,997,500 50,800 West Pharmaceutical Services, Inc. * 2,480,056 175,000 NGAS Resources, Inc. * 831,250 Total Health Care 57,300 TETRA Technologies, Inc. # 793,605 60,000 Whiting Petroleum Corporation # 4,275,602 Industrials (24.9% ) Total Energy 129,700 Accuride Corporation #* 207,520 83,000 Alaska Air Group, Inc. # 1,692,370 Financials (19.0% ) 29,000 Ameron International Corporation 2,077,850 188,900 Ares Capital Corporation * 1,970,227 48,100 Applied Industrial Technologies, Inc. 1,295,333 66,000 Cascade Bancorp * 586,740 33,500 Astec Industries, Inc. #* 1,032,805 131,500 Cedar Shopping Centers, Inc. 1,738,430 157,000 Beacon Roofing Supply, Inc. #* 2,452,340 125,605 East West Bancorp, Inc. * 1,720,788 55,700 Belden, Inc. * 1,771,817 37,000 Employers Holdings, Inc. 643,060 69,000 C&D Technologies, Inc. #* 391,920 120,000 First Financial Fund, Inc. 915,600 32,000 Cascade Corporation * 1,401,920 85,700 Glacier Bancorp, Inc. * 2,122,789 47,000 Circor International, Inc. 2,041,210 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 25 Partner Small Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Industrials  continued 91,000 Progress Software Corporation # $2,365,090 89,200 Comfort Systems USA, Inc. $1,191,712 760,000 Safeguard Scientifics, Inc. #* 950,000 43,000 Courier Corporation 875,480 67,100 SPSS, Inc. # 1,970,056 66,800 Dollar Thrifty Automotive 43,000 Standard Microsystems Corporation # 1,074,140 Group, Inc. #* 128,924 80,400 StarTek, Inc. # 516,168 16,200 Franklin Electric Company, Inc. * 721,710 92,300 Symyx Technologies, Inc. # 914,693 23,100 FTI Consulting, Inc. # 1,668,744 69,000 Synnex Corporation #* 1,541,460 59,000 G & K Services, Inc. 1,949,950 84,000 Vignette Corporation 902,160 66,600 Genesee & Wyoming, Inc. # 2,498,832 53,300 Xyratex, Ltd. # 593,229 81,300 Gibraltar Industries, Inc. * 1,521,123 403,900 Zarlink Semiconductor, Inc. #* 183,976 48,500 Greenbrier Companies, Inc. * 946,235 Total Information Technology 64,000 Hub Group, Inc. # 2,409,600 60,500 IDEX Corporation 1,876,710 Materials (8.6% ) 78,800 Insituform Technologies, Inc. #* 1,178,848 45,400 Airgas, Inc. 2,254,110 37,100 Kaman Corporation 1,056,608 66,000 AMCOL International Corporation * 2,063,160 173,000 Kforce, Inc. 1,766,330 99,400 American Vanguard Corporation * 1,498,952 66,500 Kirby Corporation # 2,523,010 84,000 AptarGroup, Inc. 3,285,240 393,400 Kratos Defense & Security 62,500 Arch Chemicals, Inc. * 2,206,250 Solutions, Inc. # 774,998 59,000 Carpenter Technology Corporation 1,513,350 89,000 McGrath Rentcorp 2,564,980 31,000 Chesapeake Corporation # 20,770 205,400 MPS Group, Inc. # 2,070,432 13,800 Deltic Timber Corporation 879,750 58,900 Navigant Consulting, Inc. # 1,171,521 56,400 Innospec, Inc. 680,184 52,000 Nordson Corporation 2,553,720 25,400 Minerals Technologies, Inc. * 1,507,744 25,913 School Specialty, Inc. #* 808,226 143,000 Myers Industries, Inc. * 1,803,230 78,000 Sterling Construction Company, Inc. # 1,263,600 170,000 Wausau-Mosinee Paper Corporation * 1,722,100 49,000 Universal Forest Products, Inc. 1,710,590 Total Materials 147,500 Vitran Corporation, Inc. # 1,986,825 53,900 Waste Connections, Inc. # 1,848,770 Telecommunications Services (0.8% ) 81,000 Woodward Governor Company 2,856,870 120,000 Premiere Global Services, Inc. #* 1,687,200 Total Industrials Total Telecommunications Services Information Technology (10.8% ) 202,900 Acme Packet, Inc. #* 1,162,617 Utilities (5.4% ) 130,000 Advanced Energy Industries, Inc. # 1,778,400 76,000 Black Hills Corporation 2,361,320 121,100 Ariba, Inc. * 1,711,143 108,500 Cleco Corporation * 2,739,625 37,000 ATMI, Inc. # 665,260 66,300 El Paso Electric Company # 1,392,300 101,500 Brooks Automation, Inc. # 848,540 42,500 Empire District Electric Company * 907,375 27,000 Cabot Microelectronics Corporation #* 866,160 67,200 Southwest Gas Corporation 2,033,472 70,800 Catapult Communications 47,300 UniSource Energy Corporation 1,380,687 Corporation # 340,548 49,000 Vectren Corporation 1,364,650 53,000 Cymer, Inc. # 1,342,490 Total Utilities 97,000 Electro Rent Corporation 1,302,710 163,000 GSI Group, Inc. # 575,390 Total Common Stock 45,000 Littelfuse, Inc. # 1,337,850 (cost $219,506,961) 77,000 Methode Electronics, Inc. 688,380 131,000 Palm, Inc. * 782,070 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 26 Partner Small Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Preferred Stock (0.6%) Value 820 East West Bancorp, Inc. $720,575 55,300 National Healthcare Corporation, Convertible 727,195 Total Preferred Stock (cost $1,560,341) Interest Maturity Shares Collateral Held for Securities Loaned (27.4%) Rate (+) Date Value 61,982,475 Thrivent Financial Securities Lending Trust 2.800% N/A $61,982,475 Total Collateral Held for Securities Loaned (cost $61,982,475) Shares or Principal Interest Maturity Amount Short-Term Investments (4.7%) Rate (+) Date Value $4,055,000 Park Avenue Receivables Corporation 5.500% 10/1/2008 $4,055,000 6,588,761 Thrivent Money Market Portfolio 2.900 N/A 6,588,761 Total Short-Term Investments (at amortized cost) Total Investments (cost $293,693,538) 128.4% Other Assets and Liabilities, Net (28.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $25,662,547 Gross unrealized depreciation (28,975,119) Net unrealized appreciation (depreciation) ($3,312,572) Cost for federal income tax purposes $293,693,538 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 27 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Consumer Discretionary (12.2% ) 103,300 Nu Skin Enterprises, Inc. $1,675,526 29,300 American Public Education, Inc. # $1,414,604 74,100 Omega Protein Corporation # 871,416 122,300 ArvinMeritor, Inc. * 1,594,792 33,600 Ralcorp Holdings, Inc. 2,264,976 39,100 Burger King Holdings, Inc. 960,296 89,500 TreeHouse Foods, Inc. # 2,658,150 101,100 Carters, Inc. 1,994,703 60,000 United Natural Foods, Inc. #* 1,499,400 66,500 CEC Entertainment, Inc. # 2,207,800 Total Consumer Staples 39,600 Childrens Place Retail Stores, Inc. # 1,320,660 13,400 Deckers Outdoor Corporation # 1,394,672 Energy (4.8% ) 48,400 Dollar Tree, Inc. # 1,759,824 13,600 Alpha Natural Resources, Inc. # 699,448 133,400 Freds, Inc. * 1,896,948 20,100 Complete Production Services, Inc. # 404,613 162,000 Fuqi International, Inc. # 1,320,300 6,000 Core Laboratories NV * 607,920 24,200 Gentex Corporation 346,060 302,300 Edge Petroleum Corporation #* 541,117 38,400 Guess ?, Inc. 1,335,936 25,200 Forest Oil Corporation # 1,249,920 31,400 Hasbro, Inc. 1,090,208 29,000 Frontier Oil Corporation 534,180 34,600 Hibbett Sports, Inc. #* 692,692 46,500 Input/Output, Inc. # 659,835 146,300 Hot Topic, Inc. # 967,043 48,200 Mariner Energy, Inc. # 988,100 29,500 Interactive Data Corporation 743,990 50,500 McMoran Exploration Company #* 1,193,820 24,700 ITT Educational Services, Inc. #* 1,998,477 41,200 Oil States International, Inc. # 1,456,420 67,500 Jack in the Box, Inc. # 1,424,250 31,200 Penn Virginia Corporation 1,667,328 121,900 Leapfrog Enterprises, Inc. #* 1,287,264 30,397 Petrohawk Energy Corporation # 657,487 24,600 LKQ Corporation #* 417,462 34,100 Petroleum Development Corporation # 1,513,017 59,300 Marvel Entertainment, Inc. * 2,024,502 23,100 Range Resources Corporation 990,297 32,000 Matthews International Corporation 1,623,680 19,200 SandRidge Energy, Inc. # 376,320 55,200 Meritage Homes Corporation # 1,363,440 70,800 Tesco Corporation #* 1,482,552 26,400 Polaris Industries, Inc. * 1,200,936 54,100 TETRA Technologies, Inc. # 749,285 91,600 Pulte Homes, Inc. 1,279,652 40,200 Union Drilling, Inc. # 425,718 35,500 Regal Entertainment Group * 560,190 17,600 Whiting Petroleum Corporation # 1,254,176 104,300 Rent-A-Center, Inc. # 2,323,804 55,700 Willbros Group, Inc. #* 1,476,050 36,600 Ross Stores, Inc. 1,347,246 Total Energy 299,200 Shuffle Master, Inc. #* 1,522,928 22,800 Steiner Leisure, Ltd. 783,864 Financials (25.4% ) 1,900 Strayer Education, Inc. 380,494 13,500 Alexandria Real Estate Equities, Inc. * 1,526,580 22,800 TJX Companies, Inc. * 695,856 55,600 American Campus Communities, Inc. * 1,883,728 48,500 Toll Brothers, Inc. # 1,223,655 114,900 American Equity Investment Life 41,600 Tractor Supply Company #* 1,749,280 Holding Company 861,750 46,600 Warnaco Group, Inc. #* 2,110,514 57,800 American Financial Group, Inc. 1,705,100 58,900 WMS Industries, Inc. # 1,800,573 93,000 Amerisafe, Inc. # 1,692,600 Total Consumer Discretionary 79,100 Aspen Insurance Holdings, Ltd. 2,175,250 22,200 Bank of Hawaii Corporation * 1,186,590 Consumer Staples (4.8% ) 90,250 BioMed Realty Trust, Inc. 2,387,112 45,142 Calavo Growers, Inc. * 562,469 25,200 Cash America International, Inc. 908,208 66,200 Caseys General Stores, Inc. 1,997,254 28,800 City Holding Company 1,216,800 13,600 Central European Distribution 161,000 Colonial BancGroup, Inc. 1,265,460 Corporation #* 617,576 73,100 Community Bank System, Inc. * 1,838,465 22,200 Chattem, Inc. #* 1,735,596 45,300 Corporate Office Properties Trust 1,827,855 17,100 Diamond Foods, Inc. 479,313 33,193 Cullen/Frost Bankers, Inc. 1,991,580 49,500 Elizabeth Arden, Inc. # 971,685 39,700 Digital Realty Trust, Inc. 1,875,825 36,100 Flowers Foods, Inc. 1,059,896 74,500 Dime Community Bancshares 1,133,890 28,600 Herbalife, Ltd. 1,130,272 104,300 East West Bancorp, Inc. * 1,428,910 34,100 Nash Finch Company 1,470,392 34,600 Entertainment Properties Trust 1,893,312 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 28 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Financials  continued Health Care (13.7% ) 66,100 First Cash Financial Services, Inc. # $991,500 35,800 Alexion Pharmaceuticals, Inc. # $1,406,940 48,500 First Midwest Bancorp, Inc. 1,175,640 34,500 Alpharma, Inc. #* 1,272,705 155,000 First Niagara Financial Group, Inc. 2,441,250 29,400 Amedisys, Inc. #* 1,430,898 57,900 Glacier Bancorp, Inc. * 1,434,183 74,100 AmSurg Corporation #* 1,887,327 47,500 Hanover Insurance Group, Inc. 2,162,200 40,700 ArthroCare Corporation #* 1,128,204 70,900 HCC Insurance Holdings, Inc. 1,914,300 19,800 Beckman Coulter, Inc. 1,405,602 33,000 Home Properties, Inc. * 1,912,350 51,076 BioMarin Pharmaceutical, Inc. #* 1,353,003 23,700 Infinity Property & 13,300 Bio-Rad Laboratories, Inc. # 1,318,296 Casualty Corporation 976,440 20,100 Cephalon, Inc. #* 1,557,549 118,000 Inland Real Estate Corporation * 1,851,420 8,900 Charles River Laboratories 117,700 Investors Real Estate Trust * 1,317,063 International, Inc. # 494,217 69,500 IPC Holdings, Ltd. 2,099,595 23,500 Community Health Systems, Inc. # 688,785 96,000 iShares Dow Jones US Home 9,700 Haemonetics Corporation # 598,684 Construction Index Fund * 1,724,160 57,200 HealthExtras, Inc. # 1,494,064 30,000 iShares Russell 2000 Index Fund * 2,051,700 98,800 Healthspring, Inc. # 2,090,608 30,300 iShares Russell 2000 Value Fund * 2,037,372 52,400 ICON plc ADR # 2,004,300 45,800 iShares Russell Microcap Index Fund * 2,039,474 13,100 Integra LifeSciences Holdings 171,900 MGIC Investment Corporation * 1,208,457 Corporation #* 576,793 89,300 National Retail Properties, Inc. 2,138,735 66,475 IPC The Hospitalist Company, Inc. # 1,708,408 35,500 Nationwide Health Properties, Inc. * 1,277,290 65,300 Kindred Healthcare, Inc. # 1,800,321 129,700 NewAlliance Bancshares, Inc. * 1,949,391 56,600 Lincare Holdings, Inc. # 1,703,094 73,700 Old National Bancorp * 1,475,474 28,900 Martek Biosciences Corporation #* 908,038 48,300 optionsXpress Holdings, Inc. 937,986 39,800 Masimo Corporation # 1,480,560 88,900 Phoenix Companies, Inc. 821,436 12,900 Myriad Genetics, Inc. * 836,952 73,800 Platinum Underwriters Holdings, Ltd. 2,618,424 59,400 Natus Medical, Inc. 1,346,004 41,900 Portfolio Recovery Associates, Inc. #* 2,037,597 34,000 NuVasive, Inc. #* 1,677,220 27,200 Potlatch Corporation * 1,261,808 12,900 OSI Pharmaceuticals, Inc. * 635,841 23,400 ProAssurance Corporation # 1,310,400 42,000 Owens & Minor, Inc. 2,037,000 57,600 Prosperity Bancshares, Inc. * 1,957,824 71,600 PAREXEL International Corporation # 2,052,056 51,800 Raymond James Financial, Inc. * 1,708,364 38,400 Pediatrix Medical Group, Inc. # 2,070,528 48,300 Realty Income Corporation 1,236,480 23,200 PerkinElmer, Inc. 579,304 30,700 RLI Corporation 1,906,163 28,600 Perrigo Company 1,099,956 56,000 Senior Housing Property Trust 1,334,480 67,200 Phase Forward, Inc. # 1,405,152 34,200 Signature Bank # 1,192,896 52,700 PSS World Medical, Inc. #* 1,027,650 154,300 South Financial Group, Inc. 1,131,019 20,200 Psychiatric Solutions, Inc. # 766,590 176,100 Sterling Bancshares, Inc. 1,840,245 21,400 Shire Pharmaceuticals Group plc ADR * 1,021,850 63,700 Sterling Financial Corporation 923,650 51,700 STERIS Corporation 1,942,886 59,750 Stifel Financial Corporation #* 2,981,527 14,400 United Therapeutics Corporation #* 1,514,448 117,000 Strategic Hotel Capital, Inc. * 883,350 27,000 Universal Health Services, Inc. 1,512,810 40,600 SVB Financial Group # 2,351,552 47,300 West Pharmaceutical Services, Inc. * 2,309,186 243,100 UCBH Holdings, Inc. * 1,558,271 54,800 Wright Medical Group, Inc. #* 1,668,112 34,800 UMB Financial Corporation 1,827,696 Total Health Care 12,600 United Bankshares, Inc. 441,000 25,300 United Fire & Casual Company 723,327 Industrials (13.8% ) 54,300 Washington Real Estate Investment 61,500 Applied Industrial Technologies, Inc. 1,656,195 Trust * 1,989,009 47,300 Brady Corporation 1,668,744 11,400 Westamerica Bancorporation * 655,842 14,600 Bucyrus International, Inc. 652,328 42,200 World Acceptance Corporation #* 1,519,200 43,900 Carlisle Companies, Inc. 1,315,683 Total Financials 29,200 Ceradyne, Inc. #* 1,070,472 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 29 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Industrials  continued 176,242 Compuware Corporation # $1,707,785 39,000 Columbus McKinnon Corporation $919,230 31,300 Comtech Telecommunications 51,700 Continental Airlines, Inc. * 862,356 Corporation # 1,541,212 24,600 Copa Holdings SA 799,500 55,300 Cypress Semiconductor Corporation 288,666 43,900 Curtiss-Wright Corporation 1,995,255 54,600 DTS, Inc. #* 1,519,518 71,800 EMCOR Group, Inc. # 1,889,776 186,500 EarthLink, Inc. * 1,585,250 23,500 EnerSys #* 463,185 73,300 F5 Networks, Inc. # 1,713,754 26,500 EnPro Industries, Inc. # 984,740 46,252 FLIR Systems, Inc. # 1,777,002 15,200 Esterline Technologies Corporation # 601,768 76,105 FormFactor, Inc. # 1,325,749 35,100 FTI Consulting, Inc. # 2,535,624 78,700 Informatica Corporation # 1,022,313 9,200 Gardner Denver, Inc. # 319,424 51,700 Insight Enterprises, Inc. # 693,297 22,700 Genesee & Wyoming, Inc. # 851,704 16,500 Intersil Corporation 273,570 48,000 Heartland Express, Inc. 744,960 19,716 Itron, Inc. #* 1,745,457 48,600 Hub Group, Inc. # 1,829,790 64,500 Lawson Software, Inc. # 451,500 55,600 IDEX Corporation 1,724,712 40,200 ManTech International Corporation # 2,383,458 33,400 JB Hunt Transport Services, Inc. * 1,114,558 43,700 MKS Instruments, Inc. # 870,067 13,800 Kaydon Corporation 621,828 54,200 Monolithic Power Systems, Inc. # 941,454 122,300 Kforce, Inc. 1,248,683 159,300 ON Semiconductor Corporation # 1,076,868 16,800 Kirby Corporation # 637,392 117,700 Parametric Technology Corporation # 2,165,680 94,600 Knight Transportation, Inc. * 1,605,362 138,900 Perot Systems Corporation # 2,409,915 115,500 Knoll, Inc. 1,746,360 26,300 Plexus Corporation # 544,410 21,400 Landstar System, Inc. 942,884 174,169 PMC-Sierra, Inc. 1,292,334 37,700 Lennox International, Inc. 1,254,279 88,200 Polycom, Inc. #* 2,040,066 37,800 Moog, Inc. # 1,620,864 95,800 QLogic Corporation # 1,471,488 23,800 MSC Industrial Direct Company, Inc. 1,096,466 36,212 Quest Software, Inc. 459,530 24,000 Northwest Pipe Company #* 1,046,880 25,200 Rogers Corporation # 931,896 56,900 Oshkosh Corporation 748,804 288,700 S1 Corporation 1,766,844 54,000 Pacer International, Inc. 889,380 72,100 SAIC, Inc. # 1,458,583 36,300 Pentair, Inc. 1,254,891 21,800 ScanSource, Inc. #* 627,622 47,399 Polypore International, Inc. # 1,019,552 44,100 Shanda Interactive Entertainment, 36,300 Regal-Beloit Corporation 1,543,476 Ltd. #* 1,126,755 6,600 Robbins & Myers, Inc. 204,138 28,400 Skyworks Solutions, Inc. # 237,424 12,200 Roper Industries, Inc. 694,912 70,200 Solera Holdings, Inc. # 2,016,144 15,163 SunPower Corporation Class B # 1,047,005 90,100 Sybase, Inc. # 2,758,862 103,200 Sykes Enterprises, Inc. # 2,266,272 129,200 TIBCO Software, Inc. #* 945,744 33,200 Teledyne Technologies, Inc. # 1,897,712 23,900 Trimble Navigation, Ltd. # 618,054 29,800 Trinity Industries, Inc. * 766,754 17,600 Varian Semiconductor Equipment 71,950 Waste Connections, Inc. #* 2,467,885 Associates, Inc. # 442,112 32,800 Watson Wyatt Worldwide, Inc. 1,631,144 Total Information Technology 21,900 WESCO International, Inc. # 704,742 44,200 Woodward Governor Company 1,558,934 Materials (3.7% ) Total Industrials 31,300 Airgas, Inc. 1,554,045 12,600 AptarGroup, Inc. 492,786 Information Technology (13.0% ) 51,400 Bemis Company, Inc.  1,342,568 37,000 ADC Telecommunications, Inc. # 312,650 11,600 FMC Corporation 596,124 45,500 Anixter International, Inc. #* 2,707,705 34,400 Greif, Inc. * 2,257,328 42,700 ANSYS, Inc. #* 1,617,049 39,400 Koppers Holdings, Inc. 1,473,954 87,200 Atmel Corporation # 295,608 80,900 Pactiv Corporation # 2,008,747 26,900 Cabot Microelectronics Corporation # 862,952 50,500 Rock-Tenn Company 2,018,990 25,300 CACI International, Inc. # 1,267,530 45,500 Rockwood Holdings, Inc. # 1,167,530 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 30 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Materials  continued Utilities (3.0% ) 28,000 Royal Gold, Inc. * $1,006,880 76,500 Avista Corporation $1,660,815 34,200 RPM International, Inc. 661,428 57,200 Cleco Corporation * 1,444,300 Total Materials 78,700 El Paso Electric Company # 1,652,700 52,300 New Jersey Resources Corporation 1,877,047 Telecommunications Services (1.5% ) 43,400 Piedmont Natural Gas Company, Inc. * 1,387,064 27,300 CenturyTel, Inc. * 1,000,545 25,600 Portland General Electric Company 605,696 60,200 NTELOS Holdings Corporation 1,618,778 56,500 UGI Corporation 1,456,570 124,800 Premiere Global Services, Inc. # 1,754,688 27,200 UniSource Energy Corporation 793,968 85,000 Syniverse Holdings, Inc. # 1,411,850 34,000 Vectren Corporation 946,900 Total Telecommunications Total Utilities Services Total Common Stock (cost $376,065,450) Interest Maturity Shares Collateral Held for Securities Loaned (23.0%) Rate (+) Date Value 90,566,549 Thrivent Financial Securities Lending Trust 2.800% N/A $90,566,549 Total Collateral Held for Securities Loaned (cost $90,566,549) Shares or Principal Interest Maturity Amount Short-Term Investments (5.0%) Rate (+) Date Value $2,000,000 Federal National Mortgage Association  2.100% 12/10/2008 $1,990,278 3,470,000 Novartis Finance Corporation 1.250 10/1/2008 3,470,000 14,388,871 Thrivent Money Market Portfolio 2.900 N/A 14,388,871 Total Short-Term Investments (cost $19,850,800) Total Investments (cost $486,482,799) 123.9% Other Assets and Liabilities, Net (23.9%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 31 Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 29 December 2008 $2,079,677 $1,969,390 ($110,287) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $1,990,278 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,357,886 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $24,976,175 Gross unrealized depreciation (23,022,880) Net unrealized appreciation (depreciation) $1,953,295 Cost for federal income tax purposes $486,482,799 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 32 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary (13.9% ) 34,100 Jack in the Box, Inc. # $719,510 7,100 4Kids Entertainment, Inc. # $50,126 16,500 JAKKS Pacific, Inc. # 411,015 32,075 Aaron Rents, Inc. 868,270 15,230 Jo-Ann Stores, Inc. # 319,525 10,600 AH Belo Corporation 54,696 10,975 Joseph A. Bank Clothiers, Inc. #* 368,760 16,000 Arbitron, Inc.  715,040 16,100 K-Swiss, Inc. 280,140 7,200 Arctic Cat, Inc. * 65,880 7,500 Landrys Restaurants, Inc. * 116,625 12,600 ATC Technology Corporation # 299,124 31,200 La-Z-Boy, Inc. * 290,784 11,100 Audiovox Corporation # 104,007 8,900 Libbey, Inc. * 75,739 7,000 Bassett Furniture Industries, Inc. 59,850 9,900 Lithia Motors, Inc. * 42,669 13,000 Big 5 Sporting Goods Corporation * 134,160 45,600 Live Nation, Inc. #* 741,912 8,800 Blue Nile, Inc. #* 377,256 81,600 LKQ Corporation #* 1,384,752 25,425 Brown Shoe Company, Inc. 416,462 8,400 M/I Homes, Inc. * 191,352 52,700 Brunswick Corporation * 674,033 11,200 Maidenform Brands, Inc. # 162,512 9,400 Buckle, Inc. * 522,076 12,700 Marcus Corporation 204,216 10,700 Buffalo Wild Wings, Inc. #* 430,568 11,100 MarineMax, Inc. #* 80,253 23,600 Cabelas, Inc. # 285,088 31,100 Mens Wearhouse, Inc. * 660,564 14,800 California Pizza Kitchen, Inc. # 190,476 18,500 Meritage Homes Corporation #* 456,950 17,800 Cato Corporation 312,390 8,400 Midas, Inc. # 115,584 13,300 CBRL Group, Inc. 349,790 17,900 Monaco Coach Corporation 34,905 13,625 CEC Entertainment, Inc. # 452,350 6,900 Monarch Casino & Resort, Inc. # 78,591 46,800 Champion Enterprises, Inc. # 259,740 10,800 Movado Group, Inc. 241,380 12,600 Charlotte Russe Holding, Inc. # 129,150 13,900 Multimedia Games, Inc. #* 60,187 14,500 Childrens Place Retail Stores, Inc. # 483,575 2,900 National Presto Industries, Inc. 216,050 21,325 Christopher & Banks Corporation 163,563 13,900 Nautilus Group, Inc. # 63,523 31,500 CKE Restaurants, Inc. 333,900 17,800 NutriSystem, Inc. * 315,416 17,000 Coinstar, Inc. # 544,000 12,800 OCharleys, Inc. 112,000 2,700 CPI Corporation 29,025 45,700 OfficeMax, Inc. 406,273 49,800 Crocs, Inc. #* 178,284 8,200 Oxford Industries, Inc. * 211,806 7,900 Deckers Outdoor Corporation # 822,232 14,300 P.F. Changs China Bistro, Inc. #* 336,622 9,300 DineEquity, Inc. * 156,798 18,300 Panera Bread Company #* 931,470 27,200 Dress Barn, Inc. # 415,888 13,000 Papa Johns International, Inc. # 353,080 11,800 Drew Industries, Inc. #* 201,898 7,200 Peets Coffee & Tea, Inc. #* 201,024 17,733 E.W. Scripps Company * 125,372 26,700 Pep Boys  Manny, Moe & Jack * 165,006 17,250 Ethan Allen Interiors, Inc. * 483,345 7,100 Perry Ellis International, Inc. 105,861 32,993 Finish Line, Inc. 329,600 14,300 PetMed Express, Inc. # 224,510 45,900 Fleetwood Enterprises, Inc. # 46,818 36,100 Pinnacle Entertainment, Inc. #* 272,916 27,237 Fossil, Inc. # 768,901 19,500 Polaris Industries, Inc. * 887,055 24,050 Freds, Inc. 341,991 28,812 Pool Corporation * 672,184 11,500 Genesco, Inc. # 385,020 4,600 Pre-Paid Legal Services, Inc. #* 189,796 14,000 Group 1 Automotive, Inc. 304,220 76,400 Quiksilver, Inc. # 438,536 17,400 Gymboree Corporation # 617,700 48,000 Radio One, Inc. # 36,000 11,200 Haverty Furniture Companies, Inc. 128,128 10,300 RC2 Corporation # 206,000 17,150 Hibbett Sports, Inc. #* 343,343 10,200 Red Robin Gourmet Burgers, Inc. #* 273,360 37,600 Hillenbrand, Inc. 758,016 31,800 Ruby Tuesday, Inc. * 184,122 26,375 Hot Topic, Inc. # 174,339 10,100 Russ Berrie and Company, Inc. # 77,467 23,500 HSN, Inc. # 258,735 12,200 Ruths Chris Steak House, Inc. # 47,946 34,800 Iconix Brand Group, Inc. #* 455,184 27,050 Select Comfort Corporation #* 44,632 23,500 Interval Leisure Group, Inc. # 244,400 33,425 Shuffle Master, Inc. #* 170,133 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 33 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary  continued 18,200 Longs Drug Stores Corporation $1,376,648 20,000 Skechers USA, Inc. # $336,600 9,400 Mannatech, Inc. 37,600 4,100 Skyline Corporation 108,363 7,700 Nash Finch Company 332,024 16,900 Sonic Automotive, Inc. 142,974 10,500 Sanderson Farms, Inc. * 385,770 36,252 Sonic Corporation #* 528,192 13,300 Spartan Stores, Inc. * 330,904 19,700 Spartan Motors, Inc. 62,646 24,100 Spectrum Brands, Inc. #* 33,499 23,300 Stage Stores, Inc. 318,278 18,900 TreeHouse Foods, Inc. # 561,330 9,200 Stamps.com, Inc. # 107,364 25,800 United Natural Foods, Inc. #* 644,742 7,200 Standard Motor Products, Inc. 44,784 9,870 WD-40 Company 354,629 69,300 Standard Pacific Corporation * 340,263 Total Consumer Staples 17,217 Steak n Shake Company #* 149,444 15,300 Stein Mart, Inc. * 59,823 Energy (6.3% ) 12,400 Sturm, Ruger & Company, Inc. # 86,056 33,500 Atwood Oceanics, Inc. #* 1,219,400 14,000 Superior Industries 13,900 Basic Energy Services, Inc. #* 296,070 International, Inc. * 268,240 17,500 Bristow Group, Inc. #* 592,200 31,600 Texas Roadhouse, Inc. # 284,084 12,300 Carbo Ceramics, Inc. * 634,803 23,500 Ticketmaster # 252,155 18,400 Dril-Quip, Inc. # 798,376 19,300 Tractor Supply Company #* 811,565 8,600 Gulf Island Fabrication, Inc. 296,442 11,000 True Religion Apparel, Inc. * 284,350 13,800 Hornbeck Offshore Services, Inc. #* 532,956 18,100 Tuesday Morning Corporation #* 74,753 51,700 Input/Output, Inc. # 733,623 14,900 Tween Brands, Inc. # 145,871 9,000 Lufkin Industries, Inc. 714,150 8,600 UniFirst Corporation 370,574 15,700 Matrix Service Company # 299,870 8,400 Universal Electronic Inc. # 209,832 12,100 NATO Group, Inc. # 486,178 13,000 Universal Technical Institute, Inc. #* 221,780 25,200 Penn Virginia Corporation 1,346,688 9,500 Volcom, Inc. # 164,160 8,900 Petroleum Development Corporation # 394,893 17,500 Winnebago Industries, Inc. * 226,100 26,100 PetroQuest Energy, Inc. * 400,635 30,200 WMS Industries, Inc. # 923,214 30,000 Pioneer Drilling Company # 399,000 29,500 Wolverine World Wide, Inc. 780,865 12,550 SEACOR Holdings, Inc. # 990,822 21,300 Zale Corporation #* 532,500 74,632 Southern Union Company 1,541,151 12,000 Zumiez, Inc. # 197,760 37,400 St. Mary Land & Exploration Company 1,333,310 Total Consumer Discretionary 20,800 Stone Energy Corporation # 880,464 9,900 Superior Well Services, Inc. #* 250,569 Consumer Staples (4.0% ) 18,600 Swift Energy Company # 719,634 53,500 Alliance One International, Inc. # 203,300 45,050 TETRA Technologies, Inc. # 623,942 10,900 Andersons, Inc. * 383,898 28,400 Unit Corporation #* 1,414,888 6,000 Boston Beer Company, Inc. # 284,940 17,600 World Fuel Services Corporation 405,328 30,600 Caseys General Stores, Inc.  923,202 Total Energy 42,800 Central Garden & Pet Company # 254,660 11,300 Chattem, Inc. #* 883,434 Financials (18.7% ) 49,200 Darling International, Inc. 546,612 19,500 Acadia Realty Trust  492,960 48,125 Flowers Foods, Inc. 1,412,950 10,900 Anchor BanCorp Wisconsin, Inc. * 80,115 18,200 Great Atlantic & Pacific Tea 29,000 Bank Mutual Corporation 329,150 Company, Inc. # 196,924 4,940 BankAtlantic Bancorp, Inc. # 40,508 10,500 Green Mountain Coffee Roasters, Inc. #* 413,070 43,200 BioMed Realty Trust, Inc.  1,142,640 24,200 Hain Celestial Group, Inc. # 666,226 34,500 Boston Private Financial 8,500 J & J Snack Foods Corporation 288,235 Holdings, Inc. * 301,530 18,900 Lance, Inc. 428,841 35,100 Brookline Bancorp, Inc. 448,929 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 34 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Financials  continued 16,500 Mid-America Apartment 16,900 Cascade Bancorp * $150,241 Communities, Inc. * $810,810 17,500 Cash America International, Inc. 630,700 13,400 Nara Bancorp, Inc. 150,080 26,800 Cedar Shopping Centers, Inc. 354,296 23,900 National Financial Partners 358,500 17,300 Central Pacific Financial Corporation 290,813 47,900 National penn Bancshares, Inc. 699,340 28,800 Colonial Properties Trust * 538,272 44,500 National Retail Properties, Inc. 1,065,775 10,900 Columbia Banking System, Inc. 193,257 8,000 Navigators Group, Inc. 464,000 18,000 Community Bank System, Inc. 452,700 39,800 Old National Bancorp * 796,796 18,700 Corus Bankshares, Inc. * 75,735 25,600 optionsXpress Holdings, Inc. 497,152 24,865 Delphi Financial Group, Inc. 697,215 9,200 Parkway Properties, Inc. * 348,312 55,500 DiamondRock Hospitality Company * 505,050 23,900 Pennsylvania Real Estate Investment 15,875 Dime Community Bancshares 241,618 Trust * 450,515 38,200 East West Bancorp, Inc. * 523,340 9,500 Piper Jaffray Companies # 410,875 15,100 EastGroup Properties, Inc. 732,954 9,200 Portfolio Recovery Associates, Inc. #* 447,396 19,800 Entertainment Properties Trust 1,083,456 13,000 Presidential Life Corporation 205,270 49,300 Extra Space Storage, Inc. 757,248 16,400 PrivateBancorp, Inc. 683,224 15,350 Financial Federal Corporation 351,822 20,200 ProAssurance Corporation #* 1,131,200 45,600 First BanCorp * 504,336 24,700 Prosperity Bancshares, Inc. * 839,553 15,500 First Cash Financial Services, Inc. # 232,500 19,964 Provident Bankshares Corporation * 193,850 38,800 First Commonwealth Financial 9,000 PS Business Parks, Inc. 518,400 Corporation * 522,636 16,200 Rewards Network, Inc. # 81,324 19,200 First Financial Bancorp 280,320 10,700 RLI Corporation 664,363 12,500 First Financial Bankshares, Inc. 648,500 9,800 Safety Insurance Group, Inc. 371,714 29,212 First Midwest Bancorp, Inc. 708,099 31,700 Selective Insurance Group, Inc. 726,564 7,200 FirstFed Financial Corporation #* 56,448 68,900 Senior Housing Property Trust 1,641,887 30,500 Flagstar Bancorp, Inc. * 90,890 20,700 Signature Bank #* 722,016 21,500 Forestar Real Estate Group, Inc. # 317,125 43,800 South Financial Group, Inc. 321,054 28,300 Frontier Financial Corporation 380,069 13,200 Sovran Self Storage, Inc. * 593,076 32,500 Glacier Bancorp, Inc. 805,025 10,800 Sterling Bancorp 156,168 10,500 Greenhill & Company, Inc. 774,375 44,000 Sterling Bancshares, Inc. 459,800 26,800 Guaranty Financial Group, Inc. # 105,860 31,315 Sterling Financial Corporation * 454,068 14,200 Hancock Holding Company 724,200 10,900 Stewart Information Services 22,400 Hanmi Financial Corporation 113,120 Corporation 324,275 21,900 Hilb, Rogal and Hobbs Company 1,023,606 15,500 Stifel Financial Corporation #* 773,450 19,200 Home Properties, Inc. * 1,112,640 51,800 Susquehanna Bancshares, Inc. * 1,011,136 11,465 Independent Bank Corporation * 70,968 16,526 SWS Group, Inc. 333,164 9,200 Infinity Property & Casualty 19,000 Tanger Factory Outlet Centers, Inc. * 832,010 Corporation 379,040 12,200 Tower Group, Inc. 287,432 34,600 Inland Real Estate Corporation * 542,874 19,400 Tradestation Group, Inc. # 181,390 26,200 Investment Technology Group, Inc. # 797,266 45,682 TrustCo Bank Corporation NY * 534,936 11,400 Irwin Financial Corporation 45,030 66,500 UCBH Holdings, Inc. * 426,265 19,600 Kilroy Realty Corporation * 936,684 17,700 UMB Financial Corporation 929,604 17,500 Kite Realty Group Trust 192,500 36,200 Umpqua Holdings Corporation 532,502 32,500 LaBranche & Company, Inc. # 146,250 22,700 United Bankshares, Inc. * 794,500 9,300 LandAmerica Financial Group, Inc. * 225,525 24,293 United Community Banks, Inc. * 322,126 24,300 LaSalle Hotel Properties * 566,676 13,500 United Fire & Casual Company 385,965 38,900 Lexington Corporate Properties Trust * 669,858 13,400 Urstadt Biddle Properties 251,250 13,900 LTC Properties, Inc. 407,548 38,500 Whitney Holding Corporation  933,625 39,900 Medical Properties Trust, Inc. * 452,865 11,700 Wilshire Bancorp, Inc. 142,389 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 35 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Financials  continued 5,600 Landauer, Inc. $407,400 14,200 Wintrust Financial Corporation $416,770 11,150 LCA-Vision, Inc. 51,736 9,812 World Acceptance Corporation #* 353,232 8,900 LHC Group, Inc. # 253,472 22,400 Zenith National Insurance Corporation * 820,736 24,400 Magellan Health Services, Inc. # 1,001,864 Total Financials 19,900 Martek Biosciences Corporation #* 625,258 11,800 MedCath Corporation # 211,456 Health Care (13.3% ) 20,300 Mentor Corporation * 484,358 13,100 Abaxis, Inc. #* 258,070 24,200 Meridian Bioscience, Inc. 702,768 6,500 Air Methods Corporation 184,015 16,800 Merit Medical Systems, Inc. # 315,336 34,500 Allscripts Healthcare Solutions, Inc. #* 429,180 8,600 Molina Healthcare, Inc. # 266,600 25,100 Alpharma, Inc. #* 925,939 16,700 Natus Medical, Inc. 378,422 16,133 Amedisys, Inc. #* 785,193 15,000 Noven Pharmaceuticals, Inc. # 175,200 44,000 American Medical Systems 19,700 Odyssey Healthcare, Inc. # 199,955 Holdings, Inc. #* 781,440 18,700 Omnicell, Inc. # 245,905 31,900 AMERIGROUP Corporation # 805,475 10,700 Osteotech, Inc. # 45,582 20,300 AMN Healthcare Services, Inc. # 356,671 24,900 Owens & Minor, Inc. 1,207,650 19,050 AmSurg Corporation # 485,204 10,900 Palomar Medical Technologies, Inc. # 146,714 8,100 Analogic Corporation  403,056 20,800 Par Pharmaceutical Companies, Inc. * 255,632 17,000 ArQule, Inc. # 54,740 33,200 PAREXEL International Corporation # 951,512 16,000 ArthroCare Corporation #* 443,520 27,400 Pediatrix Medical Group, Inc. # 1,477,408 14,600 BioLase Technology, Inc. # 27,594 18,300 PharMerica Corporation # 411,567 17,500 Cambrex Corporation # 107,625 11,700 Pharmnet Development Group # 84,474 26,000 Centene Corporation # 533,260 25,800 Phase Forward, Inc. # 539,478 13,800 Chemed Corporation  566,628 37,400 PSS World Medical, Inc. #* 729,300 17,250 CONMED Corporation #* 552,000 37,700 Regeneron Pharmaceuticals, Inc. # 822,991 27,100 Cooper Companies, Inc. * 941,996 10,900 RehabCare Group, Inc. # 197,290 18,500 Cross Country Healthcare, Inc. #* 301,365 15,400 Res-Care, Inc. # 279,356 16,850 CryoLife, Inc. # 221,072 28,900 Salix Pharmaceuticals, Ltd. 185,249 34,000 Cubist Pharmaceuticals, Inc. * 755,820 28,400 Savient Pharmaceuticals, Inc. #* 423,444 14,000 Cyberonics, Inc. #* 238,000 19,000 Sciele Pharma, Inc. * 585,010 8,000 Datascope Corporation 413,040 27,300 Sunrise Senior Living, Inc. # 376,467 10,900 Dionex Corporation # 692,695 9,100 SurModics, Inc. #* 286,559 32,700 Eclipsys Corporation * 685,065 21,500 Symmetry Medical, Inc. # 399,040 19,497 Enzo Biochem, Inc. # 214,272 20,000 Theragenics Corporation # 62,400 17,200 Gentiva Health Services, Inc. # 463,368 42,100 ViroPharma, Inc. # 552,352 13,800 Greatbatch Technologies, Inc. # 338,652 4,800 Vital Signs, Inc. 354,720 15,300 Haemonetics Corporation # 944,316 19,600 West Pharmaceutical Services, Inc. * 956,872 22,900 HealthExtras, Inc. # 598,148 12,700 Zoll Medical Corporation 415,544 29,900 Healthspring, Inc. # 632,684 Total Health Care 20,200 Healthways, Inc. # 325,826 15,100 HMS Holding Corporation 361,796 Industrials (17.5% ) 7,600 ICU Medical, Inc. #* 231,116 13,600 A.O. Smith Corporation * 532,984 42,275 Immucor, Inc. # 1,351,109 23,300 AAR Corporation # 386,547 11,700 Integra LifeSciences Holdings 26,600 ABM Industries, Inc.  580,944 Corporation #* 515,151 24,500 Acuity Brands, Inc.  1,023,120 19,300 Invacare Corporation * 465,902 13,600 Administaff, Inc.  370,192 20,000 inVentiv Health, Inc. # 353,200 16,000 Albany International Corporation  437,280 8,000 Kendle International, Inc. # 357,680 17,300 Apogee Enterprises, Inc. 260,019 7,000 Kensey Nash Corporation # 220,220 21,850 Applied Industrial Technologies, Inc.  588,420 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 36 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Industrials  continued 11,900 NCI Building Systems, Inc. # $377,825 7,700 Applied Signal Technology, Inc. $133,826 16,650 Old Dominion Freight Line, Inc. # 471,861 15,200 Arkansas Best Corporation * 512,088 21,300 On Assignment, Inc. # 167,844 11,800 Astec Industries, Inc. #* 363,794 35,300 Orbital Sciences Corporation #* 846,141 27,800 Baldor Electric Company 800,918 22,675 Quanex Building Products Corporation 345,567 26,200 Barnes Group, Inc. 529,764 19,400 Regal-Beloit Corporation 824,888 25,925 Belden, Inc. * 824,674 20,800 Robbins & Myers, Inc. 643,344 16,200 Bowne & Company, Inc. 187,110 9,600 School Specialty, Inc. #* 299,424 32,400 Brady Corporation  1,143,072 22,500 Simpson Manufacturing Company, Inc. * 609,525 30,000 Briggs & Stratton Corporation * 485,400 34,300 SkyWest, Inc. 548,114 15,500 C&D Technologies, Inc. #* 88,040 31,800 Spherion Corporation # 154,866 5,100 Cascade Corporation 223,431 7,600 Standard Register Company 74,860 8,300 CDI Corporation 185,339 7,500 Standex International Corporation 208,125 15,850 Ceradyne, Inc. #* 581,061 20,100 Sykes Enterprises, Inc. # 441,396 30,500 CLARCOR, Inc. 1,157,475 21,500 Teledyne Technologies, Inc. # 1,228,940 6,700 Consolidated Graphics, Inc. # 203,211 35,806 Tetra Tech, Inc. # 861,492 9,300 Cubic Corporation 228,687 21,400 Toro Company * 883,820 27,000 Curtiss-Wright Corporation 1,227,150 11,500 Tredegar Corporation 204,585 39,300 EMCOR Group, Inc. # 1,034,376 9,900 Triumph Group, Inc. 452,529 12,000 EnPro Industries, Inc. #* 445,920 26,100 TrueBlue, Inc. # 421,776 17,800 Esterline Technologies Corporation # 704,702 14,100 United Stationers, Inc. #* 674,403 17,400 Forward Air Corporation * 473,802 10,100 Universal Forest Products, Inc. 352,591 11,400 G & K Services, Inc. 376,770 10,500 Valmont Industries, Inc. 868,245 32,000 Gardner Denver, Inc. # 1,111,040 12,600 Viad Corporation 362,754 29,300 GenCorp, Inc. # 197,482 11,800 Vicor Corporation 104,784 16,200 Gibraltar Industries, Inc. 303,102 7,700 Volt Information Sciences, Inc. # 69,146 24,730 Griffon Corporation # 223,065 18,500 Wabash National Corporation 174,825 25,825 Healthcare Services Group, Inc. * 472,339 47,700 Waste Connections, Inc. # 1,636,110 33,548 Heartland Express, Inc. 520,665 17,050 Watsco, Inc. * 857,274 9,900 Heidrick & Struggles 26,000 Watson Wyatt Worldwide, Inc. 1,292,980 International, Inc. * 298,485 17,600 Watts Water Technologies, Inc. * 481,360 22,700 Hub Group, Inc. # 854,655 32,800 Woodward Governor Company 1,156,856 14,800 II-VI, Inc. 572,168 Total Industrials 16,800 Insituform Technologies, Inc. # 251,328 33,900 Interface, Inc. 385,443 Information Technology (15.5% ) 16,600 John Bean Technologies Corporation # 210,156 15,500 Actel Corporation # 193,440 15,300 Kaman Corporation 435,744 72,500 Adaptec, Inc. # 237,800 16,800 Kaydon Corporation * 757,008 19,600 Advanced Energy Industries, Inc. # 268,128 32,500 Kirby Corporation # 1,233,050 13,700 Agilysys, Inc. * 138,233 35,050 Knight Transportation, Inc. * 594,798 18,000 Anixter International, Inc. #* 1,071,180 31,900 Landstar System, Inc. 1,405,514 73,823 Arris Group, Inc. #* 570,652 2,500 Lawson Products, Inc. 69,125 18,800 ATMI, Inc. # 338,024 28,236 Lennox International, Inc. 939,412 18,313 Avid Technology, Inc. #* 440,611 7,350 Lindsay Manufacturing Company * 534,712 62,000 Axcelis Technologies, Inc. # 105,400 10,000 Lydall, Inc. # 96,300 8,400 Bankrate, Inc. #* 326,844 18,400 MagneTek, Inc. # 74,520 7,100 Bel Fuse, Inc. 202,137 21,000 Mobile Mini, Inc. #* 405,930 40,050 Benchmark Electronics, Inc. #* 563,904 25,650 Moog, Inc. # 1,099,872 10,500 Black Box Corporation 362,565 22,300 Mueller Industries, Inc. 513,123 26,200 Blackbaud, Inc. 483,390 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 37 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Information Technology  continued 11,200 MAXIMUS, Inc. $412,608 23,400 Blue Coat Systems, Inc. #* $332,046 13,700 Mercury Computer Systems, Inc. # 121,930 30,900 Brightpoint, Inc. # 222,480 22,900 Methode Electronics, Inc. 204,726 38,307 Brooks Automation, Inc. # 320,247 29,700 Micrel, Inc. 269,379 14,000 Cabot Microelectronics Corporation #* 449,120 48,600 MICROS Systems, Inc. # 1,295,676 18,200 CACI International, Inc. # 911,820 47,700 Microsemi Corporation #* 1,215,396 15,900 Captaris, Inc. # 73,299 29,600 MKS Instruments, Inc. # 589,336 5,200 Catapult Communications Corporation # 25,012 10,200 MTS Systems Corporation * 429,420 23,200 Checkpoint Systems, Inc. # 436,624 21,300 NETGEAR, Inc. # 319,500 32,100 CIBER, Inc. # 224,379 17,400 Network Equipment Technologies, Inc. # 59,508 25,200 Cognex Corporation 508,032 21,700 Newport Corporation # 233,926 14,000 Cohu, Inc. 221,480 19,100 Novatel Wireless, Inc. # 115,746 14,600 Comtech Telecommunications 12,350 Park Electrochemical Corporation 299,364 Corporation # 718,904 11,500 PC TEL, Inc. 107,180 25,800 Concur Technologies, Inc. #* 987,108 19,400 Perficient, Inc. # 128,816 21,000 CSG Systems International, Inc. 368,130 15,200 Pericom Semiconductor Corporation # 159,600 20,300 CTS Corporation 259,434 16,900 Phoenix Technologies, Ltd. # 135,031 41,825 CyberSource Corporation # 673,801 10,700 Photon Dynamics, Inc. # 164,245 17,800 Cymer, Inc. # 450,874 25,300 Photronics, Inc. # 47,564 95,600 Cypress Semiconductor Corporation 499,032 23,600 Plexus Corporation # 488,520 20,400 Daktronics, Inc. * 339,864 24,800 Progress Software Corporation # 644,552 24,500 DealerTrack Holdings, Inc. #* 412,580 10,700 Quality Systems, Inc. * 452,182 15,400 Digi International, Inc. # 157,080 16,600 Radiant Systems, Inc. # 144,254 19,450 Diodes, Inc. # 358,852 13,600 RadiSys Corporation #* 116,960 16,700 DSP Group, Inc. # 127,755 10,800 Rogers Corporation # 399,384 16,300 Electro Scientific Industries, Inc. # 231,786 18,400 Rudolph Technologies, Inc. # 154,192 35,800 Epicor Software Corporation # 282,462 15,900 ScanSource, Inc. #* 457,761 21,400 EPIQ Systems, Inc. #* 291,040 41,000 Secure Computing Corporation # 224,680 25,700 Exar Corporation # 196,862 8,000 SI International, Inc. # 240,400 10,000 Faro Technologies, Inc. #* 203,700 99,200 Skyworks Solutions, Inc. # 829,312 22,100 FEI Company # 526,201 16,700 Smith Micro Software, Inc. # 118,570 14,400 Gerber Scientific, Inc. # 131,616 16,000 Sonic Solutions, Inc. #* 70,400 14,300 Gevity HR, Inc. 104,104 10,900 SPSS, Inc. # 320,024 57,000 Harmonic, Inc. #* 481,650 13,400 Standard Microsystems Corporation # 334,732 13,800 Hutchinson Technology, Inc. # 159,804 6,900 StarTek, Inc. # 44,298 53,600 Informatica Corporation # 696,264 12,600 Stratasys, Inc. #* 220,122 20,800 InfoSpace, Inc. * 225,680 7,700 Supertex, Inc. #* 216,832 27,375 Insight Enterprises, Inc. # 367,099 27,050 Symmetricom, Inc. # 134,438 13,100 Intevac, Inc. # 139,384 20,300 Synaptics, Inc. # 613,466 20,600 Itron, Inc. #* 1,823,721 11,200 Synnex Corporation #* 250,208 26,400 J2 Global Communication, Inc. #* 616,440 46,650 Take-Two Interactive Software, Inc. # 765,060 16,400 JDA Software Group, Inc. # 249,444 24,700 Technitrol, Inc. 365,313 8,200 Keithley Instruments, Inc. 68,634 40,137 THQ, Inc. # 483,249 17,200 Knot, Inc. #* 143,620 8,000 Tollgrade Communications, Inc. # 33,600 40,800 Kopin Corporation # 127,296 87,100 TriQuint Semiconductor, Inc. 417,209 32,300 Kulicke and Soffa Industries, Inc. #* 145,673 25,800 TTM Technologies, Inc. # 255,936 13,100 Littelfuse, Inc. # 389,463 18,800 Tyler Technologies, Inc. # 285,196 10,400 LoJack Corporation # 69,576 14,100 Ultratech, Inc. # 170,610 14,800 Manhattan Associates, Inc. # 330,632 48,900 United Online, Inc. 460,149 12,500 ManTech International Corporation # 741,125 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 38 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Information Technology  continued Telecommunications Services (0.3% ) 43,675 Varian Semiconductor Equipment 53,600 FairPoint Communications, Inc. * $464,712 Associates, Inc. # $1,097,116 26,600 General Communication, Inc. # 246,316 19,400 Veeco Instruments, Inc. # 287,314 Total Telecommunications 16,300 ViaSat, Inc. # 384,354 Services 27,100 Websense, Inc. #* 605,685 23,400 Wright Express Corporation # 691,704 Utilities (4.9% ) Total Information Technology 15,633 ALLETE, Inc. 695,668 10,350 American States Water Company 398,475 Materials (3.3% ) 54,500 Atmos Energy Corporation  1,450,790 15,900 A. Schulman, Inc. 314,502 32,200 Avista Corporation  699,062 10,000 A.M. Castle & Company 172,800 6,200 Central Vermont Public Service 13,500 AMCOL International Corporation 422,010 Corporation * 145,328 15,000 Arch Chemicals, Inc. 529,500 9,500 CH Energy Group, Inc. * 413,915 10,900 Balchem Corporation 290,703 36,100 Cleco Corporation * 911,525 12,300 Brush Engineered Materials, Inc. # 228,411 27,000 El Paso Electric Company # 567,000 23,600 Buckeye Technologies, Inc. # 193,284 13,200 Laclede Group, Inc. 640,068 22,100 Century Aluminum Company # 611,949 25,250 New Jersey Resources Corporation 906,222 6,400 Deltic Timber Corporation 408,000 15,900 Northwest Natural Gas Company * 826,800 18,000 Georgia Gulf Corporation * 45,000 44,100 Piedmont Natural Gas Company, Inc. * 1,409,436 29,100 H.B. Fuller Company * 607,317 17,900 South Jersey Industries, Inc. * 639,030 25,300 Headwaters, Inc. #* 337,755 26,200 Southwest Gas Corporation 792,812 7,100 Material Sciences Corporation # 40,825 64,800 UGI Corporation 1,670,544 16,963 Myers Industries, Inc. 213,903 15,166 UIL Holdings Corporation * 520,649 8,800 Neenah Paper, Inc. 174,240 21,400 UniSource Energy Corporation 624,666 7,600 NewMarket Corporation * 399,456 Total Utilities 5,400 Olympic Steel, Inc. 159,246 18,300 OM Group, Inc. # 411,750 Total Common Stock 25,800 OMNOVA Solutions, Inc. # 51,342 (cost $233,609,756) 6,800 Penford Corporation 120,292 56,100 PolyOne Corporation # 361,845 6,400 Quaker Chemical Corporation 182,144 23,000 Rock-Tenn Company * 919,540 13,800 RTI International Metals, Inc. #* 269,928 9,400 Schweitzer-Mauduit International, Inc. 178,506 4,300 Stepan Company 234,651 16,600 Texas Industries, Inc. * 678,276 29,400 Wausau-Mosinee Paper Corporation 297,822 12,550 Zep, Inc. 221,382 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 39 Small Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (27.3%) Rate (+) Date Value 74,471,745 Thrivent Financial Securities Lending Trust 2.800% N/A $74,471,745 Total Collateral Held for Securities Loaned (cost $74,471,745) Shares or Principal Interest Maturity Amount Short-Term Investments (1.8%) Rate (+) Date Value $900,000 Federal National Mortgage Association  2.222% 12/10/2008 $895,625 2,390,000 Novartis Finance Corporation 1.250 10/1/2008 2,390,000 1,633,016 Thrivent Money Market Portfolio 2.900 N/A 1,633,016 Total Short-Term Investments (cost $4,919,151) Total Investments (cost $313,000,652) 126.8% Other Assets and Liabilities, Net (26.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 17 December 2008 $6,002,593 $5,772,350 ($230,243) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase  At September 30, 2008, $895,625 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $14,772,042 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $77,476,045 Gross unrealized depreciation (44,236,637) Net unrealized appreciation (depreciation) $33,239,408 Cost for federal income tax purposes $313,000,652 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 40 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Consumer Discretionary (19.9% ) 7,600 Beckman Coulter, Inc. $539,524 1,040 Ascent Media Corporation # $25,386 15,500 Gen-Probe, Inc. # 822,275 48,200 Burger King Holdings, Inc. 1,183,792 29,800 Illumina, Inc. * 1,207,794 6,100 Central European Media Enterprises, 11,200 Myriad Genetics, Inc. 726,656 Ltd. * 398,940 17,200 NuVasive, Inc. #* 848,476 70,200 Chicos FAS, Inc. #* 383,994 8,800 Shire Pharmaceuticals Group plc ADR * 420,200 148,100 Coldwater Creek, Inc. #* 857,499 4,000 United Therapeutics Corporation # 420,680 23,700 Corinthian Colleges, Inc. #* 355,500 Total Health Care 15,100 DeVry, Inc. 748,054 10,400 Discovery Communications, Inc. # 147,264 Industrials (14.1% ) 10,400 Discovery Communications, Inc. 148,200 48,000 AMR Corporation * 471,360 29,900 Gentex Corporation 427,570 27,000 BE Aerospace, Inc. # 427,410 42,700 Goodyear Tire & Rubber Company # 653,737 13,400 C.H. Robinson Worldwide, Inc. * 682,864 18,700 Jack in the Box, Inc. # 394,570 101,000 Evergreen Solar, Inc. #* 557,520 73,600 Leapfrog Enterprises, Inc. #* 777,216 6,700 Flowserve Corporation 594,759 15,100 Marvel Entertainment, Inc. 515,514 13,800 Foster Wheeler, Ltd. # 498,318 54,800 Quiksilver, Inc. # 314,552 14,700 JB Hunt Transport Services, Inc. 490,539 38,600 WMS Industries, Inc. # 1,180,002 21,960 Monster Worldwide, Inc. # 327,424 44,700 Zumiez, Inc. #* 736,656 6,600 Precision Castparts Corporation 519,948 Total Consumer Discretionary 21,200 Quanta Services, Inc. # 572,612 8,500 Stericycle, Inc. # 500,735 Consumer Staples (1.1% ) 5,900 SunPower Corporation #* 418,487 17,400 Pepsi Bottling Group, Inc. 507,558 7,500 Terex Corporation # 228,900 Total Consumer Staples 8,900 Textron, Inc. 260,592 Total Industrials Energy (10.2% ) 8,700 BJ Services Company 166,431 Information Technology (22.1% ) 4,200 Diamond Offshore Drilling, Inc. * 432,852 82,832 Activision Blizzard, Inc. # 1,278,098 14,400 Dril-Quip, Inc. # 624,816 21,687 Akamai Technologies, Inc. #* 378,221 9,200 Forest Oil Corporation # 456,320 26,800 ASML Holding NV ADR 471,948 11,600 Oil States International, Inc. # 410,060 21,000 Broadcom Corporation # 391,230 21,600 Petrohawk Energy Corporation # 467,208 38,700 F5 Networks, Inc. # 904,806 18,100 Sunoco, Inc. * 643,998 26,900 FormFactor, Inc. # 468,598 17,000 Ultra Petroleum Corporation # 940,780 18,300 Hittite Microwave Corporation # 614,880 21,300 Willbros Group, Inc. #* 564,450 70,500 Marvell Technology Group, Ltd. # 655,650 Total Energy 25,800 Mercadolibre, Inc. #* 525,030 21,100 Nuance Communications, Inc. # 257,209 Financials (6.3% ) 67,900 NVIDIA Corporation # 727,209 32,900 Hudson City Bancorp, Inc. 607,005 24,500 Omniture, Inc. #* 449,820 5,100 IntercontinentalExchange, Inc. # 411,468 48,500 PMC-Sierra, Inc. 359,870 13,100 Lazard, Ltd. 560,156 18,100 Polycom, Inc. # 418,653 19,800 T. Rowe Price Group, Inc. 1,063,458 40,400 Seagate Technology 489,648 18,600 TD Ameritrade Holding Corporation 301,320 20,400 Synaptics, Inc. # 616,488 Total Financials 33,300 Synopsys, Inc. # 664,335 13,200 VeriSign, Inc. # 344,256 Health Care (13.0% ) 7,800 VMware, Inc. #* 207,792 42,500 Affymetrix, Inc. #* 328,950 Total Information Technology 34,100 Amylin Pharmaceuticals, Inc. #* 689,502 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 41 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Materials (5.5% ) Telecommunications Services (4.1% ) 17,700 Celanese Corporation $494,007 34,000 Clearwire Corporation #* $403,920 27,800 Owens-Illinois, Inc. # 817,320 16,500 NII Holdings, Inc. # 625,680 37,900 Pactiv Corporation # 941,057 16,800 SBA Communications Corporation # 434,616 18,200 Steel Dynamics, Inc. 311,038 41,500 TW Telecom, Inc. #* 431,185 Total Materials Total Telecommunications Services Total Common Stock (cost $52,342,580) Interest Maturity Shares Collateral Held for Securities Loaned (20.6%) Rate (+) Date Value 9,554,708 Thrivent Financial Securities Lending Trust 2.800% N/A $9,554,708 Total Collateral Held for Securities Loaned (cost $9,554,708) Interest Maturity Shares Short-Term Investments (3.8%) Rate (+) Date Value 1,772,522 Thrivent Money Market Portfolio 2.900% N/A $1,772,522 Total Short-Term Investments (at amortized cost) Total Investments (cost $63,669,810) 120.7% Other Assets and Liabilities, Net (20.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,814,583 Gross unrealized depreciation (9,512,748) Net unrealized appreciation (depreciation) ($7,698,165) Cost for federal income tax purposes $63,669,810 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 42 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Consumer Discretionary (17.4% ) Financials (5.4% ) 10,515 Ascent Media Corporation # $256,671 249,200 Hudson City Bancorp, Inc. $4,597,740 324,000 Burger King Holdings, Inc. 7,957,440 16,400 IntercontinentalExchange, Inc. # 1,323,152 38,400 Central European Media Enterprises, 118,500 Lazard, Ltd. * 5,067,060 Ltd. * 2,511,360 220,500 New York Community Bancorp, Inc. * 3,702,195 530,600 Chicos FAS, Inc. #* 2,902,382 155,300 T. Rowe Price Group, Inc. 8,341,163 847,000 Coldwater Creek, Inc. #* 4,904,130 99,100 TD Ameritrade Holding Corporation 1,605,420 235,100 Corinthian Colleges, Inc. #* 3,526,500 Total Financials 107,900 DeVry, Inc. 5,345,366 105,150 Discovery Communications, Inc. 1,498,388 Health Care (16.3% ) 105,150 Discovery Communications, Inc. #* 1,488,924 91,900 Advanced Medical Optics, Inc. #* 1,633,982 210,700 Gentex Corporation 3,013,010 150,600 Affymetrix, Inc. # 1,165,644 327,900 Goodyear Tire & Rubber Company # 5,020,149 104,700 Alkermes, Inc. #* 1,392,510 44,500 Guess ?, Inc. 1,548,155 116,700 Amylin Pharmaceuticals, Inc. #* 2,359,674 106,700 Harley-Davidson, Inc. * 3,979,910 43,800 Beckman Coulter, Inc. 3,109,362 56,100 Hasbro, Inc. 1,947,792 155,300 BioMarin Pharmaceutical, Inc. #* 4,113,897 127,500 International Game Technology 2,190,450 73,300 C.R. Bard, Inc. 6,953,971 54,100 ITT Educational Services, Inc. #* 4,377,231 68,100 Cephalon, Inc. #* 5,277,069 113,100 Jack in the Box, Inc. # 2,386,410 39,100 Express Scripts, Inc. # 2,886,362 223,700 Leapfrog Enterprises, Inc. #* 2,362,272 78,400 Gen-Probe, Inc. # 4,159,120 103,000 Marvel Entertainment, Inc. * 3,516,420 67,900 Genzyme Corporation # 5,492,431 323,900 Quiksilver, Inc. # 1,859,186 136,600 Hologic, Inc. #* 2,640,478 91,400 Shuffle Master, Inc. #* 465,226 178,800 Illumina, Inc. * 7,246,764 307,700 Texas Roadhouse, Inc. #* 2,766,223 72,600 Millipore Corporation # 4,994,880 35,900 VF Corporation 2,775,429 83,100 Myriad Genetics, Inc. * 5,391,528 235,200 WMS Industries, Inc. # 7,190,064 114,500 NuVasive, Inc. #* 5,648,285 235,500 Zumiez, Inc. #* 3,881,040 64,600 Sepracor, Inc. #* 1,182,826 Total Consumer Discretionary 66,600 Shire Pharmaceuticals Group plc ADR * 3,180,150 37,600 United Therapeutics Corporation #* 3,954,392 Consumer Staples (2.4% ) 38,300 Waters Corporation # 2,228,294 115,000 Coca-Cola Enterprises, Inc. 1,928,550 Total Health Care 65,900 Green Mountain Coffee Roasters, Inc. #* 2,592,506 Industrials (13.6% ) 77,700 H.J. Heinz Company 3,878,007 21,200 AGCO Corporation # 903,332 83,800 Pepsi Bottling Group, Inc. 2,444,446 392,500 AMR Corporation * 3,854,350 Total Consumer Staples 192,100 BE Aerospace, Inc. # 3,040,943 75,500 C.H. Robinson Worldwide, Inc. * 3,847,480 Energy (9.2% ) 366,300 Evergreen Solar, Inc. #* 2,021,976 123,700 BJ Services Company * 2,366,381 59,120 Expeditors International of 65,200 Cameron International Corporation # 2,512,808 Washington, Inc. * 2,059,741 43,300 Diamond Offshore Drilling, Inc. * 4,462,498 44,800 Flowserve Corporation 3,976,896 141,100 Dril-Quip, Inc. # 6,122,329 89,500 Foster Wheeler, Ltd. # 3,231,845 91,500 Forest Oil Corporation # 4,538,400 45,700 FTI Consulting, Inc. # 3,301,368 90,400 Oil States International, Inc. # 3,195,640 25,300 Huron Consulting Group, Inc. # 1,441,594 165,900 Petrohawk Energy Corporation # 3,588,417 119,100 JB Hunt Transport Services, Inc. * 3,974,367 113,800 Sunoco, Inc. * 4,049,004 33,650 Joy Global, Inc. 1,518,961 122,100 Ultra Petroleum Corporation # 6,757,014 164,500 Monster Worldwide, Inc. # 2,452,695 170,200 Willbros Group, Inc. #* 4,510,300 96,100 Pentair, Inc. * 3,322,177 Total Energy 56,600 Precision Castparts Corporation 4,458,948 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 43 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Industrials  continued Materials (5.3% ) 179,000 Quanta Services, Inc. # $4,834,790 53,900 Albemarle Corporation $1,662,276 26,000 Rockwell Collins, Inc. 1,250,340 15,800 Allegheny Technologies, Inc. 466,890 44,300 Roper Industries, Inc. 2,523,328 95,100 Bemis Company, Inc. 2,484,012 84,600 Stericycle, Inc. # 4,983,786 124,400 Celanese Corporation 3,472,004 24,600 SunPower Corporation #* 1,744,878 178,700 Owens-Illinois, Inc. # 5,253,780 73,800 Terex Corporation # 2,252,376 250,700 Pactiv Corporation # 6,224,881 50,900 Textron, Inc. 1,490,352 115,500 Rockwood Holdings, Inc. # 2,963,730 Total Industrials 68,100 Steel Dynamics, Inc. 1,163,829 54,300 Titanium Metals Corporation * 615,762 Information Technology (22.5% ) Total Materials 600,532 Activision Blizzard, Inc. # 9,266,208 136,139 Akamai Technologies, Inc. #* 2,374,264 Telecommunications Services (4.2% ) 161,200 ASML Holding NV ADR * 2,838,732 112,942 American Tower Corporation # 4,062,524 245,500 Broadcom Corporation # 4,573,665 128,600 Clearwire Corporation #* 1,527,768 99,300 Electronic Arts, Inc. #* 3,673,107 158,100 NII Holdings, Inc. # 5,995,152 252,700 F5 Networks, Inc. # 5,908,126 172,100 SBA Communications Corporation #* 4,452,227 185,900 FormFactor, Inc. #* 3,238,378 330,100 TW Telecom, Inc. #* 3,429,739 112,800 Hewitt Associates, Inc. # 4,110,432 Total Telecommunications 89,000 Hittite Microwave Corporation # 2,990,400 Services 159,700 Intersil Corporation 2,647,826 628,000 Marvell Technology Group, Ltd. # 5,840,400 Total Common Stock 137,700 Maxim Integrated Products, Inc. 2,492,370 (cost $519,295,086) 165,399 Mercadolibre, Inc. #* 3,365,870 125,100 Molex, Inc. 2,808,495 210,900 NETAPP, Inc. # 3,844,707 95,600 Nuance Communications, Inc. #* 1,165,364 441,150 NVIDIA Corporation #* 4,724,716 243,600 Omniture, Inc. #* 4,472,496 373,700 PMC-Sierra, Inc. 2,772,854 111,600 Polycom, Inc. #* 2,581,308 855,600 RF Micro Devices, Inc. #* 2,498,352 308,500 Seagate Technology 3,739,020 132,500 Synaptics, Inc. #* 4,004,150 227,900 Synopsys, Inc. # 4,546,605 433,800 Tellabs, Inc. # 1,761,228 111,100 Tyco Electronics, Ltd. 3,073,026 97,600 VeriSign, Inc. # 2,545,408 50,100 VMware, Inc. #* 1,334,664 164,208 Western Union Company 4,051,011 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 44 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (29.6%) Rate (+) Date Value 135,547,125 Thrivent Financial Securities Lending Trust 2.800% N/A $135,547,125 Total Collateral Held for Securities Loaned (cost $135,547,125) Shares or Principal Interest Maturity Amount Short-Term Investments (3.4%) Rate (+) Date Value $2,735,000 Novartis Finance Corporation 1.250% 10/1/2008 $2,735,000 13,005,559 Thrivent Money Market Portfolio 2.900 N/A 13,005,559 Total Short-Term Investments (at amortized cost) Total Investments (cost $670,582,770) 129.3% Other Assets and Liabilities, Net (29.3%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $34,025,460 Gross unrealized depreciation (111,551,490) Net unrealized appreciation (depreciation) ($77,526,030) Cost for federal income tax purposes $670,582,770 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 45 Partner Mid Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (93.2%) Value Shares Common Stock (93.2%) Value Consumer Discretionary (12.8% ) 23,318 Whiting Petroleum Corporation # $1,661,641 8,640 AutoZone, Inc. # $1,065,658 14,330 Williams Companies, Inc. 338,904 25,463 BorgWarner, Inc. 834,423 Total Energy 61,114 Cablevision Systems New York Group 1,537,628 182,598 Charter Communications, Inc. #* 133,297 Financials (23.4% ) 50,802 DISH Network Corporation # 1,066,842 15,770 Alexandria Real Estate Equities, Inc. * 1,783,272 51,440 Fortune Brands, Inc. 2,950,598 29,150 Aon Corporation 1,310,584 101,154 H&R Block, Inc. 2,281,023 51,987 Apartment Investment & 19,988 J.C. Penney Company, Inc. Management Company * 1,820,585 (Holding Company) 666,400 4,430 Arch Capital Group, Ltd. # 323,523 50,051 Johnson Controls, Inc. 1,518,047 21,982 Assurant, Inc. 1,209,010 31,800 Kohls Corporation # 1,465,344 48,278 CIT Group, Inc. * 336,015 15,438 M.D.C. Holdings, Inc. 564,876 34,317 Commerce Bancshares, Inc. 1,592,309 49,945 Mattel, Inc. 901,008 21,706 Digital Realty Trust, Inc. 1,025,608 107,864 Newell Rubbermaid, Inc. 1,861,733 2,180 Essex Property Trust, Inc. 257,959 15,261 Nordstrom, Inc. * 439,822 27,087 Everest Re Group, Ltd. 2,343,838 1,746 NVR, Inc. # 998,712 66,533 Genworth Financial, Inc. 572,849 28,313 Ross Stores, Inc. 1,042,202 17,830 Health Care Property Investors, Inc. 715,518 5,708 Tenneco, Inc. # 60,676 57,508 Hudson City Bancorp, Inc. 1,061,023 51,982 TJX Companies, Inc. * 1,586,491 52,418 Huntington Bancshares, Inc. * 418,820 Total Consumer Discretionary 82,428 Invesco, Ltd. 1,729,339 13,713 Lazard, Ltd. * 586,368 Consumer Staples (7.1% ) 22,208 Legg Mason, Inc. 845,236 26,208 Campbell Soup Company 1,011,629 31,108 Lincoln National Corporation 1,331,733 51,835 Clorox Company * 3,249,536 14,033 M&T Bank Corporation * 1,252,445 31,767 Coca-Cola Enterprises, Inc. 532,733 3,652 Marsh & McLennan Companies, Inc. 115,988 86,752 ConAgra Foods, Inc. 1,688,194 12,360 Nasdaq Stock Market, Inc. # 377,845 6,050 Energizer Holdings, Inc. # 487,328 26,557 Northern Trust Corporation 1,917,415 9,318 General Mills, Inc. 640,333 21,468 PartnerRe, Ltd. 1,434,277 9,564 Herbalife, Ltd. 377,969 82,784 Peoples United Financial, Inc. 1,593,592 9,391 Lorillard, Inc. 668,170 10,903 Philadelphia Consolidated 10,949 Reynolds American, Inc. 532,340 Holding Corporation # 638,589 38,309 Safeway, Inc. * 908,689 17,857 Principal Financial Group, Inc. 776,601 73,478 SUPERVALU, Inc. 1,594,473 110,396 Progressive Corporation 1,920,890 Total Consumer Staples 15,860 RenaissanceRe Holdings, Ltd. 824,720 92,872 SLM Corporation # 1,146,040 Energy (9.3% ) 68,309 Synovus Financial Corporation * 706,998 35,167 Dril-Quip, Inc. # 1,525,896 15,261 Torchmark Corporation 912,608 30,237 EOG Resources, Inc. 2,705,002 49,213 UnumProvident Corporation 1,235,246 16,400 Frontier Oil Corporation 302,088 380 Vornado Realty Trust 34,561 93,131 Newfield Exploration Company # 2,979,261 100,440 W.R. Berkley Corporation 2,365,362 7,287 Petroleum Development Corporation # 323,324 7,166 Webster Financial Corporation 180,942 70,628 Range Resources Corporation 3,027,822 57,750 Willis Group Holdings, Ltd. 1,863,015 40,928 Smith International, Inc. 2,400,018 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 46 Partner Mid Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (93.2%) Value Shares Common Stock (93.2%) Value Health Care (5.3% ) Materials (6.4% ) 9,041 Coventry Health Care, Inc. # $294,285 12,640 Air Products and Chemicals, Inc. $865,714 21,340 Edwards Lifesciences Corporation # 1,232,598 60,154 Albemarle Corporation 1,855,149 9,644 Health Net, Inc. # 227,598 23,184 Carpenter Technology Corporation 594,670 68,133 IMS Health, Inc. 1,288,395 28,147 Celanese Corporation 785,583 35,978 Kinetic Concepts, Inc. #* 1,028,611 61,750 International Paper Company 1,616,615 37,969 Laboratory Corporation of 32,905 Owens-Illinois, Inc. # 967,407 America Holdings #* 2,638,846 6,361 United States Steel Corporation 493,677 31,026 PerkinElmer, Inc. 774,719 54,413 Weyerhaeuser Company * 3,296,340 18,851 Zimmer Holdings, Inc. # 1,217,021 Total Materials Total Health Care Telecommunications Services (1.2% ) Industrials (7.7% ) 49,030 Embarq Corporation 1,988,166 9,194 Alliant Techsystems, Inc. # 863,684 Total Telecommunications 183,227 Allied Waste Industries, Inc. # 2,035,652 Services 21,713 Cooper Industries, Ltd. 867,434 17,281 Eaton Corporation 970,847 Utilities (13.6% ) 9,652 General Cable Corporation * 343,901 43,113 American Electric Power Company, Inc. 1,598,630 10,052 Ingersoll-Rand Company 313,321 36,843 CMS Energy Corporation 459,432 84,435 Iron Mountain, Inc. * 2,061,058 99,953 DPL, Inc. * 2,478,834 29,846 Landstar System, Inc. 1,315,015 61,888 Edison International, Inc. 2,469,331 8,094 Lennox International, Inc. 269,287 47,203 Entergy Corporation 4,201,540 22,787 Parker-Hannifin Corporation 1,207,711 34,921 Equitable Resources, Inc. 1,281,251 11,830 Republic Services, Inc. 354,663 38,062 FirstEnergy Corporation 2,549,773 9,567 Rockwell Collins, Inc. 460,077 54,256 PG&E Corporation * 2,031,887 25,630 Ryder System, Inc. 1,589,060 100,648 PPL Corporation 3,725,989 Total Industrials 17,713 Sempra Energy 893,975 16,373 Wisconsin Energy Corporation 735,148 Information Technology (6.4% ) Total Utilities 101,167 Activision Blizzard, Inc. # 1,561,007 79,344 Amphenol Corporation 3,184,868 Total Common Stock 54,453 Autodesk, Inc. # 1,826,898 (cost $167,776,343) 84,488 CommScope, Inc. #* 2,926,664 17,850 SanDisk Corporation # 348,968 56,320 Seagate Technology 682,598 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 47 Partner Mid Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (14.0%) Rate (+) Date Value 23,097,884 Thrivent Financial Securities Lending Trust 2.800% N/A $23,097,884 Total Collateral Held for Securities Loaned (cost $23,097,884) Interest Maturity Shares Short-Term Investments (6.8%) Rate (+) Date Value 11,210,164 Thrivent Money Market Portfolio 2.900% N/A $11,210,164 Total Short-Term Investments (at amortized cost) Total Investments (cost $202,084,391) 114.0% Other Assets and Liabilities, Net (14.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,712,308 Gross unrealized depreciation (18,223,901) Net unrealized appreciation (depreciation) ($14,511,593) Cost for federal income tax purposes $202,084,391 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 48 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Consumer Discretionary (9.8% ) 138,600 Equity One, Inc. * $2,839,914 74,800 Advance Auto Parts, Inc. $2,966,568 61,200 Hanover Insurance Group, Inc. 2,785,824 69,200 Autoliv, Inc. 2,335,500 456,000 HCC Insurance Holdings, Inc. 12,312,000 77,200 BorgWarner, Inc. 2,529,844 68,300 Lazard, Ltd. 2,920,508 96,300 Burger King Holdings, Inc. 2,365,128 246,900 Marshall & Ilsley Corporation * 4,975,035 119,800 Dollar Tree, Inc. # 4,355,928 336,300 MGIC Investment Corporation * 2,364,189 92,100 Fossil, Inc. # 2,599,983 366,900 New York Community Bancorp, Inc. * 6,160,251 68,200 Guess ?, Inc. 2,372,678 56,900 PartnerRe, Ltd. 3,801,489 62,500 Harley-Davidson, Inc. 2,331,250 62,700 Protective Life Corporation 1,787,577 74,300 Kohls Corporation # 3,423,744 85,905 Raymond James Financial, Inc. 2,833,147 73,500 McGraw-Hill Companies, Inc. * 2,323,335 92,700 Rayonier, Inc. REIT 4,389,345 109,400 PETsMART, Inc. 2,703,274 428,000 U-Store-It Trust 5,251,560 136,000 Ross Stores, Inc. 5,006,160 340,100 W.R. Berkley Corporation 8,009,355 246,400 Scientific Games Corporation # 5,672,128 46,700 Westamerica Bancorporation * 2,686,651 77,600 TJX Companies, Inc. * 2,368,352 90,600 Zions Bancorporation * 3,506,220 128,800 WMS Industries, Inc. # 3,937,416 Total Financials Total Consumer Discretionary Health Care (10.3% ) Consumer Staples (4.3% ) 70,900 AmerisourceBergen Corporation 2,669,385 35,900 Avon Products, Inc. * 1,492,363 56,800 Beckman Coulter, Inc. 4,032,232 104,900 Flowers Foods, Inc. * 3,079,864 80,800 BioMarin Pharmaceutical, Inc. #* 2,140,392 48,200 H.J. Heinz Company 2,405,662 65,800 C.R. Bard, Inc. 6,242,446 88,100 Kellogg Company 4,942,410 143,300 Celera Corporation #* 2,213,985 89,600 Kroger Company 2,462,208 182,400 Community Health Systems, Inc. # 5,346,144 209,500 TreeHouse Foods, Inc. # 6,222,150 66,500 Coventry Health Care, Inc. # 2,164,575 Total Consumer Staples 48,500 DaVita, Inc. # 2,764,985 31,600 Henry Schein, Inc. # 1,701,344 Energy (8.9% ) 139,400 Sepracor, Inc. #* 2,552,414 39,000 Baker Hughes, Inc. 2,361,060 49,000 Shire Pharmaceuticals Group plc ADR * 2,339,750 53,700 Dril-Quip, Inc. #* 2,330,043 84,800 STERIS Corporation 3,186,784 145,000 Forest Oil Corporation # 7,192,000 20,600 United Therapeutics Corporation #* 2,166,502 92,900 Holly Corporation 2,686,668 89,600 Varian Medical Systems, Inc. # 5,118,848 69,200 National Oilwell Varco, Inc. # 3,475,916 41,400 Varian, Inc. # 1,776,060 155,200 Petrohawk Energy Corporation # 3,356,976 97,400 Vertex Pharmaceuticals, Inc. # 3,237,576 79,100 Range Resources Corporation 3,391,017 Total Health Care 167,900 Southwestern Energy Company # 5,127,666 227,400 TETRA Technologies, Inc. # 3,149,490 Industrials (9.6% ) 160,300 Willbros Group, Inc. #* 4,247,950 26,000 Alliant Techsystems, Inc. # 2,442,440 115,000 XTO Energy, Inc. 5,349,800 43,100 Eaton Corporation 2,421,358 Total Energy 109,800 FTI Consulting, Inc. # 7,931,952 76,700 IDEX Corporation 2,379,234 Financials (18.2% ) 79,200 Masco Corporation 1,420,848 470,200 Colonial BancGroup, Inc. 3,695,772 228,900 Oshkosh Corporation 3,012,324 106,920 Commerce Bancshares, Inc. 4,961,088 70,800 Pall Corporation 2,434,812 75,600 Cousins Properties, Inc. * 1,909,656 203,500 Polypore International, Inc. # 4,377,285 65,100 Cullen/Frost Bankers, Inc. * 3,906,000 78,800 Rockwell Collins, Inc. 3,789,492 108,500 Duke Realty Corporation * 2,666,930 61,500 Roper Industries, Inc. 3,503,040 36,700 Eaton Vance Corporation 1,292,941 126,000 Shaw Group, Inc. 3,871,980 81,800 Endurance Specialty Holdings, Ltd. 2,529,256 30,600 SPX Corporation 2,356,200 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 49 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Industrials  continued Materials (11.4% ) 93,700 Trinity Industries, Inc. * $2,410,901 271,100 Albemarle Corporation $8,360,724 68,900 Tyco International, Ltd. 2,412,878 116,305 Ball Corporation 4,592,884 43,000 WESCO International, Inc. # 1,383,740 16,400 CF Industries Holdings, Inc. 1,499,944 Total Industrials 171,100 Commercial Metals Company 2,889,879 109,000 Crown Holdings, Inc. # 2,420,890 Information Technology (16.0% ) 133,400 Owens-Illinois, Inc. # 3,921,960 160,000 Activision Blizzard, Inc. # 2,468,800 210,200 Packaging Corporation of America 4,872,436 183,700 ASML Holding NV ADR 3,234,957 98,597 Pactiv Corporation # 2,448,164 1,300,100 Atmel Corporation # 4,407,339 464,749 Silgan Holdings, Inc. 23,744,026 119,700 Check Point Software Total Materials Technologies, Ltd. 2,721,978 241,500 CIENA Corporation # 2,434,320 Telecommunications Services (1.3% ) 935,000 Compuware Corporation # 9,060,150 666,500 Cincinnati Bell, Inc. #* 2,059,485 92,200 Electronic Arts, Inc. #* 3,410,478 55,700 Embarq Corporation 2,258,635 169,000 F5 Networks, Inc. # 3,951,220 48,300 Telephone and Data Systems, Inc. 1,726,725 135,500 Fair Isaac Corporation * 3,124,630 Total Telecommunications 339,500 FormFactor, Inc. # 5,914,090 Services 82,600 Intersil Corporation 1,369,508 77,500 Lam Research Corporation # 2,440,475 Utilities (5.3% ) 55,900 Logitech International SA * 1,303,588 62,000 Equitable Resources, Inc. 2,274,780 93,800 McAfee, Inc. #* 3,185,448 219,200 MDU Resources Group, Inc. 6,356,800 94,500 Paychex, Inc. 3,121,335 56,100 National Fuel Gas Company * 2,366,298 516,200 PMC-Sierra, Inc. 3,830,204 108,700 Pepco Holdings, Inc. 2,490,317 228,200 Polycom, Inc. #* 5,278,266 104,900 Portland General Electric Company 2,481,934 219,800 Quest Software, Inc. 2,789,262 154,300 Reliant Energy, Inc. 1,134,105 75,000 Shanda Interactive 124,602 UGI Corporation 3,212,240 Entertainment, Ltd. #* 1,916,250 111,900 Wisconsin Energy Corporation 5,024,310 568,800 Teradyne, Inc. # 4,442,328 Total Utilities 118,000 Xilinx, Inc. * 2,767,100 122,000 Zebra Technologies Corporation # 3,397,700 Total Common Stock Total Information Technology (cost $490,022,530) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 50 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (15.7%) Rate (+) Date Value 75,178,724 Thrivent Financial Securities Lending Trust 2.800% N/A $75,178,724 Total Collateral Held for Securities Loaned (cost $75,178,724) Shares or Principal Interest Maturity Amount Short-Term Investments (7.7%) Rate (+) Date Value $5,630,000 Novartis Finance Corporation 1.250% 10/1/2008 $5,630,000 9,105,000 Sociate Generale North American 3.000 10/1/2008 9,105,000 22,035,393 Thrivent Money Market Portfolio 2.900 N/A 22,035,393 Total Short-Term Investments (at amortized cost) Total Investments (cost $601,971,647) 118.5% Other Assets and Liabilities, Net (18.5%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $15,043,551 Gross unrealized depreciation (48,408,974) Net unrealized appreciation (depreciation) ($33,365,423) Cost for federal income tax purposes $601,971,647 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 51 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Consumer Discretionary (13.3% ) 3,660 Modine Manufacturing Company $52,997 5,433 99 Cents Only Stores # $59,600 6,270 Mohawk Industries, Inc. #* 422,535 10,700 Advance Auto Parts, Inc. 424,362 4,800 Netflix, Inc. #* 148,224 7,500 Aeropostale, Inc. #* 240,825 600 NVR, Inc. # 343,200 23,180 American Eagle Outfitters, Inc. 353,495 15,000 OReilly Automotive, Inc. # 401,550 5,500 American Greetings Corporation 84,095 7,500 Pacific Sunwear of California, Inc. # 50,475 6,450 AnnTaylor Stores Corporation # 133,128 14,200 PETsMART, Inc. 350,882 8,330 ArvinMeritor, Inc. * 108,623 5,700 Phillips-Van Heusen Corporation 216,087 4,170 Barnes & Noble, Inc. * 108,754 4,300 Priceline.com, Inc. 294,249 10,710 Belo Corporation 63,832 4,800 Regis Corporation 132,000 2,830 Blyth, Inc. 32,092 7,500 Rent-A-Center, Inc. # 167,100 3,410 Bob Evans Farms, Inc. 93,059 14,760 Ross Stores, Inc. 543,316 7,000 Borders Group, Inc. * 45,920 4,700 Ryland Group, Inc. 124,644 13,020 BorgWarner, Inc. 426,665 16,050 Saks, Inc. #* 148,462 6,600 Boyd Gaming Corporation * 61,776 2,910 Scholastic Corporation 74,729 11,455 Brinker International, Inc. 204,930 7,300 Scientific Games Corporation # 168,046 7,360 Callaway Golf Company 103,555 29,400 Service Corporation International 245,784 8,300 Career Education Corporation #* 135,705 7,520 Sothebys Holdings, Inc. * 150,851 24,900 CarMax, Inc. #* 348,600 1,600 Strayer Education, Inc. 320,416 13,200 Charming Shoppes, Inc. #* 64,548 3,900 Thor Industries, Inc. * 96,798 7,400 Cheesecake Factory, Inc. #* 108,188 5,400 Timberland Company # 93,798 20,100 Chicos FAS, Inc. # 109,947 14,600 Toll Brothers, Inc. # 368,358 3,700 Chipotle Mexican Grill, Inc. #* 205,313 6,900 Tupperware Corporation 190,647 5,600 Coldwater Creek, Inc. # 32,424 4,100 Under Armour, Inc. #* 130,216 7,100 Collective Brands, Inc. #* 130,001 12,700 Urban Outfitters, Inc. #* 404,749 9,600 Corinthian Colleges, Inc. #* 144,000 5,580 Valassis Communications, Inc. # 48,323 6,820 DeVry, Inc. 337,863 5,100 Warnaco Group, Inc. #* 230,979 9,500 Dicks Sporting Goods, Inc. # 186,010 61,100 Wendys/Arbys Group, Inc. 321,386 10,160 Dollar Tree, Inc. # 369,418 9,780 Williams-Sonoma, Inc. * 158,240 9,000 DreamWorks Animation SKG, Inc. # 283,050 Total Consumer Discretionary 3,800 Entercom Communications Corporation 19,076 17,500 Foot Locker, Inc. 282,800 Consumer Staples (3.7% ) 4,740 Furniture Brands International, Inc. * 49,865 9,500 Alberto-Culver Company 258,780 16,120 Gentex Corporation 230,516 6,640 BJs Wholesale Club, Inc. # 258,030 6,700 Guess ?, Inc. 233,093 7,410 Church & Dwight Company, Inc. 460,087 10,500 Hanesbrands, Inc. # 228,375 8,300 Corn Products International, Inc. 267,924 4,400 Harte-Hanks, Inc. 45,628 6,450 Energizer Holdings, Inc. # 519,548 5,800 Hovnanian Enterprises, Inc. #* 46,342 8,300 Hansen Natural Corporation #* 251,075 3,170 International Speedway Corporation 123,345 7,830 Hormel Foods Corporation 284,072 3,500 ITT Educational Services, Inc. # 283,185 6,076 J.M. Smucker Company 307,992 5,800 J. Crew Group, Inc. #* 165,706 2,340 Lancaster Colony Corporation 88,124 4,800 John Wiley and Sons, Inc. 194,160 6,100 NBTY, Inc. # 180,072 8,600 Lamar Advertising Company * 265,654 6,410 PepsiAmericas, Inc. 132,815 8,700 Lear Corporation # 91,350 6,300 Ralcorp Holdings, Inc. 424,683 3,900 Life Time Fitness, Inc. #* 121,953 4,310 Ruddick Corporation 139,860 4,200 M.D.C. Holdings, Inc. 153,678 13,200 Smithfield Foods, Inc. #* 209,616 5,500 Marvel Entertainment, Inc. 187,770 2,841 Tootsie Roll Industries, Inc. * 82,133 3,400 Matthews International Corporation 172,516 2,840 Universal Corporation 139,416 2,600 Media General, Inc. * 32,318 Total Consumer Staples The accompanying Notes to Schedule of Investments are an integral part of this schedule. 52 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Energy (7.2% ) 2,800 Essex Property Trust, Inc. * $331,324 16,200 Arch Coal, Inc.  $532,818 6,910 Everest Re Group, Ltd. 597,922 4,100 Bill Barrett Corporation # 131,651 6,600 Federal Realty Investment Trust * 564,960 9,300 Cimarex Energy Company 454,863 24,005 Fidelity National Financial, Inc. 352,874 27,700 Denbury Resources, Inc. # 527,408 10,400 First American Corporation 306,800 6,000 Encore Acquisition Company # 250,680 13,700 First Niagara Financial Group, Inc. 215,775 7,378 Exterran Holdings, Inc. # 235,801 9,180 FirstMerit Corporation 192,780 14,300 FMC Technologies, Inc. #* 665,665 5,670 Hanover Insurance Group, Inc. 258,098 10,000 Forest Oil Corporation # 496,000 13,050 HCC Insurance Holdings, Inc. 352,350 11,600 Frontier Oil Corporation 213,672 11,400 Health Care REIT, Inc. 606,822 10,300 Helix Energy Solutions Group, Inc. 250,084 7,200 Highwoods Properties, Inc. 256,032 11,780 Helmerich & Payne, Inc. 508,778 4,760 Horace Mann Educators Corporation 61,261 14,800 Newfield Exploration Company # 473,452 10,600 Hospitality Properties Trust 217,512 7,000 Oceaneering International, Inc. 373,240 13,500 Jefferies Group, Inc. 295,380 3,000 Overseas Shipholding Group, Inc. 174,930 4,500 Jones Lang LaSalle, Inc. 195,660 7,100 Patriot Coal Corporation 206,255 10,500 Liberty Property Trust 395,325 17,700 Patterson-UTI Energy, Inc. 354,354 8,300 Macerich Company 528,295 12,039 Plains Exploration & Production 7,400 Mack-Cali Realty Corporation 250,638 Company # 423,291 4,100 Mercury General Corporation 224,475 19,420 Pride International, Inc. # 575,026 10,800 Nationwide Health Properties, Inc. * 388,584 12,700 Quicksilver Resources, Inc. # 249,301 38,811 New York Community Bancorp, Inc. * 651,637 9,000 Superior Energy Services, Inc. # 280,260 26,150 Old Republic International Corporation 333,412 5,800 Tidewater, Inc. 321,088 2,700 PacWest Bancorp 77,193 Total Energy 6,500 Philadelphia Consolidated Holding Corporation # 380,705 Financials (18.6% ) 8,180 PMI Group, Inc. 24,131 4,500 Affiliated Managers Group, Inc. # 372,825 4,507 Potlatch Corporation 209,080 3,600 Alexandria Real Estate Equities, Inc. 407,088 7,970 Protective Life Corporation 227,225 11,000 AMB Property Corporation  498,300 10,725 Raymond James Financial, Inc. * 353,710 8,335 American Financial Group, Inc. 245,882 8,908 Rayonier, Inc. REIT 421,794 13,090 AmeriCredit Corporation #* 132,602 11,500 Realty Income Corporation * 294,400 16,000 Apollo Investment Corporation 272,800 7,800 Regency Centers Corporation 520,182 10,600 Arthur J. Gallagher & Company 271,996 15,140 SEI Investments Company 336,108 14,293 Associated Banc-Corp 285,145 5,500 StanCorp Financial Group, Inc. 273,240 9,170 Astoria Financial Corporation 190,094 3,630 SVB Financial Group # 210,250 8,300 BancorpSouth, Inc. 233,479 32,200 Synovus Financial Corporation 333,270 5,300 Bank of Hawaii Corporation 283,285 13,020 TCF Financial Corporation 234,360 5,700 BRE Properties, Inc. * 279,300 14,600 UDR, Inc. 381,790 13,100 Brown & Brown, Inc. 283,222 5,600 Unitrin, Inc. 139,664 5,900 Camden Property Trust 270,574 15,675 W.R. Berkley Corporation  369,146 5,500 Cathay General Bancorp * 130,900 9,640 Waddell & Reed Financial, Inc. 238,590 4,520 City National Corporation 245,436 9,927 Washington Federal, Inc. 183,153 22,900 Colonial BancGroup, Inc. 179,994 5,930 Webster Financial Corporation 149,732 7,000 Commerce Bancshares, Inc. 324,800 8,400 Weingarten Realty Investors * 299,628 5,000 Cousins Properties, Inc. * 126,300 3,220 Westamerica Bancorporation 185,247 6,600 Cullen/Frost Bankers, Inc. 396,000 7,480 Wilmington Trust Corporation * 215,648 16,600 Duke Realty Corporation 408,028 Total Financials 13,000 Eaton Vance Corporation 457,990 3,700 Equity One, Inc. 75,813 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 53 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Health Care (11.7% ) 3,700 Alliant Techsystems, Inc. # $347,578 5,806 Advanced Medical Optics, Inc. #* $103,231 11,970 AMETEK, Inc. 488,017 8,100 Affymetrix, Inc. # 62,694 11,620 Avis Budget Group, Inc. # 66,699 4,970 Apria Healthcare Group, Inc. # 90,653 11,100 BE Aerospace, Inc. # 175,713 6,930 Beckman Coulter, Inc. 491,961 4,660 Brinks Company 284,353 7,600 Cephalon, Inc. # 588,924 6,840 Carlisle Companies, Inc. 204,995 7,600 Cerner Corporation # 339,264 5,130 Con-way, Inc. 226,284 7,600 Charles River Laboratories 7,300 Copart, Inc. # 277,400 International, Inc. # 422,028 3,900 Corporate Executive Board Company 121,875 10,700 Community Health Systems, Inc. # 313,617 14,000 Corrections Corporation of America # 347,900 7,010 Covance, Inc. # 619,754 5,500 Crane Company 163,405 16,680 Dentsply International, Inc. 626,167 5,900 Deluxe Corporation 84,901 6,320 Edwards Lifesciences Corporation # 365,043 8,900 Donaldson Company, Inc. 372,999 13,600 Endo Pharmaceutical Holdings, Inc. # 272,000 4,600 DRS Technologies, Inc. 353,050 6,000 Gen-Probe, Inc. # 318,300 6,120 Dun & Bradstreet Corporation 577,483 28,200 Health Management Associates, Inc. # 117,312 4,470 Dycom Industries, Inc. # 58,199 11,980 Health Net, Inc. # 282,728 5,400 Federal Signal Corporation 73,980 10,000 Henry Schein, Inc. # 538,400 6,430 Flowserve Corporation 570,791 7,050 Hill-Rom Holdings, Inc. * 213,686 5,520 GATX Corporation 218,426 28,700 Hologic, Inc. #* 554,771 6,700 Graco, Inc. 238,587 6,600 IDEXX Laboratories, Inc. # 361,680 3,660 Granite Construction, Inc. 131,101 10,300 Invitrogen Corporation #* 389,340 9,400 Harsco Corporation 349,586 3,300 Kindred Healthcare, Inc. # 90,981 6,190 Herman Miller, Inc. 151,469 6,300 Kinetic Concepts, Inc. #* 180,117 5,030 HNI Corporation 127,460 5,900 LifePoint Hospitals, Inc. # 189,626 6,230 Hubbell, Inc. 218,362 8,220 Lincare Holdings, Inc. # 247,340 9,200 IDEX Corporation 285,384 6,400 Medicis Pharmaceutical Corporation 95,424 9,140 JB Hunt Transport Services, Inc. 305,002 11,620 Omnicare, Inc. * 334,307 20,975 JetBlue Airways Corporation #* 103,826 13,560 PDL BioPharma, Inc. 126,244 12,050 Joy Global, Inc. 543,937 8,650 Perrigo Company 332,679 10,200 Kansas City Southern, Inc. 452,472 13,300 Pharmaceutical Product Development, Inc. 549,955 19,100 KBR, Inc. 291,657 6,200 Psychiatric Solutions, Inc. # 235,290 3,120 Kelly Services, Inc. 59,436 8,400 ResMed, Inc. # 361,200 8,540 Kennametal, Inc. 231,605 12,250 Sepracor, Inc. # 224,298 5,440 Korn/Ferry International # 96,941 6,600 STERIS Corporation 248,028 4,900 Lincoln Electric Holdings, Inc. 315,119 4,400 Techne Corporation # 317,328 8,870 Manpower, Inc. 382,829 2,500 United Therapeutics Corporation # 262,925 3,400 Mine Safety Appliances Company * 129,608 5,700 Universal Health Services, Inc. 319,371 10,660 MPS Group, Inc. # 107,453 9,910 Valeant Pharmaceuticals International #* 202,858 5,000 MSC Industrial Direct Company, Inc. 230,350 3,400 Varian, Inc. # 145,860 5,200 Navigant Consulting, Inc. # 103,428 9,400 VCA Antech, Inc. # 277,018 3,890 Nordson Corporation 191,038 16,720 Vertex Pharmaceuticals, Inc. # 555,773 8,300 Oshkosh Corporation 109,228 4,600 Wellcare Health Plans, Inc. # 165,600 11,060 Pentair, Inc. 382,344 Total Health Care 19,710 Quanta Services, Inc. # 532,367 17,300 Republic Services, Inc. 518,654 Industrials (15.1% ) 4,748 Rollins, Inc. 90,117 10,230 AGCO Corporation # 435,900 10,000 Roper Industries, Inc. * 569,600 13,800 AirTran Holdings, Inc. #* 33,534 9,300 Shaw Group, Inc. 285,789 4,040 Alaska Air Group, Inc. # 82,376 6,060 SPX Corporation 466,620 4,560 Alexander & Baldwin, Inc. 200,777 9,700 Stericycle, Inc. # 571,427 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 54 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Industrials  continued 16,920 McAfee, Inc. # $574,603 4,540 Teleflex, Inc. $288,245 10,470 Mentor Graphics Corporation # 118,834 6,400 Thomas & Betts Corporation # 250,048 10,100 Metavante Technologies, Inc. # 194,526 9,500 Timken Company 269,325 6,375 National Instruments Corporation 191,569 9,095 Trinity Industries, Inc. * 234,014 18,300 NCR Corporation 403,515 6,598 United Rentals, Inc. #* 100,554 8,800 NeuStar, Inc. # 175,032 9,400 URS Corporation 344,698 12,400 Palm, Inc. * 74,028 5,400 Wabtec Corporation 276,642 13,100 Parametric Technology Corporation # 241,040 4,700 Werner Enterprises, Inc. * 102,037 5,440 Plantronics, Inc. 122,509 6,500 YRC Worldwide, Inc. #* 77,740 9,520 Polycom, Inc. # 220,198 Total Industrials 30,140 RF Micro Devices, Inc. #* 88,009 21,600 SAIC, Inc. # 436,968 Information Technology (12.7% ) 7,090 Semtech Corporation # 98,976 47,100 3Com Corporation # 109,743 5,300 Silicon Laboratories, Inc. # 162,710 3,820 ACI Worldwide, Inc. # 66,926 4,700 SRA International, Inc. # 106,361 7,690 Acxiom Corporation 96,433 8,980 Sybase, Inc. # 274,968 13,500 ADC Telecommunications, Inc. # 114,075 16,280 Synopsys, Inc. # 324,786 6,280 ADTRAN, Inc. 122,397 5,680 Tech Data Corporation # 169,548 1,900 Advent Software, Inc. #* 66,937 13,500 Trimble Navigation, Ltd. #* 349,110 7,500 Alliance Data Systems Corporation # 475,350 9,800 ValueClick, Inc. # 100,254 9,900 ANSYS, Inc. #* 374,913 21,820 Vishay Intertechnology, Inc. # 144,448 13,370 Arrow Electronics, Inc. # 350,561 24,800 Western Digital Corporation # 528,736 51,120 Atmel Corporation # 173,297 7,950 Wind River Systems, Inc. # 79,500 16,820 Avnet, Inc. # 414,277 7,300 Zebra Technologies Corporation # 203,305 5,080 Avocent Corporation # 103,937 Total Information Technology 15,900 Broadridge Financial Solutions, LLC 244,701 29,780 Cadence Design Systems, Inc. # 201,313 Materials (6.7% ) 7,874 CommScope, Inc. #* 272,755 9,190 Airgas, Inc.  456,284 9,900 Cree, Inc. #* 225,522 10,220 Albemarle Corporation 315,185 7,330 Diebold, Inc. 242,696 7,600 AptarGroup, Inc. 297,236 4,100 Digital River, Inc. # 132,840 7,290 Cabot Corporation 231,676 4,810 DST Systems, Inc. #* 269,312 4,900 Carpenter Technology Corporation 125,685 9,000 F5 Networks, Inc. # 210,420 27,700 Chemtura Corporation 126,312 4,800 FactSet Research Systems, Inc. 250,800 11,900 Cleveland-Cliffs, Inc. 629,986 5,450 Fair Isaac Corporation 125,677 12,900 Commercial Metals Company 217,881 14,500 Fairchild Semiconductor 5,260 Cytec Industries, Inc. 204,667 International, Inc. # 128,905 5,000 Ferro Corporation 100,500 15,600 FLIR Systems, Inc. # 599,352 8,400 FMC Corporation 431,676 16,600 Foundry Networks, Inc. 302,286 3,800 Greif, Inc. 249,356 6,600 Gartner Group, Inc. # 149,688 10,400 Louisiana-Pacific Corporation 96,720 8,900 Global Payments, Inc. 399,254 7,560 Lubrizol Corporation 326,138 3,410 Imation Corporation 77,134 4,620 Martin Marietta Materials, Inc. * 517,348 18,800 Ingram Micro, Inc. # 302,116 2,180 Minerals Technologies, Inc. 129,405 19,650 Integrated Device Technology, Inc. # 152,877 8,500 Olin Corporation 164,900 8,150 International Rectifier Corporation # 155,013 11,700 Packaging Corporation of America 271,206 14,100 Intersil Corporation 233,778 7,100 Reliance Steel & Aluminum Company 269,587 9,760 Jack Henry & Associates, Inc. 198,421 14,800 RPM International, Inc. 286,232 14,000 Lam Research Corporation # 440,860 4,800 Scotts Company 113,472 9,300 Lender Processing Services, Inc. 283,836 5,530 Sensient Technologies Corporation 155,559 9,440 Macrovision Solutions Corporation # 145,187 11,280 Sonoco Products Company 334,790 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 55 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Materials  continued 5,030 IDACORP, Inc. $146,323 20,000 Steel Dynamics, Inc. $341,800 20,625 MDU Resources Group, Inc. 598,125 12,000 Temple-Inland, Inc. * 183,120 9,200 National Fuel Gas Company 388,056 10,300 Terra Industries, Inc. 302,820 17,970 Northeast Utilities Service Company 460,930 11,360 Valspar Corporation 253,214 11,940 NSTAR 399,990 6,800 Worthington Industries, Inc. * 101,592 10,490 OGE Energy Corporation 323,931 Total Materials 11,900 ONEOK, Inc. 409,360 10,075 PNM Resources, Inc. 103,168 Telecommunications Services (0.5% ) 14,760 Puget Energy, Inc. 394,092 27,910 Cincinnati Bell, Inc. # 86,242 13,230 SCANA Corporation 515,044 12,020 Telephone and Data Systems, Inc. 429,715 27,200 Sierra Pacific Resources 260,576 Total Telecommunications Services 9,190 Vectren Corporation 255,942 12,220 Westar Energy, Inc. 281,549 Utilities (7.6% ) 5,710 WGL Holdings, Inc. 185,290 8,980 AGL Resources, Inc. 281,792 13,070 Wisconsin Energy Corporation 586,843 12,500 Alliant Energy Corporation  402,625 Total Utilities 15,566 Aqua America, Inc. * 276,763 4,300 Black Hills Corporation 133,601 Total Common Stock 12,830 DPL, Inc. 318,184 (cost $96,247,879) 8,000 Energen Corporation 362,240 14,800 Equitable Resources, Inc. 543,012 13,563 Great Plains Energy, Inc. 300,420 9,580 Hawaiian Electric Industries, Inc. * 277,916 Interest Maturity Shares Collateral Held for Securities Loaned (11.7%) Rate (+) Date Value 12,589,887 Thrivent Financial Securities Lending Trust 2.800% N/A $12,589,887 Total Collateral Held for Securities Loaned (cost $12,589,887) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 56 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.5%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.100% 12/10/2008 $199,028 2,444,700 Thrivent Money Market Portfolio 2.900 N/A 2,444,700 Total Short-Term Investments (cost $2,643,893) Total Investments (cost $111,481,659) 111.3% Other Assets and Liabilities, Net (11.3%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 39 December 2008 $2,980,930 $2,848,170 ($132,760) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $199,028 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $3,247,032 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $23,026,890 Gross unrealized depreciation (14,868,219) Net unrealized appreciation (depreciation) $8,158,671 Cost for federal income tax purposes $111,481,659 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 57 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (84.3%) Value ^ Shares Common Stock (84.3%) Value ^ Australia (2.5%) 4,600 EnCana Corporation # $293,729 36,510 AJ Lucas Group, Ltd. $165,161 1,100 Fording Canadian Coal Trust # 90,197 15,938 BHP Billiton, Ltd. 412,332 3,000 Husky Energy, Inc. 124,589 9,108 Campbell Brothers, Ltd. 232,464 5,700 Nexen, Inc. # 132,284 15,771 Centennial Coal Company, Ltd. 46,681 2,100 Potash Corporation of Saskatchewan # 272,232 5,291 CSL, Ltd. 160,293 2,400 Precision Drilling Trust # 39,463 16,855 Incitec Pivot, Ltd. #§ 67,532 3,200 Research In Motion, Ltd. # 215,608 2,984 Leighton Holdings, Ltd. 91,847 2,700 Shoppers Drug Mart Corporation 130,269 120,786 Macmahon Holdings, Ltd. 157,134 900 Suncor Energy, Inc. # 37,208 19,583 Mount Gibson Iron, Ltd. 26,087 3,600 Teck Cominco, Ltd. # 102,219 14,882 OneSteel, Ltd. 55,051 4,400 Viterra, Inc. 42,045 2,634 Rio Tinto, Ltd. 177,488 Total Canada 28,436 Transpacific Industries Group, Ltd. 162,099 18,365 United Group, Ltd. 189,615 Cayman Islands (<0.1% ) Total Australia 23,546 Stella International Holdings, Ltd. 25,260 Total Cayman Islands Austria (0.4%) 3,300 Erste Group Bank AG 168,412 Chile (0.3% ) 1,379 OMV AG AG 58,127 5,700 Banco Santander Chile SA ADR ± 243,903 1,589 Verbund  Oesterreichische Total Chile Elektrizitaetswirtschafts  AG 97,794 Total Austria China (0.3% ) 190,000 PetroChina Company, Ltd. 197,236 Belgium (0.5% ) Total China 427 Colruyt SA 107,182 2,081 Compagnie d Entreprises CFE 175,176 Denmark (0.8% ) 567 Group Bruxelles Lambert SA 48,939 1,160 ALK-Abello A/S 121,613 730 Mobistar SA 51,382 1,150 FLSmidth & Company 58,395 Total Belgium 3,500 Novo Nordisk AS 181,448 1,700 Sydbank A/S 50,994 Bermuda (0.1% ) 1,800 Vestas Wind Systems # 157,113 156,000 GOME Electrical Appliances Total Denmark Holdings, Ltd. 46,055 42,000 Noble Group, Ltd. 39,966 Finland (0.6% ) Total Bermuda 3,420 Fortum Oyj 114,777 4,083 Konecranes Oyj 97,641 Brazil (2.8% ) 10,534 Nokia Oyj 196,481 23,000 Banco Bradesco SA ADR ± 370,300 2,703 Nokian Renkaat Oyj 65,044 21,000 Companhia Vale do Rio Doce SP ADR  371,700 Total Finland 13,900 Empresa Brasileira de Aeronautica SA ADR 375,439 16,100 Lojas Renner SA 187,744 France (5.5% ) 11,000 Petroleo Brasileiro SA ADR 411,620 2,164 Alstom 164,274 7,500 Souza Cruz SA 177,400 19,200 Axa SA 628,524 9,000 Ultrapar Participacoes SA 225,180 5,900 Cap Gemini SA 278,732 Total Brazil 3,200 Compagnie de Saint-Gobain 165,537 2,477 Eurofins Scientific 194,903 Canada (2.3% ) 2,134 Eutelsat Communications 56,767 2,000 Agrium, Inc. # 111,811 4,000 Gdf Suez 208,113 2,000 Canadian Oil Sands Trust 72,837 768 Hermes International 124,955 6,900 CGI Group, Inc. # 60,358 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 58 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (84.3%) Value ^ Shares Common Stock (84.3%) Value ^ France  continued 75,000 Hang Lung Group, Ltd. $237,571 1,566 Ingenico $39,336 4,500 Hang Seng Bank, Ltd. 85,068 3,869 Orpea # 163,831 17,000 Hutchison Whampoa, Ltd. 130,568 1,425 Rubis 101,013 33,000 Swire Pacific, Ltd. 290,073 5,200 Schneider Electric SA 446,565 20,000 Swire Pacific, Ltd. 34,609 2,472 Sechilienne SA 141,470 12,000 Wharf Holdings, Ltd. 34,283 1,724 Stallergenes 109,177 Total Hong Kong 3,084 Suez Lyonnaise des Eaux 151,542 2,015 Teleperformance 56,208 Hungary (0.5% ) 1,060 UBISOFT Entertainment SA 73,742 2,000 Richter Gedeon Nyrt 366,090 561 Unibail-Rodamco 113,512 Total Hungary 353 Vallourec SA 76,173 1,365 Vilmorin & Cie 179,767 Indonesia (0.3% ) 23,079 Vivendi Universal SA 723,569 127,000 PT Astra International Tbk 226,538 Total France Total Indonesia Germany (5.6% ) Israel (0.6% ) 9,100 Adidas AG 486,138 8,000 Check Point Software Technologies, Ltd. 181,920 4,081 Bayer AG 298,893 6,000 Teva Pharmaceutical Industries, Ltd. ADR 274,740 7,000 Bayerische Motoren Werke AG 271,335 Total Israel 21,000 Deutsche Post AG-REG 438,171 9,497 E.ON AG 478,067 Italy (2.9% ) 5,252 ElringKlinger AG 100,266 14,278 Ansaldo STS SPA 202,557 3,399 GEA Group AG 65,792 12,314 Enel SPA 102,796 3,970 Gerresheimer AG 180,484 20,900 Eni SPA 553,999 1,685 K+S AG 116,836 26,100 Finmeccanica SPA 565,804 3,118 Krones AG 155,065 2,366 Lottomatica SPA 61,957 4,968 Leoni AG 150,212 34,166 Maire Tecnimont SPA 121,224 1,349 MAN AG 90,827 17,660 Terna-Rete Elettrica Nationale SPA 64,929 180 MorphoSys AG 10,996 9,516 Trevi Finanziaria SPA 157,998 906 Rational AG 142,713 95,900 Unicredit SPA 358,609 949 RWE AG 90,478 Total Italy 5,103 SAP AG 271,791 1,766 SGL Carbon AG 68,650 7,453 Siemens AG 695,220 Japan (14.7% ) 1,707 Vossloh AG 176,933 1,935 Aeon Delight Company, Ltd. 44,575 Total Germany 5,500 Asahi Breweries, Ltd. 96,396 1,600 Astellas Pharmaceutical, Inc. 67,231 5,000 Bank of Kyoto, Ltd. 51,031 Greece (0.5% ) 27,100 Bridgestone Corporation 513,044 6,042 Alpha Bank AE 131,546 2,300 Canon, Inc. 87,195 3,153 Greek Organization of Football 6,400 Capcom Company, Ltd. 183,335 Prognostics SA 96,782 49 CyberAgent, Inc. 46,344 986 Jumbo SA 15,947 5,000 Daihatsu Motor Company, Ltd. 54,701 3,939 National Bank of Greece SA 159,632 12,700 Daiichi Sankyo Company, Ltd. 327,234 Total Greece 8,000 Daiseki Company, Ltd. 213,482 14,100 Daito Trust Construction Company, Ltd. 524,418 Hong Kong (1.6% ) 1,600 FamilyMart Company, Ltd. 67,702 30,000 BOC Hong Kong (Holdings), Ltd. 53,633 1,194 Fast Retailing Company, Ltd. 121,756 6,000 Cheung Kong Holdings, Ltd. 67,971 13,856 Fuji Oil Company, Ltd. 157,788 30,000 China Mobile, Ltd. 300,528 17,657 GMO Internet, Inc. # 83,499 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 59 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (84.3%) Value ^ Shares Common Stock (84.3%) Value ^ Japan  continued 4,700 Tokio Marine Holdings, Inc. $172,555 1,800 Hisamitsu Pharmaceutical Company, Inc. $78,782 8,400 Torishima Pump Manufacturing 5,000 Hitachi Metals, Ltd. 59,760 Company, Ltd. 153,651 30,000 Hitachi, Ltd. 202,529 2,100 Toyoda Gosei Company, Ltd. 35,680 3,400 Honda Motor Company, Ltd. 103,131 13,300 Toyota Motor Corporation 568,608 4,100 Hosiden Corporation 59,055 5,600 Unicharm Petcare Corporation 167,844 12 INPEX Holdings, Inc. 101,981 Total Japan 13,000 ITOCHU Corporation 78,314 43 Japan Tobacco, Inc. 162,071 Luxembourg (0.3% ) 1,600 JFE Holdings, Inc. 49,626 5,300 Tenaris SA ADR 197,637 7,400 Komatsu, Ltd. 121,149 1,150 Oriflame Cosmetics SA 53,275 2,200 KONAMI Corporation 55,358 Total Luxembourg 38,000 Kureha Corporation 208,287 2,100 Kurita Water Industries, Ltd. 49,186 Malaysia (0.5% ) 1,500 Lawson, Inc. 69,173 62,000 Bumiputra-Commerce Holdings Berhad 138,691 1,900 Makita Corporation 38,922 80,000 Public Bank Berhad 232,687 22,000 Marubeni Corporation 99,726 Total Malaysia 11,000 Matsushita Electric Industrial Company, Ltd. 189,635 Mexico (1.7% ) 10,000 Mazda Motor Corporation 40,725 172,000 Consorcio ARA SAB de CV 95,936 8,800 Mitsubishi Corporation 183,569 10,500 Fomento Economico Mexicano 19,000 Mitsubishi Electric Corporation 128,194 SAB de CV ADR 400,470 98,500 Mitsubishi UFJ Financial Group, Inc. 858,945 3,500 Grupo Aeroportuario del Sureste 7,000 Mitsui & Company, Ltd. 86,900 SAB de CV ADR 173,810 8,000 Mitsui Fudosan Company, Ltd. 154,576 97,500 Grupo Financiero Banorte SA de CV ADR 311,137 13,000 Mitsui Osk Lines, Ltd. 112,949 94,000 Organizacion Soriana SAB de CV 282,778 16,000 Mitsui Sumitomo Insurance Group Total Mexico Holdings, Inc. 544,918 9,100 Nichi-iko Pharmaceutical Company, Ltd. 221,573 Netherlands (1.9% ) 5,000 Nikon Corporation 119,945 2,734 Arcelor Mittal 138,389 600 Nintendo Company, Ltd. 254,504 1,338 Furgo NV 79,015 4,000 Nippon Meat Packers, Inc. 60,657 1,736 Gemalto NV # 62,629 12,000 Nippon Yusen Kabushiki Kaisha 78,223 7,577 Imtech NV 155,335 3,600 NPC, Inc. 165,547 19,400 ING Groep NV 415,908 146 Rakuten, Inc. 82,385 12,347 Koninklijke (Royal) KPN NV 178,321 23 Seven Bank, Ltd. 61,299 1,249 Koninklijke Boskalis Westminster NV 59,205 5,300 Shin-Etsu Chemical Company, Ltd. 252,019 1,199 Koninklijke DSM NV 56,714 51 So-net M3, Inc. 168,871 8,524 Reed Elsevier NV 126,458 1,200 Sony Corporation 37,005 609 Smit Internationale NV 52,812 6,300 Sugi Pharmacy Company, Ltd. 178,832 4,956 Unilever NV 139,511 55,100 Sumitomo Corporation 513,744 Total Netherlands 91,100 Sumitomo Trust and Banking Company, Ltd. 606,949 Norway (2.0% ) 5,000 Suruga Bank, Ltd. 58,199 6,100 DnB NOR ASA 47,322 4,200 Sysmex Corporation 185,602 46,300 Norsk Hydro ASA 313,227 1,250 T&D Holdings, Inc. 66,027 15,374 ODIM ASA # 207,010 7,900 Takeda Pharmaceutical Company, Ltd. 397,770 20,000 Tokai Carbon Company, Ltd. 146,691 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 60 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (84.3%) Value ^ Shares Common Stock (84.3%) Value ^ Norway  continued Spain (2.9% ) 29,100 Statoil ASA $691,507 21,400 Banco Bilbao Vizcaya Argentaria SA $346,067 3,600 Tandberg ASA 49,052 2,421 Grifols SA 61,862 26,825 Tomra Systems ASA 140,021 38,073 Iberdrola SA 386,798 2,000 Yara International ASA 71,179 13,877 Mapfre SA 60,664 Total Norway 57,715 Telefonica SA 1,372,371 Total Spain Philippines (0.4% ) 740,000 Ayala Land, Inc. 149,010 Sweden (1.3% ) 156,000 Bank of the Philippine Islands 154,024 8,200 Alfa Laval AB 84,854 Total Philippines 8,400 Atlas Copco AB 95,432 3,675 Hennes & Mauritz AB 150,476 Portugal (0.1% ) 13,588 Intrum Justitia AB 146,162 8,576 Jeronimo Martins SGPS SA 73,143 1,400 Modern Times Group AB 50,433 Total Portugal 3,600 Nordea Bank AB 42,980 16,600 Sandvik AB 175,863 Russia (0.4% ) 24,300 Telefonaktiebolaget LM Ericsson 230,772 4,953 LUKOIL ADR 296,892 Total Sweden Total Russia Switzerland (7.2% ) Singapore (1.3% ) 13,709 ABB, Ltd. 265,659 110,000 Parkway Holdings, Ltd. 145,705 1,968 Actelion, Ltd. # 101,408 34,200 Singapore Airlines, Ltd. 343,557 7,200 Adecco SA 312,779 201,000 Singapore Telecommunications, Ltd. 459,409 2,175 Bobst Group AG 111,959 14,426 SMRT Corporation, Ltd. § 19,879 723 Burckhardt Compression Holding AG 140,993 17,000 Wilmar International, Ltd. 30,147 1,060 Komax Holding AG 118,813 Total Singapore 823 Lonza Group AG 103,263 610 Meyer Burger Technology AG # 135,024 36,164 Nestle SA 1,562,917 South Africa (0.9% ) 25,345 Novartis AG 1,334,402 44,000 Massmart Holdings, Ltd. 402,804 2,037 Roche Holding AG 318,876 86,000 Truworths International, Ltd. 306,214 2,171 Schulthess Group AG 109,579 Total South Africa 1,281 Sonova Holding AG 83,518 9,000 Swiss Reinsurance Company 499,549 South Korea (2.2% ) 1,981 Temenos Group AG # 37,764 636 MegaStudy Company, Ltd. 96,871 96 Vetropack Holding AG 164,637 10,000 Pusan Bank 90,333 397 Zurich Financial Services AG 109,937 13,970 S&T Dynamics Company, Ltd. 141,049 Total Switzerland 1,340 Samsung Electronics Company, Ltd. 422,555 2,100 Samsung Electronics Taiwan (1.4% ) Company, Ltd. GDR ≤ 468,909 70,000 Taiwan Mobile Company, Ltd. 112,201 400 Shinsegae Company, Ltd. 188,793 191,962 Taiwan Semiconductor Manufacturing 321,926 2,155 SODIFF Advanced Materials Company, Ltd. ADR # Company, Ltd. 147,161 66,031 Taiwan Semiconductor Manufacturing 1,536 Taewoong Company, Ltd. 102,243 Company, Ltd. 618,710 Total South Korea Total Taiwan The accompanying Notes to Schedule of Investments are an integral part of this schedule. 61 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (84.3%) Value ^ Shares Common Stock (84.3%) Value ^ Thailand (0.7% ) 9,067 IG Group Holdings plc $51,531 62,000 PTT Exploration & Production Public 8,949 Imperial Tobacco Group plc 287,257 Company, Ltd. $232,546 21,900 International Power plc 141,702 69,000 Siam Cememt Public Company, Ltd. 275,107 3,552 Intertek Group plc 53,240 Total Thailand 9,424 John Wood Group plc 57,303 207,200 Kingfisher plc 493,928 Turkey (0.7% ) 43,900 Pearson plc 475,579 67,000 Akbank TAS 343,006 5,837 Petrofac, Ltd. 60,988 6,000 BIM Birlesik Magazalar AS 186,123 19,030 Prudential plc 173,506 Total Turkey 56,774 PV Crystalox Solar plc 156,363 4,948 Reckitt Benckiser Group plc 239,893 United Kingdom (13.9% ) 2,939 Rio Tinto plc 184,442 8,050 Aggreko plc 79,178 14,472 Rotork plc 241,779 6,900 Anglo American plc 233,069 86,862 Royal Bank of Scotland Group plc 280,198 10,200 AstraZeneca plc 446,328 20,153 Stagecoach Group plc 91,579 4,924 Autonomy Corporation plc # 91,421 16,656 Standard Chartered plc 409,812 2,591 Aveva Group plc 53,423 16,951 Tesco plc 117,889 22,044 Babcock International Group 198,079 7,672 Ultra Electronics Holdings 173,892 17,568 BG Group plc 318,601 31,836 Unilever plc 865,611 8,227 BHP Billiton plc 186,368 280,800 Vodafone Group plc 620,056 9,441 British American Tobacco plc 308,210 17,854 VT Group plc 167,320 65,400 British Sky Broadcasting Group plc 486,541 9,356 Wellstream Holdings plc 172,280 36,834 Cable & Wireless plc 109,376 33,947 William Morrison Supermarkets plc 157,858 31,585 Carillion plc 147,560 50,900 WPP Group plc 411,688 1,586 Chemring Group plc 58,569 3,616 Xstrata plc 112,686 25,040 Cobham plc 85,114 Total United Kingdom 18,954 Compass Group plc 117,545 15,036 Dignity plc 187,601 United States (1.7% ) 16,781 Enterprise Inns plc 54,185 1,653 iShares MSCI EAFE Index Fund 93,064 50,331 Fenner plc 159,100 766 Synthes, Inc. 105,970 17,037 GAME GROUP plc 62,723 71,000 WisdomTree India Earnings Fund # 1,133,867 37,489 GlaxoSmithKline plc 812,075 Total United States 25,670 Group 4 Securicor plc 92,823 19,278 HMV Group plc 44,142 Total Common Stock 11,335 ICAP plc 73,106 (cost $84,627,368) Principal Interest Maturity Amount Long-Term Fixed Income (11.0%) Rate Date Value ^ Argentina (0.8%) $900,000 Argentina Bonos  3.127% 2/3/2009 $325,350 420,000 Argentina Bonos 7.000 10/3/2015 241,500 180,000 Republic of Argentina > 1.330 3/31/2009 44,370 Total Argentina Brazil (1.1% ) 840,000 Federative Republic of Brazil 6.000 1/17/2017 810,600 70,000 Independencia International, Ltd. ≤ 9.875 5/15/2015 57,750 Total Brazil The accompanying Notes to Schedule of Investments are an integral part of this schedule. 62 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (11.0%) Rate Date Value ^ Colombia (0.5% ) $100,000 Colombia Government International Bond 7.375% 1/27/2017 $104,750 300,000 Colombia Government International Bond 7.375 9/18/2037 300,300 Total Colombia Dominican Republic (0.2% ) 163,947 Dominican Republic International Bond 9.040 1/23/2018 157,389 Total Dominican Republic Ecuador (0.2% ) 160,000 Republic of Ecuador 10.000 8/15/2030 116,000 Total Ecuador Ireland (0.1% ) 100,000 VIP Finance Ireland, Ltd. ≤ 9.125 4/30/2018 77,627 Total Ireland Israel (<0.1% ) 20,000 Israel Government International Bond 5.125 3/1/2014 20,540 Total Israel Kazakhstan (0.1% ) 100,000 KazMunaiGaz Finance Sub BV ≤ 8.375 7/2/2013 86,000 Total Kazakhstan Lebanon (0.3% ) 285,000 Lebanon Government International Bond 4.000 12/31/2017 222,300 Total Lebanon Luxembourg (0.6% ) 100,000 Evraz Group SA ≤ 9.500 4/24/2018 72,000 120,000 Gaz Capital SA ≤ 8.146 4/11/2018 105,000 360,000 VTB Capital SA 6.875 5/29/2018 265,882 Total Luxembourg Malaysia (0.2% ) 140,000 Malaysia Government International Bond 7.500 7/15/2011 149,973 Total Malaysia Mexico (0.6% ) 1,900,000 Mexican Bonos 10.000 12/5/2024 197,189 260,000 Mexico Government International Bond 7.500 4/8/2033 284,050 Total Mexico The accompanying Notes to Schedule of Investments are an integral part of this schedule. 63 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (11.0%) Rate Date Value ^ Netherlands (1.1% ) $200,000 Majapahit Holding BV 7.750% 10/17/2016 $177,454 740,000 Majapahit Holding BV 7.875 6/29/2037 578,050 140,000 TuranAlem Finance BV 8.000 3/24/2014 86,800 Total Netherlands Panama (0.2% ) 170,000 Panama Government International Bond 6.700 1/26/2036 160,650 Total Panama Peru (0.4% ) 250,000 Peruvian Government International Bond 8.375 5/3/2016 276,912 10,000 Peruvian Government International Bond 6.550 3/14/2037 9,200 Total Peru Philippines (0.7% ) 410,000 Philippine Government International Bond 10.625 3/16/2025 545,812 Total Philippines Russia (0.7% ) 532,200 Russian Federation 7.500 3/31/2030 544,840 Total Russia South Africa (0.3% ) 220,000 Republic of South Africa 5.875 5/30/2022 187,290 Total South Africa South Korea (0.1% ) 100,000 Republic of Korea 5.625 11/3/2025 87,788 Total South Korea Trinidad And Tobago (0.2% ) 170,000 National Gas Co of Trinidad & Tobago, Ltd. ≤ 6.050 1/15/2036 147,900 Total Trinidad And Tobago Turkey (1.0% ) 60,000 Republic of Turkey International Bond 7.250 3/5/2038 54,250 170,000 Republic of Turkey International Bond 7.000 3/11/2019 160,998 540,000 Turkey Government International Bond 6.750 4/3/2018 504,900 80,000 Turkey Government International Bond 6.875 3/17/2036 70,400 Total Turkey The accompanying Notes to Schedule of Investments are an integral part of this schedule. 64 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (11.0%) Rate Date Value ^ Ukraine (0.4% ) $100,000 Ukraine Government International Bond 7.650% 6/11/2013 $83,000 100,000 Ukraine Government International Bond 6.875 3/4/2011 84,000 100,000 Ukraine Government International Bond 6.580 11/21/2016 71,961 100,000 Ukraine Government International Bond ≤ 6.750 11/14/2017 70,711 Total Ukraine Uruguay (0.6% ) 480,000 Oriental Republic of Uruguay 7.625 3/21/2036 456,000 Total Uruguay Venezuela (0.6%) 30,000 Petroleos de Venezuela SA 5.250 4/12/2017 16,200 90,000 Petroleos de Venezuela SA 5.375 4/12/2027 40,050 190,000 Venezuela Government International Bond 6.000 12/9/2020 108,300 50,000 Venezuela Government International Bond 9.000 5/7/2023 33,875 50,000 Venezuela Government International Bond 9.250 5/7/2028 34,250 270,000 Venezuela Government International Bond 9.375 1/13/2034 187,650 Total Venezuela Total Long-Term Fixed Income (cost $9,343,225) Principal Interest Maturity Amount Short-Term Investments (4.3%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.100% 12/10/2008 $199,028 3,076,580 Thrivent Money Market Portfolio 2.900 N/A 3,076,580 Total Short-Term Investments (cost $3,275,773) Total Investments (cost $97,246,366) 99.6% Other Assets and Liabilities, Net 0.4% Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) E-Mini MSCI EAFE Index 3 December 2008 $250,111 $240,450 ($9,661) Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 65 Partner Worldwide Allocation Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Purchases) Deliver/Receive Date Date Value Gain/(Loss) Australian Dollar 1,579 10/1/08  10/3/08 $1,326 $1,248 ($78) Brazilian Real 339,878 11/4/08 198,686 177,463 (21,223) Chinese Renminbi Yuan 675,923 11/4/08 99,900 98,320 (1,580) Great Britian Pound 11,776 10/1/08  10/3/08 20,931 20,935 3 Japanese Yen 14,032,476 10/1/08  10/3/08 133,581 131,940 (1,641) Mexican Peso 1,839,490 10/17/08 172,966 167,836 (5,129) Singapore Dollar 27,620 10/1/08  10/3/08 19,268 19,222 (46) Total Foreign Currency Forward Contracts (Purchases) Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Sales) Deliver/Receive Date Date Value Gain/(Loss) Euro 61,281 10/1/08  10/3/08 $86,536 $86,274 $261 Great Britian Pound 53,096 10/1/08  10/3/08 94,379 94,393 (15) Hong Kong Dollar 50,859 10/1/08  10/3/08 6,545 6,550 (5) Japanese Yen 13,919,457 10/1/08  10/3/08 130,762 130,877 (115) Mexican Peso 3,939,543 10/17/08 382,778 359,447 23,332 Total Foreign Currency Forward Contracts (Sales) Net Unrealized Gain/(Loss) on Foreign Currency Forward Contracts # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. ± Designated as cover for long settling trades. § Denotes investments purchased on a when-issued or delayed delivery basis.  At September 30, 2008, $199,028 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $705,953 of investments were earmarked as collateral to cover open financial futures contracts. ^ Security is fair valued. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $1,085,897 or 1.4% of total net assets. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. GDR  Global Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $239,834 Gross unrealized depreciation (21,455,924) Net unrealized appreciation (depreciation) ($21,216,090) Cost for federal income tax purposes $97,246,366 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 66 Partner International Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.9%) Value ^ Shares Common Stock (97.9%) Value ^ Australia (2.2%) 80,400 Teck Cominco, Ltd. # $2,282,898 338,497 BHP Billiton, Ltd. $8,757,266 96,600 Viterra, Inc. 923,069 337,195 Centennial Coal Company, Ltd. 998,075 Total Canada 115,649 CSL, Ltd. 3,503,633 362,696 Incitec Pivot, Ltd. # 1,453,192 Denmark (1.0% ) 64,417 Leighton Holdings, Ltd. * 1,982,744 23,975 FLSmidth & Company 1,217,405 419,546 Mount Gibson Iron, Ltd. 558,897 75,566 Novo Nordisk AS 3,917,514 325,654 OneSteel, Ltd. 1,204,642 37,700 Sydbank A/S * 1,130,876 56,773 Rio Tinto, Ltd. 3,825,551 38,875 Vestas Wind Systems # 3,393,200 Total Australia Total Denmark Austria (0.3%) Finland (0.8% ) 29,732 OMV AG AG 1,253,256 72,678 Fortum Oyj 2,439,118 34,173 Verbund  Oesterreichische 223,691 Nokia Oyj 4,172,311 Elektrizitaetswirtschafts-AG 2,103,153 59,116 Nokian Renkaat Oyj 1,422,554 Total Austria Total Finland Belgium (0.5% ) France (7.3% ) 9,207 Colruyt SA 2,311,072 45,952 Alstom 3,488,322 12,579 Group Bruxelles Lambert SA 1,085,713 422,300 Axa SA 13,824,246 15,524 Mobistar SA 1,092,682 141,700 Cap Gemini SA 6,694,293 Total Belgium 74,500 Compagnie de Saint-Gobain 3,853,914 45,900 Eutelsat Communications 1,220,999 Bermuda (0.2% ) 84,770 Gdf Suez 4,410,439 3,389,000 GOME Electrical Appliances 16,274 Hermes International 2,647,802 Holdings, Ltd. 1,000,521 33,503 Ingenico 841,546 919,000 Noble Group, Ltd. 874,486 115,500 Schneider Electric SA 9,918,902 Total Bermuda 65,548 Suez Lyonnaise des Eaux 3,220,914 43,126 Teleperformance 1,202,980 Brazil (0.9% ) 22,284 UBISOFT Entertainment SA 1,550,255 324,900 Empresa Brasileira de Aeronautica 12,490 Unibail-Rodamco 2,527,204 SA ADR * 8,775,549 7,632 Vallourec SA 1,646,882 Total Brazil 515,599 Vivendi Universal SA 16,164,969 Total France Canada (3.6% ) 42,200 Agrium, Inc. # 2,359,203 Germany (7.5% ) 44,700 Canadian Oil Sands Trust 1,627,898 208,000 Adidas AG 11,111,733 147,857 CGI Group, Inc. # 1,293,384 86,737 Bayer AG 6,352,621 100,200 EnCana Corporation # 6,398,188 161,300 Bayerische Motoren Werke AG 6,252,345 22,900 Fording Canadian Coal Trust # 1,877,744 469,600 Deutsche Post AG-REG 9,798,330 65,600 Husky Energy, Inc. 2,724,345 201,824 E.ON AG 10,159,564 127,000 Nexen, Inc. # 2,947,383 70,735 GEA Group AG 1,369,170 37,200 Potash Corporation of Saskatchewan # 4,822,403 36,256 K+S AG 2,513,950 52,600 Precision Drilling Trust # 864,888 28,830 MAN AG 1,941,096 59,500 Research In Motion, Ltd. # 4,008,968 20,314 RWE AG * 1,936,745 60,200 Shoppers Drug Mart Corporation 2,904,510 108,588 SAP AG 5,783,507 19,900 Suncor Energy, Inc. # 822,700 38,036 SGL Carbon AG 1,478,574 170,689 Siemens AG 15,921,970 Total Germany The accompanying Notes to Schedule of Investments are an integral part of this schedule. 67 Partner International Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.9%) Value ^ Shares Common Stock (97.9%) Value ^ Greece (0.8% ) 31,300 Lawson, Inc. $1,443,408 129,926 Alpha Bank AE $2,828,739 41,000 Makita Corporation * 839,904 69,817 Greek Organization of Football 477,000 Marubeni Corporation * 2,162,235 Prognostics SA 2,143,047 251,000 Matsushita Electric Industrial 83,702 National Bank of Greece SA 3,392,117 Company, Ltd. * 4,327,119 Total Greece 208,000 Mazda Motor Corporation 847,084 191,000 Mitsubishi Corporation * 3,984,288 Hong Kong (0.8% ) 404,000 Mitsubishi Electric Corporation 2,725,815 641,000 BOC Hong Kong (Holdings), Ltd. 1,145,948 2,151,600 Mitsubishi UFJ Financial Group, Inc. 18,762,488 134,000 Cheung Kong Holdings, Ltd. 1,518,013 161,000 Mitsui & Company, Ltd. 1,998,706 98,200 Hang Seng Bank, Ltd. 1,856,372 180,000 Mitsui Fudosan Company, Ltd. 3,477,951 370,000 Hutchison Whampoa, Ltd. 2,841,780 268,000 Mitsui Osk Lines, Ltd. * 2,328,480 247,000 Wharf Holdings, Ltd. 705,656 382,345 Mitsui Sumitomo Insurance Group Total Hong Kong Holdings, Inc. 13,021,671 108,000 Nikon Corporation * 2,590,815 Italy (3.8% ) 13,100 Nintendo Company, Ltd. 5,556,677 265,470 Enel SPA 2,216,112 75,000 Nippon Meat Packers, Inc. 1,137,311 468,400 Eni SPA * 12,415,930 261,000 Nippon Yusen Kabushiki Kaisha 1,701,357 570,700 Finmeccanica SPA 12,371,809 3,157 Rakuten, Inc. 1,781,433 50,969 Lottomatica SPA 1,334,695 485 Seven Bank, Ltd. 1,292,608 386,267 Terna-Rete Elettrica Nationale SPA 1,420,155 122,400 Shin-Etsu Chemical Company, Ltd. 5,820,208 2,109,200 Unicredit SPA 7,887,155 26,600 Sony Corporation 820,280 Total Italy 1,212,000 Sumitomo Corporation 11,300,507 2,082,700 Sumitomo Trust and Banking Company, Ltd. * 13,875,871 Japan (19.9% ) 118,000 Suruga Bank, Ltd. * 1,373,496 120,700 Asahi Breweries, Ltd. 2,115,453 26,750 T&D Holdings, Inc. 1,412,977 35,000 Astellas Pharmaceutical, Inc. 1,470,673 173,100 Takeda Pharmaceutical Company, Ltd. * 8,715,687 116,000 Bank of Kyoto, Ltd. 1,183,925 101,100 Tokio Marine Holdings, Inc. 3,711,767 632,500 Bridgestone Corporation 11,974,182 45,500 Toyoda Gosei Company, Ltd. 773,074 50,400 Canon, Inc. 1,910,708 306,900 Toyota Motor Corporation * 13,120,745 1,083 CyberAgent, Inc. * 1,024,303 Total Japan 114,000 Daihatsu Motor Company, Ltd. * 1,247,193 292,300 Daiichi Sankyo Company, Ltd. * 7,531,530 312,400 Daito Trust Construction Luxembourg (0.1% ) Company, Ltd. 11,619,026 25,150 Oriflame Cosmetics SA 1,165,095 34,600 FamilyMart Company, Ltd. 1,464,050 Total Luxembourg 26,430 Fast Retailing Company, Ltd. 2,695,158 40,000 Hisamitsu Pharmaceutical Netherlands (2.8% ) Company, Inc. 1,750,722 59,219 Arcelor Mittal 2,997,525 105,000 Hitachi Metals, Ltd. 1,254,968 28,831 Furgo NV 1,702,608 636,000 Hitachi, Ltd. 4,293,620 37,900 Gemalto NV # 1,367,308 74,000 Honda Motor Company, Ltd. 2,244,624 436,500 ING Groep NV 9,357,926 86,100 Hosiden Corporation * 1,240,152 265,095 Koninklijke (Royal) KPN NV 3,828,632 263 INPEX Holdings, Inc. 2,235,087 26,944 Koninklijke Boskalis Westminster NV 1,277,198 280,000 ITOCHU Corporation 1,686,766 26,100 Koninklijke DSM NV 1,234,567 926 Japan Tobacco, Inc. 3,490,173 181,746 Reed Elsevier NV 2,696,304 35,400 JFE Holdings, Inc. * 1,097,972 107,219 Unilever NV * 3,018,208 156,900 Komatsu, Ltd. 2,568,689 Total Netherlands 48,000 KONAMI Corporation * 1,207,804 44,800 Kurita Water Industries, Ltd. 1,049,300 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 68 Partner International Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.9%) Value ^ Shares Common Stock (97.9%) Value ^ Norway (2.6% ) 43,302 Roche Holding AG $6,778,577 134,300 DnB NOR ASA $1,041,862 27,812 Sonova Holding AG 1,813,267 1,032,300 Norsk Hydro ASA 6,983,672 202,600 Swiss Reinsurance Company 11,245,399 651,475 Statoil ASA * 15,481,086 42,433 Temenos Group AG #* 808,914 76,300 Tandberg ASA 1,039,629 8,675 Zurich Financial Services AG 2,402,286 43,760 Yara International ASA 1,557,401 Total Switzerland Total Norway Taiwan (1.4% ) Portugal (0.2% ) 1,450,737 Taiwan Semiconductor Manufacturing 188,581 Jeronimo Martins SGPS SA 1,608,368 Company, Ltd. ADR #* 13,593,406 Total Portugal Total Taiwan Singapore (1.8% ) United Kingdom (19.4% ) 787,600 Singapore Airlines, Ltd. 7,911,847 174,058 Aggreko plc 1,711,988 4,224,650 Singapore Telecommunications, Ltd. 9,655,923 146,480 Anglo American plc 4,947,821 377,000 Wilmar International, Ltd. 668,546 226,400 AstraZeneca plc 9,906,741 Total Singapore 103,666 Autonomy Corporation plc # 1,924,704 54,674 Aveva Group plc 1,127,295 South Korea (1.1% ) 372,009 BG Group plc 6,746,491 25,034 Samsung Electronics Company, Ltd. 11,471,925 174,832 BHP Billiton plc 3,960,496 Total South Korea 203,045 British American Tobacco plc 6,628,580 1,463,600 British Sky Broadcasting Group plc 10,888,403 Spain (5.0% ) 780,246 Cable & Wireless plc 2,316,880 473,600 Banco Bilbao Vizcaya Argentaria SA * 7,658,745 33,549 Chemring Group plc 1,238,927 52,929 Grifols SA 1,352,458 539,960 Cobham plc 1,835,384 871,873 Iberdrola SA 8,857,680 408,113 Compass Group plc 2,530,954 295,860 Mapfre SA 1,293,362 358,984 Enterprise Inns plc 1,159,151 1,302,467 Telefonica SA 30,970,586 372,191 GAME GROUP plc 1,370,258 Total Spain 832,878 GlaxoSmithKline plc 18,041,544 552,161 Group 4 Securicor plc 1,996,614 413,027 HMV Group plc 945,740 Sweden (1.9% ) 243,582 ICAP plc 1,571,006 177,600 Alfa Laval AB 1,837,810 197,129 IG Group Holdings plc 1,120,359 183,000 Atlas Copco AB 2,079,058 193,215 Imperial Tobacco Group plc 6,202,081 81,125 Hennes & Mauritz AB 3,321,729 457,074 International Power plc 2,957,452 31,250 Modern Times Group AB 1,125,742 74,772 Intertek Group plc 1,120,729 80,400 Nordea Bank AB 959,890 200,301 John Wood Group plc 1,217,937 379,200 Sandvik AB 4,017,308 4,871,900 Kingfisher plc 11,613,743 565,200 Telefonaktiebolaget LM Ericsson 5,367,580 972,300 Pearson plc 10,533,164 Total Sweden 124,801 Petrofac, Ltd. 1,303,987 410,607 Prudential plc 3,743,714 Switzerland (11.6% ) 106,672 Reckitt Benckiser Group plc 5,171,762 292,978 ABB, Ltd. * 5,677,446 62,487 Rio Tinto plc 3,921,473 42,198 Actelion, Ltd. # 2,174,398 61,462 Rotork plc 1,026,825 164,200 Adecco SA 7,133,104 1,993,881 Royal Bank of Scotland Group plc 6,431,817 13,500 Givaudan SA 11,275,948 430,665 Stagecoach Group plc 1,957,018 17,793 Lonza Group AG 2,232,509 207,292 Standard Chartered plc 5,100,304 805,521 Nestle SA * 34,812,601 377,336 Tesco plc 2,624,246 555,294 Novartis AG 29,235,967 712,822 Unilever plc 19,381,408 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 69 Partner International Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.9%) Value ^ Shares Common Stock (97.9%) Value ^ United Kingdom  continued United States (0.4% ) 5,882,887 Vodafone Group plc $12,990,460 35,784 iShares MSCI EAFE Index Fund * $2,014,639 737,231 William Morrison Supermarkets plc 3,428,222 16,542 Synthes, Inc. 2,288,458 1,115,200 WPP Group plc 9,019,936 Total United States 76,854 Xstrata plc 2,395,017 Total United Kingdom Total Common Stock (cost $1,145,920,144) Interest Maturity Shares Collateral Held for Securities Loaned (12.5%) Rate (+) Date Value 124,551,529 Thrivent Financial Securities Lending Trust 2.800% N/A $124,551,529 Total Collateral Held for Securities Loaned (cost $124,551,529) Interest Maturity Shares Short-Term Investments (1.7%) Rate (+) Date Value 17,293,393 Thrivent Money Market Portfolio 2.900% N/A $17,293,393 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,287,765,066) 112.1% Other Assets and Liabilities, Net (12.1%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 70 Partner International Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Purchases) Deliver/Receive Date Date Value Gain/(Loss) Great Britian Pound 249,724 10/1/08  10/3/08 $443,884 $443,954 $69 Japanese Yen 116,847,657 10/1/08  10/3/08 1,121,917 1,098,657 (23,260) Total Foreign Currency Forward Contracts (Purchases) Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Sales) Deliver/Receive Date Date Value Gain/(Loss) Great Britian Pound 1,156,374 10/1/08  10/3/08 $2,055,454 $2,055,775 ($321) Japanese Yen 60,150,262 10/1/08  10/3/08 567,670 565,561 2,108 Total Foreign Currency Forward Contracts (Sales) Net Unrealized Gain/(Loss) on Foreign Currency Forward Contracts # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $51,414,204 Gross unrealized depreciation (219,327,389) Net unrealized appreciation (depreciation) ($167,913,185) Cost for federal income tax purposes $1,287,765,066 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Partner Socially Responsible Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Consumer Discretionary (10.8% ) Industrials (10.3% ) 3,400 Kohls Corporation # $156,672 900 Cooper Industries, Ltd. $35,955 2,700 Omnicom Group, Inc. 104,112 1,100 Danaher Corporation 76,340 6,900 Staples, Inc. 155,250 1,550 Deere & Company 76,725 1,100 Target Corporation 53,955 1,600 Dover Corporation 64,880 Total Consumer Discretionary 2,800 Emerson Electric Company 114,212 648 John Bean Technologies Corporation # 8,204 Consumer Staples (8.7% ) 1,100 United Parcel Service, Inc. 69,179 4,700 CVS/Caremark Corporation 158,202 Total Industrials 1,700 Procter & Gamble Company 118,473 3,300 SYSCO Corporation 101,739 Information Technology (19.3% ) Total Consumer Staples 1,000 Apple Computer, Inc. # 113,660 8,900 Cisco Systems, Inc. # 200,783 Energy (7.6% ) 240 Google, Inc. # 96,125 1,400 EOG Resources, Inc. 125,244 3,200 Hewlett-Packard Company 147,968 3,000 FMC Technologies, Inc. # 139,650 5,400 Intel Corporation 101,142 1,100 Smith International, Inc. 64,504 4,200 Microsoft Corporation 112,098 Total Energy 1,500 QUALCOMM, Inc. 64,455 Total Information Technology Financials (15.0% ) 1,950 AFLAC, Inc. 114,562 Materials (4.3% ) 2,800 Bank of New York Mellon Corporation 91,224 1,400 Air Products and Chemicals, Inc. 95,886 4,200 Charles Schwab Corporation 109,200 1,900 Ecolab, Inc. 92,188 400 Goldman Sachs Group, Inc. 51,200 Total Materials 1,300 Principal Financial Group, Inc. 56,537 4,200 SEI Investments Company 93,240 Utilities (2.1% ) 500 SunTrust Banks, Inc. 22,495 2,200 Questar Corporation 90,024 850 T. Rowe Price Group, Inc. 45,654 Total Utilities 1,100 Wells Fargo & Company 41,283 700 Zions Bancorporation 27,090 Total Common Stock Total Financials (cost $4,966,501) Health Care (21.0% ) 2,600 Coventry Health Care, Inc. # 84,630 220 Intuitive Surgical, Inc. 53,016 1,500 Laboratory Corporation of America Holdings # 104,250 3,400 Medtronic, Inc. 170,340 3,000 Novartis AG ADR 158,520 1,300 Pharmaceutical Product Development, Inc. 53,755 2,000 St. Jude Medical, Inc. # 86,980 2,300 Stryker Corporation 143,290 1,000 Varian Medical Systems, Inc. # 57,130 Total Health Care The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Partner Socially Responsible Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (1.0%) Rate (+) Date Value 43,261 Thrivent Money Market Portfolio 2.900% N/A $43,261 Total Short-Term Investments (at amortized cost) Total Investments (cost $5,009,762) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $59,269 Gross unrealized depreciation (723,749) Net unrealized appreciation (depreciation) ($664,480) Cost for federal income tax purposes $5,009,762 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 72 Partner All Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Discretionary (15.4% ) 125 Intuitive Surgical, Inc. $30,122 1,300 Amazon.com, Inc. # $94,588 475 Waters Corporation # 27,636 1,400 Coach, Inc. # 35,056 Total Health Care 1,625 GameStop Corporation 55,591 575 Guess ?, Inc. 20,004 Industrials (15.9% ) 1,550 LKQ Corporation # 26,304 525 AGCO Corporation # 22,370 2,000 NIKE, Inc. 133,800 500 AMETEK, Inc. 20,385 300 Priceline.com, Inc. 20,529 600 Bucyrus International, Inc. 26,808 140 Strayer Education, Inc. 28,036 650 Cummins, Inc. 28,418 1,000 Tiffany & Company 35,520 350 Dun & Bradstreet Corporation 33,026 775 Urban Outfitters, Inc. # 24,699 625 Fastenal Company 30,869 600 WMS Industries, Inc. # 18,342 200 First Solar, Inc. # 37,782 1,300 Yum! Brands, Inc. 42,393 550 Fluor Corporation 30,635 Total Consumer Discretionary 450 FTI Consulting, Inc. # 32,508 1,200 Honeywell International, Inc. 49,860 Consumer Staples (0.9% ) 400 Jacobs Engineering Group, Inc. 21,724 575 Coca-Cola Company 30,406 600 Manitowoc Company, Inc. 9,330 Total Consumer Staples 475 Parker-Hannifin Corporation 25,175 350 SPX Corporation 26,950 Energy (10.6% ) 375 SunPower Corporation # 26,599 375 Apache Corporation 39,105 975 United Technologies Corporation 58,558 700 Cameron International Corporation # 26,978 525 W.W. Grainger, Inc. 45,659 600 FMC Technologies, Inc. # 27,930 550 Wabtec Corporation 28,176 500 Forest Oil Corporation # 24,800 Total Industrials 1,100 Halliburton Company 35,629 750 National Oilwell Varco, Inc. # 37,672 Information Technology (34.0% ) 725 Noble Corporation 31,828 800 Accenture, Ltd. 30,400 500 Smith International, Inc. 29,320 2,400 Altera Corporation 49,632 650 Transocean, Inc. # 71,396 675 Amphenol Corporation 27,094 625 Whiting Petroleum Corporation # 44,538 950 ANSYS, Inc. # 35,976 Total Energy 1,075 Apple Computer, Inc. # 122,184 200 Baidu.com, Inc. ADR # 49,646 Financials (5.4% ) 1,650 Cisco Systems, Inc. # 37,224 850 Aon Corporation 38,216 800 CommScope, Inc. # 27,712 260 BlackRock, Inc. 50,570 1,700 Dell, Inc. # 28,016 1,500 Knight Capital Group, Inc. 22,290 1,100 eBay, Inc. # 24,618 1,450 T. Rowe Price Group, Inc. 77,880 275 Equinix, Inc. # 19,102 Total Financials 375 FactSet Research Systems, Inc. 19,594 1,575 FLIR Systems, Inc. # 60,512 Health Care (11.0% ) 335 Google, Inc. # 134,173 1,000 BioMarin Pharmaceutical, Inc. # 26,490 1,100 Linear Technology Corporation 33,726 260 C.R. Bard, Inc. 24,666 2,000 Marvell Technology Group, Ltd. # 18,600 625 Charles River Laboratories 255 MasterCard, Inc. 45,219 International, Inc. # 34,706 975 MEMC Electronic Materials, Inc. # 27,554 800 Dentsply International, Inc. 30,032 725 MICROS Systems, Inc. # 19,328 725 Express Scripts, Inc. # 53,520 1,500 NETAPP, Inc. # 27,345 625 Gen-Probe, Inc. # 33,156 800 Nintendo Company, Ltd. 42,120 2,700 Gilead Sciences, Inc. # 123,066 2,000 Nokia Oyj ADR 37,300 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 73 Partner All Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Information Technology  continued Telecommunications Services (2.4% ) 1,900 Parametric Technology Corporation # $34,960 1,200 America Movil SA de CV ADR $55,632 4,625 PMC-Sierra, Inc. 34,318 375 Millicom Internation Cellular SA 25,751 950 QUALCOMM, Inc. 40,822 Total Telecommunications Services 1,550 Research in Motion, Ltd. # 105,865 1,150 Trimble Navigation, Ltd. # 29,739 Total Common Stock 1,000 Western Digital Corporation # 21,320 (cost $4,417,609) Total Information Technology Materials (3.1% ) 750 CF Industries Holdings, Inc. 68,595 325 Praxair, Inc. 23,316 950 Steel Dynamics, Inc. 16,236 Total Materials Interest Maturity Shares Short-Term Investments (3.1%) Rate (+) Date Value 108,191 Thrivent Money Market Portfolio 2.900% N/A $108,191 Total Short-Term Investments (at amortized cost) Total Investments (cost $4,525,800) 101.8% Other Assets and Liabilities, Net (1.8%) Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $12,458 Gross unrealized depreciation (994,792) Net unrealized appreciation (depreciation) ($982,334) Cost for federal income tax purposes $4,525,800 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 74 Partner All Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (99.0%) Value Shares Common Stock (99.0%) Value Consumer Discretionary (7.5% ) Industrials (11.8% ) 2,230 Cablevision Systems New York Group $56,107 7,820 Aircastle, Ltd. $77,496 3,360 Cinemark Holdings, Inc. 45,696 11,600 Genesis Lease, Ltd. 101,384 2,470 Goodyear Tire & Rubber Company # 37,816 1,480 Joy Global, Inc. 66,807 3,860 Liberty Global, Inc. # 108,427 2,100 McDermott International, Inc. # 53,655 1,640 Time Warner Cable, Inc. # 39,688 1,030 Navistar International Corporation # 55,805 Total Consumer Discretionary 1,030 Siemens AG ADR 96,707 Total Industrials Consumer Staples (1.8% ) 1,270 Coca-Cola Company 67,158 Information Technology (10.9% ) Total Consumer Staples 4,690 Lam Research Corporation # 147,688 4,400 QUALCOMM, Inc. 189,068 Energy (15.7% ) 3,220 Varian Semiconductor Equipment 731 Alpha Natural Resources, Inc. # 37,595 Associates, Inc. # 80,886 4,560 Capital Product Partners, LP 49,613 Total Information Technology 1,650 Devon Energy Corporation 150,480 1,240 EOG Resources, Inc. 110,930 Materials (6.6% ) 1,630 Hess Corporation 133,790 2,100 Eastman Chemical Company 114,975 3,180 Petroleo Brasileiro SA ADR 118,996 3,180 Lubrizol Corporation 137,185 Total Energy Total Materials Financials (29.9% ) Utilities (5.0% ) 5,470 Citigroup, Inc. 112,190 1,390 Exelon Corporation 87,042 3,760 Credit Suisse Group 181,532 1,520 FirstEnergy Corporation 101,825 1,490 Everest Re Group, Ltd. 128,930 Total Utilities 1,040 Goldman Sachs Group, Inc. 133,120 3,540 J.P. Morgan Chase & Company 165,318 Total Common Stock 3,450 Julius Baer Holding AG 171,570 (cost $4,479,184) 5,850 Morgan Stanley 134,550 15,400 National City Corporation 26,950 2,590 National Financial Partners 38,850 4,090 SLM Corporation # 50,471 Total Financials Health Care (9.8% ) 2,670 Abbott Laboratories 153,739 1,110 Aetna, Inc. 40,082 2,410 Orexigen Therapeutics, Inc. # 26,004 6,080 Schering-Plough Corporation 112,298 860 WellPoint, Inc. # 40,222 Total Health Care The accompanying Notes to Schedule of Investments are an integral part of this schedule. 75 Partner All Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (<0.1%) Rate (+) Date Value 117 Thrivent Money Market Portfolio 2.900% N/A $117 Total Short-Term Investments (at amortized cost) Total Investments (cost $4,479,301) 99.0% Other Assets and Liabilities, Net 1.0% Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $30,397 Gross unrealized depreciation (726,936) Net unrealized appreciation (depreciation) ($696,539) Cost for federal income tax purposes $4,479,301 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 76 Partner All Cap Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.4%) Value Shares Common Stock (98.4%) Value Consumer Discretionary (8.7% ) 28,350 Annaly Capital Management, Inc. $381,308 13,760 Abercrombie & Fitch Company $542,832 16,340 Bank of America Corporation 571,900 13,000 Carnival Corporation 459,550 34,866 Bank of New York Mellon Corporation 1,135,934 26,350 Coach, Inc. # 659,804 400 Berkshire Hathaway, Inc. # 1,758,000 16,580 Darden Restaurants, Inc. 474,685 8,380 Chubb Corporation 460,062 8,660 J.C. Penney Company, Inc. 3,460 CME Group, Inc. * 1,285,425 (Holding Company) 288,724 25,880 Interactive Brokers Group, Inc. # 573,760 20,280 Johnson Controls, Inc. 615,092 8,540 IntercontinentalExchange, Inc. # 689,007 17,060 Liberty Media Corporation # 425,988 11,060 Lincoln National Corporation 473,479 31,100 Lowes Companies, Inc. * 736,759 6,800 PartnerRe, Ltd. 454,308 31,880 Newell Rubbermaid, Inc. 550,249 13,270 Peoples United Financial, Inc. 255,448 23,400 Tiffany & Company 831,168 18,370 PNC Financial Services Group, Inc. 1,372,239 15,180 Time Warner Cable, Inc. # 367,356 15,230 SunTrust Banks, Inc. * 685,198 52,200 Time Warner, Inc. 684,342 28,350 XL Capital, Ltd. * 508,599 Total Consumer Discretionary Total Financials Consumer Staples (12.1% ) Health Care (13.3% ) 16,910 Altria Group, Inc. 335,494 2,410 Alcon, Inc. 389,239 3,600 Anheuser-Busch Companies, Inc. 233,568 7,320 Allergan, Inc. 376,980 10,350 Archer-Daniels-Midland Company 226,768 4,120 Amgen, Inc. # 244,192 6,500 Bunge, Ltd. * 410,670 11,420 Baxter International, Inc. 749,495 26,370 Coca-Cola Company 1,394,446 7,690 Biogen Idec, Inc. # 386,730 10,050 Costco Wholesale Corporation 652,546 30,880 Bristol-Myers Squibb Company 643,848 16,000 Great Atlantic & Pacific Tea 4,120 Cardinal Health, Inc. 203,034 Company, Inc. # 173,120 2,770 Charles River Laboratories 14,120 Kellogg Company 792,132 International, Inc. # 153,818 19,040 PepsiCo, Inc. 1,356,981 17,900 Covidien, Ltd. 962,304 8,310 Philip Morris International, Inc. 399,711 5,240 Eli Lilly and Company 230,717 21,430 Procter & Gamble Company 1,493,457 2,830 Genentech, Inc. # 250,964 29,990 Wal-Mart Stores, Inc. 1,796,101 13,450 Hospira, Inc. # 513,790 Total Consumer Staples 11,270 Johnson & Johnson 780,786 3,980 Laboratory Corporation of America Energy (12.6% ) Holdings #* 276,610 19,440 Chesapeake Energy Corporation 697,118 2,490 Masimo Corporation # 92,628 28,390 Exxon Mobil Corporation 2,204,767 12,270 Medco Health Solutions, Inc. # 552,150 12,770 Goodrich Petroleum Corporation * 556,644 8,100 Medtronic, Inc. 405,810 23,670 National Oilwell Varco, Inc. # 1,188,944 30,670 Pfizer, Inc. 565,555 3,600 Petrohawk Energy Corporation # 77,868 37,210 Schering-Plough Corporation 687,269 21,700 Pride International, Inc. # 642,537 10,680 Thermo Fisher Scientific, Inc. # 587,400 40,500 Quicksilver Resources, Inc. # 795,015 6,880 UnitedHealth Group, Inc. 174,683 9,300 Schlumberger, Ltd. 726,237 20,380 Valeant Pharmaceuticals International #* 417,179 59,060 Southwestern Energy Company #* 1,803,692 2,140 Waters Corporation # 124,505 8,200 St. Mary Land & Exploration 3,670 WellPoint, Inc. # 171,646 Company 292,330 7,380 Wyeth 272,617 6,451 Transocean, Inc. # 708,578 Total Health Care Total Energy Industrials (10.4% ) Financials (15.7% ) 26,560 AGCO Corporation # 1,131,722 23,500 ACE, Ltd. 1,272,055 21,170 AMR Corporation 207,889 5,140 American Express Company 182,110 12,680 Bucyrus International, Inc. 566,542 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 77 Partner All Cap Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.4%) Value Shares Common Stock (98.4%) Value Industrials  continued Materials (3.4% ) 26,000 Deere & Company $1,287,000 8,160 Albemarle Corporation $251,654 17,180 Delta Air Lines, Inc. #* 127,991 2,400 Cleveland-Cliffs, Inc. 127,056 3,600 General Dynamics Corporation 265,032 6,520 Ecolab, Inc. 316,350 37,400 General Electric Company 953,700 4,170 Monsanto Company 412,747 22,410 Joy Global, Inc. 1,011,587 3,980 Mosaic Company 270,799 15,160 Navistar International Corporation # 821,369 9,680 Nalco Holding Company * 179,467 50,300 Northwest Airlines Corporation #* 454,209 7,450 Nucor Corporation 294,275 12,800 Raytheon Company 684,928 5,030 Praxair, Inc. 360,852 13,300 Textron, Inc. 389,424 4,980 Royal Gold, Inc. 179,081 10,510 UAL Corporation * 92,383 3,240 United States Steel Corporation 251,456 Total Industrials Total Materials Information Technology (15.9% ) Telecommunications Services (2.8% ) 22,550 Apple Computer, Inc. # 2,563,036 17,680 American Tower Corporation # 635,950 68,080 BMC Software, Inc. # 1,949,130 17,552 AT&T, Inc. 490,052 43,440 Cisco Systems, Inc. # 980,006 26,970 NII Holdings, Inc. # 1,022,702 11,970 EMC Corporation # 143,161 Total Telecommunications 4,150 Google, Inc. # 1,662,158 Services 55,300 Microsoft Corporation 1,475,957 174,830 Nuance Communications, Inc. #* 2,131,178 Utilities (3.5% ) 26,700 QUALCOMM, Inc. 1,147,299 32,400 CMS Energy Corporation * 404,028 9,340 Yahoo!, Inc. # 161,582 14,330 Duke Energy Corporation 249,772 Total Information Technology 31,460 PG&E Corporation 1,178,177 22,770 PPL Corporation 842,945 Total Utilities Total Common Stock (cost $87,443,650) Interest Maturity Shares Collateral Held for Securities Loaned (10.9%) Rate (+) Date Value 8,371,477 Thrivent Financial Securities Lending Trust 2.800% N/A $8,371,477 Total Collateral Held for Securities Loaned (cost $8,371,477) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 78 Partner All Cap Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (3.6%) Rate (+) Date Value 2,744,071 Thrivent Money Market Portfolio 2.900% N/A $2,744,071 Total Short-Term Investments (at amortized cost) Total Investments (cost $98,559,198) 112.9% Other Assets and Liabilities, Net (12.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,899,484 Gross unrealized depreciation (14,800,434) Net unrealized appreciation (depreciation) ($11,900,950) Cost for federal income tax purposes $98,559,198 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 79 Large Cap Growth Portfolio II Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.6%) Value Shares Common Stock (97.6%) Value Consumer Discretionary (8.4% ) 500 First Solar, Inc. # $94,455 5,500 Amazon.com, Inc. # $400,180 6,400 Foster Wheeler, Ltd. # 231,104 2,400 Best Buy Company, Inc. 90,000 15,400 Northwest Airlines Corporation # 139,062 15,300 Comcast Corporation 300,339 6,000 Union Pacific Corporation 426,960 14,100 Macys Group, Inc 253,518 6,350 United Technologies Corporation 381,381 11,200 McDonalds Corporation 691,040 Total Industrials 4,300 WMS Industries, Inc. # 131,451 Total Consumer Discretionary Information Technology (26.2% ) 4,850 Accenture, Ltd. 184,300 Consumer Staples (6.5% ) 3,300 Adobe Systems, Inc. # 130,251 8,150 PepsiCo, Inc. 580,850 4,450 Apple Computer, Inc. # 505,787 7,950 Philip Morris International, Inc. 382,395 3,500 ASML Holding NV ADR 61,635 8,000 Wal-Mart Stores, Inc. 479,120 7,500 Broadcom Corporation # 139,725 Total Consumer Staples 11,100 CIENA Corporation # 111,888 20,620 Cisco Systems, Inc. # 465,187 Energy (11.0% ) 15,950 EMC Corporation # 190,762 2,550 Devon Energy Corporation 232,560 1,900 Google, Inc. # 760,988 5,447 Holly Corporation 157,527 17,700 Intel Corporation 331,521 5,700 Occidental Petroleum Corporation 401,565 2,900 International Business 10,200 Petroleo Brasileiro SA ADR 448,290 Machines Corporation 339,184 6,750 Schlumberger, Ltd. 527,108 22,200 Marvell Technology Group, Ltd. # 206,460 3,205 Transocean, Inc. # 352,037 2,100 MasterCard, Inc. 372,393 7,300 XTO Energy, Inc. 339,596 30,120 Microsoft Corporation 803,903 Total Energy 2,750 Nokia Oyj ADR 51,288 12,990 Oracle Corporation # 263,827 Financials (8.2% ) 11,900 QUALCOMM, Inc. 511,343 3,500 Capital One Financial Corporation 178,500 3,250 Research in Motion, Ltd. # 221,975 7,400 Citigroup, Inc. 151,774 9,850 Symantec Corporation # 192,863 18,350 J.P. Morgan Chase & Company 856,945 Total Information Technology 9,700 Morgan Stanley 223,100 7,900 Nasdaq Stock Market, Inc. # 241,503 Materials (6.1% ) 2,500 Northern Trust Corporation 180,500 2,300 Air Products and Chemicals, Inc. 157,527 Total Financials 4,400 Freeport-McMoRan Copper & Gold, Inc. 250,140 5,600 Monsanto Company 554,288 Health Care (21.3% ) 1,750 Potash Corporation of Saskatchewan, Inc. 231,018 11,550 Abbott Laboratories 665,049 2,300 United States Steel Corporation 178,503 9,050 Aetna, Inc. 326,796 Total Materials 11,000 Baxter International, Inc. 721,930 24,350 Gilead Sciences, Inc. # 1,109,872 Telecommunications Services (2.1% ) 10,100 Medco Health Solutions, Inc. # 454,500 7,750 Crown Castle 1,900 Merck & Company, Inc. 59,964 International Corporation # 224,518 8,450 St. Jude Medical, Inc. # 367,490 6,700 NII Holdings, Inc. # 254,064 18,848 Thermo Fisher Scientific, Inc. # 1,036,640 Total Telecommunications Total Health Care Services Industrials (7.8% ) Total Common Stock 1,500 Danaher Corporation 104,100 (cost $22,526,351) 5,200 Deere & Company 257,400 2,550 Emerson Electric Company 104,014 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 80 Large Cap Growth Portfolio II Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (2.4%) Rate (+) Date Value 537,104 Thrivent Money Market Portfolio 2.900% N/A $537,104 Total Short-Term Investments (at amortized cost) Total Investments (cost $23,063,455) 100.0% Other Assets and Liabilities, Net 0.0% Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,422,267 Gross unrealized depreciation (2,172,665) Net unrealized appreciation (depreciation) ($750,398) Cost for federal income tax purposes $23,063,455 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 81 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary (9.7% ) 108,000 Northern Trust Corporation $7,797,600 315,550 Amazon.com, Inc. # $22,959,418 138,100 Raymond James Financial, Inc. 4,554,538 117,900 Best Buy Company, Inc. * 4,421,250 122,600 Travelers Companies, Inc. 5,541,520 385,600 Burger King Holdings, Inc. 9,470,336 Total Financials 176,200 Carnival Corporation 6,228,670 723,650 Comcast Corporation 14,205,250 Health Care (17.8% ) 158,400 Guess ?, Inc. * 5,510,736 501,700 Abbott Laboratories 28,887,886 959,400 Interpublic Group of Companies, Inc. #* 7,435,350 420,100 Aetna, Inc. 15,169,811 250,900 J.C. Penney Company, Inc. 166,700 Amgen, Inc. # 9,880,309 (Holding Company) 8,365,006 470,996 Baxter International, Inc. 30,911,467 178,800 Limited Brands, Inc. 3,096,816 155,750 Celgene Corporation # 9,855,860 560,650 Lowes Companies, Inc. * 13,281,798 243,900 Genentech, Inc. # 21,629,052 499,900 Macys Group, Inc * 8,988,202 1,013,000 Gilead Sciences, Inc. # 46,172,540 482,400 McDonalds Corporation 29,764,080 45,800 Intuitive Surgical, Inc. 11,036,884 161,800 MGM MIRAGE * 4,611,300 214,100 McKesson Corporation 11,520,721 85,191 NIKE, Inc. ~ 5,699,278 460,400 Medco Health Solutions, Inc. # 20,718,000 254,005 WMS Industries, Inc. # 7,764,933 138,150 Merck & Company, Inc. 4,360,014 Total Consumer Discretionary 351,900 St. Jude Medical, Inc. # 15,304,131 165,900 Teva Pharmaceutical Industries, Consumer Staples (6.7% ) Ltd. ADR * 7,596,561 604,800 CVS/Caremark Corporation 20,357,568 675,008 Thermo Fisher Scientific, Inc. # 37,125,440 55,300 Lorillard, Inc. 3,934,595 234,200 Wyeth 8,651,348 515,500 PepsiCo, Inc. 36,739,685 Total Health Care 342,850 Philip Morris International, Inc. 16,491,085 474,250 Wal-Mart Stores, Inc. 28,402,832 Industrials (10.4% ) Total Consumer Staples 358,300 ABB, Ltd. 6,951,020 196,800 AGCO Corporation #* 8,385,648 Energy (10.8% ) 412,800 BE Aerospace, Inc. # 6,534,624 135,800 Devon Energy Corporation 12,384,960 134,100 Burlington Northern Santa Fe 178,700 EOG Resources, Inc. 15,986,502 Corporation 12,394,863 330,600 Holly Corporation * 9,560,952 75,000 C.H. Robinson Worldwide, Inc. * 3,822,000 244,400 National Oilwell Varco, Inc. # 12,276,212 106,250 Danaher Corporation 7,373,750 356,100 Occidental Petroleum Corporation 25,087,245 107,700 Deere & Company 5,331,150 502,000 Petroleo Brasileiro SA ADR * 22,062,900 178,500 Emerson Electric Company 7,281,015 418,300 Schlumberger, Ltd. 32,665,047 25,400 First Solar, Inc. # 4,798,314 185,535 Transocean, Inc. #* 20,379,164 117,700 Fluor Corporation 6,555,890 417,100 XTO Energy, Inc. 19,403,492 241,050 Foster Wheeler, Ltd. # 8,704,316 Total Energy 223,800 Lockheed Martin Corporation 24,544,146 370,300 McDermott International, Inc. # 9,461,165 Financials (8.9% ) 971,550 Northwest Airlines Corporation #* 8,773,096 226,500 Bank of New York Mellon Corporation 7,379,370 59,500 Precision Castparts Corporation 4,687,410 188,700 Capital One Financial Corporation 9,623,700 241,800 Union Pacific Corporation 17,206,488 898,100 Charles Schwab Corporation 23,350,600 348,200 United Technologies Corporation 20,912,892 252,500 Citigroup, Inc. 5,178,775 Total Industrials 407,100 Fifth Third Bancorp 4,844,490 335,400 Invesco, Ltd. 7,036,692 Information Technology (25.9% ) 706,850 J.P. Morgan Chase & Company 33,009,895 213,129 Accenture, Ltd. 8,098,902 287,300 Marsh & McLennan Companies, Inc. 9,124,648 976,562 ADC Telecommunications, Inc. # 8,251,949 474,100 Morgan Stanley 10,904,300 234,500 Adobe Systems, Inc. # 9,255,715 366,700 Nasdaq Stock Market, Inc. #* 11,210,019 326,700 Altera Corporation 6,756,156 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 82 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Information Technology  continued Materials (5.7% ) 318,750 Apple Computer, Inc. # $36,229,125 124,200 Air Products and Chemicals, Inc. $8,506,458 201,900 ASML Holding NV ADR 3,555,459 257,400 Freeport-McMoRan Copper & Gold, Inc. 14,633,190 450,500 Broadcom Corporation # 8,392,815 348,150 Monsanto Company 34,459,887 622,350 CIENA Corporation #* 6,273,288 140,600 Owens-Illinois, Inc. # 4,133,640 1,442,400 Cisco Systems, Inc. # 32,540,544 219,300 Packaging Corporation of America 5,083,374 738,800 EMC Corporation # 8,836,048 99,100 Potash Corporation of 125,702 Google, Inc. # 50,346,165 Saskatchewan, Inc. 13,082,191 991,300 Intel Corporation 18,567,049 128,500 United States Steel Corporation 9,972,885 166,500 International Business Machines Total Materials Corporation 19,473,840 153,400 LDK Solar Company, Ltd. #* 4,605,068 Telecommunications Services (2.2% ) 1,357,000 Marvell Technology Group, Ltd. #* 12,620,100 461,500 AT&T, Inc. 12,885,080 132,000 MasterCard, Inc. * 23,407,560 360,800 Crown Castle International 242,185 MEMC Electronic Materials, Inc. # 6,844,148 Corporation # 10,452,376 1,941,800 Microsoft Corporation 51,826,643 284,950 NII Holdings, Inc. # 10,805,304 74,032 Nice Systems, Ltd. ADR # 2,016,632 Total Telecommunications 195,050 Nokia Oyj ADR * 3,637,682 Services 314,800 Omniture, Inc. #* 5,779,728 910,850 Oracle Corporation # 18,499,364 Total Common Stock 793,450 QUALCOMM, Inc. 34,094,546 (cost $1,610,559,182) 227,300 Research in Motion, Ltd. # 15,524,590 405,700 Symantec Corporation # 7,943,606 181,700 Yahoo!, Inc. # 3,143,410 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 83 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (8.5%) Rate (+) Date Value 133,591,945 Thrivent Financial Securities Lending Trust 2.800% N/A $133,591,945 Total Collateral Held for Securities Loaned (cost $133,591,945) Shares or Principal Interest Maturity Amount Short-Term Investments (1.3%) Rate (+) Date Value $12,830,000 Barclays Bank plc Repurchase Agreement■ 1.600% 10/1/2008 $12,830,000 7,791,434 Thrivent Money Market Portfolio 2.900 N/A 7,791,434 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,764,772,561) 107.9% Other Assets and Liabilities, Net (7.9%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) NIKE, Inc. 432 $60 October 2008 ($311,040) ($181,298) NIKE, Inc. 240 70 October 2008 (26,400) (15,641) Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. ■ Repurchase agreement dated September 30, 2008, $12,830,570 maturing October 1, 2008, collateralized by $13,086,981 Federal National Mortgage Association, 4.806% due February 10, 2012. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $131,365,724 Gross unrealized depreciation (201,761,769) Net unrealized appreciation (depreciation) ($70,396,045) Cost for federal income tax purposes $1,764,772,561 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 84 Partner Growth Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Consumer Discretionary (9.1% ) Health Care (22.2% ) 22,500 Amazon.com, Inc. # $1,637,100 26,600 Aetna, Inc. $960,526 22,909 Expedia, Inc. # 346,155 4,400 Alcon, Inc. 710,644 22,300 International Game Technology 383,114 14,700 Allergan, Inc. 757,050 10,500 Las Vegas Sands Corporation #* 379,155 1,400 Amgen, Inc. # 82,978 13,600 Lojas Renner SA 158,592 7,100 Baxter International, Inc. 465,973 47,700 McGraw-Hill Companies, Inc. 1,507,797 7,900 Becton, Dickinson and Company 634,054 7,200 Naspers, Ltd. 142,210 6,100 Celgene Corporation # 386,008 7,700 NIKE, Inc. 515,130 18,400 CIGNA Corporation 625,232 2,500 Priceline.com, Inc. 171,075 16,100 Covidien, Ltd. 865,536 26,900 Shaw Communications, Inc. 546,877 6,500 Dentsply International, Inc. 244,010 31,100 Yum! Brands, Inc. * 1,014,171 29,700 Elan Corporation plc ADR 316,899 Total Consumer Discretionary 10,500 Express Scripts, Inc. # 775,110 14,700 Genentech, Inc. # 1,303,596 Consumer Staples (7.6% ) 34,200 Gilead Sciences, Inc. # 1,558,836 12,400 Coca-Cola Company 655,712 9,900 Humana, Inc. # 407,880 13,400 Costco Wholesale Corporation 870,062 800 Intuitive Surgical, Inc. 192,784 16,137 CVS/Caremark Corporation 543,171 9,000 McKesson Corporation 484,290 7,310 Groupe Danone 518,532 29,600 Medco Health Solutions, Inc. # 1,332,000 9,250 Nestle SA 399,762 24,600 Medtronic, Inc. 1,232,460 16,100 PepsiCo, Inc. 1,147,447 11,400 St. Jude Medical, Inc. # 495,786 15,437 Procter & Gamble Company 1,075,805 11,500 Stryker Corporation 716,450 14,900 SYSCO Corporation 459,367 25,300 WellPoint, Inc. # 1,183,281 Total Consumer Staples 23,700 Wyeth 875,478 Total Health Care Energy (10.5% ) 10,900 Baker Hughes, Inc. 659,886 Industrials (6.3% ) 9,500 Cameron International Corporation # 366,130 34,200 Danaher Corporation 2,373,480 5,400 Chevron Corporation 445,392 10,400 Deere & Company 514,800 6,700 EOG Resources, Inc. 599,382 10,400 Expeditors International of 15,700 Exxon Mobil Corporation 1,219,262 Washington, Inc. * 362,336 21,700 Petroleo Brasileiro SA ADR 812,014 5,100 Foster Wheeler, Ltd. # 184,161 30,000 Schlumberger, Ltd. 2,342,700 4,800 General Dynamics Corporation 353,376 13,600 Smith International, Inc. 797,504 4,700 Joy Global, Inc. 212,158 3,700 Suncor Energy, Inc. 156,399 8,000 McDermott International, Inc. # 204,400 6,888 Total SA 418,461 7,200 Union Pacific Corporation 512,352 Total Energy Total Industrials Financials (5.0% ) Information Technology (24.8% ) 9,900 Assurant, Inc. 544,500 29,300 Accenture, Ltd. 1,113,400 1,300 BlackRock, Inc. 252,850 17,500 Apple Computer, Inc. # 1,989,050 82,726 BM&F Bovespa SA 364,309 16,400 Autodesk, Inc. # 550,220 6,000 Franklin Resources, Inc. 528,780 24,100 Automatic Data Processing, Inc. 1,030,275 3,900 Goldman Sachs Group, Inc. 499,200 45,200 Cisco Systems, Inc. # 1,019,712 13,900 Moodys Corporation * 472,600 21,500 Dell, Inc. # 354,320 4,400 Northern Trust Corporation 317,680 12,200 Dolby Laboratories, Inc. # 429,318 17,800 Redecard SA 221,693 12,200 Electronic Arts, Inc. # 451,278 8,900 State Street Corporation 506,232 21,300 EMC Corporation # 254,748 Total Financials 6,800 Fiserv, Inc. # 321,776 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 85 Partner Growth Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Information Technology  continued Telecommunications Services (5.5% ) 6,300 Google, Inc. # $2,523,277 7,800 America Movil SA de CV ADR $361,608 14,275 Hon Hai Precision Industry 30,400 American Tower Corporation # 1,093,488 Company, Ltd. 100,529 46,700 Crown Castle International 20,500 Intel Corporation 383,965 Corporation # 1,352,899 24,500 Juniper Networks, Inc. #* 516,215 10,300 Leap Wireless International, Inc. # 392,430 64,000 Marvell Technology Group, Ltd. # 595,200 19,400 Metropcs Communications, Inc. #* 271,406 1,000 MasterCard, Inc. 177,330 6,700 Mobile Telesystems ADR 375,267 10,600 McAfee, Inc. # 359,976 11,300 Vimpel-Communications ADR 229,390 72,175 Microsoft Corporation 1,926,351 Total Telecommunications 1,900 Nintendo Company, Ltd. 805,930 Services 27,000 QUALCOMM, Inc. 1,160,190 2,000 Research in Motion, Ltd. # 136,600 Utilities (0.6% ) 3,700 Salesforce.com, Inc. # 179,080 37,600 AES Corporation # 439,544 68,400 Tencent Holdings, Ltd. 499,955 Total Utilities 33,500 VeriSign, Inc. # 873,680 1,800 Visa, Inc. 110,502 Total Common Stock 27,400 Western Union Company 675,958 (cost $71,302,952) Total Information Technology Materials (5.1% ) 21,987 BHP Billiton, Ltd. 568,826 6,400 Freeport-McMoRan Copper & Gold, Inc. 363,840 24,100 Kinross Gold Corporation 388,492 12,900 Monsanto Company 1,276,842 2,700 Potash Corporation of Saskatchewan, Inc. 356,427 11,900 Praxair, Inc. 853,706 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 86 Partner Growth Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (2.7%) Rate (+) Date Value 2,052,900 Thrivent Financial Securities Lending Trust 2.800% N/A $2,052,900 Total Collateral Held for Securities Loaned (cost $2,052,900) Interest Maturity Shares Short-Term Investments (3.1%) Rate (+) Date Value 2,346,159 Thrivent Money Market Portfolio 2.900% N/A $2,346,159 Total Short-Term Investments (at amortized cost) Total Investments (cost $75,702,011) 102.5% Other Assets and Liabilities, Net (2.5%) Total Net Assets 100.0% Value on Foreign Currency Contracts to Settlement Settlement Unrealized Forward Contracts (Sales) Deliver/Receive Date Date Value Gain/(Loss) Brazilian Real 32,771 10/1/08  10/3/08 $16,787 $17,222 ($435) Hong Kong Dollar 154,055 10/1/08  10/3/08 19,831 19,840 (9) South African Rand 991,738 10/1/08  10/3/08 120,264 119,717 547 Total Foreign Currency Forward Contracts (Sales) # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $10,754,438 Gross unrealized depreciation (9,874,258) Net unrealized appreciation (depreciation) $880,180 Cost for federal income tax purposes $75,702,011 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 87 Large Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.0%) Value Shares Common Stock (97.0%) Value Consumer Discretionary (7.3% ) 457,250 Bank of America Corporation * $16,003,750 88,300 BorgWarner, Inc. $2,893,591 527,383 Bank of New York Mellon Corporation 17,182,138 502,650 Comcast Corporation 9,867,020 225,300 Capital One Financial Corporation * 11,490,300 170,800 General Motors Corporation * 1,614,060 132,400 Chubb Corporation 7,268,760 173,000 Home Depot, Inc. 4,478,970 584,345 Citigroup, Inc. 11,984,916 118,100 McDonalds Corporation 7,286,770 26,600 Everest Re Group, Ltd. 2,301,698 169,600 Omnicom Group, Inc. 6,539,776 86,300 Goldman Sachs Group, Inc. 11,046,400 75,300 Sherwin-Williams Company 4,304,148 33,315 Hartford Financial Services Group, Inc. 1,365,582 184,900 Staples, Inc. 4,160,250 393,852 Hudson City Bancorp, Inc. 7,266,569 350,500 Time Warner, Inc. 4,595,055 61,400 iShares Nasdaq Biotechnology 239,000 Viacom, Inc. # 5,936,760 Index Fund * 4,995,504 199,200 Walt Disney Company 6,113,448 494,152 J.P. Morgan Chase & Company 23,076,898 57,300 Whirlpool Corporation * 4,543,317 259,100 Marshall & Ilsley Corporation * 5,220,865 Total Consumer Discretionary 89,200 Merrill Lynch & Company, Inc. 2,256,760 151,900 Morgan Stanley 3,493,700 Consumer Staples (10.8% ) 59,500 Piper Jaffray Companies # 2,573,375 276,200 Altria Group, Inc. 5,479,808 97,000 Principal Financial Group, Inc. 4,218,530 232,500 CVS/Caremark Corporation 7,825,950 121,100 Raymond James Financial, Inc. * 3,993,878 62,900 Diageo plc ADR 4,331,294 29,000 S&P 500 Large Index 335,500 General Mills, Inc. 23,055,560 Depository Receipts 3,364,580 327,300 Kraft Foods, Inc. 10,719,075 553,200 Synovus Financial Corporation * 5,725,620 276,200 Philip Morris International, Inc. 13,285,220 217,800 Travelers Companies, Inc. 9,844,560 129,900 Procter & Gamble Company 9,052,731 179,100 U.S. Bancorp 6,451,182 181,400 Unilever NV ADR 5,108,224 798,533 Wachovia Corporation 2,794,866 233,200 Wal-Mart Stores, Inc. 13,966,348 467,100 Washington Federal, Inc. * 8,617,995 Total Consumer Staples 334,490 Wells Fargo & Company 12,553,410 Total Financials Energy (13.6% ) 83,940 Apache Corporation 8,753,263 Health Care (9.2% ) 56,500 Baker Hughes, Inc. 3,420,510 256,300 Abbott Laboratories 14,757,754 218,866 Chevron Corporation 18,052,068 63,000 Aetna, Inc. 2,274,930 217,058 ConocoPhillips 15,899,498 133,900 Baxter International, Inc. 8,787,857 77,800 Devon Energy Corporation 7,095,360 226,925 Johnson & Johnson 15,721,364 265,199 Exxon Mobil Corporation 20,595,354 166,100 McKesson Corporation 8,937,841 190,000 Halliburton Company 6,154,100 117,600 Merck & Company, Inc. 3,711,456 323,600 Nabors Industries, Ltd. #* 8,064,112 524,900 Pfizer, Inc. 9,679,156 114,600 Occidental Petroleum Corporation 8,073,570 221,900 Sanofi-Aventis ADR 7,293,853 66,200 Royal Dutch Shell plc ADR 3,906,462 65,200 WellPoint, Inc. # 3,049,404 81,400 Schlumberger, Ltd. 6,356,526 119,500 Wyeth 4,414,330 121,700 Total SA ADR 7,384,756 Total Health Care 110,700 Valero Energy Corporation 3,354,210 Total Energy Industrials (9.5% ) 61,500 Caterpillar, Inc. 3,665,400 Financials (23.5% ) 107,100 Eaton Corporation * 6,016,878 151,500 ACE, Ltd. 8,200,695 156,600 Emerson Electric Company 6,387,714 77,100 AFLAC, Inc. 4,529,625 52,500 FedEx Corporation 4,149,600 99,800 Ameriprise Financial, Inc. 3,812,360 689,600 General Electric Company 17,584,800 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 88 Large Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.0%) Value Shares Common Stock (97.0%) Value Industrials  continued Materials (6.0% ) 178,600 Honeywell International, Inc. $7,420,830 175,795 Alcoa, Inc. $3,969,451 99,600 Lockheed Martin Corporation 10,923,132 66,500 Broken Hill Proprietary, Ltd. * 3,457,335 329,400 Republic Services, Inc. 9,875,412 437,900 E.I. du Pont de Nemours 198,900 Tyco International, Ltd. 6,965,478 and Company * 17,647,370 146,800 United Technologies Corporation 8,816,808 111,240 International Paper Company * 2,912,263 Total Industrials 359,100 MeadWestvaco Corporation 8,370,621 86,900 Praxair, Inc. 6,234,206 Information Technology (11.6% ) 231,200 Rockwood Holdings, Inc. # 5,932,592 202,300 Accenture, Ltd. 7,687,400 43,300 Weyerhaeuser Company 2,623,114 148,500 Amdocs, Ltd. # 4,065,930 Total Materials 254,700 Automatic Data Processing, Inc. 10,888,425 185,000 Corning, Inc. 2,893,400 Telecommunications Services (3.7% ) 55,700 F5 Networks, Inc. # 1,302,266 644,123 AT&T, Inc. 17,983,914 122,400 Hewitt Associates, Inc. # 4,460,256 279,100 TW Telecom, Inc. #* 2,899,849 267,000 Hewlett-Packard Company 12,346,080 351,155 Verizon Communications, Inc. 11,268,564 216,800 Intel Corporation 4,060,664 Total Telecommunications 218,000 International Business Services Machines Corporation 25,497,281 133,890 Nokia Oyj ADR * 2,497,048 Utilities (1.8% ) 429,600 Oracle Corporation # 8,725,176 74,500 Entergy Corporation 6,631,245 178,804 Sybase, Inc. # 5,474,978 131,700 FirstEnergy Corporation 8,822,583 538,400 Teradyne, Inc. # 4,204,904 Total Utilities 257,400 Texas Instruments, Inc. 5,534,100 Total Information Technology Total Common Stock (cost $873,167,141) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 89 Large Cap Value Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (9.0%) Rate (+) Date Value 77,013,209 Thrivent Financial Securities Lending Trust 2.800% N/A $77,013,209 Total Collateral Held for Securities Loaned (cost $77,013,209) Interest Maturity Shares Short-Term Investments (0.7%) Rate (+) Date Value 6,016,523 Thrivent Money Market Portfolio 2.900% N/A $6,016,523 Total Short-Term Investments (at amortized cost) Total Investments (cost $956,196,873) 106.7% Other Assets and Liabilities, Net (6.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $83,381,249 Gross unrealized depreciation (123,821,698) Net unrealized appreciation (depreciation) ($40,440,449) Cost for federal income tax purposes $956,196,873 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 90 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary (7.1% ) 41,400 Valero Energy Corporation $1,254,420 67,800 Amazon.com, Inc. # $4,933,128 89,200 XTO Energy, Inc. 4,149,584 30,100 Best Buy Company, Inc. 1,128,750 Total Energy 376,032 Comcast Corporation 7,381,508 98,300 General Motors Corporation * 928,935 Financials (17.8% ) 50,000 Goodyear Tire & Rubber Company # 765,500 57,400 ACE, Ltd. 3,107,062 166,400 Home Depot, Inc. 4,308,096 29,300 AFLAC, Inc. 1,721,375 173,200 Macys Group, Inc 3,114,136 6,900 Allstate Corporation 318,228 198,950 McDonalds Corporation 12,275,215 20,000 American Express Company 708,600 28,100 Nordstrom, Inc. 809,842 73,220 Ameriprise Financial, Inc. 2,797,004 64,400 Omnicom Group, Inc. * 2,483,264 288,000 Bank of America Corporation 10,080,000 37,500 Pulte Homes, Inc. 523,875 282,088 Bank of New York Mellon Corporation 9,190,427 28,400 Sherwin-Williams Company 1,623,344 127,900 Capital One Financial Corporation * 6,522,900 69,800 Staples, Inc. 1,570,500 82,074 Chubb Corporation  4,505,863 96,587 Time Warner, Inc. 1,266,256 323,074 Citigroup, Inc. 6,626,248 90,200 Viacom, Inc. # 2,240,568 32,800 Goldman Sachs Group, Inc. 4,198,400 21,500 Whirlpool Corporation * 1,704,735 151,200 Hudson City Bancorp, Inc. 2,789,640 53,250 WMS Industries, Inc. # 1,627,852 23,100 iShares Nasdaq Biotechnology Total Consumer Discretionary Index Fund * 1,879,416 423,058 J.P. Morgan Chase & Company 19,756,806 Consumer Staples (8.8% ) 84,100 KeyCorp 1,004,154 153,681 Altria Group, Inc. 3,049,031 41,400 Loews Corporation 1,634,886 88,200 CVS/Caremark Corporation 2,968,812 160,600 Marshall & Ilsley Corporation * 3,236,090 23,700 Diageo plc ADR 1,631,982 34,184 Merrill Lynch & Company, Inc. 864,855 115,627 General Mills, Inc. 7,945,887 72,303 MetLife, Inc. * 4,048,968 149,846 Kraft Foods, Inc. 4,907,456 190,900 Morgan Stanley 4,390,700 100,200 PepsiCo, Inc. 7,141,254 96,900 Nasdaq Stock Market, Inc. # 2,962,233 209,746 Philip Morris International, Inc. 10,088,783 31,100 Northern Trust Corporation 2,245,420 112,000 Procter & Gamble Company 7,805,280 26,400 Piper Jaffray Companies # 1,141,800 39,800 Sara Lee Corporation 502,674 36,844 Principal Financial Group, Inc. 1,602,346 57,700 Unilever NV ADR 1,624,832 33,958 Prudential Financial, Inc. 2,444,976 209,950 Wal-Mart Stores, Inc. 12,573,906 44,600 Raymond James Financial, Inc. 1,470,908 Total Consumer Staples 8,987 Reinsurance Group of America, Inc. # 426,164 263,100 Synovus Financial Corporation * 2,723,085 Energy (12.9% ) 128,556 Travelers Companies, Inc. 5,810,731 47,518 Apache Corporation 4,955,177 337,599 Wachovia Corporation 1,181,596 32,400 Baker Hughes, Inc. 1,961,496 174,400 Washington Federal, Inc. * 3,217,680 162,930 ConocoPhillips  11,934,622 176,699 Wells Fargo & Company 6,631,513 61,100 Devon Energy Corporation 5,572,320 Total Financials 257,365 Exxon Mobil Corporation 19,986,966 72,200 Halliburton Company 2,338,558 Health Care (14.5% ) 67,331 Holly Corporation 1,947,213 314,909 Abbott Laboratories 18,132,460 121,800 Nabors Industries, Ltd. #* 3,035,256 111,100 Aetna, Inc. 4,011,821 114,400 Occidental Petroleum Corporation 8,059,480 135,133 Baxter International, Inc. 8,868,779 125,500 Petroleo Brasileiro SA ADR * 5,515,725 301,390 Gilead Sciences, Inc. # 13,737,356 25,000 Royal Dutch Shell plc ADR 1,475,250 216,075 Johnson & Johnson 14,969,676 114,165 Schlumberger, Ltd. 8,915,145 126,494 McKesson Corporation 6,806,642 45,729 Total SA ADR 2,774,836 126,350 Medco Health Solutions, Inc. # 5,685,750 38,990 Transocean, Inc. #* 4,282,662 22,850 Merck & Company, Inc. 721,146 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 91 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Health Care  continued 369,850 Microsoft Corporation $9,871,296 199,415 Pfizer, Inc. $3,677,213 34,200 Nokia Oyj ADR * 637,830 84,088 Sanofi-Aventis ADR 2,763,973 318,088 Oracle Corporation # 6,460,367 104,400 St. Jude Medical, Inc. # 4,540,356 146,780 QUALCOMM, Inc. 6,307,137 233,772 Thermo Fisher Scientific, Inc. # 12,857,460 40,100 Research in Motion, Ltd. # 2,738,830 47,164 WellPoint, Inc. # 2,205,860 71,496 Sybase, Inc. # 2,189,208 Total Health Care 122,000 Symantec Corporation # 2,388,760 204,600 Teradyne, Inc. # 1,597,926 Industrials (8.7% ) 97,500 Texas Instruments, Inc. 2,096,250 35,341 Caterpillar, Inc. 2,106,324 Total Information Technology 18,532 Danaher Corporation * 1,286,121 63,600 Deere & Company 3,148,200 Materials (6.1% ) 40,700 Eaton Corporation 2,286,526 27,727 Air Products and Chemicals, Inc. 1,899,022 31,000 Emerson Electric Company 1,264,490 111,875 Alcoa, Inc. 2,526,138 20,200 FedEx Corporation 1,596,608 25,500 Broken Hill Proprietary, Ltd. * 1,325,745 6,100 First Solar, Inc. # 1,152,351 163,457 E.I. du Pont de Nemours 79,000 Foster Wheeler, Ltd. # 2,852,690 and Company 6,587,317 435,839 General Electric Company 11,113,894 54,064 Freeport-McMoRan 119,828 Honeywell International, Inc. 4,978,853 Copper & Gold, Inc. 3,073,538 37,995 Lockheed Martin Corporation 4,166,912 217,196 MeadWestvaco Corporation 5,062,839 197,700 Northwest Airlines Corporation #* 1,785,231 68,513 Monsanto Company 6,781,417 126,400 Republic Services, Inc. 3,789,472 21,300 Potash Corporation 74,300 Tyco International, Ltd. 2,601,986 of Saskatchewan, Inc. 2,811,813 73,892 Union Pacific Corporation 5,258,155 87,859 Praxair, Inc. 6,303,005 161,618 United Technologies Corporation 9,706,777 87,600 Rockwood Holdings, Inc. # 2,247,816 Total Industrials 27,950 United States Steel Corporation 2,169,200 16,500 Weyerhaeuser Company 999,570 Information Technology (18.2% ) Total Materials 162,256 Accenture, Ltd. 6,165,728 41,100 Adobe Systems, Inc. # 1,622,217 Telecommunications Services (1.8% ) 57,000 Amdocs, Ltd. # 1,560,660 139,500 AT&T, Inc. 3,894,840 55,574 Apple Computer, Inc. # 6,316,541 95,450 Crown Castle 42,480 ASML Holding NV ADR 748,073 International Corporation # 2,765,186 95,100 Automatic Data Processing, Inc. 4,065,525 83,059 NII Holdings, Inc. # 3,149,597 92,450 Broadcom Corporation # 1,722,344 218,076 TW Telecom, Inc. #* 2,265,810 135,800 CIENA Corporation #* 1,368,864 Total Telecommunications 254,680 Cisco Systems, Inc. # 5,745,581 Services 104,100 Corning, Inc. 1,628,124 196,100 EMC Corporation # 2,345,356 Utilities (1.8% ) 21,000 F5 Networks, Inc. # 490,980 39,500 DTE Energy Company 1,578,025 23,421 Google, Inc. # 9,380,579 279,682 Southern Company 10,541,215 47,100 Hewitt Associates, Inc. # 1,716,324 Total Utilities 206,606 Hewlett-Packard Company 9,553,461 342,076 Intel Corporation 6,407,083 Total Common Stock 189,658 International Business (cost $691,519,596) Machines Corporation 22,182,400 273,150 Marvell Technology Group, Ltd. # 2,540,295 25,600 MasterCard, Inc. 4,539,648 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 92 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.4%) Rate (+) Date Value 29,850,933 Thrivent Financial Securities Lending Trust 2.800% N/A $29,850,933 Total Collateral Held for Securities Loaned (cost $29,850,933) Shares or Principal Interest Maturity Amount Short-Term Investments (1.3%) Rate (+) Date Value $600,000 Federal National Mortgage Association  2.100% 12/10/2008 $597,083 8,433,669 Thrivent Money Market Portfolio 2.900 N/A 8,433,669 Total Short-Term Investments (cost $9,031,248) Total Investments (cost $730,401,777) 103.4% Other Assets and Liabilities, Net (3.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 21 December 2008 $6,155,730 $6,128,850 ($26,880) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $597,083 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $18,468,385 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $58,546,574 Gross unrealized depreciation (83,299,919) Net unrealized appreciation (depreciation) ($24,753,345) Cost for federal income tax purposes $730,401,777 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 93 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (8.3% ) 15,050 Mattel, Inc. $271,502 3,600 Abercrombie & Fitch Company $142,020 47,100 McDonalds Corporation 2,906,070 13,400 Amazon.com, Inc. # 974,984 13,300 McGraw-Hill Companies, Inc. 420,413 4,400 Apollo Group, Inc. # 260,920 1,500 Meredith Corporation 42,075 4,500 AutoNation, Inc. #* 50,580 4,900 New York Times Company * 70,021 1,700 AutoZone, Inc. # 209,678 11,573 Newell Rubbermaid, Inc. 199,750 10,900 Bed Bath & Beyond, Inc. # 342,369 96,100 News Corporation 1,152,239 14,125 Best Buy Company, Inc. 529,688 16,400 NIKE, Inc. 1,097,160 3,400 Big Lots, Inc. # 94,622 6,700 Nordstrom, Inc. * 193,094 2,500 Black & Decker Corporation 151,875 11,500 Office Depot, Inc. # 66,930 18,300 Carnival Corporation 646,905 13,300 Omnicom Group, Inc. * 512,848 28,472 CBS Corporation 415,122 2,400 Polo Ralph Lauren Corporation 159,936 5,200 Centex Corporation 84,240 8,900 Pulte Homes, Inc. 124,333 14,100 Coach, Inc. # 353,064 5,500 RadioShack Corporation 95,040 122,115 Comcast Corporation 2,397,117 3,800 Scripps Networks Interactive 137,978 11,500 D.R. Horton, Inc. 149,730 2,332 Sears Holdings Corporation #* 218,042 5,850 Darden Restaurants, Inc. 167,486 4,100 Sherwin-Williams Company 234,356 2,400 Dillards, Inc. * 28,320 2,400 Snap-On, Inc. 126,384 24,200 DIRECTV Group, Inc. #* 633,314 3,300 Stanley Works 137,742 12,100 Eastman Kodak Company * 186,098 29,775 Staples, Inc. 669,938 8,800 Expedia, Inc. # 132,968 30,600 Starbucks Corporation # 455,022 5,800 Family Dollar Stores, Inc. 137,460 7,800 Starwood Hotels & Resorts 94,711 Ford Motor Company #* 492,497 Worldwide, Inc. 219,492 6,300 Fortune Brands, Inc. 361,368 31,600 Target Corporation 1,549,980 6,800 GameStop Corporation 232,628 5,200 Tiffany & Company 184,704 9,500 Gannett Company, Inc. 160,645 149,950 Time Warner, Inc. 1,965,844 19,662 Gap, Inc. 349,590 17,600 TJX Companies, Inc. 537,152 23,700 General Motors Corporation 223,965 3,600 VF Corporation 278,316 6,800 Genuine Parts Company 273,428 25,972 Viacom, Inc. # 645,144 10,100 Goodyear Tire & Rubber Company # 154,631 78,547 Walt Disney Company 2,410,607 13,700 H&R Block, Inc. 308,935 270 Washington Post Company 150,325 9,900 Harley-Davidson, Inc. * 369,270 3,157 Whirlpool Corporation 250,319 2,400 Harman International Industries, Inc. 81,768 7,472 Wyndham Worldwide Corporation 117,385 5,250 Hasbro, Inc. 182,280 19,580 Yum! Brands, Inc. 638,504 71,100 Home Depot, Inc. 1,840,779 Total Consumer Discretionary 13,000 International Game Technology 223,340 19,967 Interpublic Group of Companies, Inc. #* 154,744 Consumer Staples (12.0% ) 9,300 J.C. Penney Company, Inc. 86,200 Altria Group, Inc.  1,710,208 (Holding Company) 310,062 30,100 Anheuser-Busch Companies, Inc. 1,952,888 24,900 Johnson Controls, Inc. 755,217 26,968 Archer-Daniels-Midland Company * 590,869 3,500 Jones Apparel Group, Inc. 64,785 17,800 Avon Products, Inc. 739,946 3,200 KB Home * 62,976 3,300 Brown-Forman Corporation 236,973 12,700 Kohls Corporation #* 585,216 8,900 Campbell Soup Company 343,540 6,700 Leggett & Platt, Inc. 145,993 5,800 Clorox Company 363,602 5,900 Lennar Corporation 89,621 83,200 Coca-Cola Company 4,399,616 11,904 Limited Brands, Inc. 206,177 13,300 Coca-Cola Enterprises, Inc. 223,041 4,000 Liz Claiborne, Inc. 65,720 21,200 Colgate-Palmolive Company 1,597,420 61,400 Lowes Companies, Inc. * 1,454,566 19,000 ConAgra Foods, Inc. 369,740 17,568 Macys Group, Inc 315,873 8,100 Constellation Brands, Inc. # 173,826 12,400 Marriott International, Inc. 323,516 18,200 Costco Wholesale Corporation * 1,181,726 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 94 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Staples  continued 3,500 Massey Energy Company $124,845 60,044 CVS/Caremark Corporation $2,021,081 8,000 Murphy Oil Corporation 513,120 6,400 Dean Foods Company # 149,504 11,700 Nabors Industries, Ltd. #* 291,564 4,800 Estee Lauder Companies, Inc. 239,568 17,500 National Oilwell Varco, Inc. # 879,025 14,100 General Mills, Inc. 968,952 11,300 Noble Corporation 496,070 13,100 H.J. Heinz Company 653,821 7,200 Noble Energy, Inc. 400,248 6,900 Hershey Company 272,826 34,200 Occidental Petroleum Corporation 2,409,390 10,500 Kellogg Company 589,050 11,400 Peabody Energy Corporation * 513,000 17,392 Kimberly-Clark Corporation 1,127,697 4,800 Pioneer Natural Resources Company 250,944 63,552 Kraft Foods, Inc. 2,081,328 6,500 Range Resources Corporation 278,655 27,400 Kroger Company 752,952 4,700 Rowan Companies, Inc. 143,585 7,300 Lorillard, Inc. 519,395 50,200 Schlumberger, Ltd. 3,920,118 5,400 McCormick & Company, Inc. 207,630 9,000 Smith International, Inc. 527,760 6,300 Molson Coors Brewing Company 294,525 14,400 Southwestern Energy Company # 439,776 5,700 Pepsi Bottling Group, Inc. 166,269 25,704 Spectra Energy Corporation 611,755 65,570 PepsiCo, Inc. 4,673,174 4,900 Sunoco, Inc. * 174,342 86,300 Philip Morris International, Inc. 4,151,030 5,800 Tesoro Petroleum Corporation 95,642 127,060 Procter & Gamble Company 8,854,811 13,307 Transocean, Inc. #* 1,461,641 7,100 Reynolds American, Inc. 345,202 21,900 Valero Energy Corporation 663,570 18,200 Safeway, Inc. 431,704 28,500 Weatherford International, Ltd. # 716,490 29,600 Sara Lee Corporation 373,848 24,100 Williams Companies, Inc. 569,965 8,881 SUPERVALU, Inc. 192,718 22,950 XTO Energy, Inc. 1,067,634 25,200 SYSCO Corporation 776,916 Total Energy 12,600 Tyson Foods, Inc. 150,444 6,200 UST, Inc. 412,548 Financials (15.5% ) 41,400 Walgreen Company 1,281,744 19,900 AFLAC, Inc.  1,169,125 93,900 Wal-Mart Stores, Inc. 5,623,671 22,682 Allstate Corporation 1,046,094 5,900 Whole Foods Market, Inc. * 118,177 8,700 American Capital, Ltd. 221,937 8,975 William Wrigley Jr. Company 712,615 48,500 American Express Company  1,718,355 Total Consumer Staples 112,540 American International Group, Inc. * 374,758 9,100 Ameriprise Financial, Inc. 347,620 Energy (13.1% ) 11,625 Aon Corporation 522,660 19,572 Anadarko Petroleum Corporation 949,438 3,546 Apartment Investment & 14,020 Apache Corporation 1,462,006 Management Company * 124,181 12,900 Baker Hughes, Inc. 780,966 5,000 Assurant, Inc. 275,000 12,300 BJ Services Company 235,299 3,200 Avalonbay Communities, Inc. * 314,944 4,300 Cabot Oil & Gas Corporation 155,402 190,873 Bank of America Corporation 6,680,555 9,100 Cameron International Corporation # 350,714 47,952 Bank of New York Mellon Corporation 1,562,276 21,800 Chesapeake Energy Corporation 781,748 23,000 BB&T Corporation * 869,400 85,996 Chevron Corporation 7,092,950 5,000 Boston Properties, Inc. 468,300 63,649 ConocoPhillips 4,662,289 15,773 Capital One Financial Corporation 804,423 7,700 CONSOL Energy, Inc. 353,353 7,200 CB Richard Ellis Group, Inc. # 96,264 18,500 Devon Energy Corporation 1,687,200 39,025 Charles Schwab Corporation 1,014,650 29,318 El Paso Corporation * 374,098 15,100 Chubb Corporation 828,990 6,000 ENSCO International, Inc. 345,780 6,838 Cincinnati Financial Corporation 194,473 10,400 EOG Resources, Inc. 930,384 11,900 CIT Group, Inc. * 82,824 217,408 Exxon Mobil Corporation 16,883,899 227,939 Citigroup, Inc. 4,675,029 36,700 Halliburton Company 1,188,713 2,800 CME Group, Inc. * 1,040,228 11,800 Hess Corporation 968,544 6,250 Comerica, Inc. 204,938 29,568 Marathon Oil Corporation 1,178,876 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 95 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Financials  continued 22,710 Sovereign Bancorp, Inc. $89,704 5,000 Developers Diversified 18,100 State Street Corporation 1,029,528 Realty Corporation $158,450 14,800 SunTrust Banks, Inc. * 665,852 20,025 Discover Financial Services 276,746 10,868 T. Rowe Price Group, Inc. 583,720 22,500 E*TRADE Financial Corporation # 63,000 3,700 Torchmark Corporation 221,260 11,300 Equity Residential REIT 501,833 24,781 Travelers Companies, Inc. 1,120,101 3,700 Federated Investors, Inc. 106,671 72,885 U.S. Bancorp 2,625,318 24,194 Fifth Third Bancorp * 287,909 14,424 UnumProvident Corporation 362,042 8,444 First Horizon National Corporation 80,218 5,700 Vornado Realty Trust 518,415 6,400 Franklin Resources, Inc. 564,032 90,393 Wachovia Corporation 316,376 9,500 General Growth Properties, Inc. 143,450 138,500 Wells Fargo & Company 5,197,905 18,100 Genworth Financial, Inc. 155,841 13,100 XL Capital, Ltd. * 235,014 17,900 Goldman Sachs Group, Inc. 2,291,200 4,800 Zions Bancorporation * 185,760 12,600 Hartford Financial Services Group, Inc. 516,474 Total Financials 10,500 Health Care Property Investors, Inc. 421,365 21,700 Host Marriott Corporation * 288,393 Health Care (12.8% ) 21,800 Hudson City Bancorp, Inc. 402,210 64,500 Abbott Laboratories  3,713,910 15,371 Huntington Bancshares, Inc. 122,814 19,696 Aetna, Inc. 711,223 3,200 IntercontinentalExchange, Inc. # 258,176 12,900 Allergan, Inc. 664,350 16,200 Invesco, Ltd. 339,876 6,600 AmerisourceBergen Corporation 248,490 154,348 J.P. Morgan Chase & Company 7,208,052 44,340 Amgen, Inc. # 2,628,032 6,700 Janus Capital Group, Inc. 162,676 7,100 Applied Biosystems, Inc. 243,175 20,700 KeyCorp 247,158 4,600 Barr Pharmaceuticals, Inc. # 300,380 9,500 Kimco Realty Corporation 350,930 26,300 Baxter International, Inc. 1,726,069 5,900 Legg Mason, Inc. 224,554 10,200 Becton, Dickinson and Company 818,652 7,400 Leucadia National Corporation 336,256 12,100 Biogen Idec, Inc. # 608,509 10,794 Lincoln National Corporation 462,091 62,850 Boston Scientific Corporation # 771,170 15,200 Loews Corporation 600,248 82,900 Bristol-Myers Squibb Company 1,728,465 3,200 M&T Bank Corporation 285,600 4,200 C.R. Bard, Inc. 398,454 21,500 Marsh & McLennan Companies, Inc. 682,840 15,075 Cardinal Health, Inc. 742,896 10,900 Marshall & Ilsley Corporation * 219,635 19,000 Celgene Corporation # 1,202,320 8,150 MBIA, Inc. * 96,985 11,500 CIGNA Corporation 390,770 64,100 Merrill Lynch & Company, Inc. 1,621,730 6,200 Coventry Health Care, Inc. # 201,810 28,732 MetLife, Inc. * 1,608,992 20,976 Covidien, Ltd. 1,127,670 5,200 MGIC Investment Corporation 36,556 4,400 DaVita, Inc. # 250,844 8,300 Moodys Corporation * 282,200 41,900 Eli Lilly and Company 1,844,857 46,450 Morgan Stanley 1,068,350 10,300 Express Scripts, Inc. #* 760,346 31,900 National City Corporation * 55,825 12,800 Forest Laboratories, Inc. # 361,984 9,300 Northern Trust Corporation 671,460 11,200 Genzyme Corporation # 905,968 11,100 NYSE Euronext 434,898 38,500 Gilead Sciences, Inc. # 1,754,830 7,200 Plum Creek Timber Company, Inc. 358,992 6,680 Hospira, Inc. # 255,176 14,500 PNC Financial Services Group, Inc. 1,083,150 7,100 Humana, Inc. # 292,520 10,800 Principal Financial Group, Inc. 469,692 7,600 IMS Health, Inc. 143,716 28,300 Progressive Corporation 492,420 1,600 Intuitive Surgical, Inc. 385,568 11,000 ProLogis Trust 453,970 116,940 Johnson & Johnson 8,101,603 17,900 Prudential Financial, Inc. 1,288,800 10,300 King Pharmaceuticals, Inc. # 98,674 5,200 Public Storage, Inc. 514,852 4,700 Laboratory Corporation of 29,077 Regions Financial Corporation 279,139 America Holdings #* 326,650 9,400 Simon Property Group, Inc. 911,800 11,542 McKesson Corporation 621,075 19,600 SLM Corporation # 241,864 21,186 Medco Health Solutions, Inc. # 953,370 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 96 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Health Care  continued 5,200 Goodrich Corporation $216,320 47,200 Medtronic, Inc. $2,364,720 31,175 Honeywell International, Inc. 1,295,321 89,700 Merck & Company, Inc. 2,830,932 16,700 Illinois Tool Works, Inc. 742,315 2,300 Millipore Corporation # 158,240 13,371 Ingersoll-Rand Company 416,774 12,700 Mylan Laboratories, Inc. #* 145,034 7,600 ITT Corporation 422,636 3,800 Patterson Companies, Inc. # 115,558 5,100 Jacobs Engineering Group, Inc. 276,981 5,000 PerkinElmer, Inc. 124,850 5,100 L-3 Communications Holdings, Inc. 501,432 282,153 Pfizer, Inc. 5,202,901 13,900 Lockheed Martin Corporation 1,524,413 6,600 Quest Diagnostics, Inc. 341,022 5,500 Manitowoc Company, Inc. 85,525 68,000 Schering-Plough Corporation 1,255,960 15,100 Masco Corporation * 270,894 14,284 St. Jude Medical, Inc. # 621,211 5,200 Monster Worldwide, Inc. # 77,532 10,400 Stryker Corporation 647,920 15,700 Norfolk Southern Corporation 1,039,497 17,400 Tenet Healthcare Corporation # 96,570 14,098 Northrop Grumman Corporation 853,493 17,500 Thermo Fisher Scientific, Inc. # 962,500 15,237 PACCAR, Inc. * 581,901 51,000 UnitedHealth Group, Inc. 1,294,890 5,000 Pall Corporation 171,950 5,200 Varian Medical Systems, Inc. # 297,076 6,975 Parker-Hannifin Corporation 369,675 4,100 Waters Corporation # 238,538 8,700 Pitney Bowes, Inc. 289,362 4,400 Watson Pharmaceuticals, Inc. # 125,400 5,800 Precision Castparts Corporation 456,924 21,400 WellPoint, Inc. # 1,000,878 8,800 R.R. Donnelley & Sons Company 215,864 55,800 Wyeth 2,061,252 17,500 Raytheon Company 936,425 9,450 Zimmer Holdings, Inc. # 610,092 6,500 Robert Half International, Inc. 160,875 Total Health Care 6,100 Rockwell Automation, Inc. 227,774 6,700 Rockwell Collins, Inc. 322,203 Industrials (10.9% ) 2,400 Ryder System, Inc. 148,800 29,300 3M Company 2,001,483 30,700 Southwest Airlines Company 445,457 14,200 Allied Waste Industries, Inc. # 157,762 4,100 Terex Corporation # 125,132 4,500 Avery Dennison Corporation 200,160 10,400 Textron, Inc. 304,512 30,960 Boeing Company 1,775,556 19,876 Tyco International, Ltd. 696,058 11,792 Burlington Northern 21,300 Union Pacific Corporation 1,515,708 Santa Fe Corporation 1,089,935 42,200 United Parcel Service, Inc. 2,653,958 7,100 C.H. Robinson Worldwide, Inc. 361,816 40,400 United Technologies Corporation 2,426,424 25,500 Caterpillar, Inc. 1,519,800 2,700 W.W. Grainger, Inc. 234,819 5,500 Cintas Corporation 157,905 20,499 Waste Management, Inc. 645,514 7,300 Cooper Industries, Ltd. 291,635 Total Industrials 17,100 CSX Corporation 933,147 8,500 Cummins, Inc. 371,620 Information Technology (15.6% ) 10,700 Danaher Corporation * 742,580 22,200 Adobe Systems, Inc. # 876,234 17,900 Deere & Company 886,050 25,400 Advanced Micro Devices, Inc. #* 133,350 7,900 Dover Corporation 320,345 4,100 Affiliated Computer Services, Inc. # 207,583 7,000 Eaton Corporation 393,260 15,015 Agilent Technologies, Inc. # 445,345 32,500 Emerson Electric Company 1,325,675 7,100 Akamai Technologies, Inc. #* 123,824 5,400 Equifax, Inc. 186,030 12,600 Altera Corporation 260,568 8,900 Expeditors International of 8,000 Amphenol Corporation 321,120 Washington, Inc. 310,076 12,200 Analog Devices, Inc. 321,470 5,400 Fastenal Company * 266,706 37,100 Apple Computer, Inc. # 4,216,786 13,060 FedEx Corporation 1,032,262 56,200 Applied Materials, Inc. 850,306 7,500 Fluor Corporation 417,750 9,400 Autodesk, Inc. # 315,370 16,600 General Dynamics Corporation 1,222,092 21,300 Automatic Data Processing, Inc. 910,575 416,400 General Electric Company 10,618,200 8,000 BMC Software, Inc. # 229,040 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 97 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Information Technology  continued 9,400 SanDisk Corporation # $183,770 18,500 Broadcom Corporation # $344,655 31,550 Sun Microsystems, Inc. # 239,780 16,512 CA, Inc. 329,580 35,124 Symantec Corporation # 687,728 3,757 CIENA Corporation # 37,871 16,600 Tellabs, Inc. # 67,396 247,300 Cisco Systems, Inc. # 5,579,088 7,500 Teradata Corporation # 146,250 7,600 Citrix Systems, Inc. # 191,976 7,100 Teradyne, Inc. # 55,451 12,200 Cognizant Technology 54,900 Texas Instruments, Inc. 1,180,350 Solutions Corporation # 278,526 8,300 Total System Services, Inc. 136,120 6,300 Computer Sciences Corporation # 252,819 19,776 Tyco Electronics, Ltd. 547,004 10,700 Compuware Corporation # 103,683 15,100 Unisys Corporation # 41,525 5,100 Convergys Corporation # 75,378 8,100 VeriSign, Inc. # 211,248 66,100 Corning, Inc. 1,033,804 30,480 Western Union Company 751,942 73,000 Dell, Inc. # 1,203,040 36,500 Xerox Corporation 420,845 45,700 eBay, Inc. # 1,022,766 11,600 Xilinx, Inc. 272,020 13,300 Electronic Arts, Inc. # 491,967 58,000 Yahoo!, Inc. # 1,003,400 86,686 EMC Corporation # 1,036,765 Total Information Technology 7,900 Fidelity National Information Services, Inc. 145,834 Materials (3.3% ) 6,900 Fiserv, Inc. # 326,508 8,900 Air Products and Chemicals, Inc. 609,561 10,000 Google, Inc. # 4,005,200 4,700 AK Steel Holding Corporation 121,824 5,600 Harris Corporation 258,720 34,064 Alcoa, Inc. 769,165 102,486 Hewlett-Packard Company 4,738,953 4,169 Allegheny Technologies, Inc. 123,194 235,300 Intel Corporation 4,407,169 2,400 Ashland, Inc. 70,176 56,700 International Business 4,000 Ball Corporation 157,960 Machines Corporation 6,631,632 4,200 Bemis Company, Inc. 109,704 13,400 Intuit, Inc. # 423,574 2,400 CF Industries Holdings, Inc. 219,504 8,800 Jabil Circuit, Inc. 83,952 38,693 Dow Chemical Company 1,229,664 8,962 JDS Uniphase Corporation # 75,819 37,811 E.I. du Pont de Nemours and Company 1,523,783 22,800 Juniper Networks, Inc. # 480,396 3,200 Eastman Chemical Company 175,200 7,300 KLA-Tencor Corporation 231,045 7,300 Ecolab, Inc. 354,196 3,700 Lexmark International, Inc. # 120,509 16,096 Freeport-McMoRan Copper & Gold, Inc. 9,300 Linear Technology Corporation 285,138 4,700 Hercules, Inc. 93,013 26,900 LSI Corporation #* 144,184 3,300 International Flavors & Fragrances, Inc. 130,218 3,000 MasterCard, Inc. 531,990 17,871 International Paper Company 467,863 9,500 MEMC Electronic Materials, Inc. # 268,470 7,181 MeadWestvaco Corporation 167,389 7,700 Microchip Technology, Inc. * 226,611 22,978 Monsanto Company 2,274,362 31,900 Micron Technology, Inc. #* 129,195 19,148 Newmont Mining Corporation 742,176 328,700 Microsoft Corporation 8,773,003 13,300 Nucor Corporation 525,350 6,000 Molex, Inc. 134,700 5,500 Pactiv Corporation # 136,565 94,790 Motorola, Inc. 676,801 6,900 PPG Industries, Inc. 402,408 8,200 National Semiconductor Corporation 141,122 13,200 Praxair, Inc. 946,968 13,700 NETAPP, Inc. # 249,751 5,213 Rohm and Haas Company 364,910 14,500 Novell, Inc. # 74,530 6,652 Sealed Air Corporation 146,277 4,200 Novellus Systems, Inc. # 82,488 5,300 Sigma-Aldrich Corporation 277,826 23,250 NVIDIA Corporation # 249,008 3,600 Titanium Metals Corporation 40,824 164,037 Oracle Corporation # 3,331,591 4,900 United States Steel Corporation 380,289 13,400 Paychex, Inc. 442,602 4,600 Vulcan Materials Company * 342,700 5,500 QLogic Corporation # 84,480 8,800 Weyerhaeuser Company 533,104 68,700 QUALCOMM, Inc. 2,952,039 Total Materials 4,400 Salesforce.com, Inc. # 212,960 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 98 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Telecommunications Services (3.0% ) 21,204 Dynegy, Inc. #* $75,910 16,500 American Tower Corporation # $593,505 13,600 Edison International, Inc. 542,640 246,639 AT&T, Inc.  6,886,161 8,000 Entergy Corporation 712,080 4,300 CenturyTel, Inc. 157,595 27,524 Exelon Corporation 1,723,553 6,001 Embarq Corporation 243,341 12,800 FirstEnergy Corporation 857,472 13,200 Frontier Communications Corporation 151,800 17,100 FPL Group, Inc. 860,130 62,172 Qwest Communications 3,215 Integrys Energy Group, Inc. 160,557 International, Inc. * 200,816 1,900 Nicor, Inc. * 84,265 119,520 Sprint Nextel Corporation 729,072 11,509 NiSource, Inc. 169,873 119,196 Verizon Communications, Inc. 3,825,000 8,400 Pepco Holdings, Inc. 192,444 18,407 Windstream Corporation 201,373 15,000 PG&E Corporation 561,750 Total Telecommunications 4,200 Pinnacle West Capital Corporation 144,522 Services 15,700 PPL Corporation 581,214 10,920 Progress Energy, Inc. 470,980 Utilities (3.5% ) 21,300 Public Service Enterprise Group, Inc. 698,427 28,200 AES Corporation # 329,658 7,300 Questar Corporation 298,716 7,100 Allegheny Energy, Inc. 261,067 10,275 Sempra Energy 518,579 8,800 Ameren Corporation 343,464 32,200 Southern Company 1,213,618 16,860 American Electric Power Company, Inc. 8,900 TECO Energy, Inc. 139,997 14,273 CenterPoint Energy, Inc. 207,958 18,705 Xcel Energy, Inc. * 373,913 9,400 CMS Energy Corporation 117,218 Total Utilities 11,400 Consolidated Edison, Inc. 489,744 7,500 Constellation Energy Group, Inc. 182,250 Total Common Stock 24,294 Dominion Resources, Inc. * 1,039,297 (cost $408,491,051) 6,800 DTE Energy Company 271,660 52,908 Duke Energy Corporation * 922,186 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 99 Large Cap Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.5%) Rate (+) Date Value 19,599,480 Thrivent Financial Securities Lending Trust 2.800% N/A $19,599,480 Total Collateral Held for Securities Loaned (cost $19,599,480) Shares or Principal Interest Maturity Amount Short-Term Investments (2.1%) Rate (+) Date Value $900,000 Federal National Mortgage Association  2.100% 12/10/2008 $895,625 8,360,000 Novartis Finance Corporation 1.250 10/1/2008 8,360,000 5,828 Thrivent Money Market Portfolio 2.900 N/A 5,828 Total Short-Term Investments (cost $9,262,196) Total Investments (cost $437,352,727) 104.6% Other Assets and Liabilities, Net (4.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 28 December 2008 $8,436,169 $8,171,800 ($264,369) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $895,625 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $17,691,579 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $107,429,060 Gross unrealized depreciation (89,746,394) Net unrealized appreciation (depreciation) $17,682,666 Cost for federal income tax purposes $437,352,727 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 100 Equity Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.2%) Value Shares Common Stock (82.2%) Value Consumer Discretionary (6.7% ) 4,500 Holly Corporation $130,140 4,200 Black & Decker Corporation $255,150 9,000 Marathon Oil Corporation 358,830 12,500 Foot Locker, Inc. 202,000 4,800 Royal Dutch Shell plc ADR 283,248 12,900 Gannett Company, Inc. 218,139 1,000 Schlumberger, Ltd. 78,090 7,100 Genuine Parts Company 285,491 4,900 Total SA ADR 297,332 11,800 Home Depot, Inc. 305,502 Total Energy 7,700 Johnson Controls, Inc. 233,541 5,400 McDonalds Corporation 333,180 Financials (23.1% ) 4,500 NIKE, Inc. 301,050 400 Acadia Realty Trust 10,112 7,700 Royal Caribbean Cruises, Ltd. 159,775 4,000 AFLAC, Inc.  235,000 300 Starwood Hotels & Resorts 400 Agree Realty Corporation 11,440 Worldwide, Inc. 8,442 400 Alexandria Real Estate Equities, Inc. 45,232 11,500 Toll Brothers, Inc. # 290,145 1,100 AMB Property Corporation 49,830 4,500 VF Corporation 347,895 500 American Campus Communities, Inc. 16,940 5,800 Walt Disney Company 178,002 800 Annaly Capital Management, Inc. 10,760 15,100 Wyndham Worldwide Corporation 237,221 775 Apartment Investment & Total Consumer Discretionary Management Company 27,140 1,000 Avalonbay Communities, Inc.  98,420 Consumer Staples (8.9% ) 18,400 Bank of America Corporation  644,000 13,200 Altria Group, Inc.  261,888 11,500 Bank of New York Mellon 7,500 Coca-Cola Company  396,600 Corporation  374,670 4,000 Colgate-Palmolive Company 301,400 11,900 BB&T Corporation 449,820 6,300 ConAgra Foods, Inc. 122,598 700 BioMed Realty Trust, Inc. 18,515 3,800 Costco Wholesale Corporation  246,734 1,900 BOK Financial Corporation 91,979 4,500 Diageo plc ADR 309,870 1,450 Boston Properties, Inc.  135,807 5,800 General Mills, Inc. 398,576 400 BRE Properties, Inc. 19,600 10,300 Kraft Foods, Inc.  337,325 700 Brookfield Asset Management, Inc. 19,208 2,900 Lorillard, Inc. 206,335 1,850 Brookfield Properties Corporation 29,304 8,200 McCormick & Company, Inc. 315,290 500 Camden Property Trust 22,930 3,500 Molson Coors Brewing Company  163,625 3,200 Chubb Corporation 175,680 8,600 Philip Morris International, Inc. 413,660 18,000 Citigroup, Inc.  369,180 7,500 Procter & Gamble Company 522,675 5,200 City Holding Company 219,700 5,800 Wal-Mart Stores, Inc. 347,362 500 Colonial Properties Trust 9,345 5,600 Whole Foods Market, Inc. 112,168 800 Corporate Office Properties Trust 32,280 Total Consumer Staples 5,400 Cullen/Frost Bankers, Inc. 324,000 1,300 DCT Industrial Trust, Inc. 9,737 Energy (8.5% ) 1,100 Developers Diversified Realty Corporation 34,859 2,300 Apache Corporation  239,844 1,100 Digital Realty Trust, Inc. 51,975 7,200 BP plc ADR  361,224 500 Douglas Emmett, Inc. 11,535 8,200 Chevron Corporation  676,336 600 Duke Realty Corporation 14,748 7,800 ConocoPhillips  571,350 900 DuPont Fabros Technology, Inc. 13,725 9,100 Crosstex Energy, Inc. 227,227 250 Entertainment Properties Trust 13,680 2,700 Devon Energy Corporation  246,240 2,450 Equity Residential REIT 108,804 8,200 Exxon Mobil Corporation 636,812 450 Essex Property Trust, Inc. 53,248 3,200 Helmerich & Payne, Inc. 138,208 4,700 Everest Re Group, Ltd. 406,691 1,000 Extra Space Storage, Inc. 15,360 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 101 Equity Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.2%) Value Shares Common Stock (82.2%) Value Financials  continued 5,300 SPDR DJ Wilshire International 700 Federal Realty Investment Trust $59,920 Real Estate ETF $202,195 350 Forest City Enterprises 10,734 600 Sunstone Hotel Investors, Inc. 8,100 1,600 General Growth Properties, Inc. 24,160 5,500 T. Rowe Price Group, Inc. 295,405 10,100 Glacier Bancorp, Inc. 250,177 600 Tanger Factory Outlet Centers, Inc. 26,274 2,700 Goldman Sachs Group, Inc. 345,600 800 Taubman Centers, Inc. 40,000 4,400 Hartford Financial Services Group, Inc. 180,356 3,200 Travelers Companies, Inc. 144,640 1,400 Health Care Property Investors, Inc. 56,182 16,100 U.S. Bancorp 579,922 1,100 Health Care REIT, Inc. 58,553 1,000 UDR, Inc. 26,150 350 Healthcare Realty Trust, Inc. 10,202 1,600 Ventas, Inc. 79,072 400 Highwoods Properties, Inc. 14,224 1,450 Vornado Realty Trust 131,878 250 Home Properties, Inc. 14,488 16,100 Washington Federal, Inc. 297,045 3,800 Host Marriott Corporation 50,502 450 Weingarten Realty Investors 16,052 19,800 Hudson City Bancorp, Inc. 365,310 12,500 Wells Fargo & Company 469,125 800 Inland Real Estate Corporation 12,552 Total Financials 8,900 iShares S&P U.S. Preferred Stock Index Fund 251,425 Health Care (7.9% ) 17,700 J.P. Morgan Chase & Company 826,591 10,300 Abbott Laboratories 593,074 350 Kilroy Realty Corporation 16,726 5,000 AstraZeneca plc  219,400 2,350 Kimco Realty Corporation 86,809 3,700 Baxter International, Inc. 242,831 1,300 LaSalle Hotel Properties 30,316 15,800 Bristol-Myers Squibb Company  329,430 600 Liberty Property Trust 22,590 6,200 Eli Lilly and Company 272,986 7,000 Lincoln National Corporation 299,670 7,700 Johnson & Johnson 533,456 800 Macerich Company 50,920 4,400 McKesson Corporation 236,764 500 Mack-Cali Realty Corporation 16,935 5,600 Medtronic, Inc. 280,560 3,000 Marshall & Ilsley Corporation 60,450 19,000 Pfizer, Inc. 350,360 5,000 Mercury General Corporation 273,750 6,200 Sanofi-Aventis ADR 203,794 450 Mid-America Apartment 9,100 Teva Pharmaceutical Industries, Communities, Inc. 22,113 Ltd. ADR 416,689 1,300 Mission West Properties, Inc. 12,662 7,700 Wyeth 284,438 1,600 Monmouth Real Estate Total Health Care Investment Corporation 12,464 1,100 National Retail Properties, Inc. 26,345 Industrials (8.0% ) 1,200 Nationwide Health Properties, Inc. 43,176 4,400 3M Company 300,564 23,900 Old Republic International Corporation 304,725 6,300 Caterpillar, Inc.  375,480 1,000 Omega Healthcare Investors, Inc. 19,660 4,878 Courier Corporation 99,316 600 One Liberty Properties, Inc. 10,602 4,200 Danaher Corporation 291,480 15,900 Peoples United Financial, Inc. 306,075 7,700 Emerson Electric Company  314,083 250 Plum Creek Timber Company, Inc. 12,465 3,700 General Dynamics Corporation 272,394 21,000 PowerShares Preferred Portfolio 251,160 22,500 General Electric Company 573,750 2,500 ProLogis Trust 103,175 2,900 Honeywell International, Inc. 120,495 1,400 Public Storage, Inc. 138,614 11,100 Masco Corporation 199,134 900 Realty Income Corporation 23,040 8,200 Pitney Bowes, Inc. 272,732 800 Regency Centers Corporation 53,352 8,000 Republic Services, Inc. 239,840 900 Senior Housing Property Trust 21,447 8,000 Tyco International, Ltd. 280,160 2,600 Simon Property Group, Inc. 252,200 4,900 United Technologies Corporation 294,294 600 SL Green Realty Corporation 38,880 10,800 Waste Management, Inc. 340,092 Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 102 Equity Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (82.2%) Value Shares Common Stock (82.2%) Value Information Technology (7.3% ) Utilities (3.9% ) 8,500 Accenture, Ltd. $323,000 20,500 Atmos Energy Corporation  $545,710 11,500 Automatic Data Processing, Inc.  491,625 12,500 Black Hills Corporation  388,375 9,000 Hewlett-Packard Company 416,160 1,500 FPL Group, Inc. 75,450 25,000 Intel Corporation 468,250 5,400 National Fuel Gas Company 227,772 5,300 International Business 19,600 PNM Resources, Inc. 200,704 Machines Corporation 619,888 8,200 Progress Energy, Inc. 353,666 13,200 Microchip Technology, Inc. 388,476 4,000 Questar Corporation 163,680 14,900 Microsoft Corporation 397,681 Total Utilities 11,700 Nokia Oyj ADR 218,205 9,200 Paychex, Inc. 303,876 Total Common Stock Total Information Technology (cost $45,298,368) Materials (4.2% ) 3,500 Air Products and Chemicals, Inc.  239,715 4,300 Alcoa, Inc. 97,094 Shares Preferred Stock (1.3%) Value 8,200 Bemis Company, Inc. 214,184 1,700 Bank of America Corporation $38,675 7,000 E.I. du Pont de Nemours and Company 282,100 6,500 MetLife, Inc. 100,880 2,100 Nucor Corporation 82,950 3,100 Prudential Financial, Inc. 70,215 4,400 Praxair, Inc. 315,656 6,000 US Bancorp 150,360 6,900 Valspar Corporation 153,801 1,565 Wachovia Corporation 13,068 2,300 Vulcan Materials Company 171,350 6,000 Wells Fargo Capital XIV # 150,600 30,800 Wausau-Mosinee Paper Corporation 312,004 5,995 Xcel Energy, Inc. 140,283 300 Weyerhaeuser Company 18,174 Total Preferred Stock 12,000 Worthington Industries, Inc. 179,280 (cost $764,861) Total Materials Telecommunications Services (3.7% ) 3,700 America Movil SA de CV ADR 171,532 28,700 AT&T, Inc.  801,304 52,900 Qwest Communications International, Inc. 170,867 11,800 TW Telecom, Inc. # 122,602 11,000 Verizon Communications, Inc. 352,990 22,300 Windstream Corporation 243,962 Total Telecommunications Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 103 Equity Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (0.9%) Rate Date Value $150,000 American International Group, Inc. ≤ 8.175% 5/15/2038 $24,029 100,000 Bank of America Corporation 8.000 1/30/2018 79,187 100,000 Citigroup Capital XXI 8.300 12/21/2037 74,506 45,000 Citigroup, Inc. 8.400 4/30/2018 30,630 150,000 J.P. Morgan Chase & Company 7.900 4/30/2018 126,282 150,000 Wells Fargo Capital XIII 7.700 3/26/2013 130,802 Total Long-Term Fixed Income (cost $707,003) Shares or Principal Interest Maturity Amount Short-Term Investments (13.6%) Rate (+) Date Value $1,900,000 Federal Home Loan Bank Discount Notes 0.350% 10/15/2008 $1,899,741 600,000 Federal National Mortgage Association  2.100 12/10/2008 597,083 4,289,877 Thrivent Money Market Portfolio 2.900 N/A 4,289,877 Total Short-Term Investments (cost $6,787,197) Total Investments (cost $53,557,429) 98.0% Other Assets and Liabilities, Net 2.0% Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 104 Equity Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 89 December 2008 $5,460,445 $5,194,930 ($265,515) Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 30, 2008, $597,083 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $7,272,314 of investments were earmarked as collateral to cover open financial futures contracts. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $24,029 or less than 0.1% of total net assets. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,000,267 Gross unrealized depreciation (5,602,870) Net unrealized appreciation (depreciation) ($4,602,603) Cost for federal income tax purposes $53,557,429 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 105 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (61.4%) Value Shares Common Stock (61.4%) Value Consumer Discretionary (5.2% ) 8,900 Macys Group, Inc $160,022 1,900 Abercrombie & Fitch Company $74,955 6,200 Marriott International, Inc. 161,758 6,900 Amazon.com, Inc. #± 502,044 7,625 Mattel, Inc. 137,555 2,200 Apollo Group, Inc. # 130,460 24,100 McDonalds Corporation 1,486,970 2,100 AutoNation, Inc. #* 23,604 6,800 McGraw-Hill Companies, Inc. 214,948 900 AutoZone, Inc. # 111,006 800 Meredith Corporation 22,440 5,500 Bed Bath & Beyond, Inc. # 172,755 2,200 New York Times Company * 31,438 7,175 Best Buy Company, Inc. 269,062 6,026 Newell Rubbermaid, Inc. 104,009 1,800 Big Lots, Inc. # 50,094 48,300 News Corporation 579,117 1,300 Black & Decker Corporation 78,975 8,300 NIKE, Inc. 555,270 9,300 Carnival Corporation 328,755 3,500 Nordstrom, Inc. * 100,870 14,162 CBS Corporation 206,482 5,300 Office Depot, Inc. # 30,846 2,600 Centex Corporation 42,120 6,900 Omnicom Group, Inc. * 266,064 7,200 Coach, Inc. #± 180,288 1,300 Polo Ralph Lauren Corporation 86,632 61,965 Comcast Corporation 1,216,373 4,500 Pulte Homes, Inc. 62,865 5,700 D.R. Horton, Inc. 74,214 2,900 RadioShack Corporation 50,112 3,100 Darden Restaurants, Inc. 88,753 2,000 Scripps Networks Interactive 72,620 1,100 Dillards, Inc. 12,980 1,180 Sears Holdings Corporation #* 110,330 12,200 DIRECTV Group, Inc. #* 319,274 2,200 Sherwin-Williams Company 125,752 6,000 Eastman Kodak Company * 92,280 1,300 Snap-On, Inc. 68,458 4,400 Expedia, Inc. # 66,484 1,700 Stanley Works 70,958 3,000 Family Dollar Stores, Inc. 71,100 15,100 Staples, Inc. 339,750 47,788 Ford Motor Company #* 248,498 15,400 Starbucks Corporation # 228,998 3,300 Fortune Brands, Inc. 189,288 4,000 Starwood Hotels & Resorts 3,400 GameStop Corporation 116,314 Worldwide, Inc. 112,560 4,800 Gannett Company, Inc. * 81,168 16,200 Target Corporation 794,610 10,000 Gap, Inc. 177,800 2,700 Tiffany & Company 95,904 11,900 General Motors Corporation * 112,455 75,950 Time Warner, Inc. 995,704 3,300 Genuine Parts Company 132,693 8,900 TJX Companies, Inc. 271,628 5,000 Goodyear Tire & Rubber Company # 76,550 1,900 VF Corporation 146,889 7,100 H&R Block, Inc. 160,105 13,062 Viacom, Inc. # 324,460 5,100 Harley-Davidson, Inc. 190,230 39,887 Walt Disney Company ± 1,224,132 1,200 Harman International Industries, Inc. 40,884 230 Washington Post Company 128,055 2,700 Hasbro, Inc. ± 93,744 1,658 Whirlpool Corporation 131,463 36,100 Home Depot, Inc. 934,629 3,632 Wyndham Worldwide Corporation 57,059 6,600 International Game Technology 113,388 9,920 Yum! Brands, Inc. 323,491 9,289 Interpublic Group of Companies, Inc. #* 71,990 Total Consumer Discretionary 4,800 J.C. Penney Company, Inc. (Holding Company) 160,032 Consumer Staples (7.5% ) 12,700 Johnson Controls, Inc. 385,191 43,300 Altria Group, Inc. ± 859,072 1,700 Jones Apparel Group, Inc. 31,467 15,400 Anheuser-Busch Companies, Inc. 999,152 1,700 KB Home 33,456 13,741 Archer-Daniels-Midland Company * 301,065 6,600 Kohls Corporation # 304,128 9,100 Avon Products, Inc. ± 378,287 3,500 Leggett & Platt, Inc. 76,265 1,700 Brown-Forman Corporation 122,077 3,000 Lennar Corporation * 45,570 4,600 Campbell Soup Company 177,560 6,162 Limited Brands, Inc. 106,726 3,000 Clorox Company 188,070 2,000 Liz Claiborne, Inc. 32,860 42,500 Coca-Cola Company ± 2,247,400 31,200 Lowes Companies, Inc. * 739,128 6,600 Coca-Cola Enterprises, Inc. 110,682 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 106 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (61.4%) Value Shares Common Stock (61.4%) Value Consumer Staples  continued 3,100 ENSCO International, Inc. $178,653 10,900 Colgate-Palmolive Company $821,315 5,400 EOG Resources, Inc. 483,084 9,400 ConAgra Foods, Inc. 182,924 110,872 Exxon Mobil Corporation 8,610,320 4,100 Constellation Brands, Inc. # 87,986 18,800 Halliburton Company 608,932 9,200 Costco Wholesale Corporation 597,356 6,100 Hess Corporation 500,688 30,605 CVS/Caremark Corporation  1,030,164 15,122 Marathon Oil Corporation 602,914 3,200 Dean Foods Company # 74,752 1,900 Massey Energy Company 67,773 2,500 Estee Lauder Companies, Inc. 124,775 4,100 Murphy Oil Corporation 262,974 7,200 General Mills, Inc. 494,784 6,000 Nabors Industries, Ltd. #* 149,520 6,750 H.J. Heinz Company 336,892 9,000 National Oilwell Varco, Inc. # 452,070 3,600 Hershey Company 142,344 5,800 Noble Corporation 254,620 5,400 Kellogg Company 302,940 3,600 Noble Energy, Inc. 200,124 8,880 Kimberly-Clark Corporation 575,779 17,500 Occidental Petroleum Corporation 1,232,875 32,360 Kraft Foods, Inc. 1,059,790 5,900 Peabody Energy Corporation 265,500 13,900 Kroger Company 381,972 2,600 Pioneer Natural Resources Company 135,928 3,700 Lorillard, Inc. 263,255 3,400 Range Resources Corporation 145,758 2,700 McCormick & Company, Inc. 103,815 2,500 Rowan Companies, Inc. 76,375 3,300 Molson Coors Brewing Company 154,275 25,700 Schlumberger, Ltd. 2,006,913 2,800 Pepsi Bottling Group, Inc. 81,676 4,700 Smith International, Inc. 275,608 33,520 PepsiCo, Inc. 2,388,970 7,400 Southwestern Energy Company # 225,996 44,100 Philip Morris International, Inc. 2,121,210 13,021 Spectra Energy Corporation 309,900 64,792 Procter & Gamble Company 4,515,354 2,600 Sunoco, Inc. * 92,508 3,700 Reynolds American, Inc. 179,894 2,900 Tesoro Petroleum Corporation 47,821 9,200 Safeway, Inc. 218,224 6,760 Transocean, Inc. # 742,518 14,600 Sara Lee Corporation 184,398 11,100 Valero Energy Corporation 336,330 4,469 SUPERVALU, Inc. 96,977 14,400 Weatherford International, Ltd. # 362,016 12,700 SYSCO Corporation 391,541 12,200 Williams Companies, Inc. 288,530 6,100 Tyson Foods, Inc. 72,834 11,750 XTO Energy, Inc. 546,610 3,200 UST, Inc. 212,928 Total Energy 21,000 Walgreen Company 650,160 47,800 Wal-Mart Stores, Inc. ± 2,862,742 Financials (9.7% ) 3,000 Whole Foods Market, Inc. * 60,090 10,100 AFLAC, Inc. ± 593,375 4,525 William Wrigley Jr. Company 359,285 11,396 Allstate Corporation ± 525,584 Total Consumer Staples 4,500 American Capital, Ltd. 114,795 24,700 American Express Company ± 875,121 Energy (8.2% ) 55,302 American International Group, Inc. 184,156 9,936 Anadarko Petroleum Corporation ± 481,995 4,640 Ameriprise Financial, Inc. 177,248 7,068 Apache Corporation ± 737,051 5,950 Aon Corporation 267,512 6,620 Baker Hughes, Inc. ± 400,775 1,872 Apartment Investment & 6,000 BJ Services Company 114,780 Management Company * 65,557 2,300 Cabot Oil & Gas Corporation 83,122 2,600 Assurant, Inc. 143,000 4,600 Cameron International Corporation # 177,284 1,700 Avalonbay Communities, Inc. 167,314 11,200 Chesapeake Energy Corporation 401,632 97,402 Bank of America Corporation  3,409,070 43,874 Chevron Corporation 3,618,728 24,401 Bank of New York Mellon 32,382 ConocoPhillips 2,371,982 Corporation ± 794,985 4,000 CONSOL Energy, Inc. 183,560 11,800 BB&T Corporation 446,040 9,500 Devon Energy Corporation ± 866,400 2,600 Boston Properties, Inc. 243,516 14,586 El Paso Corporation * 186,117 7,965 Capital One Financial Corporation 406,215 3,600 CB Richard Ellis Group, Inc. # 48,132 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 107 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (61.4%) Value Shares Common Stock (61.4%) Value Financials  continued 5,600 Principal Financial Group, Inc. $243,544 19,825 Charles Schwab Corporation $515,450 14,200 Progressive Corporation 247,080 7,700 Chubb Corporation 422,730 5,700 ProLogis Trust 235,239 3,551 Cincinnati Financial Corporation 100,990 9,200 Prudential Financial, Inc. 662,400 5,900 CIT Group, Inc. * 41,064 2,600 Public Storage, Inc. 257,426 115,989 Citigroup, Inc. 2,378,934 14,700 Regions Financial Corporation 141,120 1,500 CME Group, Inc. * 557,265 4,900 Simon Property Group, Inc. 475,300 3,300 Comerica, Inc. 108,207 9,900 SLM Corporation # 122,166 2,600 Developers Diversified 11,380 Sovereign Bancorp, Inc. 44,951 Realty Corporation 82,394 9,300 State Street Corporation 528,984 10,095 Discover Financial Services 139,513 7,600 SunTrust Banks, Inc. * 341,924 10,500 E*TRADE Financial Corporation #* 29,400 5,600 T. Rowe Price Group, Inc. 300,776 5,800 Equity Residential REIT ± 257,578 1,800 Torchmark Corporation 107,640 1,900 Federated Investors, Inc. 54,777 12,525 Travelers Companies, Inc. 566,130 12,116 Fifth Third Bancorp * 144,180 37,021 U.S. Bancorp ± 1,333,496 4,028 First Horizon National Corporation 38,266 7,158 UnumProvident Corporation 179,666 3,200 Franklin Resources, Inc. 282,016 3,000 Vornado Realty Trust 272,850 4,800 General Growth Properties, Inc. 72,480 46,023 Wachovia Corporation 161,080 8,600 Genworth Financial, Inc. 74,046 70,520 Wells Fargo & Company 2,646,616 9,200 Goldman Sachs Group, Inc. 1,177,600 6,500 XL Capital, Ltd. * 116,610 6,500 Hartford Financial Services Group, Inc. 266,435 2,500 Zions Bancorporation * 96,750 5,400 Health Care Property Investors, Inc. 216,702 Total Financials 10,500 Host Marriott Corporation 139,545 10,700 Hudson City Bancorp, Inc. 197,415 Health Care (8.0% ) 7,416 Huntington Bancshares, Inc. * 59,254 33,000 Abbott Laboratories ± 1,900,140 1,700 IntercontinentalExchange, Inc. # 137,156 10,156 Aetna, Inc. ± 366,733 8,200 Invesco, Ltd. 172,036 6,500 Allergan, Inc. ± 334,750 79,724 J.P. Morgan Chase & Company 3,723,111 3,400 AmerisourceBergen Corporation 128,010 3,500 Janus Capital Group, Inc. 84,980 22,552 Amgen, Inc. #± 1,336,657 10,200 KeyCorp 121,788 3,700 Applied Biosystems, Inc. 126,725 4,800 Kimco Realty Corporation 177,312 2,400 Barr Pharmaceuticals, Inc. # 156,720 3,100 Legg Mason, Inc. 117,986 13,500 Baxter International, Inc. ± 886,005 3,700 Leucadia National Corporation 168,128 5,300 Becton, Dickinson and Company 425,378 5,511 Lincoln National Corporation 235,926 6,130 Biogen Idec, Inc. # 308,278 7,700 Loews Corporation 304,073 31,750 Boston Scientific Corporation # 389,572 1,700 M&T Bank Corporation 151,725 42,000 Bristol-Myers Squibb Company ± 875,700 10,900 Marsh & McLennan Companies, Inc. 346,184 2,200 C.R. Bard, Inc. ± 208,714 5,500 Marshall & Ilsley Corporation * 110,825 7,675 Cardinal Health, Inc. 378,224 4,200 MBIA, Inc. * 49,980 9,800 Celgene Corporation # 620,144 32,800 Merrill Lynch & Company, Inc. 829,840 5,900 CIGNA Corporation ± 200,482 14,666 MetLife, Inc. * 821,296 3,250 Coventry Health Care, Inc. # 105,788 2,500 MGIC Investment Corporation 17,575 10,815 Covidien, Ltd. 581,414 4,300 Moodys Corporation * 146,200 2,300 DaVita, Inc. # 131,123 23,590 Morgan Stanley 542,570 21,400 Eli Lilly and Company 942,242 15,400 National City Corporation * 26,950 5,200 Express Scripts, Inc. # 383,864 4,700 Northern Trust Corporation ± 339,340 6,500 Forest Laboratories, Inc. # 183,820 5,600 NYSE Euronext 219,408 5,700 Genzyme Corporation # 461,073 3,600 Plum Creek Timber Company, Inc. 179,496 19,600 Gilead Sciences, Inc. # 893,368 7,500 PNC Financial Services Group, Inc. 560,250 3,430 Hospira, Inc. # 131,026 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 108 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (61.4%) Value Shares Common Stock (61.4%) Value Health Care  continued 2,700 Equifax, Inc. ± $93,015 3,700 Humana, Inc. # $152,440 4,500 Expeditors International 3,800 IMS Health, Inc. 71,858 of Washington, Inc. * 156,780 900 Intuitive Surgical, Inc. 216,882 2,800 Fastenal Company * 138,292 59,706 Johnson & Johnson 4,136,432 6,740 FedEx Corporation 532,730 5,033 King Pharmaceuticals, Inc. # 48,216 3,900 Fluor Corporation 217,230 2,400 Laboratory Corporation 8,400 General Dynamics Corporation 618,408 of America Holdings # 166,800 212,200 General Electric Company  5,411,100 5,980 McKesson Corporation 321,784 2,700 Goodrich Corporation 112,320 10,810 Medco Health Solutions, Inc. # 486,450 15,737 Honeywell International, Inc. 653,872 24,100 Medtronic, Inc. 1,207,410 8,600 Illinois Tool Works, Inc. 382,270 45,700 Merck & Company, Inc. 1,442,292 6,843 Ingersoll-Rand Company 213,296 1,200 Millipore Corporation # 82,560 3,800 ITT Corporation 211,318 6,300 Mylan Laboratories, Inc. #* 71,946 2,700 Jacobs Engineering Group, Inc. 146,637 1,900 Patterson Companies, Inc. # 57,779 2,600 L-3 Communications Holdings, Inc. 255,632 2,500 PerkinElmer, Inc. 62,425 7,200 Lockheed Martin Corporation 789,624 143,751 Pfizer, Inc. 2,650,768 2,700 Manitowoc Company, Inc. 41,985 3,400 Quest Diagnostics, Inc. 175,678 7,400 Masco Corporation * 132,756 34,700 Schering-Plough Corporation 640,909 2,600 Monster Worldwide, Inc. # 38,766 7,380 St. Jude Medical, Inc. # 320,956 8,100 Norfolk Southern Corporation 536,301 5,200 Stryker Corporation 323,960 7,306 Northrop Grumman Corporation 442,305 8,250 Tenet Healthcare Corporation # 45,788 7,850 PACCAR, Inc. 299,792 8,900 Thermo Fisher Scientific, Inc. # 489,500 2,600 Pall Corporation 89,414 26,000 UnitedHealth Group, Inc. 660,140 3,650 Parker-Hannifin Corporation 193,450 2,700 Varian Medical Systems, Inc. # 154,251 4,500 Pitney Bowes, Inc. 149,670 2,200 Waters Corporation # 127,996 2,900 Precision Castparts Corporation 228,462 2,200 Watson Pharmaceuticals, Inc. # 62,700 4,400 R.R. Donnelley & Sons Company 107,932 10,900 WellPoint, Inc. # 509,793 9,000 Raytheon Company 481,590 28,500 Wyeth 1,052,790 3,300 Robert Half International, Inc. 81,675 4,890 Zimmer Holdings, Inc. # 315,698 3,200 Rockwell Automation, Inc. 119,488 Total Health Care 3,500 Rockwell Collins, Inc. 168,315 1,300 Ryder System, Inc. 80,600 Industrials (6.8% ) 15,380 Southwest Airlines Company 223,164 15,000 3M Company 1,024,650 2,100 Terex Corporation # 64,092 6,900 Allied Waste Industries, Inc. # 76,659 5,400 Textron, Inc. 158,112 2,300 Avery Dennison Corporation 102,304 10,215 Tyco International, Ltd. 357,729 15,828 Boeing Company ± 907,736 10,900 Union Pacific Corporation 775,644 6,092 Burlington Northern 21,600 United Parcel Service, Inc. 1,358,424 Santa Fe Corporation 563,084 20,600 United Technologies Corporation 1,237,236 3,700 C.H. Robinson Worldwide, Inc. 188,552 1,400 W.W. Grainger, Inc. 121,758 13,100 Caterpillar, Inc. 780,760 10,430 Waste Management, Inc. 328,441 2,700 Cintas Corporation 77,517 Total Industrials 3,800 Cooper Industries, Ltd. 151,810 8,800 CSX Corporation 480,216 Information Technology (9.8% ) 4,400 Cummins, Inc. 192,368 11,400 Adobe Systems, Inc. #± 449,958 5,400 Danaher Corporation 374,760 12,500 Advanced Micro Devices, Inc. #* 65,625 9,200 Deere & Company 455,400 2,100 Affiliated Computer Services, Inc. #± 106,323 4,100 Dover Corporation 166,255 7,563 Agilent Technologies, Inc. # 224,319 3,600 Eaton Corporation 202,248 3,600 Akamai Technologies, Inc. #* 62,784 16,500 Emerson Electric Company 673,035 6,300 Altera Corporation 130,284 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 109 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (61.4%) Value Shares Common Stock (61.4%) Value Information Technology  continued 6,900 NETAPP, Inc. # $125,787 4,200 Amphenol Corporation $168,588 6,600 Novell, Inc. # 33,924 6,300 Analog Devices, Inc. 166,005 2,000 Novellus Systems, Inc. # 39,280 19,000 Apple Computer, Inc. #± 2,159,540 11,750 NVIDIA Corporation # 125,842 27,800 Applied Materials, Inc. ± 420,614 83,259 Oracle Corporation # 1,690,990 4,900 Autodesk, Inc. #± 164,395 6,950 Paychex, Inc. 229,558 10,700 Automatic Data Processing, Inc. ± 457,425 2,700 QLogic Corporation # 41,472 4,100 BMC Software, Inc. #± 117,383 35,100 QUALCOMM, Inc. 1,508,247 9,350 Broadcom Corporation # 174,190 2,300 Salesforce.com, Inc. # 111,320 8,175 CA, Inc. 163,173 4,800 SanDisk Corporation # 93,840 1,814 CIENA Corporation # 18,285 15,775 Sun Microsystems, Inc. # 119,890 125,900 Cisco Systems, Inc. #± 2,840,304 17,672 Symantec Corporation # 346,018 3,900 Citrix Systems, Inc. # 98,514 7,100 Tellabs, Inc. # 28,826 6,200 Cognizant Technology 3,800 Teradata Corporation # 74,100 Solutions Corporation # 141,546 3,100 Teradyne, Inc. # 24,211 3,300 Computer Sciences Corporation # 132,429 27,900 Texas Instruments, Inc. 599,850 5,000 Compuware Corporation # 48,450 4,100 Total System Services, Inc. 67,240 2,300 Convergys Corporation # 33,994 10,015 Tyco Electronics, Ltd. 277,015 33,500 Corning, Inc. 523,940 6,400 Unisys Corporation # 17,600 37,000 Dell, Inc. #± 609,760 4,200 VeriSign, Inc. # 109,536 23,300 eBay, Inc. # 521,454 15,462 Western Union Company 381,448 6,900 Electronic Arts, Inc. # 255,231 18,000 Xerox Corporation 207,540 43,824 EMC Corporation # 524,135 6,000 Xilinx, Inc. 140,700 4,000 Fidelity National Information 29,600 Yahoo!, Inc. # 512,080 Services, Inc. 73,840 Total Information Technology 3,450 Fiserv, Inc. # 163,254 5,200 Google, Inc. # 2,082,704 Materials (2.1% ) 2,900 Harris Corporation 133,980 4,600 Air Products and Chemicals, Inc. 315,054 52,361 Hewlett-Packard Company 2,421,173 2,500 AK Steel Holding Corporation 64,800 119,600 Intel Corporation 2,240,108 17,264 Alcoa, Inc. ± 389,821 29,000 International Business 2,181 Allegheny Technologies, Inc. 64,449 Machines Corporation 3,391,840 1,300 Ashland, Inc. 38,012 6,800 Intuit, Inc. # 214,948 2,100 Ball Corporation 82,929 4,300 Jabil Circuit, Inc. 41,022 2,000 Bemis Company, Inc. 52,240 4,300 JDS Uniphase Corporation # 36,378 1,300 CF Industries Holdings, Inc. 118,898 11,600 Juniper Networks, Inc. # 244,412 19,577 Dow Chemical Company ± 622,157 3,800 KLA-Tencor Corporation 120,270 19,319 E.I. du Pont de Nemours and Company 778,556 1,800 Lexmark International, Inc. # 58,626 1,700 Eastman Chemical Company 93,075 4,800 Linear Technology Corporation 147,168 3,700 Ecolab, Inc. 179,524 12,900 LSI Corporation # 69,144 8,144 Freeport-McMoRan Copper & Gold, Inc. 462,986 1,600 MasterCard, Inc. 283,728 2,500 Hercules, Inc. ± 49,475 4,800 MEMC Electronic Materials, Inc. # 135,648 1,700 International Flavors & Fragrances, Inc. 67,082 4,000 Microchip Technology, Inc. * 117,720 9,021 International Paper Company 236,170 15,500 Micron Technology, Inc. #* 62,775 3,380 MeadWestvaco Corporation 78,788 167,600 Microsoft Corporation ± 4,473,244 11,766 Monsanto Company 1,164,599 2,950 Molex, Inc. 66,228 9,817 Newmont Mining Corporation 380,507 47,821 Motorola, Inc. 341,442 6,800 Nucor Corporation 268,600 3,900 National Semiconductor Corporation 67,119 2,700 Pactiv Corporation # 67,041 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 110 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (61.4%) Value Shares Common Stock (61.4%) Value Materials  continued 5,900 Consolidated Edison, Inc. $253,464 3,600 PPG Industries, Inc. $209,952 3,700 Constellation Energy Group, Inc. 89,910 6,800 Praxair, Inc. 487,832 12,230 Dominion Resources, Inc. * 523,199 2,711 Rohm and Haas Company 189,770 3,300 DTE Energy Company 131,835 3,328 Sealed Air Corporation 73,183 26,342 Duke Energy Corporation 459,141 2,600 Sigma-Aldrich Corporation 136,292 9,009 Dynegy, Inc. # 32,252 1,700 Titanium Metals Corporation 19,278 6,900 Edison International, Inc. 275,310 2,600 United States Steel Corporation 201,786 4,100 Entergy Corporation ± 364,941 2,300 Vulcan Materials Company * 171,350 13,974 Exelon Corporation ± 875,052 4,600 Weyerhaeuser Company 278,668 6,600 FirstEnergy Corporation 442,134 Total Materials 8,800 FPL Group, Inc. 442,640 1,707 Integrys Energy Group, Inc. 85,248 Telecommunications Services (1.9% ) 1,000 Nicor, Inc. * 44,350 8,500 American Tower Corporation #± 305,745 5,934 NiSource, Inc. 87,586 125,579 AT&T, Inc. ± 3,506,166 4,000 Pepco Holdings, Inc. 91,640 2,150 CenturyTel, Inc. 78,798 7,600 PG&E Corporation 284,620 3,098 Embarq Corporation 125,624 2,200 Pinnacle West Capital Corporation 75,702 6,800 Frontier Communications Corporation 78,200 7,800 PPL Corporation 288,756 30,618 Qwest Communications 5,691 Progress Energy, Inc. 245,453 International, Inc. * 98,896 10,800 Public Service Enterprise Group, Inc. 354,132 60,269 Sprint Nextel Corporation 367,641 3,800 Questar Corporation 155,496 60,570 Verizon Communications, Inc. 1,943,691 5,187 Sempra Energy 261,788 7,917 Windstream Corporation 86,612 16,400 Southern Company 618,116 Total Telecommunications 4,600 TECO Energy, Inc. 72,358 Services 8,910 Xcel Energy, Inc. * 178,111 Total Utilities Utilities (2.2% ) 13,700 AES Corporation # 160,153 Total Common Stock 3,700 Allegheny Energy, Inc. ± 136,049 (cost $193,417,931) 4,300 Ameren Corporation 167,829 8,540 American Electric Power Company, Inc. 316,663 5,724 CenterPoint Energy, Inc. 83,399 3,700 CMS Energy Corporation 46,139 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 111 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Asset-Backed Securities (3.9%) $1,682,165 Americredit Automobile Receivables Trust ±« 2.567% 10/6/2008 $1,574,510 794,592 Bear Stearns Mortgage Funding Trust  3.347 10/27/2008 164,110 1,376,105 Countrywide Asset-Backed Certificates ±« 5.549 4/25/2036 1,250,374 750,000 Countrywide Home Loans Asset-Backed Securities « 6.085 6/25/2021 312,511 1,163,136 Credit Based Asset Servicing and Securitization, LLC  3.317 10/27/2008 1,136,674 838,430 Credit Based Asset Servicing and Securitization, LLC 5.501 12/25/2036 762,718 1,000,000 Discover Card Master Trust 5.650 3/16/2020 866,743 892,980 First Franklin Mortgage Loan Asset-Backed Certificates  3.317 10/27/2008 869,004 719,421 First Horizon ABS Trust « 3.337 10/27/2008 502,146 1,199,795 First Horizon ABS Trust « 3.367 10/27/2008 598,293 1,500,000 Ford Credit Floor Plan Master Owner Trust  2.667 10/15/2008 1,490,404 1,371,757 GMAC Mortgage Corporation Loan Trust « 3.277 10/27/2008 864,118 2,227,614 GMAC Mortgage Corporation Loan Trust « 3.387 10/27/2008 1,238,066 918,873 IndyMac Seconds Asset-Backed Trust « 3.377 10/27/2008 427,095 508,375 Residential Funding Mortgage Securities II « 3.337 10/27/2008 478,288 294,478 SLM Student Loan Trust  2.810 10/27/2008 293,503 1,279,034 Wachovia Asset Securitization, Inc. ≤« 3.347 10/27/2008 818,431 Total Asset-Backed Securities Basic Materials (<0.1% ) 225,000 Alcan, Inc. ± 6.125 12/15/2033 185,802 Total Basic Materials Capital Goods (0.4% ) 800,000 General Electric Company 5.000 2/1/2013 736,814 300,000 John Deere Capital Corporation 7.000 3/15/2012 314,736 225,000 United Technologies Corporation 6.050 6/1/2036 209,696 Total Capital Goods Collateralized Mortgage Obligations (1.9% ) 1,616,913 Chase Mortgage Finance Corporation 4.571 2/25/2037 1,445,678 1,602,018 J.P. Morgan Mortgage Trust 5.004 7/25/2035 1,496,992 1,295,103 Merrill Lynch Mortgage Investors, Inc. 4.871 6/25/2035 1,182,462 1,321,191 Thornburg Mortgage Securities Trust  3.297 10/27/2008 1,313,286 632,778 Thornburg Mortgage Securities Trust  3.317 10/27/2008 606,724 772,764 Zuni Mortgage Loan Trust  3.337 10/27/2008 744,791 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (3.7% ) 1,000,000 Banc of America Commercial Mortgage, Inc. ± 5.118 7/11/2043 961,499 2,500,000 Bear Stearns Commercial Mortgage Securities, Inc. ±≤ 2.637 10/15/2008 2,328,940 700,000 Bear Stearns Commercial Mortgage Securities, Inc. 5.835 9/11/2042 539,815 16,435 Citigroup Commercial Mortgage Trust ≤ 2.557 10/15/2008 15,518 75,055 Commercial Mortgage Pass-Through Certificates ≤ 2.587 10/15/2008 71,391 2,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.617 10/15/2008 1,773,614 500,000 Credit Suisse First Boston Mortgage Securities Corporation 4.829 11/15/2037 452,795 2,000,000 Credit Suisse Mortgage Capital Certificates ≤ 2.657 10/15/2008 1,832,620 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 112 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Commercial Mortgage-Backed Securities  continued $200,000 General Electric Commercial Mortgage Corporation 4.641% 9/10/2013 $188,303 1,500,000 GMAC Commercial Mortgage Securities, Inc. 4.547 12/10/2041 1,412,836 1,000,000 Greenwich Capital Commercial Funding Corporation 5.317 6/10/2036 942,121 1,000,000 GS Mortgage Securities Corporation II ≤ 2.617 10/6/2008 896,531 400,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.654 1/12/2037 374,021 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.336 5/15/2047 1,290,915 41,983 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 41,823 Total Commercial Mortgage-Backed Securities Communications Services (0.8% ) 200,000 AT&T, Inc. 6.400 5/15/2038 167,844 225,000 British Telecom plc 9.12 12/15/2030 224,457 450,000 Cingular Wireless, Inc. 6.500 12/15/2011 458,032 115,000 Cox Communications, Inc. ≤ 6.450 12/1/2036 96,820 225,000 France Telecom SA 7.750 3/1/2011 236,135 225,000 News America, Inc. 6.400 12/15/2035 189,007 225,000 SBC Communications, Inc. 5.875 2/1/2012 224,971 550,000 Telecom Italia Capital SA 5.250 11/15/2013 487,954 425,000 Tele-Communications, Inc. (TCI Group) 7.875 8/1/2013 441,646 200,000 Time Warner Cable, Inc. 7.300 7/1/2038 177,912 Total Communications Services Consumer Cyclical (0.5% ) 325,000 AOL Time Warner, Inc. ± 6.875 5/1/2012 322,236 500,000 Johnson Controls, Inc. 7.125 7/15/2017 519,579 450,000 Wal-Mart Stores, Inc. 7.550 2/15/2030 488,140 500,000 Walt Disney Company 5.625 9/15/2016 494,291 Total Consumer Cyclical Consumer Non-Cyclical (0.8% ) 225,000 Boston Scientific Corporation 7.000 11/15/2035 200,250 800,000 Bunge Limited Finance Corporation 5.350 4/15/2014 748,753 425,000 Coca-Cola HBC Finance BV 5.125 9/17/2013 419,060 200,000 GlaxoSmithKline Capital, Inc. 6.375 5/15/2038 187,758 400,000 Kellogg Company 4.250 3/6/2013 385,902 200,000 Philip Morris International, Inc. 6.375 5/16/2038 175,927 500,000 WellPoint, Inc. 5.000 12/15/2014 457,022 450,000 Wyeth 6.000 2/15/2036 419,187 Total Consumer Non-Cyclical Energy (0.2% ) 500,000 Burlington Resources, Inc. 6.500 12/1/2011 520,638 200,000 Petro-Canada 6.800 5/15/2038 158,446 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 113 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Financials (2.9% ) $450,000 Allstate Corporation ± 5.000% 8/15/2014 $425,101 225,000 BAC Capital Trust XI 6.625 5/23/2036 173,977 675,000 Bank of America Corporation ± 4.750 8/15/2013 587,499 1,350,000 Bank One Corporation ± 5.900 11/15/2011 1,317,762 700,000 BB&T Corporation 6.500 8/1/2011 682,762 900,000 BNP Paribas SA ±≤ 5.186 6/29/2015 689,412 400,000 Chubb Corporation 6.500 5/15/2038 361,806 300,000 CIGNA Corporation 6.350 3/15/2018 285,243 650,000 CIT Group, Inc. 4.750 12/15/2010 423,311 225,000 General Electric Capital Corporation 5.875 1/14/2038 165,881 675,000 Goldman Sachs Group, Inc. 6.600 1/15/2012 629,227 500,000 HSBC Finance Corporation 5.000 6/30/2015 446,332 200,000 HSBC Holdings plc 6.800 6/1/2038 169,356 450,000 Merrill Lynch & Company, Inc. 5.000 2/3/2014 374,475 350,000 MetLife, Inc. 5.000 6/15/2015 319,272 1,222,920 Preferred Term Securities XXIII, Ltd. ≤  3.019 12/22/2008 790,312 425,000 ProLogis Trust 5.500 3/1/2013 397,366 500,000 Prudential Financial, Inc. 4.750 6/13/2015 445,017 225,000 Prudential Financial, Inc. 5.700 12/14/2036 166,186 450,000 Student Loan Marketing Corporation 4.000 1/15/2010 353,250 450,000 Union Planters Corporation 4.375 12/1/2010 410,324 425,000 Wachovia Bank NA 4.875 2/1/2015 251,913 500,000 Washington Mutual Bank FA * 5.500 1/15/2013 625 300,000 WEA Finance, LLC ≤ 7.125 4/15/2018 269,701 Total Financials Foreign (1.1% ) 300,000 Codelco, Inc. ≤ 6.375 11/30/2012 309,432 400,000 Kreditanstalt fuer Wiederaufbau 3.750 6/27/2011 407,444 95,000 Pemex Project Funding Master Trust 9.125 10/13/2010 101,650 500,000 Province of Newfoundland 8.650 10/22/2022 704,128 600,000 Province of Quebec 4.875 5/5/2014 618,276 750,000 Republic of Italy 4.375 6/15/2013 770,775 900,000 United Mexican States * 5.625 1/15/2017 878,850 Total Foreign Mortgage-Backed Securities (13.2% ) 2,098 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 4/1/2009 2,106 5,070 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 8/1/2010 5,249 23,873 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 2/1/2011 24,764 16,965 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 5/1/2012 17,276 3,457 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 8.000 6/1/2012 3,661 6,765 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 8/1/2012 7,124 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 114 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $13,643 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500% 11/1/2012 $14,135 12,567 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 8/1/2013 13,020 50,271 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 2/1/2014 51,196 87,409 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 4/1/2014 88,735 51,006 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 4/1/2014 51,943 36,462 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 4/1/2014 37,133 38,238 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 6/1/2014 39,617 32,490 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 9/1/2014 34,193 1,007,026 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 12/1/2017 1,023,557 20,534 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2024 21,316 43,058 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9.000 11/1/2024 47,949 2,293 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9.000 4/1/2025 2,551 3,583 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2025 3,783 5,423 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500 9/1/2025 6,010 4,279 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 1/1/2026 4,648 3,337 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 5/1/2026 3,459 9,981 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2026 10,537 18,178 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 7/1/2026 18,555 1,325 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 7/1/2026 1,440 1,026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 8/1/2026 1,115 3,232 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 11/1/2026 3,506 3,740 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 1/1/2027 4,065 9,412 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 2/1/2027 9,750 10,588 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 2/1/2027 11,174 19,320 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 3/1/2027 20,958 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 115 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $7,328 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500% 4/1/2027 $7,962 2,084 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2027 2,199 17,657 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 6/1/2027 19,153 7,141 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500 7/1/2027 7,915 7,830 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2027 8,263 12,717 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 10/1/2027 13,794 10,732 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2027 11,660 4,693 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 12/1/2027 4,862 3,445 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 12/1/2027 3,743 47,655 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 6/1/2028 49,365 21,186 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 10/1/2028 22,355 63,711 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 11/1/2028 65,997 2,260 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 1/1/2029 2,341 76,980 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 3/1/2029 78,481 38,490 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2029 39,847 69,732 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 5/1/2029 71,092 77,158 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2029 81,248 30,812 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 7/1/2029 31,899 19,795 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 8/1/2029 20,493 11,826 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2029 12,453 15,794 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 10/1/2029 16,631 9,590 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2029 10,406 9,253 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 1/1/2030 9,737 33,678 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 1/1/2030 36,476 10,002 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 8/1/2030 10,848 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 116 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $50,239 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000% 3/1/2031 $51,156 201,708 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 6/1/2031 205,388 154,379 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 1/1/2032 157,196 652,045 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 10/1/2032 663,535 3,500,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 5.000 10/1/2038 3,409,217 4,050,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 6.000 10/1/2038 4,099,361 646 Federal National Mortgage Association Conventional 15-Yr. Pass Through 9.000 4/1/2010 682 1,515 Federal National Mortgage Association Conventional 15-Yr. Pass Through 9.000 4/1/2010 1,600 1,231 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 2/1/2011 1,256 5,079 Federal National Mortgage Association Conventional 15-Yr. Pass Through 8.000 5/1/2011 5,325 6,965 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 6/1/2011 7,279 2,146 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2011 2,226 2,218 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 7/1/2011 2,301 22,159 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 5/1/2012 22,998 3,941 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2012 4,090 23,547 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 10/1/2012 24,690 4,962 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 12/1/2012 5,202 18,093 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 6/1/2013 18,787 43,597 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 11/1/2013 44,626 87,005 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5.500 12/1/2013 88,623 35,258 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 12/1/2013 36,042 18,863 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 4/1/2015 19,786 8,950,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through § 5.000 10/1/2023 8,885,667 6,449 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10.500 8/1/2020 7,496 5,982 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9.500 4/1/2025 6,707 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 117 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $1,092 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500% 9/1/2025 $1,184 4,254 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 11/1/2025 4,678 2,553 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 1/1/2026 2,697 10,358 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2026 10,735 4,684 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2026 4,947 7,686 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 4/1/2026 7,966 1,604 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 5/1/2026 1,764 2,800 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 7/1/2026 3,036 17,013 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2026 18,442 1,948 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 8/1/2026 2,122 10,010 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2026 10,574 3,085 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 11/1/2026 3,360 665 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2026 720 1,989 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 2/1/2027 2,156 6,706 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2027 7,083 6,142 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 5/1/2027 6,655 9,899 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2027 10,253 10,300 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 7/1/2027 10,878 6,341 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2027 6,871 40,316 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 9/1/2027 43,903 12,214 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2027 12,899 38,246 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2027 41,441 6,897 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 12/1/2027 7,511 18,641 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2028 19,308 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 118 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $10,530 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000% 2/1/2028 $11,120 115,429 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2028 119,555 32,866 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 8/1/2028 34,581 21,108 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2028 21,863 48,656 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2028 50,395 2,517 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2028 2,648 124,089 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 12/1/2028 126,742 35,936 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 12/1/2028 37,812 42,188 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 3/1/2029 43,037 57,547 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 6/1/2029 59,568 80,199 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 7/1/2029 81,813 22,077 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2029 22,853 68,247 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2029 73,854 79,458 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 11/1/2029 81,057 21,738 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2029 22,860 29,671 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2029 31,203 21,346 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 4/1/2030 23,518 12,218 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2030 13,198 129,220 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2031 133,637 55,210 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 10/1/2031 57,097 65,189 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 12/1/2031 67,418 82,295 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 5/1/2032 85,031 456,367 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2032 471,540 23,400,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 10/1/2038 23,334,202 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 119 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $924 Government National Mortgage Association 15-Yr. Pass Through 6.500% 5/15/2009 $946 10,178 Government National Mortgage Association 15-Yr. Pass Through 6.000 4/15/2011 10,509 1,778 Government National Mortgage Association 15-Yr. Pass Through 6.500 6/15/2011 1,854 2,095 Government National Mortgage Association 15-Yr. Pass Through 7.500 7/15/2011 2,189 8,247 Government National Mortgage Association 15-Yr. Pass Through 7.000 4/15/2012 8,695 70,141 Government National Mortgage Association 15-Yr. Pass Through 6.000 7/15/2014 72,498 4,116 Government National Mortgage Association 30-Yr. Pass Through 9.500 12/15/2024 4,631 7,008 Government National Mortgage Association 30-Yr. Pass Through 9.500 1/15/2025 7,889 34,857 Government National Mortgage Association 30-Yr. Pass Through 9.000 3/15/2025 38,413 2,882 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2025 3,114 18,214 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2026 19,238 14,385 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2026 15,194 4,379 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2026 4,513 11,850 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2026 12,516 6,564 Government National Mortgage Association 30-Yr. Pass Through 8.000 4/15/2026 7,205 19,007 Government National Mortgage Association 30-Yr. Pass Through 6.000 5/15/2026 19,388 6,432 Government National Mortgage Association 30-Yr. Pass Through 7.000 5/15/2026 6,794 5,922 Government National Mortgage Association 30-Yr. Pass Through 7.500 5/15/2026 6,395 26,443 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2026 27,931 7,332 Government National Mortgage Association 30-Yr. Pass Through 8.500 6/15/2026 8,081 2,690 Government National Mortgage Association 30-Yr. Pass Through 8.500 7/15/2026 2,964 18,772 Government National Mortgage Association 30-Yr. Pass Through 8.000 9/15/2026 20,605 5,705 Government National Mortgage Association 30-Yr. Pass Through 7.500 10/15/2026 6,161 2,906 Government National Mortgage Association 30-Yr. Pass Through 8.000 11/15/2026 3,190 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 120 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Mortgage-Backed Securities  continued $3,006 Government National Mortgage Association 30-Yr. Pass Through 8.500% 11/15/2026 $3,313 3,576 Government National Mortgage Association 30-Yr. Pass Through 9.000 12/15/2026 3,942 29,897 Government National Mortgage Association 30-Yr. Pass Through 7.500 4/15/2027 32,275 7,047 Government National Mortgage Association 30-Yr. Pass Through 8.000 6/20/2027 7,705 1,979 Government National Mortgage Association 30-Yr. Pass Through 8.000 8/15/2027 2,172 76,688 Government National Mortgage Association 30-Yr. Pass Through 6.500 10/15/2027 79,034 29,193 Government National Mortgage Association 30-Yr. Pass Through 7.000 10/15/2027 30,813 3,283 Government National Mortgage Association 30-Yr. Pass Through 7.000 11/15/2027 3,466 38,745 Government National Mortgage Association 30-Yr. Pass Through 7.000 11/15/2027 40,894 92,443 Government National Mortgage Association 30-Yr. Pass Through 7.000 7/15/2028 97,470 17,321 Government National Mortgage Association 30-Yr. Pass Through 7.500 7/15/2028 18,689 94,449 Government National Mortgage Association 30-Yr. Pass Through 6.500 9/15/2028 97,337 89,295 Government National Mortgage Association 30-Yr. Pass Through 6.000 12/15/2028 91,085 58,162 Government National Mortgage Association 30-Yr. Pass Through 6.500 1/15/2029 59,904 234,364 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2029 241,385 34,159 Government National Mortgage Association 30-Yr. Pass Through 6.500 4/15/2029 35,183 23,589 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2029 24,854 140,510 Government National Mortgage Association 30-Yr. Pass Through 6.000 6/15/2029 143,238 59,371 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2029 62,555 24,164 Government National Mortgage Association 30-Yr. Pass Through 8.000 5/15/2030 26,525 45,634 Government National Mortgage Association 30-Yr. Pass Through 7.000 9/15/2031 47,994 79,324 Government National Mortgage Association 30-Yr. Pass Through 6.500 2/15/2032 81,601 Total Mortgage-Backed Securities Technology (0.2% ) 500,000 International Business Machines Corporation 7.500 6/15/2013 547,788 Total Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 121 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.6%) Rate Date Value Transportation (0.1% ) $500,000 Union Pacific Corporation 6.500% 4/15/2012 $506,528 Total Transportation U.S. Government (10.3% ) 1,000,000 Federal Farm Credit Bank 5.375 7/18/2011 1,045,457 1,000,000 Federal Home Loan Bank 3.750 8/18/2009 1,005,021 1,000,000 Federal Home Loan Bank * 3.625 5/29/2013 979,156 3,800,000 Federal Home Loan Mortgage Corporation * 5.125 11/17/2017 3,915,934 1,000,000 Federal National Mortgage Association 2.500 4/9/2010 990,161 1,500,000 Federal National Mortgage Association 5.625 4/17/2028 1,570,406 1,000,000 Federal National Mortgage Association 7.125 1/15/2030 1,263,900 1,000,000 Resolution Funding Corporation 8.625 1/15/2021 1,333,140 1,400,000 U.S. Treasury Bonds * 7.250 5/15/2016 1,733,047 650,000 U.S. Treasury Bonds * 7.875 2/15/2021 873,793 625,000 U.S. Treasury Bonds * 7.125 2/15/2023 806,543 500,000 U.S. Treasury Bonds * 6.875 8/15/2025 645,196 500,000 U.S. Treasury Bonds * 4.500 2/15/2036 513,203 3,700,000 U.S. Treasury Notes 6.000 8/15/2009 3,829,211 3,000,000 U.S. Treasury Notes 3.625 1/15/2010 3,068,436 1,500,000 U.S. Treasury Notes * 2.125 1/31/2010 1,504,101 1,750,000 U.S. Treasury Notes * 4.375 12/15/2010 1,839,278 3,500,000 U.S. Treasury Notes * 4.500 11/30/2011 3,719,569 2,500,000 U.S. Treasury Notes * 2.875 1/31/2013 2,506,445 2,000,000 U.S. Treasury Notes * 4.250 8/15/2014 2,129,532 700,000 U.S. Treasury Notes * 4.500 2/15/2016 746,157 375,000 U.S. Treasury Notes * 4.250 11/15/2017 388,652 Total U.S. Government Utilities (0.6% ) 225,000 Commonwealth Edison Company 5.900 3/15/2036 183,393 300,000 Energy Transfer Partners, LP 6.700 7/1/2018 284,362 425,000 Oncor Electric Delivery Company 6.375 1/15/2015 385,012 225,000 Oneok Partners, LP 6.650 10/1/2036 196,909 300,000 Progress Energy, Inc. 7.000 10/30/2031 283,695 400,000 Public Service Company of Colorado 7.875 10/1/2012 435,504 225,000 Southern California Edison Company 5.000 1/15/2014 220,135 225,000 Xcel Energy, Inc. 6.500 7/1/2036 202,507 Total Utilities Total Long-Term Fixed Income (cost $150,874,337) Interest Maturity Shares Collateral Held for Securities Loaned (8.1%) Rate (+) Date Value 28,793,900 Thrivent Financial Securities Lending Trust 2.800% N/A $28,793,900 Total Collateral Held for Securities Loaned (cost $28,793,900) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 122 Balanced Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (9.1%) Rate (+) Date Value $550,000 Federal National Mortgage Association  2.264% 12/10/2008 $547,326 1,295,000 Novartis Finance Corporation 1.250 10/1/2008 1,295,000 8,610,000 Sociate Generale North American 3.000 10/1/2008 8,610,000 21,795,885 Thrivent Money Market Portfolio 2.900 N/A 21,795,885 Total Short-Term Investments (cost $32,248,483) Total Investments (cost $405,334,651) 119.2% Other Assets and Liabilities, Net (19.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 29 December 2008 $8,802,358 $8,463,650 ($338,708) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At September 30, 2008, $547,326 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $9,539,166 of investments were earmarked as collateral to cover open financial futures contracts. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $9,892,723 or 2.8% of total net assets. « All or a portion of the security is insured or guaranteed.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Balanced Portfolio owned as of September 30, 2008. Acquisition Security Date Cost Preferred Term Securities XXIII, Ltd. 9/14/2006 $1,222,920 Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $75,944,861 Gross unrealized depreciation (59,211,050) Net unrealized appreciation (depreciation) $16,733,811 Cost for federal income tax purposes $405,334,651 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 123 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Bank Loans (3.2%)!! Rate Date Value Basic Materials (0.4% ) $2,801,428 Lyondell Chemical Company, Term Loan 5.989% 12/20/2013 $2,122,082 1,691,500 Lyondell Chemical Company, Term Loan 7.000 12/20/2014 1,188,279 Total Basic Materials Communications Services (0.5% ) 3,494,912 Alltel Communications, Inc., Term Loan 4.124 5/15/2015 3,374,966 Total Communications Services Consumer Cyclical (0.8% ) 8,588,577 Ford Motor Company, Term Loan 5.490 12/15/2013 5,670,436 Total Consumer Cyclical Consumer Non-Cyclical (0.4% ) 162,809 CHS/Community Health Systems, Inc., Term Loan §≠ 1.000 7/25/2014 142,934 3,183,391 CHS/Community Health Systems, Inc., Term Loan 5.277 7/25/2014 2,794,762 Total Consumer Non-Cyclical Technology (0.3% ) 690,085 Flextronics Semiconductor, Ltd., Term Loan 5.041 10/1/2014 597,524 2,407,190 Flextronics Semiconductor, Ltd., Term Loan 5.041 10/1/2014 2,034,076 Total Technology Utilities (0.8% ) 6,984,475 Energy Future Holdings, Term Loan 6.228 10/10/2014 5,869,124 Total Utilities Total Bank Loans (cost $27,742,084) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Asset-Backed Securities (0.3%) $2,906,146 Countrywide Home Loans Asset-Backed Securities « 3.317% 10/27/2008 $2,326,344 Total Asset-Backed Securities Basic Materials (8.5% ) 2,130,000 Aleris International, Inc. 9.000 12/15/2014 1,299,300 3,535,000 Arch Western Finance, LLC 6.750 7/1/2013 3,322,900 3,520,000 Domtar, Inc. * 7.125 8/15/2015 3,238,400 2,525,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 2,139,938 5,735,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 5,620,300 2,880,000 Freeport-McMoRan Copper & Gold, Inc. 8.250 4/1/2015 2,829,600 4,295,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 4,230,575 1,640,000 Georgia-Pacific Corporation * 8.125 5/15/2011 1,623,600 2,115,000 Georgia-Pacific Corporation ≤ 7.125 1/15/2017 1,887,638 5,160,000 Graphic Packaging International Corporation * 9.500 8/15/2013 4,669,800 3,475,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 2,224,000 1,520,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,269,200 2,980,000 Momentive Performance Materials, Inc. * 11.500 12/1/2016 2,026,400 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 124 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Basic Materials  continued $3,450,000 Mosaic Global Holdings, Inc., Convertible ≤ 7.375% 12/1/2014 $3,571,678 2,430,000 NewPage Corporation 10.000 5/1/2012 2,174,850 5,210,000 Peabody Energy Corporation 6.875 3/15/2013 5,027,650 850,000 Rock-Tenn Company ≤ 9.250 3/15/2016 862,750 2,300,000 Ryerson, Inc. ≤ 12.000 11/1/2015 1,955,000 2,160,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 1,684,800 1,970,000 Southern Copper Corporation 7.500 7/27/2035 1,821,373 5,420,000 Steel Dynamics, Inc. ≤ 7.750 4/15/2016 4,823,800 4,210,000 Terra Capital, Inc. 7.000 2/1/2017 3,999,500 Total Basic Materials Capital Goods (10.2% ) 4,830,000 Allied Waste North America, Inc. 7.875 4/15/2013 4,793,775 1,530,000 Ashtead Capital, Inc. ≤ 9.000 8/15/2016 1,315,800 2,525,000 Ball Corporation  6.625 3/15/2018 2,348,250 5,750,000 BE Aerospace, Inc. * 8.500 7/1/2018 5,577,500 1,800,000 Berry Plastics Holding Corporation 8.875 9/15/2014 1,404,000 2,900,000 Case New Holland, Inc.  7.125 3/1/2014 2,639,000 2,150,000 Crown Americas, Inc. 7.625 11/15/2013 2,117,750 2,150,000 Crown Americas, Inc. 7.750 11/15/2015 2,096,250 3,400,000 DRS Technologies, Inc. 6.625 2/1/2016 3,434,000 3,515,000 Graham Packaging Company, Inc. * 9.875 10/15/2014 3,058,050 5,000,000 L-3 Communications Corporation 6.125 1/15/2014 4,625,000 3,970,000 L-3 Communications Corporation 6.375 10/15/2015 3,652,400 1,150,000 Legrand SA 8.500 2/15/2025 1,154,041 6,600,000 Leucadia National Corporation 7.125 3/15/2017 6,006,000 1,780,000 Mueller Water Products, Inc. 7.375 6/1/2017 1,406,200 2,340,000 Norcraft Companies, LP/Norcraft Finance Corporation 9.000 11/1/2011 2,246,400 1,630,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 1,621,850 5,750,000 Owens-Illinois, Inc. * 7.800 5/15/2018 5,577,500 3,495,000 Plastipak Holdings, Inc. ≤ 8.500 12/15/2015 2,953,275 3,125,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 2,937,500 2,400,000 Rental Services Corporation * 9.500 12/1/2014 1,818,000 4,020,000 SPX Corporation ≤ 7.625 12/15/2014 4,020,000 6,585,000 TransDigm, Inc. 7.750 7/15/2014 6,189,900 2,260,000 United Rentals North America, Inc. 6.500 2/15/2012 1,887,100 Total Capital Goods Commercial Mortgage-Backed Securities (0.4% ) 4,000,000 Greenwich Capital Commercial Funding Corporation 5.867 8/10/2017 3,099,416 Total Commercial Mortgage-Backed Securities Communications Services (16.2% ) 5,900,000 American Tower Corporation ≤ 7.000 10/15/2017 5,634,500 2,900,000 CCH I, LLC * 11.000 10/1/2015 1,914,000 6,950,000 Centennial Communications Corporation  8.541 10/1/2008 6,324,500 3,940,000 Centennial Communications Corporation 8.125 2/1/2014 3,900,600 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 125 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Communications Services  continued $6,350,000 Charter Communications Holdings II, LLC * 10.250% 9/15/2010 $5,715,000 2,300,000 Charter Communications Holdings II, LLC 10.250 9/15/2010 2,058,500 6,560,000 Charter Communications Holdings, LLC * 8.750 11/15/2013 5,707,200 4,170,000 Citizens Communications Company 9.250 5/15/2011 4,170,000 3,450,000 CSC Holdings, Inc. ≤ 8.500 6/15/2015 3,204,188 1,310,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 812,200 5,780,000 DIRECTV Holdings, LLC ≤ 7.625 5/15/2016 5,230,900 4,220,000 EchoStar DBS Corporation 7.125 2/1/2016 3,386,550 3,605,000 Idearc, Inc. 8.000 11/15/2016 982,362 7,740,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.875 1/15/2015 7,082,100 6,170,000 Intelsat, Ltd. >≤ Zero Coupon 2/1/2010 4,936,000 2,920,000 Lamar Media Corporation 6.625 8/15/2015 2,416,300 1,785,000 Lamar Media Corporation 6.625 8/15/2015 1,477,088 3,450,000 Level 3 Financing, Inc. 12.250 3/15/2013 3,053,250 1,910,000 Level 3 Financing, Inc. 9.250 11/1/2014 1,442,050 5,770,000 Mediacom, LLC/Mediacom Capital Corporation * 9.500 1/15/2013 5,164,150 4,550,000 MetroPCS Wireless, Inc. * 9.250 11/1/2014 4,254,250 1,730,000 Nextel Communications, Inc. 6.875 10/31/2013 1,176,400 5,330,000 NTL Cable plc 9.125 8/15/2016 4,463,875 3,430,000 Quebecor Media, Inc. 7.750 3/15/2016 3,001,250 1,270,000 Qwest Communications International, Inc. 7.500 2/15/2014 1,098,550 5,530,000 Qwest Corporation 7.875 9/1/2011 5,308,800 1,650,000 Qwest Corporation 7.625 6/15/2015 1,435,500 4,605,000 R.H. Donnelley Corporation 6.875 1/15/2013 1,795,950 1,750,000 Sprint Capital Corporation 8.375 3/15/2012 1,575,000 5,890,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 5,448,250 4,890,000 TL Acquisitions, Inc. ≤ 10.500 1/15/2015 3,863,100 5,360,000 Videotron Ltee 6.875 1/15/2014 5,065,200 860,000 Videotron, Ltd. ≤ 9.125 4/15/2018 868,600 2,840,000 Virgin Media Finance plc 8.750 4/15/2014 2,385,600 1,270,000 Windstream Corporation 8.625 8/1/2016 1,171,575 2,100,000 Windstream Corporation 7.000 3/15/2019 1,680,000 Total Communications Services Consumer Cyclical (16.5% ) 2,840,000 AutoNation, Inc. 7.000 4/15/2014 2,470,800 1,205,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 976,050 3,450,000 Blockbuster, Inc. * 9.000 9/1/2012 2,466,750 4,600,000 Bon-Ton Stores, Inc.  10.250 3/15/2014 1,380,000 5,180,000 Boyd Gaming Corporation * 6.750 4/15/2014 3,716,650 4,110,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 3,493,500 1,970,000 Dollarama Group, LP  8.883 12/15/2008 1,753,300 5,760,000 Dollarama Group, LP 8.875 8/15/2012 4,896,000 6,050,000 Firekeepers Development Authority ≤ 13.875 5/15/2015 5,324,000 6,820,000 Fontainebleau Las Vegas Holdings, LLC ≤ 10.250 6/15/2015 1,909,600 2,880,000 Ford Motor Credit Company 9.750 9/15/2010 2,065,199 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 126 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Consumer Cyclical  continued $5,180,000 Ford Motor Credit Company 7.375% 2/1/2011 $3,442,012 2,680,000 Ford Motor Credit Company * 7.000 10/1/2013 1,647,013 2,240,000 Gaylord Entertainment Company 6.750 11/15/2014 1,881,600 5,160,000 Group 1 Automotive, Inc. * 8.250 8/15/2013 4,695,600 2,460,000 Hanesbrands, Inc.  6.508 12/15/2008 2,041,800 5,180,000 Host Hotels & Resorts, LP 6.875 11/1/2014 4,480,700 3,960,000 KB Home * 6.250 6/15/2015 3,227,400 5,180,000 Lear Corporation * 8.500 12/1/2013 3,800,825 2,850,000 Mohegan Tribal Gaming Authority * 8.000 4/1/2012 2,422,500 1,655,000 Norcraft Holdings, LP/Norcraft Capital Corporation * 9.750 9/1/2012 1,489,500 2,800,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,464,000 3,450,000 Pinnacle Entertainment, Inc. * 8.250 3/15/2012 3,333,562 1,720,000 Pinnacle Entertainment, Inc. 7.500 6/15/2015 1,272,800 3,356,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 3,397,950 1,150,000 Pulte Homes, Inc. 7.875 8/1/2011 1,098,250 2,850,000 Pulte Homes, Inc. 5.200 2/15/2015 2,280,000 4,755,000 Rite Aid Corporation 8.625 3/1/2015 2,496,375 4,010,000 Sally Holdings, LLC * 9.250 11/15/2014 3,779,425 3,370,000 Seminole Hard Rock Entertainment ≤ 5.319 12/15/2008 2,527,500 2,100,000 Service Corporation International 6.750 4/1/2015 1,832,250 6,350,000 Shingle Springs Tribal Gaming Authority ≤ 9.375 6/15/2015 4,572,000 4,465,000 Speedway Motorsports, Inc. 6.750 6/1/2013 4,197,100 6,575,000 Station Casinos, Inc. * 6.875 3/1/2016 1,841,000 3,060,000 Tenneco, Inc. * 8.125 11/15/2015 2,616,300 6,510,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 5,989,200 2,000,000 Turning Stone Resort Casino Enterprise ≤ 9.125 12/15/2010 1,900,000 4,060,000 Turning Stone Resort Casino Enterprise ≤ 9.125 9/15/2014 3,694,600 1,730,000 Universal City Development Services 11.750 4/1/2010 1,671,612 4,855,000 Universal City Florida Holding Company I/II  7.551 11/1/2008 4,563,700 2,360,000 Vail Resorts, Inc. 6.750 2/15/2014 2,212,500 4,145,000 Warnaco, Inc. 8.875 6/15/2013 4,186,450 Total Consumer Cyclical Consumer Non-Cyclical (12.6% ) 5,900,000 Biomet, Inc. ≤ 10.000 10/15/2017 6,018,000 4,310,000 Biomet, Inc. 11.625 10/15/2017 4,331,550 6,085,000 Boston Scientific Corporation  5.450 6/15/2014 5,689,475 3,480,000 Community Health Systems, Inc. 8.875 7/15/2015 3,306,000 4,970,000 Constellation Brands, Inc. * 7.250 9/1/2016 4,572,400 5,155,000 DaVita, Inc. * 7.250 3/15/2015 4,897,250 6,020,000 HCA, Inc. 6.750 7/15/2013 5,056,800 7,495,000 HCA, Inc. 9.250 11/15/2016 7,288,890 1,730,000 HCA, Inc. 9.625 11/15/2016 1,643,500 3,730,000 Jarden Corporation * 7.500 5/1/2017 3,105,225 4,685,000 Jostens Holding Corporation > Zero Coupon 12/1/2008 4,239,925 3,240,000 Michael Foods, Inc. 8.000 11/15/2013 3,142,800 5,750,000 Omnicare, Inc. 6.875 12/15/2015 5,117,500 3,720,000 Pinnacle Foods Finance, LLC 9.250 4/1/2015 3,031,800 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 127 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Consumer Non-Cyclical  continued $1,700,000 Select Medical Corporation * 8.834% 3/15/2009 $1,385,500 3,945,000 Select Medical Corporation 7.625 2/1/2015 3,195,450 2,150,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 2,107,000 3,410,000 Sun Healthcare Group, Inc. * 9.125 4/15/2015 3,256,550 2,680,000 SUPERVALU, Inc. 7.500 11/15/2014 2,599,600 3,780,000 Surgical Care Affiliates, Inc. ≤ 8.875 7/15/2015 3,288,600 2,500,000 Tenet Healthcare Corporation 6.375 12/1/2011 2,306,250 560,000 Tenet Healthcare Corporation 6.500 6/1/2012 518,000 2,220,000 Tenet Healthcare Corporation 9.875 7/1/2014 2,164,500 5,960,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 5,751,400 4,490,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 4,243,050 Total Consumer Non-Cyclical Energy (5.5% ) 2,290,000 Chesapeake Energy Corporation 7.500 9/15/2013 2,215,575 1,850,000 Chesapeake Energy Corporation 6.250 1/15/2018 1,581,750 3,440,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 3,302,400 3,035,000 Denbury Resources, Inc. 7.500 12/15/2015 2,792,200 4,130,000 Forest Oil Corporation 7.250 6/15/2019 3,531,150 3,450,000 Helix Energy Solutions Group, Inc. ≤ 9.500 1/15/2016 3,225,750 2,135,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 1,948,188 3,900,000 Key Energy Services, Inc. ≤ 8.375 12/1/2014 3,744,000 2,590,000 Mariner Energy, Inc. 8.000 5/15/2017 2,188,550 3,900,000 Newfield Exploration Company 6.625 4/15/2016 3,471,000 2,340,000 OPTI Canada, Inc. 8.250 12/15/2014 2,094,300 3,690,000 PetroHawk Energy Corporation 9.125 7/15/2013 3,468,600 3,630,000 Plains Exploration & Production Company 7.750 6/15/2015 3,339,600 3,450,000 Southwestern Energy Company ≤ 7.500 2/1/2018 3,346,500 Total Energy Financials (3.2% ) 3,660,000 Bank of America Corporation 8.125 5/15/2018 2,957,060 2,880,000 Countrywide Financial Corporation * 6.250 5/15/2016 2,050,335 3,400,000 Countrywide Financial Corporation, Convertible* Zero Coupon 10/15/2008 3,332,000 1,425,000 Deluxe Corporation 7.375 6/1/2015 1,211,250 2,050,000 FTI Consulting, Inc. 7.625 6/15/2013 2,088,438 10,285,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 4,589,033 720,000 Lender Processing Services, Inc. ≤ 8.125 7/1/2016 702,000 2,900,000 Morgan Stanley  4.904 11/14/2008 2,117,119 2,870,000 Nuveen Investment, Inc. ≤ 10.500 11/15/2015 2,209,900 2,900,000 Rouse Company 3.625 3/15/2009 2,581,000 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 128 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Technology (4.3% ) $2,880,000 Amkor Technologies, Inc. 7.750% 5/15/2013 $2,462,400 650,000 Avago Technologies Finance Pte  8.311 12/1/2008 643,500 4,440,000 Avago Technologies Finance Pte 10.125 12/1/2013 4,484,400 2,870,000 First Data Corporation ≤ 9.875 9/24/2015 2,252,950 2,900,000 Freescale Semiconductor, Inc. 8.875 12/15/2014 2,001,000 4,030,000 Freescale Semiconductor, Inc. 9.125 12/15/2014 2,538,900 5,740,000 Nortel Networks, Ltd.  7.041 10/15/2008 3,831,450 1,600,000 NXP BV/NXP Funding, LLC  5.541 10/15/2008 1,056,000 4,990,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 2,569,850 4,805,000 Seagate Technology HDD Holdings 6.800 10/1/2016 4,204,375 1,730,000 SunGard Data Systems, Inc. 9.125 8/15/2013 1,557,000 4,430,000 SunGard Data Systems, Inc. 10.250 8/15/2015 3,843,025 Total Technology Transportation (2.3% ) 2,968,889 Continental Airlines, Inc. 7.875 7/2/2018 1,929,778 2,670,000 Delta Air Lines, Inc. 7.920 11/18/2010 2,309,550 1,825,000 Hertz Corporation 8.875 1/1/2014 1,574,062 3,220,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 3,075,100 1,130,000 Kansas City Southern de Mexico SA de CV 7.375 6/1/2014 1,079,150 3,300,000 Navios Maritime Holdings, Inc. 9.500 12/15/2014 3,036,000 3,500,000 Windsor Petroleum Transport Corporation ≤ 7.840 1/15/2021 3,729,520 Total Transportation Utilities (7.9% ) 1,616,000 AES Corporation ±≤ 8.750 5/15/2013 1,624,080 3,800,000 AES Corporation 7.750 10/15/2015 3,448,500 3,800,000 AES Corporation * 8.000 10/15/2017 3,429,500 3,990,000 Copano Energy, LLC 8.125 3/1/2016 3,650,850 2,020,000 Dynegy Holdings, Inc. * 6.875 4/1/2011 1,838,200 5,035,000 Dynegy Holdings, Inc. * 8.375 5/1/2016 4,380,450 2,230,000 Edison Mission Energy 7.500 6/15/2013 2,140,800 3,710,000 Edison Mission Energy 7.000 5/15/2017 3,339,000 3,710,000 Edison Mission Energy 7.200 5/15/2019 3,264,800 2,530,000 El Paso Corporation 6.875 6/15/2014 2,333,343 2,530,000 El Paso Corporation 7.000 6/15/2017 2,260,208 2,880,000 Ferrellgas Partners, LP ≤ 6.750 5/1/2014 2,347,200 5,580,000 NRG Energy, Inc. 7.375 2/1/2016 5,022,000 3,350,000 Regency Energy Partners, LP 8.375 12/15/2013 3,015,000 4,890,000 SemGroup, LP ≤ 8.750 11/15/2015 489,000 2,503,000 Southern Star Central Corporation 6.750 3/1/2016 2,296,502 8,620,000 Texas Competitive Electric Holdings Company, LLC ≤ 10.250 11/1/2015 7,779,550 2,940,000 Williams Companies, Inc. 7.625 7/15/2019 2,895,900 2,400,000 Williams Partners, LP 7.250 2/1/2017 2,232,000 Total Utilities Total Long-Term Fixed Income (cost $740,099,969) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 129 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Preferred Stock (1.3%) Value 3,400 Bank of America Corporation, Convertible $2,849,200 11,340 Citigroup, Inc., Convertible 464,940 86,177 Credit Suisse New York, NY 1,706,305 127,000 General Motors Corporation, Convertible 1,129,030 1,122 Lehman Brothers Holdings, Inc., Convertible 1,122 91,000 Merrill Lynch & Company, Inc. 1,728,090 5,040 NRG Energy, Inc., Convertible 1,165,550 Total Preferred Stock (cost $11,936,909) Shares Common Stock (<0.1%) Value 30 Pliant Corporation #^ $0 121,520 TVMAX Holdings, Inc. #^ 0 6,932 XO Communications, Inc., Stock Warrants # 69 6,932 XO Communications, Inc., Stock Warrants # 76 9,243 XO Communications, Inc., Stock Warrants # 231 4,621 XO Holdings, Inc., Stock Warrants #* 1,895 80,000 ZSC Specialty Chemical plc, Preferred Stock Warrants #^≤ 0 80,000 ZSC Specialty Chemical plc, Stock Warrants #≤ 0 Total Common Stock (cost $6,566,208) Interest Maturity Shares Collateral Held for Securities Loaned (11.4%) Rate (+) Date Value 83,648,495 Thrivent Financial Securities Lending Trust 2.800% N/A $83,648,495 Total Collateral Held for Securities Loaned (cost $83,648,495) Shares or Principal Interest Maturity Amount Short-Term Investments (6.5%) Rate (+) Date Value $3,210,000 Federal National Mortgage Association  2.183% 12/10/2008 $3,194,396 5,305,000 Novartis Finance Corporation 1.250 10/1/2008 5,305,000 39,163,147 Thrivent Money Market Portfolio 2.900 N/A 39,163,147 Total Short-Term Investments (cost $47,664,589) Total Investments (cost $917,658,254) 110.3% Other Assets and Liabilities, Net (10.3%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 130 High Yield Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps LCDX, Series 10, Sell June 2013 $8,500,000 ($590,750) $0 5 Year, at 3.25%; J.P. Morgan Chase and Co. Total Swaps $0 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At September 30, 2008, $2,846,097 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $7,323,225 and $9,666,750 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities High Yield Portfolio owned as of September 30, 2008. Acquisition Security Date Cost Winsor Petroleum Transport Corporation 4/15/1998 $2,705,594 ZSC Specialty Chemical plc, Preferred Warrants 6/24/1999 47,568 ZSC Specialty Chemical plc, Stock Warrants 6/24/1999 111,712 !! The stated interest rate represents the weighted average of all contracts within the bank loan facility. Bank loans generally have rates of interest which are reset either daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium. These base lending rates are primarily the London-Interbank Offered Rate (LIBOR), and secondarily the prime rate offered by one or more major United States banks (the Prime Rate) and the certificate of deposit (CD) rate or other base lending rates used by commercial lenders. Bank loans often require prepayments from excess cash flows or allow the borrower to repay at its election. The rate at which the borrower repays cannot be predicted with accuracy. Therefore, the remaining maturity may be considerably less than the stated maturities shown. In bankruptcy. ≠ All or a portion of the loan is unfunded. « All or a portion of the security is insured or guaranteed. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $135,567,865 or 18.5% of total net assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,692,006 Gross unrealized depreciation (109,569,861) Net unrealized appreciation (depreciation) ($107,877,855) Cost for federal income tax purposes $917,658,254 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 131 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (32.7%) Value Shares Common Stock (32.7%) Value Consumer Discretionary (2.2% ) 3,000 Royal Dutch Shell plc ADR $177,030 2,700 Black & Decker Corporation $164,025 600 Schlumberger, Ltd. 46,854 8,100 Foot Locker, Inc. 130,896 3,000 Total SA ADR 182,040 8,300 Gannett Company, Inc. * 140,353 Total Energy 4,400 Genuine Parts Company 176,924 7,500 Home Depot, Inc. 194,175 Financials (13.4% ) 4,800 Johnson Controls, Inc. 145,584 1,200 Acadia Realty Trust 30,336 3,400 McDonalds Corporation 209,780 2,500 AFLAC, Inc. 146,875 2,800 NIKE, Inc. 187,320 1,100 Agree Realty Corporation 31,460 4,900 Royal Caribbean Cruises, Ltd. 101,675 1,100 Alexandria Real Estate Equities, Inc. 124,388 800 Starwood Hotels & Resorts 2,800 AMB Property Corporation ± 126,840 Worldwide, Inc. 22,512 2,000 American Campus Communities, Inc. 67,760 7,300 Toll Brothers, Inc. # 184,179 2,100 Annaly Capital Management, Inc. 28,245 2,900 VF Corporation 224,199 2,133 Apartment Investment & 3,700 Walt Disney Company 113,553 Management Company ± 74,698 9,600 Wyndham Worldwide Corporation 150,816 2,800 Avalonbay Communities, Inc. ± 275,576 Total Consumer Discretionary 11,800 Bank of America Corporation ± 413,000 7,400 Bank of New York Mellon Corporation ± 241,092 Consumer Staples (2.8% ) 7,600 BB&T Corporation  287,280 8,500 Altria Group, Inc. ± 168,640 1,900 BioMed Realty Trust, Inc. 50,255 4,800 Coca-Cola Company  253,824 1,000 BOK Financial Corporation 48,410 2,500 Colgate-Palmolive Company 188,375 3,700 Boston Properties, Inc. ± 346,542 3,800 ConAgra Foods, Inc. 73,948 1,200 BRE Properties, Inc. 58,800 2,500 Costco Wholesale Corporation  162,325 1,900 Brookfield Asset Management, Inc. 52,136 2,900 Diageo plc ADR 199,694 4,900 Brookfield Properties Corporation 77,616 3,400 General Mills, Inc. ± 233,648 1,400 Camden Property Trust 64,204 6,700 Kraft Foods, Inc. 219,425 2,000 Chubb Corporation 109,800 1,900 Lorillard, Inc. 135,185 11,300 Citigroup, Inc.  231,763 5,100 McCormick & Company, Inc. 196,095 3,400 City Holding Company 143,650 2,100 Molson Coors Brewing Company 98,175 1,400 Colonial Properties Trust 26,166 5,300 Philip Morris International, Inc. 254,930 2,200 Corporate Office Properties Trust 88,770 4,700 Procter & Gamble Company 327,543 3,500 Cullen/Frost Bankers, Inc.  210,000 3,700 Wal-Mart Stores, Inc. 221,593 4,000 DCT Industrial Trust, Inc. 29,960 3,200 Whole Foods Market, Inc. * 64,096 2,700 Developers Diversified Total Consumer Staples Realty Corporation 85,563 2,900 Digital Realty Trust, Inc. 137,025 Energy (3.2% ) 1,500 Douglas Emmett, Inc. 34,605 1,300 Apache Corporation ± 135,564 1,600 Duke Realty Corporation 39,328 4,600 BP plc ADR ± 230,782 2,500 DuPont Fabros Technology, Inc. 38,125 5,300 Chevron Corporation ± 437,144 700 Entertainment Properties Trust 38,304 5,000 ConocoPhillips ± 366,250 6,600 Equity Residential REIT  293,106 5,800 Crosstex Energy, Inc. 144,826 1,100 Essex Property Trust, Inc. * 130,163 1,400 Devon Energy Corporation  127,680 3,000 Everest Re Group, Ltd. 259,590 5,200 Exxon Mobil Corporation 403,832 2,700 Extra Space Storage, Inc. 41,472 1,800 Helmerich & Payne, Inc. 77,742 1,800 Federal Realty Investment Trust 154,080 2,800 Holly Corporation 80,976 33,726 Fiduciary/Claymore MLP 23,230 Kayne Anderson MLP Opportunity Fund 624,943 Investment Company 536,381 1,100 Forest City Enterprises 33,737 5,800 Marathon Oil Corporation 231,246 4,300 General Growth Properties, Inc. 64,930 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 132 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (32.7%) Value Shares Common Stock (32.7%) Value Financials  continued 1,400 Tanger Factory Outlet Centers, Inc. * $61,306 6,600 Glacier Bancorp, Inc. $163,482 2,000 Taubman Centers, Inc. 100,000 1,800 Goldman Sachs Group, Inc. 230,400 9,828 Tortoise North American 2,700 Hartford Financial Services Energy Corporation 162,653 Group, Inc.  110,673 2,200 Travelers Companies, Inc. 99,440 3,700 Health Care Property Investors, Inc. 148,481 10,200 U.S. Bancorp 367,404 2,900 Health Care REIT, Inc. 154,367 2,900 UDR, Inc. 75,835 900 Healthcare Realty Trust, Inc. 26,235 4,300 Ventas, Inc. 212,506 1,300 Highwoods Properties, Inc. 46,228 3,900 Vornado Realty Trust * 354,705 900 Home Properties, Inc. 52,155 10,200 Washington Federal, Inc. 188,190 10,300 Host Marriott Corporation 136,887 1,200 Weingarten Realty Investors * 42,804 12,800 Hudson City Bancorp, Inc. 236,160 8,000 Wells Fargo & Company 300,240 1,900 Inland Real Estate Corporation 29,811 Total Financials 4,600 iShares S&P U.S. Preferred Stock Index Fund * 129,950 Health Care (2.5% ) 11,200 J.P. Morgan Chase & Company 523,040 6,500 Abbott Laboratories ± 374,270 1,000 Kilroy Realty Corporation 47,790 3,000 AstraZeneca plc * 131,640 6,422 Kimco Realty Corporation 237,229 2,200 Baxter International, Inc. 144,386 2,000 LaSalle Hotel Properties 46,640 9,800 Bristol-Myers Squibb Company ± 204,330 1,800 Liberty Property Trust 67,770 4,000 Eli Lilly and Company 176,120 4,400 Lincoln National Corporation 188,364 4,800 Johnson & Johnson 332,544 2,000 Macerich Company 127,300 2,800 McKesson Corporation 150,668 1,400 Mack-Cali Realty Corporation 47,418 3,500 Medtronic, Inc. 175,350 3,100 Mercury General Corporation 169,725 11,800 Pfizer, Inc. 217,592 1,100 Mid-America Apartment 3,700 Sanofi-Aventis ADR 121,619 Communities, Inc. 54,054 5,800 Teva Pharmaceutical 3,200 Mission West Properties, Inc. 31,168 Industries, Ltd. ADR * 265,582 4,400 Monmouth Real Estate 4,900 Wyeth 181,006 Investment Corporation * 34,276 Total Health Care 3,000 National Retail Properties, Inc. 71,850 3,100 Nationwide Health Properties, Inc. 111,538 Industrials (2.5% ) 15,400 Old Republic International Corporation 196,350 2,700 3M Company 184,437 2,800 Omega Healthcare Investors, Inc. 55,048 4,000 Caterpillar, Inc. ± 238,400 1,500 One Liberty Properties, Inc. 26,505 3,100 Courier Corporation 63,116 10,200 Peoples United Financial, Inc. 196,350 2,500 Danaher Corporation 173,500 700 Plum Creek Timber Company, Inc. 34,902 4,700 Emerson Electric Company 191,713 4,400 PowerShares Preferred Portfolio * 52,624 2,200 General Dynamics Corporation 161,964 6,500 ProLogis Trust 268,255 14,400 General Electric Company ± 367,200 3,656 Public Storage, Inc. 361,981 2,000 Honeywell International, Inc. 83,100 2,500 Realty Income Corporation * 64,000 6,900 Masco Corporation * 123,786 2,000 Regency Centers Corporation 133,380 5,100 Pitney Bowes, Inc. 169,626 2,600 Senior Housing Property Trust 61,958 5,200 Republic Services, Inc. 155,896 6,800 Simon Property Group, Inc. 659,600 5,200 Tyco International, Ltd. 182,104 1,635 SL Green Realty Corporation * 105,948 3,000 United Technologies Corporation 180,180 6,500 SPDR DJ Wilshire International 7,000 Waste Management, Inc. 220,430 Real Estate ETF * 247,975 Total Industrials 1,600 Sunstone Hotel Investors, Inc. 21,600 3,500 T. Rowe Price Group, Inc. 187,985 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 133 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares Common Stock (32.7%) Value Shares Common Stock (32.7%) Value Information Technology (2.4% ) Utilities (1.3% ) 5,400 Accenture, Ltd. $205,200 12,900 Atmos Energy Corporation ± $343,398 7,200 Automatic Data Processing, Inc. ± 307,800 8,100 Black Hills Corporation ± 251,667 5,700 Hewlett-Packard Company ± 263,568 900 FPL Group, Inc. 45,270 16,100 Intel Corporation 301,553 3,400 National Fuel Gas Company 143,412 3,400 International Business Machines 12,700 PNM Resources, Inc. 130,048 Corporation 397,664 5,200 Progress Energy, Inc. 224,276 8,600 Microchip Technology, Inc. * 253,098 2,600 Questar Corporation 106,392 9,300 Microsoft Corporation 248,217 Total Utilities 7,400 Nokia Oyj ADR 138,010 5,900 Paychex, Inc. 194,877 Total Common Stock Total Information Technology (cost $36,706,157) Materials (1.2% ) 2,100 Air Products and Chemicals, Inc.  143,829 2,500 Alcoa, Inc. 56,450 Preferred Stock/Equity-Linked 5,100 Bemis Company, Inc. 133,212 Shares Securities (1.0%) Value 4,400 E.I. du Pont de Nemours and Company 177,320 8,442 Allegro Investment Corporation SA 1,100 Nucor Corporation 43,450 TGT, Convertible ±¿≤ $399,222 2,800 Praxair, Inc. 200,872 2,600 Federal National Mortgage Association 5,668 4,200 Valspar Corporation 93,618 2,600 Merrill Lynch & Company, Inc. 49,374 1,300 Vulcan Materials Company * 96,850 2,600 MetLife, Inc. 40,352 7,200 Wausau-Mosinee Paper Corporation 72,936 2,600 Prudential Financial, Inc. 58,890 700 Weyerhaeuser Company 42,406 2,600 US Bancorp 65,156 7,700 Worthington Industries, Inc. * 115,038 12,000 Wells Fargo Capital XIV # 301,200 Total Materials 2,600 Xcel Energy, Inc. 60,840 Total Preferred Stock/ Telecommunications Services (1.2% ) Equity-Linked Securities 2,300 America Movil SA de CV ADR ± 106,628 (cost $1,050,137) 18,200 AT&T, Inc. ± 508,144 33,600 Qwest Communications International, Inc. * 108,528 7,700 TW Telecom, Inc. # 80,003 6,900 Verizon Communications, Inc. 221,421 14,100 Windstream Corporation 154,254 Total Telecommunications Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 134 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Asset-Backed Securities (5.8%) $1,000,000 Americredit Automobile Receivables Trust ±« 5.490% 7/6/2012 $979,949 1,000,000 Citibank Credit Card Issuance Trust  5.650 9/20/2019 921,921 650,000 GAMUT Reinsurance, Ltd. ≤ 9.796 10/31/2008 565,630 250,000 GAMUT Reinsurance, Ltd. ≤ 17.796 10/31/2008 249,765 675,000 GMAC Mortgage Corporation Loan Trust « 6.180 5/25/2036 508,550 400,000 Merna Re, Ltd. ≤ 5.512 12/30/2008 382,480 400,000 Merna Re, Ltd. ≤ 6.512 12/30/2008 378,960 1,158,278 Residential Asset Mortgage Products, Inc. 4.547 12/25/2034 1,041,751 689,250 Residential Funding Mortgage Securities « 4.470 7/25/2018 650,424 Total Asset-Backed Securities Basic Materials (3.7% ) 110,000 Aleris International, Inc.  9.000 12/15/2014 67,100 160,000 Arch Western Finance, LLC ± 6.750 7/1/2013 150,400 100,000 Cascades, Inc. 7.250 2/15/2013 78,000 160,000 Chemtura Corporation 6.875 6/1/2016 128,000 220,000 Domtar, Inc. 7.875 10/15/2011 218,900 130,000 Domtar, Inc. 7.125 8/15/2015 119,600 130,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 110,175 230,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 225,400 90,000 Georgia-Pacific Corporation 8.125 5/15/2011 89,100 570,000 Georgia-Pacific Corporation ≤ 7.125 1/15/2017 508,725 110,000 Graphic Packaging International Corporation * 9.500 8/15/2013 99,550 240,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 153,600 220,000 Invista ≤ 9.250 5/1/2012 216,150 80,000 Jefferson Smurfit Corporation 8.250 10/1/2012 66,800 205,000 Nalco Company 8.875 11/15/2013 204,488 210,000 NewPage Corporation 10.000 5/1/2012 187,950 100,000 NOVA Chemicals Corporation 6.500 1/15/2012 89,000 220,000 Novelis, Inc. 7.250 2/15/2015 191,400 200,000 Peabody Energy Corporation 5.875 4/15/2016 181,000 160,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 124,800 250,000 Terra Capital, Inc. 7.000 2/1/2017 237,500 205,000 Vedanta Resources plc ≤ 8.750 1/15/2014 182,819 Total Basic Materials Capital Goods (3.9% ) 440,000 Allied Waste North America, Inc.  6.875 6/1/2017 409,200 200,000 BE Aerospace, Inc. ± 8.500 7/1/2018 194,000 350,000 Bombardier, Inc. ±≤ 6.750 5/1/2012 336,000 210,000 Case New Holland, Inc. 7.125 3/1/2014 191,100 100,000 Crown Americas, Inc. 7.625 11/15/2013 98,500 100,000 Crown Americas, Inc. 7.750 11/15/2015 97,500 150,000 General Cable Corporation 7.125 4/1/2017 135,000 330,000 L-3 Communications Corporation 5.875 1/15/2015 298,650 100,000 Legrand SA 8.500 2/15/2025 100,351 360,000 Leucadia National Corporation 7.125 3/15/2017 327,600 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 135 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Capital Goods  continued $140,000 Mueller Water Products, Inc. 7.375% 6/1/2017 $110,600 185,000 Owens Corning, Inc. 6.500 12/1/2016 163,709 70,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 69,650 210,000 Owens-Illinois, Inc. 7.500 5/15/2010 207,900 210,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 197,400 205,000 SPX Corporation ≤ 7.625 12/15/2014 205,000 205,000 Terex Corporation 8.000 11/15/2017 186,550 100,000 Texas Industries, Inc. ≤ 7.250 7/15/2013 87,000 110,000 TransDigm, Inc. 7.750 7/15/2014 103,400 270,000 United Rentals North America, Inc. 7.000 2/15/2014 189,000 120,000 USG Corporation 8.000 1/15/2018 95,400 Total Capital Goods Collateralized Mortgage Obligations (9.4% ) 1,444,778 Bear Stearns Adjustable Rate Mortgage Trust 4.625 8/25/2010 1,301,709 905,081 Citigroup Mortgage Loan Trust, Inc. 5.500 11/25/2035 807,943 1,123,734 Citimortgage Alternative Loan Trust 5.750 4/25/2037 804,087 1,696,365 Deutsche Alt-A Securities, Inc.  3.052 10/1/2008 965,991 552,204 Deutsche Alt-A Securities, Inc. 5.500 10/25/2021 452,574 838,745 First Horizon ABS Trust 5.850 8/25/2037 664,315 409,775 J. P. Morgan Alternative Loan Trust 3.277 11/25/2036 383,000 435,334 JP Morgan Mortgage Trust 6.500 1/25/2035 381,053 891,053 JP Morgan Mortgage Trust 6.042 10/25/2036 770,059 1,104,208 Master Alternative Loans Trust 6.500 5/25/2034 911,318 471,572 Master Alternative Loans Trust 6.500 7/25/2034 398,626 1,322,072 Washington Mutual Alternative Loan Trust  3.415 10/1/2008 682,943 919,294 Wells Fargo Mortgage Backed Security Trust 6.000 7/25/2037 746,352 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (5.4% ) 2,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.667 10/15/2008 1,796,790 750,000 Greenwich Capital Commercial Funding Corporation 5.867 8/10/2017 581,140 1,250,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.336 5/15/2047 1,075,762 2,000,000 Wachovia Bank Commercial Mortgage Trust ≤ 2.607 10/15/2008 1,811,953 Total Commercial Mortgage-Backed Securities Communications Services (6.9% ) 70,000 American Tower Corporation ±≤ 7.000 10/15/2017 66,850 410,000 AT&T, Inc. ± 5.600 5/15/2018 366,966 120,000 Centennial Communications Corporation 8.125 2/1/2014 118,800 100,000 Charter Communications Operating, LLC ≤ 8.000 4/30/2012 89,500 200,000 Charter Communications Operating, LLC ≤ 8.375 4/30/2014 176,500 205,000 Cincinnati Bell, Inc. 7.250 7/15/2013 184,500 430,000 Citizens Communications Company  6.250 1/15/2013 402,588 410,000 Comcast Corporation ± 5.900 3/15/2016 375,787 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 136 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Communications Services  continued $205,000 Cricket Communications, Inc. 9.375% 11/1/2014 $190,650 450,000 CSC Holdings, Inc. ± 7.625 4/1/2011 432,000 100,000 Dex Media West, LLC/Dex Media West Finance Company 8.500 8/15/2010 88,250 70,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 43,400 165,000 DIRECTV Holdings, LLC 6.375 6/15/2015 145,200 210,000 DIRECTV Holdings, LLC ≤ 7.625 5/15/2016 190,050 215,000 Echostar DBS Corporation 6.625 10/1/2014 172,538 200,000 EchoStar DBS Corporation 7.750 5/31/2015 169,500 295,000 Idearc, Inc. 8.000 11/15/2016 80,388 160,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.500 1/15/2013 148,000 205,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.875 1/15/2015 187,575 430,000 Interpublic Group of Companies, Inc. 6.250 11/15/2014 356,900 100,000 Lamar Media Corporation * 7.250 1/1/2013 90,500 90,000 Lamar Media Corporation 6.625 8/15/2015 74,475 105,000 Level 3 Financing, Inc. 9.250 11/1/2014 79,275 220,000 Liberty Media Corporation 5.700 5/15/2013 182,978 210,000 Mediacom Broadband, LLC 8.500 10/15/2015 173,250 200,000 News America, Inc. 6.650 11/15/2037 167,745 100,000 Nextel Communications, Inc. 7.375 8/1/2015 66,000 170,000 NTL Cable plc 9.125 8/15/2016 142,375 250,000 Quebecor Media, Inc. 7.750 3/15/2016 218,750 200,000 Qwest Communications International, Inc. 7.250 2/15/2011 189,500 60,000 Qwest Communications International, Inc. 7.500 2/15/2014 51,900 250,000 Qwest Corporation 7.875 9/1/2011 240,000 200,000 R.H. Donnelley Corporation 6.875 1/15/2013 78,000 200,000 R.H. Donnelley Corporation 8.875 10/15/2017 68,000 4,000 R.H. Donnelley, Inc. ≤ 11.750 5/15/2015 2,440 210,000 Sprint Capital Corporation 8.375 3/15/2012 189,000 245,000 Sprint Nextel Corporation 6.000 12/1/2016 188,650 200,000 Time Warner Cable, Inc. 5.850 5/1/2017 176,208 55,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 50,875 210,000 Videotron Ltee 6.875 1/15/2014 198,450 200,000 Windstream Corporation 8.625 8/1/2016 184,500 Total Communications Services Consumer Cyclical (5.6% ) 100,000 AutoNation, Inc. 7.000 4/15/2014 87,000 240,000 Beazer Homes USA, Inc. 8.625 5/15/2011 194,400 400,000 Centex Corporation ± 7.500 1/15/2012 368,000 180,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation  10.125 3/1/2012 153,000 230,000 Corrections Corporation of America 6.250 3/15/2013 215,050 200,000 D.R. Horton, Inc. 6.500 4/15/2016 152,000 102,000 Dollarama Group, LP  8.883 12/15/2008 90,780 180,000 Dollarama Group, LP 8.875 8/15/2012 153,000 165,000 Ford Motor Credit Company 7.375 10/28/2009 132,654 130,000 Ford Motor Credit Company * 7.000 10/1/2013 79,892 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 137 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Consumer Cyclical  continued $90,000 Ford Motor Credit Company * 8.000 % 12/15/2016 $56,905 220,000 Gaylord Entertainment Company 6.750 11/15/2014 184,800 100,000 Goodyear Tire & Rubber Company 8.625 12/1/2011 99,000 190,000 Hanesbrands, Inc.  6.508 12/15/2008 157,700 200,000 Harrahs Operating Company, Inc. ±≤ 10.750 2/1/2016 102,000 330,000 Host Marriott, LP 6.375 3/15/2015 268,125 220,000 KB Home * 6.250 6/15/2015 179,300 205,000 Lear Corporation * 8.500 12/1/2013 150,419 100,000 Levi Strauss & Company 9.750 1/15/2015 83,500 200,000 MGM MIRAGE 6.750 9/1/2012 156,500 205,000 MGM MIRAGE 6.625 7/15/2015 142,475 210,000 Pinnacle Entertainment 8.250 3/15/2012 202,912 196,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 198,450 420,000 Pulte Homes, Inc. 7.875 8/1/2011 401,100 100,000 Rite Aid Corporation 10.375 7/15/2016 87,000 160,000 Rite Aid Corporation 7.500 3/1/2017 121,600 120,000 Royal Caribbean Cruises, Ltd. 7.250 6/15/2016 99,600 130,000 Service Corporation International 6.750 4/1/2015 113,425 220,000 Tenneco, Inc. 8.125 11/15/2015 188,100 100,000 TRW Automotive, Inc. *≤ 7.000 3/15/2014 82,500 260,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 239,200 130,000 Turning Stone Resort Casino Enterprise ≤ 9.125 9/15/2014 118,300 180,000 Universal City Florida Holding Company I/II  7.551 11/1/2008 169,200 150,000 Warnaco, Inc. 8.875 6/15/2013 151,500 210,000 Wynn Las Vegas Capital Corporation 6.625 12/1/2014 179,025 Total Consumer Cyclical Consumer Non-Cyclical (4.4% ) 200,000 Aramark Corporation  8.500 2/1/2015 188,000 430,000 Biomet, Inc. ≤ 10.000 10/15/2017 438,600 365,000 Boston Scientific Corporation  5.450 6/15/2014 341,275 280,000 Community Health Systems, Inc.  8.875 7/15/2015 266,000 205,000 Constellation Brands, Inc. 7.250 9/1/2016 188,600 200,000 Coventry Health Care, Inc.  5.950 3/15/2017 166,712 210,000 DaVita, Inc.  6.625 3/15/2013 199,500 100,000 Dean Foods Company 7.000 6/1/2016 87,000 100,000 Del Monte Corporation 8.625 12/15/2012 99,000 200,000 FMC Finance III SA 6.875 7/15/2017 192,500 380,000 HCA, Inc. ± 9.250 11/15/2016 369,550 190,000 Jarden Corporation 7.500 5/1/2017 158,175 100,000 Jostens, IH Corporation 7.625 10/1/2012 91,750 160,000 Michael Foods, Inc. 8.000 11/15/2013 155,200 100,000 Omega Healthcare Investors, Inc. 7.000 4/1/2014 92,000 200,000 Omnicare, Inc. 6.875 12/15/2015 178,000 100,000 Smithfield Foods, Inc. 7.000 8/1/2011 87,000 210,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 205,800 340,000 SUPERVALU, Inc. 7.500 11/15/2014 329,800 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 138 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Consumer Non-Cyclical  continued $200,000 Tenet Healthcare Corporation 7.375% 2/1/2013 $182,000 200,000 Tenet Healthcare Corporation * 9.250 2/1/2015 189,000 200,000 Tyson Foods, Inc. 6.850 4/1/2016 165,000 Total Consumer Non-Cyclical Energy (3.0% ) 320,000 Chesapeake Energy Corporation  6.375 6/15/2015 285,600 140,000 Chesapeake Energy Corporation  6.250 1/15/2018 119,700 200,000 Cie Generale de Geophysique Veritas 7.500 5/15/2015 191,000 220,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 211,200 155,000 Denbury Resources, Inc. 7.500 12/15/2015 142,600 210,000 Forest Oil Corporation 7.250 6/15/2019 179,550 130,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 118,625 210,000 Newfield Exploration Company 6.625 4/15/2016 186,900 190,000 OPTI Canada, Inc. 8.250 12/15/2014 170,050 200,000 PetroHawk Energy Corporation 9.125 7/15/2013 188,000 140,000 Petroplus Finance, Ltd. ≤ 7.000 5/1/2017 116,200 200,000 Pioneer Natural Resources Company 6.650 3/15/2017 178,277 220,000 Plains Exploration & Production Company 7.750 6/15/2015 202,400 205,000 Pride International, Inc. 7.375 7/15/2014 195,775 205,000 Sandridge Energy, Inc. ≤ 8.000 6/1/2018 176,300 200,000 Tesoro Corporation 6.625 11/1/2015 163,000 205,000 Whiting Petroleum Corporation 7.000 2/1/2014 174,250 Total Energy Financials (3.9% ) 200,000 AXA SA ≤ 6.463 12/14/2018 114,225 80,000 Bank of America Corporation 8.000 1/30/2018 63,349 200,000 BBVA Bancomer SA ±≤ 6.008 5/17/2022 176,239 100,000 Deluxe Corporation 5.125 10/1/2014 76,000 100,000 Fairfax Financial Holdings, Ltd. 7.750 6/15/2017 91,000 300,000 FTI Consulting, Inc. 7.625 6/15/2013 305,625 325,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 145,011 205,000 General Motors Acceptance Corporation, LLC 6.875 8/28/2012 81,483 440,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 323,525 400,000 Lehman Brothers Holdings, Inc. 7.000 9/27/2027 50,000 630,000 Lincoln National Corporation 7.000 5/17/2016 480,429 200,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 151,362 100,000 Nuveen Investment, Inc. ≤ 10.500 11/15/2015 77,000 210,000 ProLogis Trust 5.625 11/15/2016 178,880 420,000 Rabobank Capital Funding Trust ≤ 5.254 10/21/2016 362,016 210,000 Rouse Company 3.625 3/15/2009 186,900 105,000 Rouse Company, LP ≤ 6.750 5/1/2013 71,400 420,000 Royal Bank of Scotland Group plc ≤ 6.990 10/5/2017 313,005 420,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 356,952 420,000 Wachovia Capital Trust III 5.800 3/15/2042 176,400 80,000 Wells Fargo Capital XIII 7.700 3/26/2013 69,761 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 139 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Mortgage-Backed Securities (2.1% ) $2,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500% 10/1/2038 $2,050,624 Total Mortgage-Backed Securities Technology (1.9% ) 100,000 Amkor Technologies, Inc. 7.750 5/15/2013 85,500 26,000 Avago Technologies Finance Pte  8.311 12/1/2008 25,740 130,000 Avago Technologies Finance Pte ± 10.125 12/1/2013 131,300 200,000 First Data Corporation ≤ 9.875 9/24/2015 157,000 170,000 Flextronics International, Ltd. 6.250 11/15/2014 143,650 310,000 Freescale Semiconductor, Inc. 8.875 12/15/2014 213,900 205,000 Iron Mountain, Inc. 7.750 1/15/2015 202,950 80,000 NXP BV/NXP Funding, LLC  5.541 10/15/2008 52,800 140,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 72,100 160,000 Sanmina-SCI Corporation 6.750 3/1/2013 140,000 230,000 Seagate Technology HDD Holdings 6.800 10/1/2016 201,250 330,000 Sungard Data Systems, Inc. 4.875 1/15/2014 280,500 210,000 Unisys Corporation 8.000 10/15/2012 170,100 Total Technology Transportation (1.0% ) 105,000 Avis Budget Car Rental, LLC 7.750 5/15/2016 65,625 191,770 Continental Airlines, Inc. 7.875 7/2/2018 124,651 140,000 Delta Air Lines, Inc.  7.920 11/18/2010 121,100 270,000 Hertz Corporation  8.875 1/1/2014 232,875 150,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 143,250 324,359 Piper Jaffray Equipment Trust Securities ≤  6.750 4/1/2011 259,488 Total Transportation Utilities (5.8% ) 430,000 AES Corporation ± 7.750 10/15/2015 390,225 100,000 AmeriGas Partners, LP 7.250 5/20/2015 91,000 210,000 Copano Energy, LLC  8.125 3/1/2016 192,150 110,000 Dynegy Holdings, Inc. * 6.875 4/1/2011 100,100 120,000 Dynegy Holdings, Inc. 8.375 5/1/2016 104,400 100,000 Dynegy Holdings, Inc. 7.750 6/1/2019 80,000 120,000 Edison Mission Energy 7.500 6/15/2013 115,200 130,000 Edison Mission Energy 7.750 6/15/2016 122,200 200,000 Edison Mission Energy 7.000 5/15/2017 180,000 250,000 El Paso Corporation 6.875 6/15/2014 230,568 210,000 Energy Future Holdings Corporation ≤ 10.875 11/1/2017 189,525 700,000 Enterprise Products Operating, LP ± 7.034 1/15/2018 564,361 410,000 Exelon Corporation 4.900 6/15/2015 361,021 160,000 Illinois Power Company 6.125 11/15/2017 146,878 430,000 Intergen NV ≤ 9.000 6/30/2017 430,000 120,000 Kinder Morgan Finance Company ulc 5.700 1/5/2016 103,200 170,000 Mirant North America, LLC 7.375 12/31/2013 159,800 540,000 NRG Energy, Inc. 7.375 2/1/2016 486,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 140 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (62.8%) Rate Date Value Utilities  continued $110,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125% 6/15/2014 $108,114 100,000 PNM Resources, Inc. 9.250 5/15/2015 98,500 210,000 Regency Energy Partners, LP 8.375 12/15/2013 189,000 105,000 Reliant Energy Resources Corporation 6.750 12/15/2014 89,775 410,000 Reliant Resources, Inc. * 7.875 6/15/2017 303,400 205,000 Sabine Pass LNG, LP 7.500 11/30/2016 159,900 150,000 SemGroup, LP ≤ 8.750 11/15/2015 15,000 110,000 Southern Star Central Corporation 6.750 3/1/2016 100,925 200,000 Southern Union Company 7.200 11/1/2011 146,882 330,000 Texas Competitive Electric Holdings Company, LLC ≤ 10.250 11/1/2015 297,825 120,000 Williams Partners, LP 7.250 2/1/2017 111,600 Total Utilities Total Long-Term Fixed Income (cost $69,387,660) Interest Maturity Shares Collateral Held for Securities Loaned (4.0%) Rate (+) Date Value 3,960,127 Thrivent Financial Securities Lending Trust 2.800% N/A $3,960,127 Total Collateral Held for Securities Loaned (cost $3,960,127) Shares or Principal Interest Maturity Amount Short-Term Investments (5.1%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.100% 12/10/2008 $199,028 4,790,578 Thrivent Money Market Portfolio 2.900 N/A 4,791,008 Total Short-Term Investments (cost $4,990,201) Total Investments (cost $116,094,282) 105.6% Other Assets and Liabilities, Net (5.6%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 141 Diversified Income Plus Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 52 December 2008 $5,829,008 $5,836,188 $7,180 10-Yr. U.S. Treasury Bond Futures (15) December 2008 (1,734,681) (1,719,375) 15,306 Russell 2000 Index Mini-Futures 1 December 2008 70,792 67,910 (2,882) S&P 500 Index Mini-Futures 11 December 2008 645,043 642,070 (2,973) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At September 30, 2008, $99,514 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $10,103,666 of investments were earmarked as collateral to cover open financial futures contracts. In bankruptcy. ¿ These securities are Equity-Linked Structured Securities. « All or a portion of the security is insured or guaranteed. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $12,973,012 or 13.2% of total net assets.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Diversified Income Plus Portfolio owned as of September 30, 2008. Acquisition Security Date Cost Piper Jaffray Equipment Trust Securities 9/13/2006 $320,746 Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,696,832 Gross unrealized depreciation (13,866,679) Net unrealized appreciation (depreciation) ($12,169,847) Cost for federal income tax purposes $116,094,282 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 142 Partner Socially Responsible Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (82.0%) Rate Date Value Asset-Backed Securities (6.6%) $70,000 American Express Credit Corporation  2.547% 10/6/2008 $68,194 46,390 Americredit Automobile Receivables Trust  4.870 12/6/2010 45,827 70,000 Americredit Automobile Receivables Trust  5.200 3/6/2011 68,556 69,376 Americredit Automobile Receivables Trust  3.430 7/6/2011 67,191 32,833 Americredit Automobile Receivables Trust  5.420 8/8/2011 31,732 36,223 Americredit Automobile Receivables Trust  5.210 10/6/2011 35,471 76,475 Bear Stearns Asset-Backed Securities, Inc.  5.000 1/25/2034 65,294 46,244 Residential Asset Securitization Trust  6.250 11/25/2036 34,740 35,081 Triad Auto Receivables Owner Trust  4.770 1/12/2011 34,718 Total Asset-Backed Securities Capital Goods (1.8% ) 70,000 Roper Industries, Inc.  6.625 8/15/2013 71,577 50,000 Weyerhaeuser Company  4.198 12/24/2008 49,464 Total Capital Goods Collateralized Mortgage Obligations (1.8% ) 71,986 Chase Funding Mortgage Loan  4.045 11/25/2029 68,922 36,006 Master Alternative Loans Trust  6.250 7/25/2036 26,324 31,818 Structured Asset Securities Corporation 5.000 6/25/2035 27,669 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (0.8% ) 74,345 Credit Suisse First Boston Mortgage Securities Corporation  4.647 12/25/2033 54,720 Total Commercial Mortgage-Backed Securities Communications Services (1.0% ) 70,000 Thomson Reuters Corporation  5.950 7/15/2013 69,917 Total Communications Services Consumer Cyclical (1.0% ) 70,000 CVS Caremark Corporation  3.111 12/1/2008 67,033 Total Consumer Cyclical Consumer Discretionary (0.8% ) 60,000 Home Depot, Inc.  2.944 12/16/2009 56,415 Total Consumer Discretionary Energy (3.6% ) 15,000 Chesapeake Energy Corporation  6.500 8/15/2017 13,125 80,000 Chesapeake Energy Corporation  7.250 12/15/2018 73,600 70,000 Kinder Morgan Energy Partners, LP  5.950 2/15/2018 62,352 110,000 Pioneer Natural Resources Company  5.875 7/15/2016 94,770 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 143 Partner Socially Responsible Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (82.0%) Rate Date Value Financials (34.3% ) $100,000 Australia & New Zealand Banking Group, Ltd. ≤ 6.200% 7/19/2013 $99,271 90,000 BAC Capital Trust XIV  3.610 12/1/2008 71,975 75,000 Bank of America Corporation  3.404 11/12/2008 74,019 73,500 Capital One Auto Finance Trust  5.330 11/15/2010 73,149 100,000 Credit Agricole SA ≤ 6.637 5/31/2017 76,913 70,000 Deutsche Bank NY  3.476 12/18/2008 69,843 750,000 Giants Stadium, LLC ≤ 10.000 10/6/2008 750,000 450,000 Giants Stadium, LLC ≤ 9.490 10/8/2008 450,000 50,000 Glitnir Banki HF ≤ 3.226 10/21/2008 38,046 80,000 Goldman Sachs Group, Inc.  3.129 10/23/2008 75,835 70,000 Hartford Life Global Funding Trusts  3.554 11/17/2008 68,576 50,000 HRPT Properties Trust  3.419 12/16/2008 45,413 20,000 Huntington National Bank  4.650 6/30/2009 19,169 70,000 Independence Community Bank Corporation  3.750 4/1/2014 38,826 70,000 J.P. Morgan Chase & Company  7.000 11/15/2009 70,014 50,000 Prologis  6.625 5/15/2018 42,943 100,000 Royal Bank of Scotland Group plc  7.640 9/29/2017 74,502 25,000 SLM Corporation  2.940 10/27/2008 22,005 30,000 Sovereign Bancorp, Inc.  3.090 12/1/2008 24,516 15,000 Sovereign Bank  4.511 11/1/2008 10,980 150,000 Wachovia Capital Trust III  5.800 3/15/2042 63,000 60,000 Wachovia Corporation 5.625 12/15/2008 56,625 40,000 Wells Fargo Capital XIII  7.700 3/26/2013 34,880 Total Financials Technology (0.9% ) 60,000 Hewlett-Packard Company  2.829 12/15/2008 59,672 Total Technology Transportation (0.7% ) 50,000 Skyway Concession Company, LLC ≤ 4.042 12/30/2008 44,889 Total Transportation U.S. Government (25.9% ) 750,000 Federal Home Loan Mortgage Corporation  6.625 9/15/2009 774,293 1,000,000 U.S. Department of Housing & Urban Development  3.440 8/1/2011 996,168 Total U.S. Government U.S. Municipals (2.8% ) 100,000 Georgetown University  7.220 4/1/2019 99,082 500,000 Toll Road Investors Partnership II, LP ≤ Zero Coupon 2/15/2043 94,530 Total U.S. Municipals Total Long-Term Fixed Income (cost $5,700,343) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 144 Partner Socially Responsible Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Short-Term Investments (13.1%) Rate (+) Date Value $800,000 Federal Home Loan Bank Discount Notes  0.350% 10/15/2008 $799,891 100,000 Federal National Mortgage Association  2.100 12/10/2008 99,514 Total Short-Term Investments (cost $899,488) Total Investments (cost $6,599,831) 95.1% Other Assets and Liabilities, Net 4.9% Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures (20) December 2008 ($4,255,220) ($4,268,750) ($13,530) 10-Yr. U.S. Treasury Bond Futures 24 December 2008 2,774,567 2,751,000 (23,567) 20-Yr. U.S. Treasury Bond Futures 3 December 2008 352,879 351,515 (1,364) Total Futures + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At September 30, 2008, $99,514 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $6,671,513 of investments were earmarked as collateral to cover open financial futures contracts. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $1,553,648 or 22.7% of total net assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $35,452 Gross unrealized depreciation (129,133) Net unrealized appreciation (depreciation) ($93,681) Cost for federal income tax purposes $6,599,831 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 145 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Asset-Backed Securities (6.0%) $3,708,098 Bear Stearns Mortgage Funding Trust  3.347% 10/27/2008 $765,845 4,703,445 Capitalsource Commercial Loan Trust ≤ 3.318 10/20/2008 4,039,258 7,000,000 Citibank Credit Card Issuance Trust  5.650 9/20/2019 6,453,447 2,907,841 Credit Based Asset Servicing and Securitization, LLC  3.317 10/27/2008 2,841,685 11,500,000 Discover Card Master Trust  5.650 3/16/2020 9,967,544 7,823,149 Federal Home Loan Mortgage Corporation ± 3.247 10/27/2008 7,560,340 4,406,165 First Franklin Mortgage Loan Asset-Backed Certificates ± 3.297 10/27/2008 4,243,617 8,500,000 Ford Credit Floor Plan Master Owner Trust  2.667 10/15/2008 8,445,626 66,671 GE Commercial Loan Trust ≤ 2.846 10/20/2008 66,435 10,516,802 GMAC Mortgage Corporation Loan Trust « 3.277 10/27/2008 6,624,901 282,323 GMAC Mortgage Corporation Loan Trust « 3.307 10/27/2008 270,924 8,910,456 GMAC Mortgage Corporation Loan Trust « 3.387 10/27/2008 4,952,262 1,837,746 IndyMac Seconds Asset-Backed Trust « 3.377 10/27/2008 854,190 12,250,000 Merna Re, Ltd. ±≤ 5.512 12/30/2008 11,713,450 3,050,249 Residential Funding Mortgage Securities II « 3.337 10/27/2008 2,869,729 Total Asset-Backed Securities Basic Materials (1.7% ) 7,250,000 ArcelorMittal ≤ 6.125 6/1/2018 6,424,305 5,200,000 E.I. Du Pont de Nemours & Company ± 6.000 7/15/2018 5,075,855 1,500,000 Freeport-McMoRan Copper & Gold, Inc.  5.882 10/1/2008 1,436,835 3,500,000 Precision Castparts Corporation  5.600 12/15/2013 3,519,652 4,550,000 Rio Tinto Finance, Ltd.  6.500 7/15/2018 4,302,521 Total Basic Materials Capital Goods (3.8% ) 1,800,000 Caterpillar Financial Services Corporation  5.450 4/15/2018 1,610,348 5,525,000 Caterpillar Financial Services Corporation  7.050 10/1/2018 5,516,900 2,400,000 CRH America, Inc.  6.000 9/30/2016 2,068,274 5,000,000 CRH America, Inc.  8.125 7/15/2018 4,905,425 6,700,000 Honeywell International, Inc.  5.300 3/1/2018 6,306,368 5,200,000 John Deere Capital Corporation  5.350 4/3/2018 4,714,024 3,900,000 John Deere Capital Corporation  5.750 9/10/2018 3,627,133 1,805,000 Lockheed Martin Corporation ± 6.150 9/1/2036 1,719,528 5,250,000 Oakmont Asset Trust ≤ 4.514 12/22/2008 5,246,183 1,800,000 Owens Corning, Inc.  7.000 12/1/2036 1,446,977 3,427,382 Systems 2001 Asset Trust, LLC ≤ 6.664 9/15/2013 3,355,907 5,500,000 United Technologies Corporation 4.875 5/1/2015 5,416,944 Total Capital Goods Collateralized Mortgage Obligations (4.1% ) 8,761,483 Banc of America Mortgage Securities, Inc.  4.801 9/25/2035 7,969,269 1,323,515 Citigroup Mortgage Loan Trust, Inc.  5.536 3/25/2036 1,304,471 4,240,912 Deutsche Alt-A Securities, Inc.  3.052 10/1/2008 2,414,977 3,870,079 HomeBanc Mortgage Trust  5.990 4/25/2037 2,928,469 8,010,088 J.P. Morgan Mortgage Trust ± 5.004 7/25/2035 7,484,962 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 146 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Collateralized Mortgage Obligations  continued $6,475,513 Merrill Lynch Mortgage Investors, Inc. 4.871% 6/25/2035 $5,912,312 5,284,763 Thornburg Mortgage Securities Trust  3.297 10/27/2008 5,253,145 5,366,161 Wachovia Mortgage Loan Trust, LLC 5.564 5/20/2036 4,904,456 7,932,430 Washington Mutual Alternative Loan Trust  3.415 10/1/2008 4,097,657 1,212,968 Washington Mutual Mortgage Pass-Through Certificates  3.497 10/25/2008 766,224 2,745,775 Washington Mutual Mortgage Pass-Through Certificates 4.834 9/25/2035 2,500,173 3,477,438 Zuni Mortgage Loan Trust  3.337 10/27/2008 3,351,558 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (12.2% ) 3,000,000 Banc of America Commercial Mortgage, Inc.  5.118 7/11/2043 2,884,497 9,895,919 Banc of America Large Loan Trust ≤ 2.597 10/15/2008 9,153,250 5,000,000 Banc of America Large Loan Trust ±≤ 2.697 10/15/2008 4,565,110 3,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ±≤ 2.637 10/15/2008 2,794,728 41,089 Citigroup Commercial Mortgage Trust ≤ 2.557 10/15/2008 38,796 12,500,000 Citigroup Commercial Mortgage Trust ≤ 2.627 10/15/2008 10,949,550 300,218 Commercial Mortgage Pass-Through Certificates ≤ 2.587 10/15/2008 285,564 2,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.617 10/15/2008 1,773,614 10,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.667 10/15/2008 8,983,950 7,500,000 Credit Suisse Mortgage Capital Certificates ≤ 2.657 10/15/2008 6,872,325 10,000,000 Crown Castle International Corporation ≤ 5.245 11/15/2036 9,746,800 10,750,000 Greenwich Capital Commercial Funding Corporation  5.867 8/10/2017 8,329,680 5,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  4.302 1/15/2038 5,231,611 9,825,155 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.284 5/15/2047 9,358,569 10,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.336 5/15/2047 8,606,100 11,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 6.007 6/15/2049 9,839,872 6,000,000 Merrill Lynch Mortgage Trust  4.747 5/12/2043 5,336,544 8,625,000 Merrill Lynch Mortgage Trust 5.442 1/12/2044 7,334,320 15,000,000 Wachovia Bank Commercial Mortgage Trust ≤ 2.607 10/15/2008 13,589,670 7,700,000 Wachovia Bank Commercial Mortgage Trust 4.390 2/15/2036 7,278,017 13,000,000 Wachovia Bank Commercial Mortgage Trust 5.765 7/15/2045 11,525,527 1,580,251 Washington Mutual Asset Securities Corporation ≤ 3.830 1/25/2035 1,522,809 Total Commercial Mortgage-Backed Securities Communications Services (8.4% ) 4,275,000 AT&T, Inc.  5.500 2/1/2018 3,806,973 2,100,000 AT&T, Inc.  6.500 9/1/2037 1,786,428 2,000,000 AT&T, Inc.  6.400 5/15/2038 1,678,440 3,075,000 British Telecom plc  9.125 12/15/2030 3,067,577 6,310,000 Citizens Communications Company ± 6.250 1/15/2013 5,907,738 5,400,000 Comcast Corporation  6.500 1/15/2015 5,188,536 4,300,000 Comcast Corporation  5.900 3/15/2016 3,941,182 6,000,000 Comcast Corporation  5.700 5/15/2018 5,237,082 2,700,000 Comcast Corporation ± 6.400 5/15/2038 2,159,865 6,000,000 Cox Communications, Inc.  4.625 6/1/2013 5,546,484 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 147 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Communications Services  continued $1,230,000 Cox Communications, Inc.  5.450% 12/15/2014 $1,146,059 6,500,000 Deutsche Telekom International Finance BV ± 6.750 8/20/2018 6,024,525 5,350,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.875 1/15/2015 4,895,250 1,350,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 1,492,641 2,140,000 News America, Inc. ± 6.400 12/15/2035 1,797,666 2,275,000 News America, Inc.  6.650 11/15/2037 1,908,097 1,055,000 Rogers Cable, Inc. 6.750 3/15/2015 1,034,767 510,000 Rogers Cable, Inc. 8.750 5/1/2032 574,554 3,750,000 Rogers Communications, Inc. ± 6.800 8/15/2018 3,547,612 3,000,000 Rogers Wireless Communications, Inc. 6.375 3/1/2014 2,869,146 3,200,000 Rogers Wireless Communications, Inc.  7.500 3/15/2015 3,252,768 5,450,000 Telecom Italia Capital SA 5.250 11/15/2013 4,835,186 2,750,000 Telecom Italia Capital SA 5.250 10/1/2015 2,289,100 4,400,000 Telefonica Emisones SAU * 6.221 7/3/2017 4,049,628 4,500,000 Thomson Reuters Corporation ± 6.500 7/15/2018 4,303,634 3,500,000 Time Warner Cable, Inc. 5.850 5/1/2017 3,083,633 3,300,000 Time Warner Cable, Inc. ± 6.750 7/1/2018 3,081,969 1,850,000 Time Warner Entertainment Company, LP 8.375 3/15/2023 1,832,636 4,555,000 Verizon Communications, Inc. 5.550 2/15/2016 4,197,888 1,835,000 Verizon Communications, Inc. 5.500 4/1/2017 1,647,390 2,750,000 Verizon Communications, Inc. 5.500 2/15/2018 2,430,890 2,000,000 Verizon Communications, Inc. * 6.900 4/15/2038 1,772,840 Total Communications Services Consumer Cyclical (2.8% ) 6,500,000 D.R. Horton, Inc.  5.375 6/15/2012 5,330,000 7,250,000 Ford Motor Credit Company  7.375 10/28/2009 5,828,754 1,200,000 JC Penney & Company, Inc.  7.950 4/1/2017 1,164,841 4,400,000 Macys Retail Holdings, Inc.  7.875 7/15/2015 4,172,062 4,200,000 McDonalds Corporation  5.800 10/15/2017 4,176,602 2,600,000 McDonalds Corporation ± 6.300 3/1/2038 2,505,649 4,100,000 Nissan Motor Acceptance Corporation ≤ 5.625 3/14/2011 4,143,263 3,200,000 Walmart Stores, Inc. 4.250 4/15/2013 3,140,806 3,025,000 Walmart Stores, Inc. ± 5.875 4/5/2027 2,824,669 Total Consumer Cyclical Consumer Non-Cyclical (4.4% ) 3,000,000 AmerisourceBergen Corporation  5.875 9/15/2015 2,709,633 4,300,000 AstraZeneca plc  5.400 9/15/2012 4,320,167 3,325,000 Baxter International, Inc. ± 5.900 9/1/2016 3,337,559 6,000,000 Bunge Limited Finance Corporation  5.350 4/15/2014 5,615,646 6,500,000 Cargill, Inc. ≤ 5.600 9/15/2012 6,421,909 3,600,000 Community Health Systems, Inc.  8.875 7/15/2015 3,420,000 3,500,000 General Mills, Inc.  5.650 9/10/2012 3,532,620 4,600,000 General Mills, Inc. ± 5.200 3/17/2015 4,413,861 3,150,000 HCA, Inc.  9.250 11/15/2016 3,063,375 630,000 Johnson & Johnson Company  5.950 8/15/2037 623,092 5,600,000 Kellogg Company  4.250 3/6/2013 5,402,628 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 148 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Consumer Non-Cyclical  continued $2,500,000 Kroger Company  6.400% 8/15/2017 $2,397,105 1,625,000 Kroger Company  6.150 1/15/2020 1,489,790 1,600,000 Safeway, Inc. 6.350 8/15/2017 1,550,672 3,000,000 Schering-Plough Corporation  6.000 9/15/2017 2,813,226 1,425,000 Wyeth 5.950 4/1/2037 1,284,884 Total Consumer Non-Cyclical Energy (7.9% ) 4,145,000 Apache Corporation  5.250 4/15/2013 4,026,287 6,850,000 CenterPoint Energy Resources Corporation  6.125 11/1/2017 6,123,146 1,550,000 Consolidated Natural Gas Company  5.000 12/1/2014 1,427,814 5,900,000 Energy Transfer Partners, LP  6.700 7/1/2018 5,592,445 4,800,000 Enterprise Products Operating, LP ± 5.600 10/15/2014 4,523,006 4,000,000 Enterprise Products Operating, LP  6.300 9/15/2017 3,730,348 4,500,000 EOG Resources, Inc.  5.875 9/15/2017 4,231,300 2,700,000 Magellan Midstream Partners, LP ± 6.450 6/1/2014 2,758,606 2,900,000 Marathon Oil Corporation  6.000 10/1/2017 2,605,073 1,100,000 Nexen, Inc.  5.650 5/15/2017 939,606 3,075,000 Nexen, Inc.  6.400 5/15/2037 2,434,431 3,250,000 Oneok Partners, LP 6.850 10/15/2037 2,914,636 3,150,000 Plains All American Pipeline, LP/PAA Finance Corporation ≤ 6.500 5/1/2018 2,841,609 2,500,000 Premcor Refining Group, Inc.  6.125 5/1/2011 2,532,005 2,800,000 Premcor Refining Group, Inc.  6.750 5/1/2014 2,834,734 3,800,000 Quicksilver Resources, Inc.  7.750 8/1/2015 3,477,000 3,450,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ≤ 5.298 9/30/2020 3,087,440 1,600,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 1,548,416 3,000,000 Southern Natural Gas Company ≤ 5.900 4/1/2017 2,654,979 3,600,000 Southern Star Central Corporation 6.750 3/1/2016 3,303,000 3,000,000 Transcontinental Gas Pipe Corporation 8.875 7/15/2012 3,258,492 900,000 Transcontinental Gas Pipe Corporation 6.400 4/15/2016 862,433 5,400,000 Transocean, Inc.  6.000 3/15/2018 5,039,798 4,500,000 Weatherford International, Ltd. 5.150 3/15/2013 4,333,720 2,400,000 Weatherford International, Ltd. 6.000 3/15/2018 2,154,751 8,400,000 Western Oil Sands, Inc. 8.375 5/1/2012 8,861,546 3,100,000 XTO Energy, Inc. 5.300 6/30/2015 2,881,369 2,500,000 XTO Energy, Inc. 6.750 8/1/2037 2,218,292 1,150,000 XTO Energy, Inc. 6.375 6/15/2038 938,968 Total Energy Financials (22.2% ) 1,425,000 Ace INA Holdings, Inc.  5.800 3/15/2018 1,298,306 2,250,000 American Express Bank FSB/Salt Lake City, UT  6.000 9/13/2017 1,879,106 2,800,000 American Express Centurion Bank  5.550 10/17/2012 2,586,352 3,250,000 American Express Credit Corporation  7.300 8/20/2013 3,134,710 5,000,000 American International Group, Inc. ≤ 8.250 8/15/2018 2,904,865 2,600,000 Australia & New Zealand Banking Group, Ltd. ≤ 6.200 7/19/2013 2,581,046 3,900,000 AXA SA ≤ 6.463 12/14/2018 2,227,380 3,000,000 Bank of America Corporation ± 6.000 9/1/2017 2,587,815 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 149 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Financials  continued $7,825,000 Bank of America Corporation ± 8.125% 5/15/2018 $6,322,130 2,800,000 Bear Stearns Companies, Inc. ± 6.950 8/10/2012 2,828,347 3,800,000 Bear Stearns Companies, Inc. ± 6.400 10/2/2017 3,548,809 3,350,000 BNP Paribas SA ≤ 5.186 6/29/2015 2,566,144 6,000,000 Capmark Financial Group, Inc.  6.300 5/10/2017 2,357,646 3,250,000 Chubb Corporation  5.750 5/15/2018 3,011,798 4,000,000 CIGNA Corporation  6.350 3/15/2018 3,803,244 6,400,000 CIT Group, Inc.  7.625 11/30/2012 4,059,942 1,900,000 Citigroup Capital XXI  8.300 12/21/2037 1,415,616 7,500,000 Citigroup, Inc. ± 6.500 8/19/2013 6,665,760 3,100,000 Citigroup, Inc. ± 5.000 9/15/2014 2,376,807 3,800,000 Citigroup, Inc.  6.000 8/15/2017 3,219,113 3,150,000 Citigroup, Inc. 8.400 4/30/2018 2,144,079 6,300,000 CME Group, Inc. ± 5.400 8/1/2013 6,319,076 3,000,000 Corestates Capital Trust I ±≤ 8.000 12/15/2026 1,918,623 8,075,000 Countrywide Financial Corporation, Convertible ≤ Zero Coupon 10/15/2008 7,913,500 4,125,000 Countrywide Home Loans, Inc. 4.125 9/15/2009 3,793,758 1,800,000 Coventry Health Care, Inc. 5.875 1/15/2012 1,733,931 1,500,000 Coventry Health Care, Inc. 6.125 1/15/2015 1,343,943 900,000 Coventry Health Care, Inc.  5.950 3/15/2017 750,203 3,600,000 Credit Agricole SA ≤ 6.637 5/31/2017 2,768,868 4,500,000 Credit Suisse/New York NY  6.000 2/15/2018 3,920,404 4,200,000 Endurance Specialty Holdings, Ltd.  6.150 10/15/2015 3,517,630 2,500,000 ERP Operating, LP ± 5.125 3/15/2016 2,094,008 2,800,000 General Electric Capital Corporation ± 5.625 9/15/2017 2,403,100 4,500,000 General Electric Capital Corporation  6.375 11/15/2017 3,641,274 1,300,000 General Electric Capital Corporation  6.150 8/7/2037 995,332 650,000 General Electric Capital Corporation ± 5.875 1/14/2038 479,212 7,200,000 General Motors Acceptance Corporation, LLC  6.000 12/15/2011 3,201,401 5,500,000 Goldman Sachs Group, Inc.  5.125 1/15/2015 4,539,975 2,600,000 Goldman Sachs Group, Inc.  6.150 4/1/2018 2,161,936 1,300,000 Goldman Sachs Group, Inc.  6.750 10/1/2037 867,867 4,000,000 HSBC Capital Funding, LP/Jersey Channel Islands ≤ 9.547 6/30/2010 3,672,000 1,220,000 HSBC Holdings plc ± 6.500 5/2/2036 1,010,474 2,200,000 HSBC Holdings plc  6.800 6/1/2038 1,862,920 3,250,000 International Lease Finance Corporation  5.750 6/15/2011 2,342,100 2,800,000 J.P. Morgan Chase & Company  5.750 1/2/2013 2,680,605 8,000,000 J.P. Morgan Chase & Company  7.900 4/30/2018 6,735,040 3,250,000 Keybank National Association  5.500 9/17/2012 2,536,271 5,500,000 Lehman Brothers Holdings, Inc. 5.625 1/24/2013 687,500 2,840,000 Liberty Property, LP ± 5.500 12/15/2016 2,362,874 2,805,000 Lincoln National Corporation  7.000 5/17/2016 2,139,054 5,000,000 Merrill Lynch & Company, Inc. ± 5.450 2/5/2013 4,504,105 5,000,000 Merrill Lynch & Company, Inc.  6.875 4/25/2018 4,423,750 1,350,000 Merrill Lynch & Company, Inc.  6.110 1/29/2037 937,192 3,800,000 MetLife Capital Trust X ≤ 9.250 4/8/2038 3,606,952 4,400,000 MetLife, Inc. ± 6.817 8/15/2018 4,163,298 6,730,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 5,093,325 6,700,000 Morgan Stanley ± 6.625 4/1/2018 4,434,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 150 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Financials  continued $3,630,000 Morgan Stanley ± 6.250% 8/9/2026 $2,219,088 7,150,000 Nationwide Health Properties, Inc.  6.250 2/1/2013 7,129,615 5,706,960 Preferred Term Securities XXIII, Ltd. ≤ 3.019 12/22/2008 3,688,123 2,670,000 ProLogis  5.500 4/1/2012 2,560,260 2,600,000 ProLogis  5.625 11/15/2015 2,273,164 2,000,000 ProLogis * 6.625 5/15/2018 1,717,732 2,900,000 Prudential Financial, Inc.  6.000 12/1/2017 2,585,054 1,095,000 Prudential Financial, Inc.  5.900 3/17/2036 842,831 1,120,000 Prudential Financial, Inc. 5.700 12/14/2036 827,239 2,400,000 QBE Capital Funding II, LP ≤ 6.797 6/1/2017 1,916,081 3,750,000 RBS Capital Trust I  5.512 9/30/2014 3,030,161 2,500,000 Regency Centers, LP ± 5.875 6/15/2017 2,211,558 4,785,000 Reinsurance Group of America, Inc. ± 5.625 3/15/2017 3,902,574 6,000,000 Resona Bank, Ltd. ≤ 5.850 4/15/2016 4,412,904 2,280,000 Simon Property Group, LP 5.750 12/1/2015 2,154,776 4,700,000 SLM Corporation 5.400 10/25/2011 3,290,000 2,600,000 SLM Corporation 8.450 6/15/2018 1,768,000 3,660,000 SMFG Preferred Capital GBP 1, Ltd. ≤ 6.078 1/25/2017 2,613,423 4,200,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 3,569,521 995,000 Travelers Companies, Inc. 6.250 6/15/2037 862,601 3,000,000 Travelers Property Casualty Corporation 5.000 3/15/2013 2,893,506 2,500,000 United Health Group 6.500 6/15/2037 2,075,402 3,800,000 UnitedHealth Group, Inc. 6.000 11/15/2017 3,477,270 3,825,000 Wachovia Bank NA 4.875 2/1/2015 2,267,215 3,585,000 Wachovia Capital Trust III 5.800 3/15/2042 1,505,700 1,300,000 Wachovia Corporation 7.980 3/15/2018 543,322 5,175,000 WEA Finance, LLC ≤ 7.125 4/15/2018 4,652,346 6,000,000 WellPoint, Inc. ± 5.000 12/15/2014 5,484,270 5,300,000 Wells Fargo & Company 5.625 12/11/2017 4,870,928 5,500,000 Wells Fargo Capital XIII 7.700 3/26/2013 4,796,055 4,400,000 Wells Fargo Capital XV 9.750 9/26/2013 4,268,000 4,600,000 Willis North America, Inc. ± 6.200 3/28/2017 3,999,507 Total Financials Foreign (0.1% ) 1,100,000 United Mexican States 6.050 1/11/2040 985,600 Total Foreign Mortgage-Backed Securities (9.4% ) 58,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 10/1/2038 57,836,907 28,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000 10/1/2038 28,865,142 25,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 10/1/2038 26,145,456 Total Mortgage-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 151 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Technology (0.5% ) $3,900,000 Hewlett-Packard Company ± 4.500% 3/1/2013 $3,747,424 3,000,000 Hewlett-Packard Company ± 5.500 3/1/2018 2,815,155 Total Technology Transportation (3.5% ) 2,800,000 Burlington Northern Santa Fe Corporation  7.000 12/15/2025 2,783,010 575,311 Continental Airlines, Inc.  7.875 7/2/2018 373,952 3,250,000 Continental Airlines, Inc.  5.983 4/19/2022 2,502,500 6,500,000 Delta Air Lines, Inc.  7.111 9/18/2011 5,996,250 3,518,470 FedEx Corporation 6.845 1/15/2019 3,720,337 3,265,284 FedEx Corporation  6.720 1/15/2022 3,306,288 5,850,000 Kansas City Southern de Mexico SA de CV ± 7.375 6/1/2014 5,586,750 6,950,000 Northwest Airlines, Inc.  6.841 4/1/2011 6,428,750 4,378,853 Piper Jaffray Equipment Trust Securities ≤ 6.750 4/1/2011 3,503,082 4,700,000 Union Pacific Corporation 5.450 1/31/2013 4,609,379 2,600,000 Union Pacific Corporation 5.700 8/15/2018 2,421,341 Total Transportation U.S. Government (8.4% ) 14,000,000 Federal Home Loan Bank * 4.625 10/10/2012 14,302,372 5,000,000 Federal Home Loan Mortgage Corporation * 4.625 10/25/2012 5,139,625 12,500,000 Federal Home Loan Mortgage Corporation * 4.125 9/27/2013 12,597,525 5,000,000 Federal Home Loan Mortgage Corporation 5.000 12/14/2018 4,699,780 13,000,000 Federal National Mortgage Association  5.250 8/1/2012 13,150,280 6,000,000 U.S. Treasury Bonds * 6.250 8/15/2023 7,204,218 1,030,000 U.S. Treasury Bonds * 5.000 5/15/2037 1,145,795 2,070,000 U.S. Treasury Bonds * 4.375 2/15/2038 2,096,359 7,200,000 U.S. Treasury Notes * 2.750 2/28/2013 7,162,877 8,665,000 U.S. Treasury Notes * 4.000 8/15/2018 8,788,208 24,209,648 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 24,149,123 Total U.S. Government U.S. Municipals (0.5% ) 5,900,000 California Infrastructure & Economic Bank Revenue Bonds ÷ 5.000 7/1/2036 5,729,136 Total U.S. Municipals Utilities (5.7% ) 6,300,000 AES Corporation ≤ 8.000 6/1/2020 5,512,500 1,775,000 Cleveland Electric Illuminating Company ± 5.700 4/1/2017 1,589,765 2,400,000 Columbus Southern Power Company ± 6.050 5/1/2018 2,246,609 2,930,000 Commonwealth Edison Company  5.400 12/15/2011 2,864,602 3,500,000 Commonwealth Edison Company  7.500 7/1/2013 3,651,130 1,500,000 Commonwealth Edison Company  6.150 9/15/2017 1,418,565 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 152 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (101.6%) Rate Date Value Utilities  continued $2,500,000 DTE Energy Company  6.375% 4/15/2033 $2,089,898 1,500,000 Exelon Corporation  6.750 5/1/2011 1,511,280 3,500,000 Exelon Corporation ± 4.900 6/15/2015 3,081,890 2,000,000 Florida Power Corporation ± 6.400 6/15/2038 1,893,860 3,600,000 Illinois Power Company  6.125 11/15/2017 3,304,760 3,000,000 ITC Holdings Corporation ≤ 5.875 9/30/2016 2,826,633 4,000,000 ITC Holdings Corporation ≤ 6.050 1/31/2018 3,775,096 2,400,000 MidAmerican Energy Holdings Company  6.125 4/1/2036 2,018,592 3,350,000 MidAmerican Energy Holdings Company  6.500 9/15/2037 2,939,156 2,800,000 Nevada Power Company  6.750 7/1/2037 2,508,806 2,800,000 Nisource Finance Corporation  6.400 3/15/2018 2,509,329 2,000,000 NRG Energy, Inc.  7.250 2/1/2014 1,855,000 1,500,000 NRG Energy, Inc.  7.375 2/1/2016 1,350,000 1,550,000 Ohio Edison Company ± 6.875 7/15/2036 1,380,216 1,028,982 Power Contract Financing, LLC ≤ 6.256 2/1/2010 1,042,338 2,507,547 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 2,594,609 1,075,000 Progress Energy, Inc.  7.000 10/30/2031 1,016,574 4,800,000 PSEG Power, LLC  5.000 4/1/2014 4,352,976 2,770,000 Southwestern Public Service Company 6.000 10/1/2036 2,402,282 1,345,000 TXU Corporation 5.550 11/15/2014 1,003,716 2,900,000 Union Electric Company ± 6.400 6/15/2017 2,765,005 1,300,000 Virginia Electric and Power Company 5.950 9/15/2017 1,237,197 1,300,000 Virginia Electric and Power Company 6.350 11/30/2037 1,173,435 Total Utilities Total Long-Term Fixed Income (cost $1,352,404,270) Shares Preferred Stock (0.1%) Value 359,990 Federal National Mortgage Association $784,778 Total Preferred Stock (cost $6,968,173) Interest Maturity Shares Collateral Held for Securities Loaned (4.5%) Rate (+) Date Value 53,702,341 Thrivent Financial Securities Lending Trust 2.800% N/A $53,702,341 Total Collateral Held for Securities Loaned (cost $53,702,341) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 153 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (6.7%) Rate (+) Date Value $15,000,000 Federal Home Loan Bank Discount Notes 2.250% 10/10/2008 $14,991,562 4,800,000 Federal National Mortgage Association  2.377 12/10/2008 4,776,667 7,325,000 Novartis Finance Corporation 1.250 10/1/2008 7,325,000 47,651,427 Thrivent Money Market Portfolio 2.900 N/A 47,651,427 5,000,000 Yale University 2.620 10/9/2008 4,997,089 Total Short-Term Investments (cost $79,742,983) Total Investments (cost $1,492,817,767) 112.9% Other Assets and Liabilities, Net (12.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures 315 December 2008 $67,067,994 $67,232,813 $164,819 5-Yr. U.S. Treasury Bond Futures (560) December 2008 (63,021,221) (62,851,252) 169,969 10-Yr. U.S. Treasury Bond Futures (905) December 2008 (104,475,245) (103,735,625) 739,620 20-Yr. U.S. Treasury Bond Futures 565 December 2008 66,679,153 66,202,113 (477,040) EURO Foreign Exchange Currency (57) December 2008 (9,946,571) (10,070,475) (123,904) Futures Total Futures Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS HY, Series 10, Sell June 2013 $22,170,000 ($2,183,380) ($109,144) 5 Year, at 5.00%; Bank of America CDX IG, Series 10, Sell June 2013 9,700,000 (58,326) 48,067 5 Year, at 1.55%; Bank of America CDX IG, Series 10, Sell June 2013 9,700,000 (58,326) 40,262 5 Year, at 1.55%; J.P. Morgan Chase and Co. CDX IG Hvol, Series 10, Buy June 2013 6,300,000 187,193 401,671 5 Year, at 3.50%; J.P. Morgan Chase and Co. LCDX North America, Series 9, Sell December 2012 16,000,000 (1,297,707) (942,092) 5 Year, at 2.43%; J.P. Morgan Chase and Co. Total Swaps The accompanying Notes to Schedule of Investments are an integral part of this schedule. 154 Income Portfolio Schedule of Investments as of September 30, 2008 (unaudited) * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At September 30, 2008, $4,684,870 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $472,791,824 and $71,466,776 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $196,980,602 or 16.5% of total net assets. « All or a portion of the security is insured or guaranteed. In bankruptcy.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Income Portfolio owned as of September 30, 2008. Acquisition Security Date Cost Capitalsource Commercial Loan Trust 4/5/2007 $4,703,445 Piper Jaffray Equipment Trust Securities 9/13/2006 4,330,072 Power Contract Financing, LLC 6/11/2003 1,028,820 Power Receivables Finance, LLC 9/3/2003 2,506,810 Preferred Term Securities XXIII, Ltd. 9/14/2006 5,706,960 Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,902,781 Gross unrealized depreciation (147,843,247) Net unrealized appreciation (depreciation) ($143,940,466) Cost for federal income tax purposes $1,492,817,767 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 155 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Asset-Backed Securities (9.2%) $1,682,165 Americredit Automobile Receivables Trust ±« 2.567% 10/6/2008 $1,574,510 794,592 Bear Stearns Mortgage Funding Trust  3.347 10/27/2008 164,110 1,720,131 Countrywide Asset-Backed Certificates ±« 5.549 4/25/2036 1,562,968 750,000 Countrywide Home Loans Asset-Backed Securities ±« 6.085 6/25/2021 312,511 1,453,921 Credit Based Asset Servicing and Securitization, LLC ± 3.317 10/27/2008 1,420,842 1,048,038 Credit Based Asset Servicing and Securitization, LLC ± 5.501 12/25/2036 953,397 1,200,000 Discover Card Master Trust ±« 5.650 3/16/2020 1,040,092 1,339,470 First Franklin Mortgage Loan Asset-Backed Certificates ±« 3.317 10/27/2008 1,303,506 1,798,552 First Horizon ABS Trust ±« 3.337 10/27/2008 1,255,364 1,499,743 First Horizon ABS Trust « 3.367 10/27/2008 747,866 1,500,000 Ford Credit Floor Plan Master Owner Trust ±« 2.667 10/15/2008 1,490,404 2,743,513 GMAC Mortgage Corporation Loan Trust « 3.277 10/27/2008 1,728,235 2,227,614 GMAC Mortgage Corporation Loan Trust « 3.387 10/27/2008 1,238,066 37,468 Green Tree Financial Corporation « 6.330 11/1/2029 36,762 1,225,164 IndyMac Seconds Asset-Backed Trust « 3.377 10/27/2008 569,460 677,833 Residential Funding Mortgage Securities II ±« 3.337 10/27/2008 637,717 294,478 SLM Student Loan Trust  2.810 10/27/2008 293,503 1,705,379 Wachovia Asset Securitization, Inc. ±≤« 3.347 10/27/2008 1,091,241 Total Asset-Backed Securities Basic Materials (1.0% ) 500,000 Alcan, Inc. ± 5.200 1/15/2014 482,122 275,000 Alcan, Inc. ± 6.125 12/15/2033 227,092 300,000 Codelco, Inc. ±≤ 6.375 11/30/2012 309,432 27,000 Dow Chemical Company 7.375 11/1/2029 26,172 300,000 Potash Corporation of Saskatchewan, Inc. ± 7.750 5/31/2011 314,367 500,000 Rio Tinto Finance, Ltd. ± 7.125 7/15/2028 478,368 Total Basic Materials Capital Goods (1.0% ) 800,000 General Electric Company ± 5.000 2/1/2013 736,814 500,000 Honeywell International, Inc. ± 5.300 3/1/2018 470,624 350,000 John Deere Capital Corporation ± 7.000 3/15/2012 367,192 27,000 Lockheed Martin Corporation 6.150 9/1/2036 25,721 275,000 United Technologies Corporation 6.050 6/1/2036 256,295 Total Capital Goods Collateralized Mortgage Obligations (4.6% ) 2,021,141 Chase Mortgage Finance Corporation ± 4.571 2/25/2037 1,807,098 2,002,522 J.P. Morgan Mortgage Trust ± 5.004 7/25/2035 1,871,241 1,618,878 Merrill Lynch Mortgage Investors, Inc. ± 4.871 6/25/2035 1,478,078 1,321,191 Thornburg Mortgage Securities Trust ± 3.297 10/27/2008 1,313,286 1,581,946 Thornburg Mortgage Securities Trust ± 3.317 10/27/2008 1,516,809 772,764 Zuni Mortgage Loan Trust ± 3.337 10/27/2008 744,791 Total Collateralized Mortgage Obligations The accompanying Notes to Schedule of Investments are an integral part of this schedule. 156 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Commercial Mortgage-Backed Securities (9.4% ) $700,000 Banc of America Commercial Mortgage, Inc. ± 5.118% 7/11/2043 $673,049 2,500,000 Bear Stearns Commercial Mortgage Securities, Inc. ≤ 2.637 10/15/2008 2,328,940 1,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 5.835 9/11/2042 771,164 20,544 Citigroup Commercial Mortgage Trust ≤ 2.557 10/15/2008 19,398 75,055 Commercial Mortgage Pass-Through Certificates ≤ 2.587 10/15/2008 71,391 2,500,000 Commercial Mortgage Pass-Through Certificates ±≤ 2.617 10/15/2008 2,217,018 160,018 Credit Suisse First Boston Mortgage Securities Corporation 3.861 3/15/2036 157,153 500,000 Credit Suisse First Boston Mortgage Securities Corporation ± 4.829 11/15/2037 452,795 2,500,000 Credit Suisse Mortgage Capital Certificates ±≤ 2.657 10/15/2008 2,290,775 1,000,000 Crown Castle International Corporation ±≤ 5.245 11/15/2036 974,680 800,000 General Electric Commercial Mortgage Corporation ±« 4.641 9/10/2013 753,213 500,000 GMAC Commercial Mortgage Securities, Inc. « 4.547 12/10/2041 470,946 1,000,000 Greenwich Capital Commercial Funding Corporation ± 5.867 8/10/2017 774,854 1,000,000 Greenwich Capital Commercial Funding Corporation ±« 5.317 6/10/2036 942,121 2,000,000 GS Mortgage Securities Corporation II ±≤« 2.617 10/6/2008 1,793,062 500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 4.654 1/12/2037 467,526 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 5.336 5/15/2047 1,290,915 41,983 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 41,823 700,000 LB-UBS Commercial Mortgage Trust 4.786 10/15/2029 633,849 750,000 LB-UBS Commercial Mortgage Trust ± 4.553 7/15/2030 733,482 Total Commercial Mortgage-Backed Securities Communications Services (2.0% ) 300,000 AT&T, Inc. 6.400 5/15/2038 251,766 27,000 BellSouth Corporation 6.875 10/15/2031 24,220 302,000 British Telecom plc ± 9.125 12/15/2030 301,271 400,000 Cingular Wireless, Inc. ± 6.500 12/15/2011 407,140 500,000 Cox Communications, Inc. 7.750 11/1/2010 518,510 135,000 Cox Communications, Inc. ±≤ 6.450 12/1/2036 113,659 200,000 France Telecom SA ± 7.750 3/1/2011 209,898 275,000 News America, Inc. ± 6.400 12/15/2035 231,009 275,000 SBC Communications, Inc. 5.875 2/1/2012 274,964 800,000 Telecom Italia Capital SA 5.250 10/1/2015 665,920 425,000 Tele-Communications, Inc. (TCI Group) 7.875 8/1/2013 441,646 300,000 Time Warner Cable, Inc. 7.300 7/1/2038 266,868 27,000 Verizon Global Funding Corporation 7.750 12/1/2030 25,506 Total Communications Services Consumer Cyclical (1.0% ) 425,000 AOL Time Warner, Inc. ± 6.875 5/1/2012 421,386 27,000 AOL Time Warner, Inc. 7.625 4/15/2031 23,446 27,000 DaimlerChrysler North American Holdings Corporation 8.500 1/18/2031 27,129 325,000 McDonalds Corporation ± 6.300 3/1/2038 313,206 27,000 Target Corporation 7.000 7/15/2031 27,101 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 157 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Consumer Cyclical  continued $527,000 Wal-Mart Stores, Inc. ± 7.550% 2/15/2030 $571,666 500,000 Walt Disney Company ± 5.625 9/15/2016 494,291 Total Consumer Cyclical Consumer Non-Cyclical (2.0% ) 275,000 Boston Scientific Corporation 7.000 11/15/2035 244,750 600,000 Bunge Limited Finance Corporation ± 5.350 4/15/2014 561,565 475,000 Coca-Cola HBC Finance BV ± 5.125 9/17/2013 468,361 400,000 Genentech, Inc. ± 4.400 7/15/2010 403,332 300,000 GlaxoSmithKline Capital, Inc. 6.375 5/15/2038 281,638 600,000 Kellogg Company ± 4.250 3/6/2013 578,853 27,000 Kellogg Company 7.450 4/1/2031 29,603 27,000 Kraft Foods, Inc. 6.500 11/1/2031 23,474 300,000 Philip Morris International, Inc. ± 6.375 5/16/2038 263,890 475,000 Safeway, Inc. 4.125 11/1/2008 474,994 550,000 Wyeth ± 6.000 2/15/2036 512,339 Total Consumer Non-Cyclical Energy (1.4% ) 500,000 Anadarko Finance Company ± 6.750 5/1/2011 511,697 27,000 Anadarko Finance Company 7.500 5/1/2031 24,759 500,000 Burlington Resources, Inc. ± 6.500 12/1/2011 520,638 27,000 Conoco, Inc. ± 6.950 4/15/2029 27,146 27,000 Devon Financing Corporation ulc 7.875 9/30/2031 27,418 450,000 Energy Transfer Partners, LP ± 6.700 7/1/2018 426,542 275,000 Oneok Partners, LP 6.650 10/1/2036 240,667 300,000 Petro-Canada ± 6.800 5/15/2038 237,668 500,000 Valero Energy Corporation ± 4.750 6/15/2013 457,950 275,000 XTO Energy, Inc. 6.375 6/15/2038 224,536 Total Energy Financials (8.4% ) 27,000 Abbey National plc 7.950 10/26/2029 26,069 500,000 AIG SunAmerica Global Financing VI ±≤ 6.300 5/10/2011 405,168 500,000 Allstate Corporation ± 5.000 8/15/2014 472,334 27,000 AXA SA 8.600 12/15/2030 26,221 275,000 BAC Capital Trust XI ± 6.625 5/23/2036 212,638 650,000 Bank of America Corporation ± 4.750 8/15/2013 565,740 1,800,000 Bank One Corporation ± 5.900 11/15/2011 1,757,016 600,000 BB&T Corporation ± 6.500 8/1/2011 585,224 1,100,000 BNP Paribas SA ±≤ 5.186 6/29/2015 842,614 600,000 Chubb Corporation ± 6.500 5/15/2038 542,708 450,000 CIGNA Corporation ± 6.350 3/15/2018 427,865 725,000 CIT Group, Inc. ± 4.750 12/15/2010 472,155 590,000 Citigroup, Inc. ± 5.000 9/15/2014 452,360 250,000 Citigroup, Inc. 4.700 5/29/2015 194,849 475,000 General Electric Capital Corporation ± 5.875 1/14/2038 350,194 950,000 Goldman Sachs Group, Inc. ± 6.600 1/15/2012 885,579 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 158 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Financials  continued $650,000 Household Finance Corporation ± 6.375% 11/27/2012 $625,548 350,000 HSBC Finance Corporation ± 5.000 6/30/2015 312,433 300,000 HSBC Holdings plc ± 6.800 6/1/2038 254,035 850,000 International Lease Finance Corporation ± 5.875 5/1/2013 537,696 600,000 Kreditanstalt fuer Wiederaufbau 3.750 6/27/2011 611,166 185,000 Marsh & McLennan Companies, Inc. 5.750 9/15/2015 173,417 475,000 Merrill Lynch & Company, Inc. ± 5.000 2/3/2014 395,279 500,000 MetLife, Inc. ± 5.000 6/15/2015 456,102 1,250,000 Morgan Stanley Dean Witter & Company ± 6.750 4/15/2011 925,144 1,222,920 Preferred Term Securities XXIII, Ltd. ≤  3.019 12/22/2008 790,312 500,000 ProLogis Trust ± 5.500 3/1/2013 467,489 275,000 Prudential Financial, Inc. ± 5.700 12/14/2036 203,117 500,000 Student Loan Marketing Corporation ± 4.000 1/15/2010 392,500 550,000 Union Planters Corporation ± 4.375 12/1/2010 501,506 500,000 Wachovia Bank NA ± 4.875 2/1/2015 296,368 500,000 Washington Mutual Bank FA ± 5.500 1/15/2013 625 450,000 WEA Finance, LLC ≤ 7.125 4/15/2018 404,552 500,000 WellPoint, Inc. ± 5.000 12/15/2014 457,022 Total Financials Foreign (1.8% ) 250,000 African Development Bank ± 6.875 10/15/2015 284,566 27,000 Hydro-Quebec 8.400 1/15/2022 36,055 95,000 Pemex Project Funding Master Trust 9.125 10/13/2010 101,650 250,000 Province of Nova Scotia ± 7.250 7/27/2013 282,278 400,000 Province of Quebec ± 4.875 5/5/2014 412,184 400,000 Province of Quebec ± 7.500 7/15/2023 494,139 600,000 Republic of Italy 6.000 2/22/2011 644,718 200,000 Republic of Italy 4.375 6/15/2013 205,540 1,100,000 United Mexican States * 5.625 1/15/2017 1,074,150 Total Foreign Mortgage-Backed Securities (35.6% ) 3,229 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 12/1/2009 3,304 5,302 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 10/1/2012 5,493 4,519 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 1/1/2013 4,682 6,842 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 9/1/2013 6,968 13,899 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 3/1/2014 14,109 26,246 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 4/1/2014 26,729 9,196 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 10/1/2014 9,701 15,057 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 3/1/2016 15,601 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 159 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Mortgage-Backed Securities  continued $24,649 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000% 6/1/2016 $25,104 35,310 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 9/1/2016 35,961 292,866 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 6/1/2017 307,792 503,513 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 12/1/2017 511,778 4,971 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2024 5,155 7,561 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2024 7,982 1,354 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 8/1/2025 1,472 15,798 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500 11/1/2025 17,506 2,534 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 1/1/2026 2,752 3,892 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 4/1/2027 4,107 4,477 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 7/1/2027 4,866 6,965 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 8/1/2027 7,350 4,522 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 10/1/2027 4,914 5,560 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2028 5,867 25,902 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 8/1/2028 26,440 11,798 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 2/1/2029 12,222 26,462 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 3/1/2029 26,978 10,888 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 7/1/2029 11,465 16,777 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 10/1/2029 18,204 9,122 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2029 9,899 17,159 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 5/1/2031 17,748 68,581 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 6/1/2031 69,832 13,996 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 6/1/2031 14,713 13,096 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 6/1/2031 13,768 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 160 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Mortgage-Backed Securities  continued $64,363 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000% 7/1/2031 $65,537 15,223 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2031 16,004 53,873 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 10/1/2031 55,722 51,460 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 1/1/2032 52,399 290,566 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 1/1/2032 295,869 24,183 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2032 25,419 319,376 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 7/1/2032 330,037 239,093 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 10/1/2032 247,074 456,645 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 11/1/2032 464,693 7,000,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 5.000 10/1/2038 6,818,434 14,700,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 6.000 10/1/2038 14,879,164 1,831 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 4/1/2011 1,870 607 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 7/1/2011 634 2,758 Federal National Mortgage Association Conventional 15-Yr. Pass Through 8.000 7/1/2012 2,912 4,985 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 12/1/2012 5,173 12,355 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 6/1/2013 12,828 20,917 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 12/1/2013 21,411 11,100,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through § 5.000 10/1/2023 11,020,213 6,449 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10.500 8/1/2020 7,496 6,310 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 12/1/2024 6,873 9,955 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2025 10,516 29,676 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2025 30,756 1,126 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 12/1/2025 1,238 6,114 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 1/1/2026 6,630 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 161 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Mortgage-Backed Securities  continued $7,918 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500% 5/1/2026 $8,206 4,752 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 9/1/2026 5,175 5,288 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 2/1/2027 5,732 3,800 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2027 4,014 10,498 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 8/1/2027 10,874 1,343 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 11/1/2027 1,455 7,147 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9.000 11/1/2027 7,907 4,291 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 1/1/2028 4,532 69,425 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 2/1/2028 75,226 11,240 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 5/1/2028 11,480 3,060 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 9/1/2028 3,169 14,693 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2028 15,460 42,108 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 11/1/2028 45,645 89,117 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 12/1/2028 91,022 5,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 12/1/2028 5,262 12,918 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2029 13,379 45,722 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 3/1/2029 46,699 21,393 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2029 22,497 54,472 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 4/1/2029 56,386 4,356 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 8/1/2029 4,509 13,649 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2029 14,771 19,322 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2029 20,319 11,562 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2029 12,512 7,641 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 4/1/2030 8,278 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 162 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Mortgage-Backed Securities  continued $5,007 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500% 12/1/2030 $5,408 82,219 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 5/1/2031 83,771 173,795 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 4/1/2032 179,573 164,592 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 5/1/2032 170,064 90,569 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 5/1/2032 95,177 573,694 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2032 592,768 280,618 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 8/1/2032 289,948 29,400,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 10/1/2038 29,317,325 2,368 Government National Mortgage Association 15-Yr. Pass Through 6.500 6/15/2009 2,423 22,263 Government National Mortgage Association 15-Yr. Pass Through 7.000 9/15/2013 23,473 5,697 Government National Mortgage Association 30-Yr. Pass Through 7.500 3/15/2023 6,150 4,488 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2024 4,744 2,889 Government National Mortgage Association 30-Yr. Pass Through 9.000 9/15/2024 3,183 6,591 Government National Mortgage Association 30-Yr. Pass Through 8.000 6/15/2025 7,234 1,975 Government National Mortgage Association 30-Yr. Pass Through 8.000 9/15/2026 2,168 9,242 Government National Mortgage Association 30-Yr. Pass Through 7.500 3/15/2027 9,977 8,415 Government National Mortgage Association 30-Yr. Pass Through 7.500 10/15/2027 9,084 8,063 Government National Mortgage Association 30-Yr. Pass Through 7.000 11/15/2027 8,510 7,532 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2028 7,942 12,883 Government National Mortgage Association 30-Yr. Pass Through 6.500 7/15/2028 13,277 12,440 Government National Mortgage Association 30-Yr. Pass Through 7.000 8/15/2028 13,117 51,083 Government National Mortgage Association 30-Yr. Pass Through 7.500 11/15/2028 55,115 12,237 Government National Mortgage Association 30-Yr. Pass Through 6.500 12/15/2028 12,611 58,971 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2029 60,738 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 163 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value Mortgage-Backed Securities  continued $10,981 Government National Mortgage Association 30-Yr. Pass Through 6.500% 4/15/2029 $11,310 14,398 Government National Mortgage Association 30-Yr. Pass Through 8.000 10/15/2030 15,805 17,938 Government National Mortgage Association 30-Yr. Pass Through 7.500 1/15/2031 19,323 6,520 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2031 6,857 31,793 Government National Mortgage Association 30-Yr. Pass Through 6.500 6/15/2031 32,725 24,572 Government National Mortgage Association 30-Yr. Pass Through 7.000 9/15/2031 25,843 302,688 Government National Mortgage Association 30-Yr. Pass Through 6.500 1/15/2032 311,378 43,603 Government National Mortgage Association 30-Yr. Pass Through 6.500 4/15/2032 44,854 Total Mortgage-Backed Securities Technology (0.2% ) 500,000 International Business Machines Corporation ± 4.250 9/15/2009 504,422 Total Technology Transportation (0.3% ) 500,000 Union Pacific Corporation ± 7.000 2/1/2016 523,947 Total Transportation U.S. Government (32.7% ) 1,000,000 Federal Farm Credit Bank ± 5.375 7/18/2011 1,045,457 3,000,000 Federal Home Loan Bank * 3.625 7/1/2011 3,003,807 1,000,000 Federal Home Loan Bank 4.625 10/10/2012 1,021,598 1,000,000 Federal Home Loan Bank * 3.625 5/29/2013 979,156 850,000 Federal Home Loan Bank 4.500 9/16/2013 860,962 1,050,000 Federal Home Loan Mortgage Corporation 6.000 6/15/2011 1,120,900 1,000,000 Federal Home Loan Mortgage Corporation 5.125 7/15/2012 1,046,046 500,000 Federal Home Loan Mortgage Corporation 3.750 6/28/2013 496,115 3,200,000 Federal Home Loan Mortgage Corporation * 5.125 11/17/2017 3,297,629 1,000,000 Federal Home Loan Mortgage Corporation 5.000 12/14/2018 939,956 700,000 Federal Home Loan Mortgage Corporation 6.750 3/15/2031 857,548 500,000 Federal National Mortgage Association 2.500 4/9/2010 495,080 2,000,000 Federal National Mortgage Association 6.125 3/15/2012 2,158,294 1,000,000 Federal National Mortgage Association 5.000 4/15/2015 1,034,289 500,000 Federal National Mortgage Association 5.960 9/11/2028 553,276 100,000 Federal National Mortgage Association * 6.250 5/15/2029 114,647 200,000 Resolution Funding Corporation 8.125 10/15/2019 253,872 4,200,000 U.S. Treasury Bonds * 7.250 5/15/2016 5,199,142 260,000 U.S. Treasury Bonds * 7.500 11/15/2024 354,067 4,500,000 U.S. Treasury Bonds * 5.250 11/15/2028 4,985,510 2,000,000 U.S. Treasury Notes 5.500 5/15/2009 2,046,250 8,000,000 U.S. Treasury Notes 6.000 8/15/2009 8,279,376 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 164 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (112.1%) Rate Date Value U.S. Government  continued $2,000,000 U.S. Treasury Notes 3.625% 1/15/2010 $2,045,624 2,750,000 U.S. Treasury Notes * 4.375 12/15/2010 2,890,294 2,945,000 U.S. Treasury Notes * 5.000 2/15/2011 3,149,309 4,500,000 U.S. Treasury Notes * 4.500 11/30/2011 4,782,303 500,000 U.S. Treasury Notes * 4.375 8/15/2012 532,461 1,000,000 U.S. Treasury Notes * 2.875 1/31/2013 1,002,578 2,500,000 U.S. Treasury Notes * 4.250 8/15/2014 2,661,915 3,175,000 U.S. Treasury Notes * 4.500 2/15/2016 3,384,353 400,000 U.S. Treasury Notes * 4.625 2/15/2017 425,656 600,000 U.S. Treasury Notes 4.500 5/15/2017 632,297 375,000 U.S. Treasury Notes * 4.250 11/15/2017 388,652 Total U.S. Government Utilities (1.5% ) 400,000 CenterPoint Energy Houston Electric, LLC 5.600 7/1/2023 331,340 275,000 Commonwealth Edison Company ± 5.900 3/15/2036 224,147 27,000 FirstEnergy Corporation 7.375 11/15/2031 25,103 27,000 National Rural Utilities Cooperative Finance 8.000 3/1/2032 28,637 475,000 Oncor Electric Delivery Company ± 6.375 1/15/2015 430,307 400,000 Progress Energy, Inc. ± 7.000 10/30/2031 378,260 600,000 Public Service Company of Colorado ± 7.875 10/1/2012 653,256 225,000 Southern California Edison Company 5.000 1/15/2014 220,135 250,000 Tennessee Valley Authority 6.000 3/15/2013 270,762 275,000 Xcel Energy, Inc. 6.500 7/1/2036 247,508 Total Utilities Total Long-Term Fixed Income (cost $223,376,658) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 165 Bond Index Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (21.1%) Rate (+) Date Value 40,091,727 Thrivent Financial Securities Lending Trust 2.800% N/A $40,091,727 Total Collateral Held for Securities Loaned (cost $40,091,727) Shares or Principal Interest Maturity Amount Short-Term Investments (20.0%) Rate (+) Date Value $500,000 Federal Home Loan Bank 4.500% 10/14/2008 $500,000 5,585,000 Federal Home Loan Bank Discount Notes 2.100 10/10/2008 5,582,068 1,320,000 Federal National Mortgage Association 2.100 10/14/2008 1,318,999 5,000,000 Federal National Mortgage Association 2.100 10/20/2008 4,994,458 25,503,576 Thrivent Money Market Portfolio 2.900 N/A 25,503,576 Total Short-Term Investments (at amortized cost) Total Investments (cost $301,367,486) 153.2% Other Assets and Liabilities, Net (53.2%) Total Net Assets 100.0% * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $13,652,242 or 7.2% of total net assets. « All or a portion of the security is insured or guaranteed.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Bond Index Portfolio owned as of September 30, 2008. Acquisition Security Date Cost Preferred Term Securities XXIII, Ltd. 9/14/2006 $1,222,920 Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,660,629 Gross unrealized depreciation (14,180,339) Net unrealized appreciation (depreciation) ($10,519,710) Cost for federal income tax purposes $301,367,486 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 166 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value Asset-Backed Securities (25.4%) $2,523,248 Americredit Automobile Receivables Trust « 2.567% 10/6/2008 $2,361,765 4,269,314 Americredit Automobile Receivables Trust « 3.430 7/6/2011 4,134,848 5,000,000 Americredit Automobile Receivables Trust « 5.490 7/6/2012 4,899,745 9,500,000 Bank of America Credit Card Trust ~ 4.070 7/16/2012 9,401,950 9,000,000 BMW Vehicle Lease Trust  4.590 8/15/2013 8,971,938 7,500,000 Cabelas Master Credit Card Trust ~≤ 4.310 12/16/2013 7,250,370 7,000,000 Capital Auto Receivables Asset Trust 5.380 7/15/2010 6,999,048 8,250,000 Carmax Auto Owner Trust  2.887 10/15/2008 8,104,594 8,250,000 Chase Funding Issuance Trust ~ 4.960 9/17/2012 8,192,184 7,000,000 Citibank Credit Card Issuance Trust  4.850 2/10/2011 7,006,909 5,000,000 CNH Equipment Trust  3.087 10/15/2008 4,902,085 8,054,924 CNH Equipment Trust  4.400 5/16/2011 7,968,044 3,440,261 Countrywide Asset-Backed Certificates « 5.549 4/25/2036 3,125,935 5,000,000 Countrywide Asset-Backed Certificates  5.683 10/25/2036 4,613,775 4,500,000 Countrywide Home Loans Asset-Backed Securities « 6.085 6/25/2021 1,875,064 2,807,556 CPL Transition Funding, LLC  5.560 1/15/2012 2,851,949 3,103,613 Credit Acceptance Auto Dealer Loan Trust ≤« 5.320 10/15/2012 3,043,210 4,192,152 Credit Based Asset Servicing and Securitization, LLC  5.501 12/25/2036 3,813,588 2,483,524 DaimlerChrysler Auto Trust  5.330 8/8/2010 2,472,800 7,000,000 DaimlerChrysler Auto Trust  5.000 2/8/2012 6,896,932 9,500,000 Discover Card Master Trust ~ 5.100 10/15/2013 9,278,830 1,851,768 Drive Auto Receivables Trust ≤« 5.300 7/15/2011 1,841,607 4,635,940 Federal Home Loan Mortgage Corporation  3.247 10/27/2008 4,480,202 215,069 First Franklin Mortgage Loan Asset-Backed Certificates ≤! 5.500 3/25/2036 22 1,082,861 First Horizon ABS Trust « 3.337 10/27/2008 650,629 3,500,000 Ford Credit Auto Owner Trust  5.150 11/15/2011 3,440,416 111,119 GE Commercial Loan Trust ≤ 2.846 10/20/2008 110,725 6,401,531 GMAC Mortgage Corporation Loan Trust « 3.277 10/27/2008 4,032,549 776,388 GMAC Mortgage Corporation Loan Trust « 3.307 10/27/2008 745,040 2,673,137 GMAC Mortgage Corporation Loan Trust « 3.387 10/27/2008 1,485,679 5,500,000 GMAC Mortgage Corporation Loan Trust « 5.750 10/25/2036 4,274,457 8,500,000 Harley Davidson Motorcycle Trust ~ 2.837 10/15/2008 8,368,106 2,108,652 Harley Davidson Motorcycle Trust 5.240 1/15/2012 2,104,919 1,242,890 Harley Davidson Motorcycle Trust 3.200 5/15/2012 1,233,845 4,000,000 Honda Auto Receivables Owner Trust ~ 4.470 1/18/2012 3,898,412 6,500,000 Household Home Equity Loan Trust 5.320 3/20/2036 6,178,412 3,500,000 Household Home Equity Loan Trust ± 5.660 3/20/2036 3,330,198 7,500,000 Merna Re, Ltd. ±≤ 5.512 12/30/2008 7,171,500 9,000,000 Merrill Auto Trust Securitization ~ 5.500 3/15/2012 8,815,572 6,905,420 Mortgage Equity Conversion Asset Trust ≤ 2.590 10/25/2008 6,611,940 6,870,219 Mortgage Equity Conversion Asset Trust ≤ 2.930 10/25/2008 6,578,235 522,444 Nissan Auto Receivables Owner Trust 4.740 9/15/2009 522,954 6,000,000 Nissan Auto Receivables Owner Trust 5.030 5/16/2011 5,986,848 6,500,000 Nissan Auto Receivables Owner Trust 4.280 7/15/2013 6,102,882 300,143 Nomura Asset Acceptance Corporation ≤ 3.347 10/27/2008 258,417 572,008 PG&E Energy Recovery Funding, LLC  3.870 6/25/2011 570,502 421,605 Popular ABS Mortgage Pass-Through Trust  4.000 12/25/2034 414,331 4,665,000 Renaissance Home Equity Loan Trust  5.608 5/25/2036 4,430,789 1,621,589 Residential Asset Mortgage Products, Inc. 4.547 12/25/2034 1,458,451 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 167 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value Asset-Backed Securities  continued $1,618,392 Residential Asset Securities Corporation 5.010% 4/25/2033 $1,171,639 1,378,501 Residential Funding Mortgage Securities « 4.470 7/25/2018 1,300,849 7,000,000 Santander Drive Auto Receivables Trust « 5.050 9/15/2011 6,924,946 441,717 SLM Student Loan Trust  2.810 10/27/2008 440,255 282,472 USAA Auto Owner Trust  4.830 4/15/2010 282,667 7,000,000 USAA Auto Owner Trust 4.500 10/15/2013 6,750,380 2,131,724 Wachovia Asset Securitization, Inc. ≤« 3.347 10/27/2008 1,364,052 4,146,586 Wachovia Auto Loan Owner Trust ≤ 5.230 8/22/2011 4,149,870 9,500,000 Wachovia Auto Owner Trust 4.810 9/20/2012 9,076,462 9,000,000 Washington Mutual Master Note Trust ≤ 2.517 10/15/2008 7,489,098 Total Asset-Backed Securities Basic Materials (0.9% ) 2,000,000 ArcelorMittal ±≤ 5.375 6/1/2013 1,889,396 2,400,000 Lubrizol Corporation  4.625 10/1/2009 2,388,578 2,700,000 Nucor Corporation 5.000 6/1/2013 2,644,955 2,000,000 Rio Tinto Finance, Ltd. 5.875 7/15/2013 1,960,620 Total Basic Materials Capital Goods (1.6% ) 1,000,000 Caterpillar Financial Services Corporation  4.850 12/7/2012 973,346 3,350,000 Caterpillar Financial Services Corporation 6.200 9/30/2013 3,349,906 2,500,000 John Deere Capital Corporation  4.400 7/15/2009 2,487,795 1,700,000 John Deere Capital Corporation  5.350 1/17/2012 1,703,291 2,750,000 Lockheed Martin Corporation  4.121 3/14/2013 2,658,549 2,500,000 Oakmont Asset Trust ≤ 4.514 12/22/2008 2,498,182 2,100,000 Textron Financial Corporation 5.125 2/3/2011 2,103,022 Total Capital Goods Collateralized Mortgage Obligations (6.8% ) 2,555,432 Banc of America Mortgage Securities, Inc.  4.801 9/25/2035 2,324,370 3,031,144 Bear Stearns Adjustable Rate Mortgage Trust  4.625 8/25/2010 2,730,985 4,042,282 Chase Mortgage Finance Corporation  4.571 2/25/2037 3,614,196 1,323,515 Citigroup Mortgage Loan Trust, Inc.  5.536 3/25/2036 1,304,471 3,687,751 Countrywide Home Loans, Inc.  5.342 3/20/2036 2,331,492 3,678,765 Countrywide Home Loans, Inc.  5.823 9/20/2036 2,526,278 5,937,277 Deutsche Alt-A Securities, Inc.  3.052 10/1/2008 3,380,968 2,692,229 HomeBanc Mortgage Trust ± 5.990 4/25/2037 2,037,196 1,614,775 Impac CMB Trust ± 3.467 10/27/2008 907,504 1,134,123 Impac CMB Trust ± 3.527 10/27/2008 655,154 5,636,693 J.P. Morgan Alternative Loan Trust ± 5.804 3/25/2036 4,111,494 4,806,053 J.P. Morgan Mortgage Trust 5.004 7/25/2035 4,490,977 3,561,532 Merrill Lynch Mortgage Investors, Inc. ± 4.871 6/25/2035 3,251,771 2,518,836 Residential Accredit Loans, Inc. 5.601 9/25/2035 1,873,656 2,214,724 Thornburg Mortgage Securities Trust  3.317 10/27/2008 2,123,533 3,252,219 Wachovia Mortgage Loan Trust, LLC 5.564 5/20/2036 2,972,398 6,786,635 Washington Mutual Alternative Loan Trust  3.415 10/1/2008 3,505,773 4,681,982 Washington Mutual Alternative Loan Trust  3.585 10/1/2008 2,567,420 4,896,174 Washington Mutual Mortgage Pass-Through Certificates  3.545 10/1/2008 2,681,353 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 168 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value Collateralized Mortgage Obligations  continued $1,732,812 Washington Mutual Mortgage Pass-Through Certificates  3.497% 10/25/2008 $1,094,605 1,922,042 Washington Mutual Mortgage Pass-Through Certificates  4.834 9/25/2035 1,750,121 5,044,894 Washington Mutual, Inc.  3.405 10/1/2008 2,744,761 4,626,636 Washington Mutual, Inc.  3.485 10/1/2008 2,451,547 8,500,000 Wells Fargo Mortgage Backed Securities Trust 3.552 9/25/2034 8,415,858 915,773 Wells Fargo Mortgage Backed Securities Trust 4.950 3/25/2036 808,980 1,560,837 Wells Fargo Mortgage Backed Securities Trust 5.092 3/25/2036 1,429,396 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (12.2% ) 4,542,966 American Home Mortgage Assets  3.585 10/1/2008 2,287,038 5,135,000 Banc of America Commercial Mortgage, Inc.  5.001 9/10/2010 5,014,312 1,031,688 Banc of America Commercial Mortgage, Inc.  4.037 11/10/2039 1,019,281 5,937,552 Banc of America Large Loan Trust ≤ 2.597 10/15/2008 5,491,950 7,000,000 Banc of America Large Loan Trust ≤ 2.697 10/15/2008 6,391,154 4,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ≤ 2.637 10/15/2008 3,726,304 8,037,415 Bear Stearns Commercial Mortgage Securities, Inc. ~ 3.869 2/11/2041 7,964,291 7,722,706 Bear Stearns Commercial Mortgage Securities, Inc. 5.422 9/11/2042 7,332,748 16,435 Citigroup Commercial Mortgage Trust ≤ 2.557 10/15/2008 15,518 90,066 Commercial Mortgage Pass-Through Certificates ≤ 2.587 10/15/2008 85,669 8,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.667 10/15/2008 7,187,160 6,000,000 Credit Suisse First Boston Mortgage Securities Corporation  4.609 2/15/2038 5,872,854 7,770,000 Credit Suisse First Boston Mortgage Securities Corporation ~ 3.382 5/15/2038 7,494,857 6,500,000 Crown Castle International Corporation ≤ 5.245 11/15/2036 6,335,420 2,215,362 General Electric Commercial Mortgage Corporation 4.591 7/10/2045 2,175,532 1,372,344 J.P. Morgan Chase Commercial Mortgage Securities Corporation 2.790 1/12/2039 1,352,724 9,100,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.198 12/15/2044 8,884,658 34,086 LB-UBS Commercial Mortgage Trust  3.323 3/15/2027 33,879 2,111,512 LB-UBS Commercial Mortgage Trust 4.207 11/15/2027 2,082,850 7,930,344 LB-UBS Commercial Mortgage Trust 4.567 6/15/2029 7,873,476 9,060,000 LB-UBS Commercial Mortgage Trust 4.187 8/15/2029 8,917,930 1,693,667 LB-UBS Commercial Mortgage Trust ± 4.741 9/15/2040 1,674,520 8,000,000 TIAA Real Estate CDO, Ltd. 5.815 8/15/2039 7,498,656 7,265,511 Wachovia Bank Commercial Mortgage Trust  3.894 11/15/2035 7,247,281 3,864,554 Wachovia Bank Commercial Mortgage Trust  3.958 12/15/2035 3,853,838 3,298,774 Washington Mutual Asset Securities Corporation ≤ 3.830 1/25/2035 3,178,864 Total Commercial Mortgage-Backed Securities Communications Services (3.8% ) 2,800,000 Ameritech Capital Funding Corporation 6.250 5/18/2009 2,845,800 1,250,000 AT&T, Inc.  4.950 1/15/2013 1,197,500 2,000,000 British Telecom plc  8.625 12/15/2010 2,090,320 3,100,000 Comcast Cable Communications, Inc.  6.200 11/15/2008 3,148,664 2,100,000 Comcast Cable Communications, Inc.  6.875 6/15/2009 2,120,712 1,760,000 Cox Communications, Inc.  7.875 8/15/2009 1,763,881 1,400,000 Cox Communications, Inc.  4.625 1/15/2010 1,379,426 2,450,000 GTE Corporation  7.510 4/1/2009 2,484,888 1,954,000 News America Holdings, Inc. 7.375 10/17/2008 1,955,818 1,000,000 Qwest Corporation  5.625 11/15/2008 999,294 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 169 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value Communications Services  continued $2,620,000 Rogers Cable, Inc. 7.875% 5/1/2012 $2,725,036 2,500,000 SBC Communications, Inc. ± 4.125 9/15/2009 2,480,255 2,400,000 Telecom Italia Capital SA 4.000 11/15/2008 2,397,275 1,400,000 Telecom Italia Capital SA 6.200 7/18/2011 1,400,406 1,000,000 Telefonos de Mexico SA de CV 4.500 11/19/2008 999,456 2,000,000 Thomson Reuters Corporation 5.950 7/15/2013 1,997,640 2,400,000 Time Warner Cable, Inc. 5.400 7/2/2012 2,282,918 2,000,000 Time Warner Cable, Inc. 6.200 7/1/2013 1,940,296 1,350,000 Verizon Communications, Inc.  4.350 2/15/2013 1,259,253 Total Communications Services Consumer Cyclical (3.0% ) 2,700,000 CVS Caremark Corporation  3.111 12/1/2008 2,585,542 2,800,000 CVS Corporation  4.000 9/15/2009 2,745,812 2,100,000 D.R. Horton, Inc.  8.000 2/1/2009 2,065,875 2,500,000 DaimlerChrysler North American Holdings Corporation  3.331 10/31/2008 2,500,000 4,000,000 Ford Motor Credit Company  7.375 10/28/2009 3,215,864 2,100,000 May Department Stores Company  4.800 7/15/2009 2,052,466 2,725,000 McDonalds Corporation  4.300 3/1/2013 2,692,420 2,800,000 Nissan Motor Acceptance Corporation ≤ 4.625 3/8/2010 2,809,506 2,233,840 SLM Private Credit Student Loan Trust  2.829 12/15/2008 2,161,240 1,300,000 Walmart Stores, Inc. 4.250 4/15/2013 1,275,953 5,400,000 Walt Disney Company  2.861 10/16/2008 5,382,126 Total Consumer Cyclical Consumer Non-Cyclical (2.2% ) 1,400,000 Abbott Laboratories  5.150 11/30/2012 1,416,078 1,375,000 AstraZeneca plc  5.400 9/15/2012 1,381,449 3,400,000 Bunge Limited Finance Corporation  4.375 12/15/2008 3,394,910 3,500,000 Cadbury Schweppes plc ≤ 3.875 10/1/2008 3,500,000 2,000,000 Cargill, Inc. ≤ 5.200 1/22/2013 1,934,052 2,000,000 Fortune Brands, Inc.  5.125 1/15/2011 2,009,494 3,500,000 General Mills, Inc. ± 6.378 10/15/2008 3,501,250 2,750,000 Kellogg Company  5.125 12/3/2012 2,742,160 1,350,000 PepsiCo, Inc.  4.650 2/15/2013 1,370,176 1,100,000 Safeway, Inc. 6.500 11/15/2008 1,102,292 Total Consumer Non-Cyclical Energy (1.5% ) 2,000,000 Energy Transfer Partners, LP 6.000 7/1/2013 1,953,134 1,000,000 Enterprise Products Operating, LP  4.625 10/15/2009 978,659 2,100,000 Premcor Refining Group, Inc. 6.125 5/1/2011 2,126,884 1,250,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 1,209,700 3,400,000 Sempra Energy  7.950 3/1/2010 3,505,128 1,350,000 Transocean, Inc. 5.250 3/15/2013 1,311,633 2,000,000 Weatherford International, Ltd. 5.150 3/15/2013 1,926,098 1,350,000 Western Oil Sands, Inc. 8.375 5/1/2012 1,424,177 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 170 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value Financials (12.4% ) $2,000,000 Allstate Life Global Funding Trust  5.375% 4/30/2013 $1,930,688 2,000,000 American Express Centurion Bank  5.200 11/26/2010 1,873,792 3,350,000 American Express Company  5.875 5/2/2013 3,087,524 3,350,000 Australia & New Zealand Banking Group, Ltd. ~≤ 6.200 7/19/2013 3,325,578 3,400,000 Bank of New York Mellon Corporation  4.950 11/1/2012 3,232,774 2,000,000 Bear Stearns Companies, Inc. 4.550 6/23/2010 1,955,070 1,350,000 Berkshire Hathaway Finance Corporation ≤ 5.000 8/15/2013 1,346,447 1,650,000 Capmark Financial Group, Inc.  5.875 5/10/2012 822,515 2,400,000 CIT Group, Inc. * 5.200 11/3/2010 1,613,743 1,000,000 CIT Group, Inc.  7.625 11/30/2012 634,366 3,400,000 Citigroup, Inc.  5.125 2/14/2011 3,173,740 2,000,000 Citigroup, Inc.  5.500 4/11/2013 1,745,722 3,350,000 Citigroup, Inc.  6.500 8/19/2013 2,977,373 2,700,000 CME Group, Inc. ~ 5.400 8/1/2013 2,708,176 700,000 Corestates Capital Trust I ≤ 8.000 12/15/2026 447,679 3,175,000 Countrywide Financial Corporation, Convertible * Zero Coupon 10/15/2008 3,111,500 3,675,000 Countrywide Financial Corporation, Convertible ≤ Zero Coupon 10/15/2008 3,601,500 2,100,000 Credit Suisse First Boston USA, Inc.  2.944 12/9/2008 2,086,308 2,000,000 Credit Suisse New York, NY  5.000 5/15/2013 1,853,382 1,400,000 Developers Diversified Realty Corporation  4.625 8/1/2010 1,342,741 1,325,000 Fifth Third Bancorp * 6.250 5/1/2013 1,126,110 2,100,000 General Electric Capital Corporation  5.200 2/1/2011 2,033,808 2,000,000 General Electric Capital Corporation * 4.800 5/1/2013 1,824,202 2,800,000 General Motors Acceptance Corporation, LLC ± 6.875 8/28/2012 1,112,938 6,500,000 Goldman Sachs Group, Inc. ~ 3.290 12/23/2008 5,971,485 2,100,000 Goldman Sachs Group, Inc. ± 6.875 1/15/2011 2,007,426 5,000,000 Goldman Sachs Group, Inc., Convertible ± 1.000 1/31/2015 3,990,550 2,500,000 Goldman Sachs Group, Inc., Convertible  1.000 5/7/2015 1,970,075 2,050,000 International Lease Finance Corporation  5.750 6/15/2011 1,477,324 1,500,000 iSTAR Financial, Inc.  4.875 1/15/2009 900,000 1,400,000 iSTAR Financial, Inc.  5.125 4/1/2011 714,000 3,350,000 J.P. Morgan Chase & Company  6.750 2/1/2011 3,361,212 1,600,000 J.P. Morgan Chase & Company  5.600 6/1/2011 1,579,190 3,500,000 Lehman Brothers Holdings E-Capital Trust I  3.589 11/19/2008 350 1,700,000 Lehman Brothers Holdings, Inc. 5.250 2/6/2012 212,500 1,200,000 Lincoln National Corporation 5.650 8/27/2012 1,179,752 6,500,000 Merrill Lynch & Company, Inc.  3.014 11/5/2008 6,164,561 2,000,000 Merrill Lynch & Company, Inc. 6.150 4/25/2013 1,848,114 2,680,000 Metropolitan Life Global Funding ≤ 5.125 4/10/2013 2,603,556 1,330,000 Monumental Global Funding, Ltd. ≤ 5.500 4/22/2013 1,299,876 6,500,000 Morgan Stanley  3.071 10/15/2008 4,880,544 1,350,000 Morgan Stanley 5.050 1/21/2011 972,088 1,350,000 Morgan Stanley * 5.250 11/2/2012 953,019 6,300,000 Nations Bank Capital Trust IV ± 8.250 4/15/2027 6,063,908 2,000,000 Northern Trust Company 5.500 8/15/2013 2,001,436 2,000,000 Protective Life Secured Trust 4.000 10/7/2009 1,961,570 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 171 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value Financials  continued $3,300,000 Simon Property Group, LP 4.600% 6/15/2010 $3,243,771 2,400,000 SLM Corporation  4.000 1/15/2009 1,968,000 2,000,000 State Street Capitol Trust II 8.250 3/15/2011 1,961,120 3,350,000 UFJ Finance Aruba AEC 8.750 11/13/2008 3,324,875 2,000,000 UnitedHealth Group, Inc.  5.500 11/15/2012 1,911,960 700,000 Wachovia Capital Trust III 5.800 3/15/2042 294,000 1,605,000 Wachovia Corporation  6.150 3/15/2009 1,476,605 2,000,000 Wachovia Corporation 5.500 5/1/2013 1,654,646 2,000,000 Wells Fargo & Company  2.919 12/15/2008 1,988,368 675,000 Wells Fargo & Company 4.375 1/31/2013 620,475 2,000,000 Wells Fargo Capital XIII 7.700 3/26/2013 1,744,020 2,000,000 Wells Fargo Capital XV 9.750 9/26/2013 1,940,000 Total Financials Foreign (0.5% ) 5,000,000 Corporacion Andina de Fomento  5.750 1/12/2017 4,619,200 Total Foreign Mortgage-Backed Securities (2.2% ) 6,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000 10/1/2038 6,076,872 15,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 10/1/2038 15,379,680 Total Mortgage-Backed Securities Technology (0.5% ) 2,700,000 Hewlett-Packard Company  4.500 3/1/2013 2,594,371 700,000 Sun Microsystems, Inc. * 7.650 8/15/2009 710,400 2,100,000 Xerox Corporation  5.500 5/15/2012 2,002,224 Total Technology Transportation (1.0% ) 1,375,000 Delta Air Lines, Inc.  7.111 9/18/2011 1,268,438 1,300,000 FedEx Corporation ± 3.500 4/1/2009 1,290,086 3,125,000 Norfolk Southern Corporation  6.200 4/15/2009 3,142,231 2,400,000 Northwest Airlines, Inc. 6.841 4/1/2011 2,220,000 1,150,000 Union Pacific Corporation 6.125 1/15/2012 1,170,806 800,000 Union Pacific Corporation 5.450 1/31/2013 784,575 Total Transportation U.S. Government (21.2% ) 9,000,000 Federal Farm Credit Bank  5.375 7/18/2011 9,409,113 10,000,000 Federal Farm Credit Bank * 3.875 8/25/2011 10,074,860 17,350,000 Federal Home Loan Bank * 4.250 11/20/2009 17,545,482 10,000,000 Federal Home Loan Bank 2.750 6/18/2010 9,908,050 10,000,000 Federal Home Loan Bank * 3.500 7/16/2010 10,031,880 10,000,000 Federal Home Loan Bank * 3.375 8/13/2010 10,009,550 10,000,000 Federal Home Loan Bank 3.375 10/20/2010 10,005,820 5,500,000 Federal Home Loan Bank * 3.625 7/1/2011 5,506,980 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 172 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (97.5%) Rate Date Value U.S. Government  continued $7,500,000 Federal Home Loan Bank ~ 4.625% 10/10/2012 $7,661,985 5,000,000 Federal Home Loan Mortgage Corporation 4.750 11/3/2009 5,084,545 10,500,000 Federal Home Loan Mortgage Corporation 4.125 11/30/2009 10,614,524 14,500,000 Federal National Mortgage Association 3.875 12/10/2009 14,633,748 10,000,000 Federal National Mortgage Association 2.500 4/9/2010 9,901,610 5,000,000 Federal National Mortgage Association * 5.125 4/15/2011 5,225,120 10,000,000 Federal National Mortgage Association 4.625 5/1/2013 9,828,500 26,500,000 U.S. Treasury Notes * 2.125 1/31/2010 26,572,450 1,525,000 U.S. Treasury Notes * 2.750 2/28/2013 1,517,137 12,700,000 U.S. Treasury Notes * 3.125 4/30/2013 12,809,144 24,793,013 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 24,731,030 Total U.S. Government U.S. Municipals (0.8% ) 5,500,000 Denver, Colorado City & County Airport Revenue Bonds  5.250 11/15/2032 5,565,065 1,350,000 Houston, Texas Utility System Revenue Bonds 5.000 5/15/2011 1,392,309 1,350,000 South Carolina State Public Service Authority Revenue Bonds ÷ 5.750 1/1/2014 1,416,974 Total U.S. Municipals Utilities (1.5% ) 2,700,000 Carolina Power & Light, Inc.  5.950 3/1/2009 2,724,786 625,000 Cleveland Electric Illuminating Company  7.430 11/1/2009 640,481 2,650,000 National Rural Utilities Cooperative Finance Corporation  5.500 7/1/2013 2,630,576 2,100,000 Niagara Mohawk Power Corporation 7.750 10/1/2008 2,100,000 2,700,000 Oncor Electric Delivery Company ≤ 5.950 9/1/2013 2,496,474 1,000,000 Pacific Gas & Electric Company  3.600 3/1/2009 991,950 395,928 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 409,675 2,000,000 Virginia Electric & Power Company  4.500 12/15/2010 1,986,080 1,360,000 Virginia Electric & Power Company  5.100 11/30/2012 1,331,236 Total Utilities Total Long-Term Fixed Income (cost $1,035,960,121) Shares Preferred Stock/Equity-Linked Securities (0.5%) Value 50,250 Allegro Investment Corporation SA TGT, Convertible ¿≤ $2,376,322 94,063 Credit Suisse New York, NY  1,862,447 148,505 Federal National Mortgage Association 323,741 Total Preferred Stock/Equity-Linked Securities (cost $7,948,207) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 173 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Strike Expiration Contracts Options Purchased (0.1%) Price Date Value 880 Call on U.S. Treasury Bond Futures $117.50 11/21/2008 $825,000 Total Options Purchased (cost $1,762,640) Interest Maturity Shares Collateral Held for Securities Loaned (13.8%) Rate (+) Date Value 137,354,250 Thrivent Financial Securities Lending Trust 2.800% N/A $137,354,250 Total Collateral Held for Securities Loaned (cost $137,354,250) Shares or Principal Interest Maturity Amount Short-Term Investments (3.2%) Rate (+) Date Value $1,450,000 Federal National Mortgage Association  2.148% 12/10/2008 $1,442,952 30,352,935 Thrivent Money Market Portfolio 2.900 N/A 30,352,935 Total Short-Term Investments (cost $31,796,931) Total Investments (cost $1,214,822,149) 115.1% Other Assets and Liabilities, Net (15.1%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures (120) December 2008 ($25,556,978) ($25,612,500) ($55,522) 5-Yr. U.S. Treasury Bond Futures (735) December 2008 (82,231,624) (82,492,270) (260,646) 10-Yr. U.S. Treasury Bond Futures (615) December 2008 (71,121,915) (70,494,375) 627,540 20-Yr. U.S. Treasury Bond Futures 72 December 2008 8,491,684 8,436,376 (55,308) EURO Foreign Exchange (12) December 2008 (2,094,015) (2,120,100) (26,085) Currency Futures Total Futures Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS HY, Series 10, N/A N/A Sell June 2013 $2,250,000 ($221,577) ($22,582) 5 Year, at 5.00%; Bank of America CDS HY, Series 10, N/A N/A Sell June 2013 4,500,000 (443,187) (147,124) 5 Year, at 5.00%; J.P. Morgan Chase and Co. CDX IG, Series 10, N/A N/A Sell June 2013 5,000,000 (30,065) 24,777 5 Year, at 1.55%; Bank of America CDX IG, Series 10, N/A N/A Sell June 2013 5,000,000 (30,065) 20,754 5 Year, at 1.55%; J.P. Morgan Chase and Co. The accompanying Notes to Schedule of Investments are an integral part of this schedule. 174 Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Value Gain/(Loss) LCDX, Series 9, N/A N/A Sell December 2012 $10,200,000 ($827,288) ($580,610) 5 Year, at 2.25%; J.P. Morgan Chase & Co. Interest Rate Swaps Bank of America, N.A., 2 Year 5.275% 3 Month N/A May 2009 24,000,000 319,595 319,595 LIBOR Bank of America, N.A., 2 Year 5.306 3 Month N/A June 2009 30,000,000 407,885 407,885 LIBOR Total Swaps * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades  At September 30, 2008, $1,688,548 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $239,049,927 and $86,224,766 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. ¿ These securities are Equity-Linked Structured Securities. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $110,029,028 or 11.1% of total net assets. « All or a portion of the security is insured or guaranteed. In bankruptcy. ! In default.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Limited Maturity Bond Portfolio owned as of September 30, 2008. Acquisition Security Date Cost First Franklin Mortgage Loan Asset-Backed Certificates 9/14/2006 $214,738 Power Receivables Finance, LLC 9/3/2003 395,812 Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,638,164 Gross unrealized depreciation (76,005,600) Net unrealized appreciation (depreciation) ($71,367,436) Cost for federal income tax purposes $1,214,822,149 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 175 Mortgage Securities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (124.7%) Rate Date Value Asset-Backed Securities (21.8%) $1,682,165 Americredit Automobile Receivables Trust ±« 2.567% 10/6/2008 $1,574,510 1,163,136 Credit Based Asset Servicing and Securitization, LLC ± 3.317 10/27/2008 1,136,674 719,421 First Horizon ABS Trust ±« 3.337 10/27/2008 502,146 1,199,795 First Horizon ABS Trust « 3.367 10/27/2008 598,293 1,500,000 Ford Credit Floor Plan Master Owner Trust ± 2.667 10/15/2008 1,490,404 1,782,091 GMAC Mortgage Corporation Loan Trust « 3.387 10/27/2008 990,452 1,000,000 MBNA Credit Card Master Note Trust ± 2.597 10/15/2008 998,373 344,625 Residential Funding Mortgage Securities ±« 4.470 7/25/2018 325,212 338,917 Residential Funding Mortgage Securities II ±« 3.337 10/27/2008 318,859 294,478 SLM Student Loan Trust ± 2.810 10/27/2008 293,503 852,689 Wachovia Asset Securitization, Inc. ±≤« 3.347 10/27/2008 545,621 Total Asset-Backed Securities Collateralized Mortgage Obligations (16.6% ) 730,124 Banc of America Mortgage Securities, Inc. ± 4.801 9/25/2035 664,106 309,425 Chaseflex Trust 5.590 9/25/2036 307,069 693,782 Countrywide Home Loans ± 3.297 10/27/2008 658,631 69,701 Credit Suisse First Boston Mortgage Securities Corporation ± 3.947 10/27/2008 56,563 318,399 GSAA Home Equity Trust ± 4.316 11/25/2034 290,454 538,258 Impac CMB Trust ± 3.467 10/27/2008 302,501 290,530 J.P. Morgan Alternative Loan Trust  3.277 10/25/2008 271,547 246,689 J.P. Morgan Mortgage Trust ~ 6.500 1/25/2035 215,930 315,488 Master Alternative Loans Trust 6.500 5/25/2034 260,376 1,019,893 Merrill Lynch Mortgage Investors, Inc. ± 4.871 6/25/2035 931,189 255,130 MLCC Mortgage Investors, Inc. ± 3.537 10/25/2008 241,839 283,369 Residential Accredit Loans, Inc.  5.601 9/25/2035 210,786 1,387,250 Thornburg Mortgage Securities Trust ± 3.297 10/27/2008 1,378,950 659,357 Wells Fargo Mortgage Backed Securities Trust ± 4.950 3/25/2036 582,466 416,237 Wells Fargo Mortgage Backed Securities Trust ± 5.500 4/25/2036 340,144 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (12.8% ) 60,044 Commercial Mortgage Pass-Through Certificates ±≤ 2.587 10/15/2008 57,113 230,000 GMAC Commercial Mortgage Securities, Inc. ± 4.547 12/10/2041 216,635 500,000 Greenwich Capital Commercial Funding Corporation ± 5.867 8/10/2017 387,427 400,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 4.302 1/15/2038 380,481 1,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 6.007 6/15/2049 855,641 1,000,000 LB-UBS Commercial Mortgage Trust ± 4.553 7/15/2030 977,976 500,000 TIAA Real Estate CDO, Ltd. ± 5.815 8/15/2039 468,666 2,000,000 Wachovia Bank Commercial Mortgage Trust ±≤ 2.607 10/15/2008 1,811,956 Total Commercial Mortgage-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 176 Mortgage Securities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (124.7%) Rate Date Value Mortgage-Backed Securities (70.4% ) $10,000,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 6.000% 10/1/2038 $10,121,880 1,668,503 Federal National Mortgage Association ± 6.000 8/1/2024 1,699,477 12,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through §~ 5.500 10/1/2038 11,966,255 4,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 10/1/2038 4,613,904 Total Mortgage-Backed Securities U.S. Government (3.1% ) 100,000 U.S. Treasury Notes  4.875 4/30/2011 107,016 1,166,730 U.S. Treasury Notes, TIPS ± 2.000 7/15/2014 1,163,813 Total U.S. Government Total Long-Term Fixed Income (cost $53,278,811) Strike Expiration Contracts Options Purchased (0.1%) Price Date Value 20 Call on U.S. Treasury Bond Futures $117.50 11/21/2008 $18,750 Total Options Purchased (cost $40,060) Shares or Principal Interest Maturity Amount Short-Term Investments (43.8%) Rate (+) Date Value $1,976,000 Chariot Funding, LLC ± 4.000% 10/2/2008 $1,975,780 2,000,000 Federal Home Loan Bank Discount Notes ~ 2.100 10/10/2008 1,998,950 1,700,000 Federal Home Loan Bank Discount Notes ± 2.100 10/14/2008 1,698,711 2,000,000 Federal Home Loan Bank Discount Notes ± 1.750 10/15/2008 1,998,639 2,000,000 Federal Home Loan Mortgage Corporation Discount Notes ~ 2.570 12/23/2008 1,988,149 2,000,000 Jupiter Securitization Corporation 5.500 10/1/2008 2,000,000 2,000,000 Old Line Funding Corporation 6.000 10/1/2008 2,000,000 2,000,000 Park Avenue Receivables Corporation ± 2.450 10/14/2008 1,998,231 891 Thrivent Money Market Portfolio 2.900 N/A 891 2,000,000 Thunder Bay Funding, Inc. 4.000 10/7/2008 1,998,667 Total Short-Term Investments (at amortized cost) Total Investments (cost $70,976,889) 168.6% Other Assets and Liabilities, Net (68.6%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 177 Mortgage Securities Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 20-Yr. U.S. Treasury Bond Futures 3 December 2008 $353,820 $351,515 ($2,305) Total Futures Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association Conventional 30-Yr. Pass Through 2 $99.52 October 2008 ($21,250) ($4,063) Total Call Options Written + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At September 30, 2008, $107,016 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $510,297 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $2,414,689 or 6.0% of total net assets. « All or a portion of the security is insured or guaranteed. Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $210,954 Gross unrealized depreciation (3,196,237) Net unrealized appreciation (depreciation) ($2,985,283) Cost for federal income tax purposes $70,976,889 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 178 Money Market Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Certificates of Deposit (0.9%) Rate (+) Date Value $6,500,000 US Bank NA 2.950% 3/11/2009 $6,500,000 Total Certificates of Deposit Principal Interest Maturity Amount Commercial Paper (71.4%) Rate (+) Date Value Asset-Backed Commercial Paper (4.2%) $4,885,000 GOVCO, LLC « 2.750% 11/20/2008 $4,866,342 6,490,000 GOVCO, LLC « 3.050 12/10/2008 6,451,511 3,250,000 GOVCO, LLC « 3.020 12/18/2008 3,228,734 8,145,000 GOVCO, LLC « 2.710 10/7/2008 8,141,321 3,500,000 GOVCO, LLC « 2.730 10/20/2008 3,494,957 4,835,000 GOVCO, LLC « 2.770 10/21/2008 4,827,560 Total Asset-Backed Commercial Paper Banking  Domestic (6.0% ) 8,110,000 Bank of America Corporation 2.955 3/17/2009 7,998,829 8,120,000 BNP Paribas Financial 2.835 12/30/2008 8,062,450 4,860,000 Dexia Finance, LLC 2.780 10/10/2008 4,856,622 2,000,000 Dexia Finance, LLC 2.800 10/14/2008 1,997,978 6,500,000 Greenwich Capital Holdings, Inc. « 2.880 10/14/2008 6,493,240 2,930,000 J.P. Morgan Chase & Company 2.740 12/8/2008 2,914,836 4,230,000 River Fuel Company No. 2, Inc. « 2.730 10/31/2008 4,220,376 8,000,000 Sociate Generale North American 2.800 10/22/2008 7,986,933 Total Banking  Domestic Banking  Foreign (5.4% ) 8,125,000 Bank of Scotland plc 2.790 11/28/2008 8,088,478 8,100,000 Bank of Scotland plc 2.785 12/11/2008 8,055,510 8,040,000 DnB NORBank ASA 2.680 10/30/2008 8,022,642 8,140,000 DnB NORBank ASA 2.710 11/12/2008 8,114,264 8,125,000 DnB NORBank ASA 2.805 12/29/2008 8,068,656 Total Banking  Foreign Brokerage (1.1% ) 8,000,000 Citigroup Funding, Inc. 4.000 10/1/2008 8,000,000 Total Brokerage Consumer Cyclical (1.2% ) 2,600,000 Toyota Credit Puerto Rico 2.530 11/25/2008 2,589,950 6,490,000 Toyota Credit Puerto Rico 2.700 3/23/2009 6,405,792 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 179 Money Market Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (71.4%) Rate (+) Date Value Education (1.3% ) $6,510,000 Yale University 2.700% 11/13/2008 $6,489,005 3,255,000 Yale University 2.800 12/9/2008 3,237,532 Total Education Finance (33.2% ) 8,130,000 Amsterdam Funding Corporation « 2.780 10/23/2008 8,116,188 8,045,000 Amsterdam Funding Corporation « 2.780 10/31/2008 8,026,362 8,120,000 Amsterdam Funding Corporation « 2.780 11/19/2008 8,089,275 16,000,000 Barton Capital, LLC « 6.000 10/1/2008 16,000,000 2,930,000 Barton Capital, LLC « 2.750 10/8/2008 2,928,433 15,000,000 Bryant Illinois Park Fund « 6.000 10/1/2008 15,000,000 9,600,000 Bryant Illinois Park Fund « 4.300 10/6/2008 9,594,267 6,500,000 Enterprise Funding, LLC« 4.300 10/6/2008 6,496,118 4,885,000 Enterprise Funding, LLC « 2.760 11/19/2008 4,866,649 3,145,000 Enterprise Funding, LLC « 2.760 10/22/2008 3,139,937 3,830,000 Falcon Asset Securitization Corporation « 2.700 11/25/2008 3,814,201 2,600,000 General Electric Capital Corporation 2.630 12/10/2008 2,586,704 6,500,000 General Electric Capital Corporation 2.820 3/11/2009 6,418,024 8,115,000 HSBC Finance Corporation 2.950 3/11/2009 8,007,938 8,100,000 ING US Funding, LLC 2.810 10/14/2008 8,091,781 8,050,000 ING US Funding, LLC 2.705 10/29/2008 8,033,064 8,120,000 ING US Funding, LLC 2.975 3/12/2009 8,011,294 11,150,000 Jupiter Securitization Corporation « 5.500 10/1/2008 11,150,000 5,000,000 Kitty Hawk Funding Corporation « 4.150 10/1/2008 5,000,000 1,068,000 Kitty Hawk Funding Corporation « 2.800 11/19/2008 1,063,930 9,770,000 NATC California, LLC « 2.800 10/10/2008 9,763,161 6,485,000 Old Line Funding Corporation « 2.850 10/10/2008 6,480,380 6,500,000 Old Line Funding Corporation « 2.790 11/12/2008 6,478,842 8,140,000 Old Line Funding Corporation « 2.780 11/17/2008 8,110,456 8,085,000 Old Line Funding Corporation « 3.700 12/15/2008 8,022,678 4,870,000 Ranger Funding Company « 2.820 10/14/2008 4,865,041 8,000,000 Sheffield Receivables Corporation « 6.000 10/1/2008 8,000,000 8,060,000 Thunder Bay Funding, Inc. « 2.800 10/20/2008 8,048,089 6,500,000 Thunder Bay Funding, Inc. « 2.790 11/12/2008 6,478,842 4,870,000 Thunder Bay Funding, Inc. « 2.780 12/15/2008 4,841,795 9,760,000 Windmill Funding Corporation « 2.760 10/20/2008 9,745,783 8,110,000 Windmill Funding Corporation « 2.790 12/17/2008 8,061,603 4,875,000 Yorktown Capital, LLC « 4.000 10/10/2008 4,870,125 8,125,000 Yorktown Capital, LLC « 2.740 11/19/2008 8,094,698 Total Finance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 180 Money Market Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (71.4%) Rate (+) Date Value Insurance (4.7% ) $9,770,000 Swiss Reinsurance Company 2.710% 10/15/2008 $9,759,703 8,140,000 Swiss Reinsurance Company 2.750 11/13/2008 8,113,263 9,740,000 Swiss Reinsurance Company 2.720 11/21/2008 9,702,468 1,000,000 Swiss Reinsurance Company 3.000 2/12/2009 988,833 6,490,000 Swiss Reinsurance Company 3.020 3/16/2009 6,399,623 Total Insurance U.S. Government (9.7% ) 8,060,000 Federal Home Loan Bank Discount Notes 2.660 10/15/2008 8,051,662 4,810,000 Federal Home Loan Bank Discount Notes 3.150 12/31/2008 4,771,700 3,800,000 Federal Home Loan Mortgage Corporation Discount Notes 2.760 12/15/2008 3,778,150 8,030,000 Federal Home Loan Mortgage Corporation Discount Notes 2.550 11/25/2008 7,998,716 4,810,000 Federal Home Loan Mortgage Corporation Discount Notes 2.660 12/22/2008 4,780,857 16,585,000 Federal Home Loan Mortgage Corporation Discount Notes 2.900 12/26/2008 16,475,482 4,860,000 Federal Home Loan Mortgage Corporation Discount Notes 2.600 12/29/2008 4,828,761 9,620,000 Federal National Mortgage Association Discount Notes 2.700 12/24/2008 9,557,149 6,500,000 Federal National Mortgage Association Discount Notes 2.698 12/22/2008 6,460,055 4,835,000 Federal National Mortgage Association Discount Notes 2.600 12/31/2008 4,803,223 Total U.S. Government U.S. Municipal (4.6% ) 4,870,000 Alaska Housing Financing 2.730 12/5/2008 4,845,995 3,260,000 California State Public Works Board Lease Revenue Bonds 2.800 11/10/2008 3,260,000 7,850,000 Michigan State School Loan General Obligation Bonds (Series 2005-B) 4.125 10/28/2008 7,850,000 9,690,000 State of California Regional Authority General Obligation Bonds (Series B) 2.850 10/14/2008 9,690,000 8,130,000 State of Michigan Regional Authority General Obligation Bonds 2.800 11/4/2008 8,130,000 Total U.S. Municipal Total Commercial Paper Principal Interest Maturity Amount Variable Rate Notes (26.6%)  Rate(+) Date Value Banking  Domestic (11.8% ) $5,000,000 Bank of America Corporation 2.998% 11/6/2008 $5,000,000 4,860,000 Bank of America NA ≤ 2.988 10/3/2008 4,860,000 3,250,000 Bank of New York Company, Inc. ≤ 2.498 10/10/2008 3,250,000 4,880,000 Barclays Bank plc NY 3.253 11/12/2008 4,880,000 4,800,000 Bear Stearns & Company, Inc. « 3.852 12/30/2008 4,787,274 6,485,000 Branch Banking and Trust Company 3.213 12/4/2008 6,485,000 6,470,000 Deutsche Bank NY 3.414 12/22/2008 6,470,000 6,500,000 Fifth Third Bancorp ≤ 3.200 10/22/2008 6,500,000 3,240,000 J.P. Morgan Chase & Company 3.254 12/22/2008 3,240,650 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 181 Money Market Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (26.6%)  Rate (+) Date Value $6,310,000 Rabobank Nederland NV/NY ≤ 2.784% 11/17/2008 $6,310,000 4,850,000 Royal Bank of Canada NY ≤ 3.104 11/17/2008 4,850,000 6,490,000 Royal Bank of Canada NY 3.215 1/1/2009 6,490,000 9,770,000 Svenska Handelsbanken 3.161 11/26/2008 9,770,000 4,870,000 Wachovia Bank 3.001 10/6/2008 4,870,000 4,136,000 Wells Fargo & Company 2.546 10/3/2008 4,140,990 5,775,000 Wells Fargo & Company ≤ 2.637 10/15/2008 5,775,000 Total Banking  Domestic Banking  Foreign (5.3% ) 3,440,000 Bank of Ireland ≤ 3.198 10/17/2008 3,440,000 6,480,000 ING Bank NV ≤ 3.726 12/26/2008 6,480,000 4,000,000 Royal Bank of Scotland plc ≤ 3.218 10/20/2008 4,000,000 4,880,000 Societe Generale ≤ 3.285 12/4/2008 4,880,000 6,320,000 Svenska Handelsbanken AB ≤ 2.477 10/10/2008 6,320,000 8,100,000 Svenska Handelsbanken AB ≤ 3.150 10/27/2008 8,100,000 6,200,000 Svenska Handelsbanken AB ≤ 3.178 10/20/2008 6,200,000 Total Banking  Foreign Basic Industry (1.2% ) 9,380,000 BASF Finance Europe NV ≤ 2.796 10/20/2008 9,380,000 Total Basic Industry Brokerage (0.7% ) 5,000,000 Merrill Lynch & Company, Inc. 2.627 10/14/2008 5,000,000 Total Brokerage Consumer Cyclical (2.6% ) 8,770,000 American Honda Finance Corporation ≤ 2.919 10/8/2008 8,770,000 3,240,000 American Honda Finance Corporation ≤ 2.918 10/14/2008 3,240,000 4,850,000 American Honda Finance Corporation ≤ 2.924 11/5/2008 4,850,000 2,240,000 American Honda Finance Corporation ≤ 2.874 12/9/2008 2,240,500 Total Consumer Cyclical Finance (0.9% ) 6,470,000 Procter & Gamble International Funding SCA 2.879 11/19/2008 6,470,000 Total Finance Insurance (2.4% ) 8,100,000 Allstate Life Global Funding Trust 3.454 12/22/2008 8,100,000 9,440,000 ING Verzekeringen NV ≤ 2.476 10/3/2008 9,440,000 Total Insurance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 182 Money Market Portfolio Schedule of Investments as of September 30, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (26.6%)  Rate (+) Date Value U.S. Government (1.7% ) $3,250,000 Federal Home Loan Bank 2.110% 10/1/2008 $3,250,000 3,100,000 Federal Home Loan Bank 2.621 10/5/2008 3,099,686 6,500,000 Federal Home Loan Mortgage Corporation 3.306 12/26/2008 6,498,930 Total U.S. Government Total Variable Rate Notes Total Investments (at amortized cost) 98.9% Other Assets and Liabilities, Net 1.1% Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. « Denotes investments that benefit from credit enhancements or liquidity support provided by a third party bank or institution. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of September 30, 2008, the value of these investments was $108,885,500 or 14.9% of total net assets. Cost for federal income tax purposes $733,092,846 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 183 This page intentionally left blank. 184 Thrivent Series Fund, Inc. Notes To Schedule of Investments September 30, 2008 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day unless otherwise stated below. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Directors. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Swaps are valued using pricing sources approved by the Board of Directors and the change in value, if any, is recorded as unrealized gains or losses. Mutual Funds are valued at the net asset value at the close of each business day. For all Portfolios, other than Money Market Portfolio, short-term securities with maturities of 60 days or less are valued at amortized cost. Securities held by Money Market Portfolio are valued on the basis of amortized cost (which approximates market value), whereby a portfolio security is valued at its cost initially and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The market values of the securities held in Money Market Portfolio are determined once per week using prices supplied by the Portfolios independent pricing service. Money Market Portfolio and the Portfolios investment adviser follow procedures necessary to maintain a constant net asset value of $1.00 per share. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Directors. Fair Valuation of International Securities  Because many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Portfolios, under the supervision of the Board of Directors, evaluate the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. The Board of Directors has authorized the investment adviser to make fair valuation determinations pursuant to policies approved by the Board of Directors. Additional information for the Portfolios policy regarding valuation of investments and other significant accounting policies can be obtained by referring to the Portfolios most recent annual or semiannual shareholder report. The following table is a summary of the inputs used, as of September 30, 2008, in valuing the Portfolios assets carried at fair value: Level 2  Other Significant Level 3  Significant Level 1  Quoted Prices Observable Inputs Unobservable Inputs Totals (Level 1,2,3) Investments Other Financial Investments Other Financial Investments Other Financial Investments Other Financial Portfolio in Securities Instruments* in Securities Instruments* in Securities Instruments* in Securities Instruments* Aggressive Allocation $ 439,262,908 $ 95,936 $ 298,542 $  $  $  $ 439,561,450 $ 95,936 Moderately Aggressive Allocation 1,629,450,159 103,659 14,162,215    1,643,612,374 103,659 Moderate Allocation 2,111,457,605 343,294 33,620,276    2,145,077,881 343,294 Moderately Conservative Allocation 802,911,401 230,247 17,674,484    820,585,885 230,247 Technology 41,618,391  2,192,151    43,810,542  Partner Healthcare 4,991,833  1,366,281    6,358,114  Partner Natural Resources 6,545,476  880,390    7,425,866  185 Thrivent Series Fund, Inc. Notes To Schedule of Investments September 30, 2008 (unaudited) SIGNIFICANT ACCOUNTING POLICIES  continued Level 2  Other Significant Level 3  Significant Level 1  Quoted Prices Observable Inputs Unobservable Inputs Totals (Level 1,2,3) Investments Other Financial Investments Other Financial Investments Other Financial Investments Other Financial Portfolio in Securities Instruments* in Securities Instruments* in Securities Instruments* in Securities Instruments* Partner Emerging Markets $ 3,346,977 $  $ 4,274,090 $  $  $  $ 7,621,067 $  Real Estate Securities 437,779,069 148,597 2,848,454    440,627,523 148,597 Partner Utilities 3,526,510  651,141    4,177,651  Partner Small Cap Growth 207,661,937 (217,593) 497,570    208,159,507 (217,593) Partner Small Cap Value 285,605,391  4,775,575    290,380,966  Small Cap Stock 482,975,816 (110,287) 5,460,278    488,436,094 (110,287) Small Cap Index 342,715,034 (230,243) 3,285,625    346,000,659 (230,243) Mid Cap Growth II 55,971,645      55,971,645  Mid Cap Growth 590,321,740  2,735,000    593,056,740  Partner Mid Cap Value 187,572,798      187,572,798  Mid Cap Stock 553,871,224  14,735,000    568,606,224  Mid Cap Index 119,441,302 (132,760) 199,028    119,640,330 (132,760) Partner Worldwide Allocation 11,215,232 (9,661) 64,815,044    76,030,276 (9,661) Partner International Stock 207,832,910  912,018,971    1,119,851,881  Partner Socially Responsible Stock 4,345,282      4,345,282  Partner All Cap Growth 3,501,346  42,120    3,543,466  Partner All Cap Value 3,611,192  171,570    3,782,762  Partner All Cap 86,658,248      86,658,248  Large Cap Growth II 22,313,057      22,313,057  Large Cap Growth 1,681,546,516 (196,939) 12,830,000    1,694,376,516 (196,939) Partner Growth Stock 72,383,391  4,198,800    76,582,191  Large Cap Value 915,756,424      915,756,424  Large Cap Stock 705,051,349 (26,880) 597,083    705,648,432 (26,880) Large Cap Index 445,779,768 (264,369) 9,255,625    455,035,393 (264,369) Equity Income Plus 45,992,566 (265,515) 2,962,260    48,954,826 (265,515) Balanced 268,726,321 (338,708) 154,024,954    422,751,275 (338,708) High Yield 148,062,319  661,718,080    809,780,399  Diversified Equity Income Plus 42,038,548 16,631 61,626,399  259,488  103,924,435 16,631 Partner Socially Responsible Bond  (38,461) 6,506,150    6,506,150 (38,461) Income 102,138,546 473,463 1,235,608,897 (561,235) 11,129,858  1,348,877,301 (87,772) Bond Index 65,193,114  225,252,474    290,445,588  Limited Maturity Bond 168,030,926 229,979 951,682,060 22,695 23,741,727  1,143,454,713 252,674 Mortgage Securities 891 (2,305) 67,990,715   (4,063) 67,991,606 (6,368) Money Market   733,092,846    733,092,846  Total Value $(191,915) $(4,063) 186 Thrivent Series Fund, Inc. Notes To Schedule of Investments September 30, 2008 (unaudited) The following table is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Accrued Change in Transfers Value Discounts/ Realized Unrealized Net In and/or Value Portfolio December 31, 2007 Premiums Gain/(Loss) Gain/(Loss) Purchases/Sales Out of Level 3 September 30, 2008 Investments in Securities High Yield $  $  $  $ (12,152) $  $ 12,152 $  Diversified Income Plus 3,673,557 488 (85,700) (1,220,798) (459,125) (1,648,934) 259,488 Income 31,794,733 7,677 1,114 (5,987,825) (4,866,919) (9,818,922) 11,129,858 Limited Maturity Bond 58,342,998   (36,309,634) 1,708,363  23,741,727 Other Financial Instruments* Income 18,992   (18,992)    Mortgage Securities 19,750   (23,813)   (4,063) Total Value $ $ *Other Financial Instruments include Futures, Forwards, Written Options and Swap agreements. INVESTMENTS IN AFFILIATES Affiliated issuers, as defined under the Investment Company Act of 1940, include those in which the Portfolios holdings of an issuer represent 5% or more of the outstanding voting securities of an issuer, or any affiliated mutual fund. A summary of transactions for the nine months ended September 30, 2008, in Money Market Portfolio, is as follows: Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value Period Ended Portfolio December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 September 30, 2008 Aggressive Allocation $  $ 2,708,408 $ 1,308,837 1,399,571 $ 1,399,571 $ 14,624 Moderately Aggressive Allocation  11,536,904 7,034,614 4,502,290 4,502,290 54,266 Moderate Allocation 78,824,377 32,615,192 94,223,711 17,215,858 17,215,858 975,713 Moderately Conservative Allocation 51,192,804 21,250,357 42,377,455 30,065,706 30,065,706 872,059 Technology 2,902,355 33,503,479 32,675,156 3,730,678 3,730,678 53,013 Partner Healthcare  1,477,078 1,074,264 402,814 402,814 1,237 Partner Natural Resources  1,122,694 536,607 586,087 586,087 4,822 Partner Emerging Markets  1,352,117 1,213,061 139,056 139,056 1,395 Real Estate Securities  65,255,479 54,180,388 11,075,091 11,075,091 224,089 Partner Utilities  1,070,567 318,320 752,247 752,247 2,006 Partner Small Cap Growth 2,133,199 82,305,025 76,740,558 7,697,666 7,697,666 130,614 Partner Small Cap Value 6,994,893 41,864,592 42,270,724 6,588,761 6,588,761 170,282 Small Cap Stock 27,636,194 138,116,328 151,363,651 14,388,871 14,388,871 532,877 Small Cap Index 5,078,004 45,853,517 49,298,505 1,633,016 1,633,016 84,158 Mid Cap Growth II 1,395,723 15,918,602 15,541,803 1,772,522 1,772,522 33,000 Mid Cap Growth 37,185,191 131,696,940 155,876,572 13,005,559 13,005,559 615,237 Partner Mid Cap Value 3,632,429 60,027,120 52,449,385 11,210,164 11,210,164 121,542 Mid Cap Stock 25,108,727 171,254,347 174,327,681 22,035,393 22,035,393 457,387 Mid Cap Index 2,210,657 20,891,262 20,657,219 2,444,700 2,444,700 33,029 Partner Worldwide Allocation  15,957,158 12,880,578 3,076,580 3,076,580 37,039 Partner International Stock 6,617,542 167,002,084 156,326,233 17,293,393 17,293,393 395,288 Partner Socially Responsible Stock  399,853 356,592 43,261 43,261 1,279 Partner All Cap Growth  960,866 852,675 108,191 108,191 957 Partner All Cap Value  969,287 969,170 117 117 372 Partner All Cap 2,625,515 37,046,781 36,928,225 2,744,071 2,744,071 29,166 Large Cap Growth II 719,728 10,589,146 10,771,770 537,104 537,104 13,987 Large Cap Growth 35,105,032 140,162,164 167,475,762 7,791,434 7,791,434 484,863 Partner Growth Stock 2,824,334 16,519,068 16,997,243 2,346,159 2,346,159 28,866 187 Thrivent Series Fund, Inc. Notes To Schedule of Investments September 30, 2008 (unaudited) INVESTMENTS IN AFFILIATES  continued Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value Period Ended Portfolio December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 September 30, 2008 Large Cap Value $ 3,547,866 $ 158,054,198 $ 155,585,541 6,016,523 $ 6,016,523 $ $343,659 Large Cap Stock 10,589,629 253,991,105 256,147,065 8,433,669 8,433,669 430,931 Large Cap Index 6,871,402 67,160,391 74,025,965 5,828 5,828 143,860 Equity Income Plus  6,144,379 1,854,502 4,289,877 4,289,877 35,360 Balanced 19,638,879 65,372,188 63,215,182 21,795,885 21,795,885 459,039 High Yield 50,560,829 67,020,309 78,417,991 39,163,147 39,163,147 835,051 Diversified Income Plus 1,238,982 40,837,885 37,286,289 4,790,578 4,790,578 108,585 Income 23,481,154 94,001,643 69,831,370 47,651,427 47,651,427 676,651 Bond Index 21,567,103 60,152,298 56,215,825 25,503,576 25,503,576 525,548 Limited Maturity Bond 13,111,425 161,979,964 144,738,454 30,352,935 30,352,935 743,218 Mortgage Securities 870 21  891 891 21 Total Value and Dividend Income $ $ $ A summary of transactions for the nine months ended September 30, 2008, in Thrivent Financial Securities Lending Trust, is as follows: Gross Gross Balance of Value Purchases and Sales and Shares Held at Value Portfolio December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 Technology $ 8,345,500 $ 52,740,120 $ 55,560,344 $ 5,525,276 $ 5,525,276 Real Estate Securities 140,131,373 512,141,909 550,286,339 101,986,943 101,986,943 Partner Small Cap Growth 71,604,282 156,749,719 179,010,643 49,343,358 49,343,358 Partner Small Cap Value 59,125,971 151,300,425 148,443,921 61,982,475 61,982,475 Small Cap Stock 92,358,545 262,880,218 264,672,214 90,566,549 90,566,549 Small Cap Index 111,638,911 201,387,815 238,554,981 74,471,745 74,471,745 Mid Cap Growth II 2,273,125 35,314,877 28,033,294 9,554,708 9,554,708 Mid Cap Growth 114,798,903 454,184,488 433,436,266 135,547,125 135,547,125 Partner Mid Cap Value 9,987,928 94,844,047 81,734,091 23,097,884 23,097,884 Mid Cap Stock 97,177,855 271,270,728 293,269,859 75,178,724 75,178,724 Mid Cap Index 26,957,577 53,513,592 67,881,282 12,589,887 12,589,887 Partner International Stock Portfolio 122,278,806 745,634,046 743,361,323 124,551,529 124,551,529 Partner All Cap 9,928,007 70,680,449 72,236,979 8,371,477 8,371,477 Large Cap Growth II 348,149 4,361,318 4,709,467   Large Cap Growth 134,097,820 1,817,649,017 1,818,154,892 133,591,945 133,591,945 Partner Growth Stock 11,623,223 47,313,853 56,884,176 2,052,900 2,052,900 Large Cap Value 93,704,955 960,891,319 977,583,065 77,013,209 77,013,209 Large Cap Stock 65,208,363 571,010,170 606,367,600 29,850,933 29,850,933 Large Cap Index 48,959,242 362,189,650 391,549,412 19,599,480 19,599,480 Balanced 47,660,952 116,522,662 135,389,714 28,793,900 28,793,900 High Yield 93,306,453 259,328,388 268,986,346 83,648,495 83,648,495 Diversified Income Plus 10,240,727 24,707,438 30,988,038 3,960,127 3,960,127 Income 132,421,350 136,931,921 215,650,930 53,702,341 53,702,341 Bond Index 55,206,278 64,465,775 79,580,326 40,091,727 40,091,727 Limited Maturity Bond 129,554,563 251,358,561 243,558,874 137,354,250 137,354,250 Total Value $ $ 188 Thrivent Series Fund, Inc. Notes To Schedule of Investments September 30, 2008 (unaudited) A summary of transactions for the Thrivent Allocation Portfolios for the nine months ended September 30, 2008, in the following Thrivent Portfolios, is as follows: Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value January 1, 2008  Portfolio December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 September 30, 2008 Aggressive Allocation Real Estate Securities $  $ 13,221,503 $ 1,644,648 696,492 $ 11,228,711 $ 116,307 Partner Small Cap Growth 29,543,569 15,945,401 351,178 3,451,628 35,398,515  Partner Small Cap Value 23,589,765 2,533,852 10,758,163 811,424 13,676,382 99,368 Small Cap Stock 37,174,821 21,262,060 438,972 4,014,684 45,370,344 216,242 Mid Cap Growth II  16,501,574 174,066 1,810,503 13,580,040 2,555 Mid Cap Growth 17,248,542 8,143,482 88,810 1,341,962 17,285,280 89,717 Partner Mid Cap Value 18,823,400 3,082,637 766,134 1,586,195 17,105,215 132,660 Mid Cap Stock 36,861,436 27,305,083 734,597 5,076,183 46,758,749 275,109 Partner Worldwide Allocation  1,313,123 422,731 102,499 778,008  Partner International Stock 96,519,831 18,376,388 3,169,783 6,775,924 70,979,839 2,211,039 Large Cap Growth II  849,668 273,532 65,768 504,489  Large Cap Growth 106,145,253 4,221,120 43,785,073 3,227,800 47,001,604 79,201 Large Cap Value 37,546,375 14,904,085 1,125,951 3,950,405 41,327,949 694,368 Large Cap Stock 47,857,844 6,455,534 4,699,896 4,574,856 36,740,209 569,038 Equity Income Plus  5,195,802 24,867 516,719 4,457,733  High Yield 9,828,416 1,736,384 175,595 2,367,274 9,943,259 630,825 Income 24,782,222 3,451,486 10,311,376 1,826,108 15,818,297 805,878 Limited Maturity Bond 10,586,434 1,489,926 1,482,126 1,080,640 9,908,714 334,775 Money Market  2,708,408 1,308,837 1,399,571 1,399,571 14,624 Total Value and Dividend Income $ $ $ Moderately Aggressive Allocation Real Estate Securities 53,577,749 23,564,110 4,109,542 4,199,109 67,697,188 1,151,658 Partner Small Cap Growth 52,817,172 13,956,193 3,316,985 4,674,784 47,942,719  Partner Small Cap Value 40,021,512 17,884,298 2,974,303 3,005,562 50,658,140 195,038 Small Cap Stock 70,935,529 39,369,587 3,665,087 7,259,291 82,037,978 499,120 Mid Cap Growth II  16,158,336  1,596,436 11,974,385 21,500 Mid Cap Growth 31,027,029 18,672,813 94,429 2,643,527 34,050,212 176,734 Partner Mid Cap Value 26,896,355 43,295,574 972,990 5,480,417 59,099,718 254,798 Mid Cap Stock 70,310,829 129,055,357 896,853 16,763,316 154,413,612 656,630 Partner Worldwide Allocation  16,686,091  1,733,473 13,157,751  Partner International Stock 224,321,329 74,111,867 1,835,756 18,220,822 190,868,574 5,748,984 Large Cap Growth 298,167,996 17,704,249 97,126,264 10,923,579 159,063,691 219,251 Large Cap Value 259,609,011 26,128,900 29,006,460 19,182,343 200,679,915 3,518,461 Large Cap Stock 261,194,891 32,994,015 59,802,981 20,654,177 165,814,389 3,229,728 Equity Income Plus  18,829,318  1,879,248 16,212,273  High Yield 80,154,556 41,036,977 440,479 25,310,080 106,309,929 6,255,436 Income 231,113,314 33,510,558 51,276,137 21,853,066 189,297,818 8,775,397 Limited Maturity Bond 80,939,400 11,385,592 11,440,478 8,252,492 75,669,579 2,548,989 Money Market  11,536,904 7,034,614 4,502,290 4,502,290 54,266 Total Value and Dividend Income $ $ $ 189 Thrivent Series Fund, Inc. Notes To Schedule of Investments September 30, 2008 (unaudited) INVESTMENTS IN AFFILIATES  continued Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value January 1, 2008  Portfolio December 31, 2007 Additions Reductions September 30, 2008 September 30, 2008 September 30, 2008 Moderate Allocation Technology $  $ 6,774,668 $  1,154,808 $ 5,781,891 $  Real Estate Securities 70,987,263 28,707,549 3,902,597 5,503,789 88,730,988 1,549,875 Partner Small Cap Growth 32,115,462 19,685,537  3,959,881 40,610,954  Partner Small Cap Value 27,031,554 42,614,505 2,042,212 3,737,104 62,988,139 170,936 Small Cap Stock 32,269,396 45,775,524  5,570,629 62,954,235 297,939 Mid Cap Growth II  537,985  53,942 404,606 676 Mid Cap Growth 21,413,225 8,669,314  1,596,232 20,560,420 106,716 Partner Mid Cap Value 27,348,942 36,469,557 979,975 4,967,270 53,566,051 260,484 Mid Cap Stock 64,055,455 91,828,749 745,949 12,839,064 118,265,758 589,765 Partner Worldwide Allocation  20,415,691  2,139,724 16,241,360  Partner International Stock 188,480,571 86,244,368 672,884 16,969,037 177,755,758 5,275,798 Large Cap Growth 307,436,710 31,516,695 119,095,209 10,910,679 158,875,859 220,933 Large Cap Value 228,391,842 71,047,547  22,906,568 239,641,640 4,177,289 Large Cap Stock 257,162,251 44,181,368 78,505,687 19,342,661 155,338,977 3,261,641 Equity Income Plus  23,489,700  2,344,883 20,229,303  High Yield 97,460,466 54,370,098 143,321 31,816,697 133,639,671 7,816,077 Income 411,568,919 73,472,861 54,581,456 44,103,926 382,041,442 17,259,273 Limited Maturity Bond 324,615,462 57,518,416 477,736 38,892,248 356,614,693 11,852,184 Money Market 78,824,377 32,615,192 94,223,711 17,215,858 17,215,858 975,713 Total Value and Dividend Income $ $ $ Moderately Conservative Real Estate Securities 24,885,963 12,305,893 1,500,003 2,056,661 33,157,079 576,837 Partner Small Cap Value  16,826,589  950,041 16,012,754 47,948 Small Cap Stock 24,431,658 7,823,815  2,169,495 24,517,678 144,150 Partner Mid Cap Value  20,013,728  1,698,620 18,317,579 7,821 Mid Cap Stock 16,762,554 24,143,211 259,333 3,292,565 30,329,133 199,795 Partner Worldwide Allocation  15,305,130  1,657,823 12,583,537  Partner International Stock 36,388,944 21,207,878 569,520 3,549,245 37,179,409 1,097,067 Large Cap Growth 72,707,290 12,122,171 35,909,916 2,402,248 34,980,335 54,000 Large Cap Value 53,067,485 37,979,120 645,809 7,028,197 73,526,885 1,276,068 Large Cap Stock 59,105,841 12,836,433 33,929,293 3,134,810 25,175,342 573,719 Equity Income Plus  8,755,019  874,603 7,545,199  High Yield 26,500,038 19,554,582 176,532 9,646,775 40,519,348 2,323,133 Income 113,587,464 25,585,005 24,762,675 11,660,741 101,008,834 4,835,133 Limited Maturity Bond 278,420,166 63,768,337 1,840,981 34,680,137 317,992,583 10,518,373 Money Market 51,192,804 21,250,357 42,377,455 30,065,706 30,065,706 872,059 Total Value and Dividend Income $ $ $ 190 Item 2. Controls and Procedures (a) Registrants President and Treasurer have concluded that registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Registrants President and Treasurer are aware of no change in registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrants internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 19, 2008 THRIVENT SERIES FUND, INC. By: _/s/ Russell W.Swansen Russell W. Swansen President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: November 19, 2008 By: _ /s/ Russell W.Swansen Russell W. Swansen President Date: November 19, 2008 By: _ /s/ Gerard V.Vaillancourt Gerard V. Vaillancourt Treasurer
